          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 1 of 880




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

DR. GEORGE RICHARDSON, ROSALIE              §
WEISFELD,    AUSTIN      JUSTICE            §
COALITION, COALITION OF TEXANS              §
WITH DISABILITIES, MOVE TEXAS               §
CIVIC FUND, LEAGUE OF WOMEN                 §
VOTERS OF TEXAS, and AMERICAN GI            §
FORUM OF TEXAS, INC.,                       §
                                            §
                     Plaintiffs             §
                                            §
v.                                          §   Civil Case No. 5:19-cv-00963-OG
                                            §
TEXAS SECRETARY OF STATE, TRUDY             §
HANCOCK, in her official capacity as        §
BRAZOS       COUNTY     ELECTIONS           §
ADMINISTRATOR, and PERLA LARA in            §
her official capacity as CITY OF            §
MCALLEN, TEXAS SECRETARY,                   §
                                            §
                     Defendants.            §



           APPENDIX TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

                                   TABLE OF CONTENTS

     1.  Texas Secretary of State 30(b)(6) Deposition Transcript Excerpts …………………5
     2.  Deposition of Keith Ingram Transcript Excerpts …………………………………..23
     3.  Keith Ingram Deposition Exhibit 2: Application for Ballot by Mail ………………53
     4.  Early Voting Ballot Board & Signature Verification Committee
         Handbook for Election Judges and Clerks (2020 Edition) …………………...……56
     5. Texas Secretary of State Election Advisory No. 2020-07 ……………………..…107
     6. Application for Ballot by Mail …………………………………………………...113
     7. Texas Secretary of State, Dear Voter Letter ……………………………………...116
     8. Texas Secretary of State Webpage regarding Application for Ballot
         by Mail ………………………………………………………………………...…118
     9. Brazos County Elections Administrator 30(b)(6) Deposition
         Transcript Excerpts ……………………………………………………………….120
     10. Deposition of Trudy Hancock Transcript Excerpts …………………………….137
     11. City of McAllen City Secretary 30(b)(6) Deposition Transcript
         Excerpts …………………………………………………………………………..180
     12. Deposition of Perla Lara Transcript Excerpts ……………………………………198
  Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 2 of 880




13. Perla Lara Deposition Exhibit 5: Roster for Early Voting by Mail –
    June 22, 2019 Run-off Election for District 5 and Associated
    Applications and Carrier Envelopes ……………………………………………..246
14. Expert Report of Dr. Linton A. Mohammed …………………………………….405
15. Deposition of Dr. Linton A. Mohammed Transcript Excerpts …………………...463
16. Declaration of Chris Rainbolt ………………………………………………….…489
17. Deposition of Dr. George Richardson Transcript Excerpts …………………….493
18. Dr. George Richardson Deposition Exhibit 2: Signed Ballot by Mail
    Request Form for Dr. George Richardson ………………………………………..520
19. Dr. George Richardson Deposition Exhibit 3: Signed Carrier
    Envelope for Dr. George Richardson……………………………………………..522
20. Dr. George Richardson Deposition Exhibit 4: Notice of Rejected
    Ballot for Dr. George Richardson ………………………………………………..525
21. Declaration of Dr. George Richardson …………………………………………..527
22. “Letters to the Editor” of The Eagle (Print Version) ……………………………..530
23. Texas Medical Board License of Dr. George Richardson ………………………..532
24. “Letters to the Editor” of The Eagle (Online Version) …………………………...534
25. Notice of Rejected Ballot for Dr. George Richardson ………………………….538
26. Deposition of Rosalie Weisfeld Transcript Excerpts …………………………….543
27. Rosalie Weisfeld Deposition Exhibit 2: Signed Application for
    Ballot by Mail for Rosalie Weisfeld …………………………………………......573
28. Rosalie Weisfeld Deposition Exhibit 3: Rosalie Weisfeld Carrier
    Envelope Stamped by McAllen City Secretary’s Office ……………...………….575
29. Rosalie Weisfeld Deposition Exhibit 4: Notice of Rejected Ballot for
    Rosalie Weisfeld …………………………………………………………………578
30. Declaration of Rosalie Weisfeld …………………………………………………580
31. Signed Application for Ballot by Mail for Rosalie Weisfeld …………………….584
32. Signed Carrier Envelope for Rosalie Weisfeld …………………………………..586
33. Notice of Rejected Ballot for Rosalie Weisfeld ………………………………….588
34. Austin Justice Coalition 30(b)(6) Deposition Transcript Excerpts ………………591
35. Declaration of Larissa Rodionov ……………………………………………….614
36. Austin Justice Coalition-Project Orange Volunteer Reminder Sheet ……………619
37. Coalition of Texans with Disabilities 30(b)(6) Deposition Transcript
    Excerpts…………………………………………………………………………...622
38. Declaration of Chase Bearden ……………………………………………………659
39. Disability Rights Texas Voting Notice Encouraging Those Displaced
    by Hurricane Harvey to Vote-by-Mail ……………………………………………662
40. Coalition of Texans with Disabilities Facebook Post Reminders of
    Vote-by-Mail Deadlines ………………………………………………………….666
41. Coalition of Texans with Disabilities Electronic Newsletters ……………………669
42. Coalition of Texans with Disabilities 2019 Annual Report (print) ………………674
43. Coalition of Texans with Disabilities 2019 Annual Report (online) …………….683
44. Coalition of Texans with Disabilities “Voting” Webpage ……………………….689
45. Coalition of Texans with Disabilities “About Us” Webpage …………………….695
46. Coalition of Texans with Disabilities Facebook Post …………………………….700
47. Coalition of Texans with Disabilities Facebook Post …………………………..703
48. MOVE Texas Civic Fund 30(b)(6) Deposition Transcript Excerpts …………….706
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 3 of 880




   49. Declaration of Drew Galloway …………………………………………………...728
   50. MOVE Texas Civic Fund Internal Email Correspondence I …………………….736
   51. MOVE Texas Civic Fund External Email Correspondence ……………………...740
   52. MOVE Texas Volunteer Phone and Voicemail Scripts ………………………….744
   53. MOVE Texas Civic Fund Internal Email Correspondence II ……………………750
   54. MOVE Texas Civic Fund Social Media Links …………………………………..754
   55. MOVE Texas Civic Fund Social Media Posts I ………………………………….756
   56. MOVE Texas Civic Fund Mass Text Message …………………………………..762
   57. MOVE Texas Civic Fund Social Media Posts II …………………………………764
   58. MOVE Texas Civic Fund Organizational Slides (Document Filed
       Separately Under Seal) …………………………………………………………...766
   59. League of Women Voters of Texas 30(b)(6) Deposition Transcript
       Excerpts…………………………………………………………………………...768
   60. Declaration of Grace Chimene ………………………………………………….796
   61. League of Women Voters of Texas “Get in the Game” Powerpoint …………….802
   62. League of Women Voters of Texas “Vote by Mail: Step by Step”
       Powerpoint ………………………………………………………………………..827
   63. League of Women Voters of Texas “Vote by mail” Webpage …………………...852
   64. League of Women Voters of Texas Youtube Screen Capture I ………………….858
   65. League of Women Voters of Texas Internal Email Correspondence I
       (Document Filed Separately Under Seal) ………………………………………...860
   66. League of Women Voters of Texas Youtube Screen Capture II …………………862
   67. League of Women Voters of Texas Internal Email Correspondence II
       (Document Filed Separately Under Seal) …………………………………….......864
   68. League of Women Voters of Texas Internal Voluntary Survey
       (Document Filed Separately Under Seal) ………………………………………...866
   69. Perla Lara Deposition Exhibit 8: June 2019 Texas Secretary of State
       Inspector Report ………………………………………………………………….868


Dated: June 22, 2020                       Respectfully submitted,

                                           /s/ Hani Mirza

                                           TEXAS CIVIL RIGHTS PROJECT

                                           Mimi M.D. Marziani
                                           Texas Bar No. 24091906
                                           mimi@texascivilrightsproject.org
                                           Hani Mirza
                                           Texas Bar No. 24083512
                                           hani@texascivilrightsproject.org
                                           Ryan V. Cox
                                           Texas Bar No. 24074087
                                           ryan@texascivilrightsproject.org
                                           Zachary D. Dolling
                                           Texas Bar No. 24105809
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 4 of 880




                                                   zachary@texascivilrightsproject.org

                                                   1405 Montopolis Drive
                                                   Austin, Texas 78741
                                                   512-474-5073 (Telephone)
                                                   512-474-0726 (Facsimile)

                                                   WILLKIE FARR & GALLAGHER LLP

                                                   Richard Mancino (NY Bar No. 1852797)
                                                   Samuel Kalar (NY Bar No. 5360995)
                                                   JoAnna Suriani (NY Bar No. 5706395)

                                                   787 Seventh Avenue
                                                   New York, New York 10019
                                                   Telephone: (212) 728-8000
                                                   Facsimile: (212) 728-8111
                                                   Email: rmancino@willkie.com
                                                          skalar@willkie.com
                                                          jsuriani@willkie.com

                                                   -AND-

                                                   Jennifer J. Hardy (TX Bar No. 24096068)
                                                   Denis A. Fallon (TX Bar No. 24059731)
                                                   Garrett Johnston (TX Bar No. 24087812)
                                                   Audra White (TX Bar No. 24098608)

                                                   600 Travis Street, Suite 2100
                                                   Houston, Texas 77002
                                                   Telephone: (713) 510-1700
                                                   Facsimile: (713) 510-1799
                                                   Email: jhardy2@willkie.com
                                                          afallon@willkie.com
                                                          gjohnston@willkie.com
                                                          awhite@willkie.com

                                                   COUNSEL FOR PLAINTIFFS

                                CERTIFICATE OF SERVICE
       By my signature below, I certify that a true and correct copy of the foregoing has been
served on all counsel of record on June 22, 2020 through the Electronic Case File System of the
Western District of Texas.


                                                   /s/ Hani Mirza
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 5 of 880




                       Exhibit 1




APPX-000005
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 6 of 880
RICHARDSON: BRIAN KEITH INGRAM - 30(B)(6)




hglitigation.com
                                                                          YVer1f
            Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 7 of 880
      RICHARDSON: BRIAN KEITH INGRAM - 30(B)(6)


                                                                                Page 2
 1                             A P P E A R A N C E S

 2

 3      REPRESENTING THE PLAINTIFFS:

 4        Mr. Ryan Cox (via videoconference)
          Mr. Hani Mirza (via videoconference)
 5        Mr. Zachary D. Dolling (via videoconference)
          TEXAS CIVIL RIGHTS PROJECT
 6        1405 Montopolis Drive
          Austin, Texas 78741
 7        (512) 474-5073
          ryan@texascivilrightsproject.org
 8        hani@texascivilrightsproject.org
          zachary@texascivilrightsproject.org
 9
                    and
10
          Mr. Samuel Kalar (via videoconference)
11        Ms. Joanna Suriani (via videoconference)
          WILLKIE FARR & GALLAGHER, LLP
12        787 Seventh Avenue
          New York City, New York 10019
13        (212) 728-8000
          skalar@willkie.com
14        jsuriani@willkie.com

15
        REPRESENTING THE DEFENDANT, TEXAS SECRETARY OF
16      STATE:

17        Ms. Anna Mackin (via videoconference)
          OFFICE OF THE ATTORNEY GENERAL
18        300 West 15th Street
          Austin, Texas 78701
19        (512) 463-2100
          anna.mackin@texasattorneygeneral.gov
20
        REPRESENTING THE DEFENDANT, TRUDY HANCOCK, in her
21      official capacity as BRAZOS COUNTY ELECTIONS
        ADMINISTRATOR:
22
          Mr. J. Eric Magee (via videoconference)
23        ALLISON, BASS & MAGEE, LLP
          402 West 12th Street
24        Austin, Texas 78701
          (512) 482-0701
25        e.magee@allison-bass.com



      hglitigation.com

     APPX-000007
                                                                                         YVer1f
            Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 8 of 880
      RICHARDSON: BRIAN KEITH INGRAM - 30(B)(6)


                                                                                Page 3
 1                              A P P E A R A N C E S

 2

 3      REPRESENTING THE DEFENDANT, PERLA LARA, in her
        official capacity as CITY OF McALLEN, TEXAS,
 4      SECRETARY:

 5        Mr. Isaac J. Tawil (via videoconference)
          Mr. Austin W. Stevenson (via videoconference)
 6        CITY OF McALLEN CITY ATTORNEY'S OFFICE
          1300 Houston Avenue, Second Floor
 7        McAllen, Texas 78501
          (956) 681-3111
 8        itawil@mcallen.net
          astevenson@mcallen.net
 9

10      VIDEOCONFERENCE TECHNICIAN:

11        Ms. Maygun Flanagan

12

13

14

15

16

17

18

19

20

21

22

23

24

25



      hglitigation.com

     APPX-000008
                                                                                         YVer1f
            Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 9 of 880
      RICHARDSON: BRIAN KEITH INGRAM - 30(B)(6)


                                                                                 Page 4
1                                            INDEX
                                                                                PAGE
2

3         EXAMINATION BY MR. MIRZA..........................                      8

4

5                                                 EXHIBITS

6       NUMBER               DESCRIPTION                                        PAGE

7       Exhibit 1            Notice of Deposition................. 10

8       Exhibit 2            Email Chain; Bates SOS_001316

9                            through 001318....................... 40

10      Exhibit 3            Survey Responses; Bates SOS_001336... 41

11      Exhibit 4            Survey Responses; Bates SOS_001392... 42

12      Exhibit 5            Survey Responses; Bates SOS_001408... 44

13      Exhibit 6            Survey Responses; Bates SOS_001411... 46

14      Exhibit 7            Inspector Report for Early Voting

15                           Ballot Board Meeting; Bates

16                           SOS_001935 through 001937............ 47

17      Exhibit 8            Inspector Report for Early Voting

18                           Ballot Board Meeting;

19                           Bates SOS_004398..................... 50

20      Exhibit 9            Election Advisory; Bates SOS_025088

21                           through 025095....................... 56

22      Exhibit 10           Email Chain; Bates SOS_034540

23                           through 034541....................... 59

24

25



      hglitigation.com

     APPX-000009
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 10 of 880
      RICHARDSON: BRIAN KEITH INGRAM - 30(B)(6)


                                                                                Page 5
 1                                                EXHIBITS
 2      NUMBER               DESCRIPTION                                        PAGE
 3      Exhibit 11           Email Chain with Attachment;
 4                           Bates SOS_034653 through 034662
 5                           **CONFIDENTIAL DOCUMENT**............ 62
 6      Exhibit 12           Operating Budget for Fiscal Year
 7                           2020 (no Bates range)................ 71
 8      Exhibit 13           Training Manual for Voting History
 9                           in TEAM; Bates SOS_035102 through
10                           035124 - ATTORNEYS' EYES ONLY........ 81
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


      hglitigation.com

     APPX-000010
                                                                                         YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 11 of 880
      RICHARDSON: BRIAN KEITH INGRAM - 30(B)(6)


                                                                                Page 6
1                                PROCEEDINGS
2                   (On the record at 1:37 p.m.)
3                        THE VIDEOGRAPHER:        We are going on
 4      the video record.             Today is May 11th,
5       2020.            The time is 1:37 p.m.
6                        The civil action number is
7       5:19-cv-00963-OLG in the matter of
8       Dr. George Richardson, et al., versus
9       Texas Secretary of State.                  The deponent is
10      Texas Secretary of State 30(b)(6), Keith
11      Ingram.            The video deposition is requested
12      by the plaintiffs' counsel, Texas Civil
13      Rights Project, Austin.
14                       My name is Maygun Flanagan.        I'm
15      the videographer.             The court reporter
16      today is Becky Graziano.                  We are both
17      representing HG Litigation Services.
18                       Would counsel like to state their
19      appearances on the record or transcript?
20                       MR. MIRZA:   Hello.       Can you hear
21      me?
22                       THE VIDEOGRAPHER:        Yes.
23                       MR. MIRZA:   Oh, you can hear me?
24      Okay.
25                       I'd like to -- we can state it on


      hglitigation.com

     APPX-000011
                                                                                         YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 12 of 880
      RICHARDSON: BRIAN KEITH INGRAM - 30(B)(6)


                                                                                Page 7
 1      the record.           My name is Hani Mirza.         I'm
 2      with the Texas Civil Rights Project, and
 3      I'm representing plaintiffs.
 4                       MR. COX:   Ryan Cox, also with the
 5      Texas Civil Rights Project on behalf of
 6      the plaintiffs.
 7                       MS. MACKIN:    Anna Mackin with the
 8      Texas Office of the Attorney General,
 9      representing the defendant Texas Secretary
10      of State, in her official capacity.
11                       MR. MAGEE:    This is Eric Magee.
12      I'm here on behalf of defendant Trudy
13      Hancock, the Brazos County
14      electric -- elections administrator, in
15      her official capacity.
16                       MR. TAWIL:    Isaac Tawil on behalf
17      of Perla Lara, City of McAllen city
18      secretary.
19                       MR. KALAR:    On behalf of
20      plaintiffs, Samuel Kalar of the law firm
21      Willkie Farr & Gallagher.
22                       MS. SURIANI:    And Joanna Suriani
23      from the law firm Willkie Farr & Gallagher
24      on behalf of plaintiff.
25                       THE VIDEOGRAPHER:        The deponent may


      hglitigation.com

     APPX-000012
                                                                                         YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 13 of 880
      RICHARDSON: BRIAN KEITH INGRAM - 30(B)(6)


                                                                                Page 8
1                 now be sworn in.
2                         (Witness duly sworn.)
3                                BRIAN KEITH INGRAM,
4         being first duly sworn, testified as follows:
5                                      EXAMINATION
6       BY MR. MIRZA:
7         Q              Okay.   Welcome back, Mr. Ingram.        I'm
 8      going -- can you please state your full name for
 9      the record?
10        A              Brian Keith Ingram.
11        Q              And do you remember the general guidelines
12      I spoke about for depositions this morning?
13        A              Yes.
14        Q              Are your responses to those
15      questions -- to the questions related to those
16      guidelines the same?
17        A              Yes.
18        Q              And you are the director of elections,
19      correct, for the Secretary of State?
20        A              I am.
21        Q              Okay.   And what did you do to prepare for
22      this deposition?
23        A              Well, I reviewed some documents and I met
24      with my attorneys.
25        Q              Okay.   Did you review -- did you review


      hglitigation.com

     APPX-000013
                                                                                         YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 14 of 880
      RICHARDSON: BRIAN KEITH INGRAM - 30(B)(6)


                                                                                Page 49
 1                           Why is that an improper action?
 2        A              The ballot board is there to look at what
 3      they've got.             They're not there to get more
 4      evidence.           They don't have any statutory ability
 5      or requirement that they review more evidence
 6      other than other signatures by the same voter.
 7                           In 2014, they can only review other
 8      signatures to help the voter.                They couldn't use
 9      it to disqualify a ballot.                Now, then they can use
10      it to help or hurt the voter.                But that's the only
11      additional information they get, are signatures
12      from the last six years.
13        Q              Okay.   And we talked about this in the
14      other deposition regarding signatures that they
15      can use for the last six years.                One of those
16      signatures is the signature on the voter
17      registration application, if that's available;
18      correct?
19        A              If it's available, yes.
20        Q              What other documents generally are on file
21      for the voter where the voter signature are -- is
22      included?
23        A              Past ballots-by-mail carrier envelopes,
24      applications for ballot-by-mail, and voter
25      registration signatures.


      hglitigation.com

     APPX-000014
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 15 of 880
      RICHARDSON: BRIAN KEITH INGRAM - 30(B)(6)


                                                                                Page 50
 1        Q              Have you seen anything else being used to
 2      make a signature verification determination?
 3        A              I don't know what else there would be.
 4        Q              Okay.   Okay.    This exhibit -- I think
 5      we're at Exhibit 8 -- starts at SOS_4398.                  I think
 6      we'll just mark 4398.
 7                        (Exhibit 8 marked.)
 8      BY MR. MIRZA:
 9        Q              I want to let you review this document.
10      Let me know when you want me to scroll down.
11        A              Go down.   Okay.
12        Q              It's the end of the page.
13                           We'll mark this, I think, as -- I
14      mentioned this before, but Exhibit 8.
15                           Does this appear to be an inspector
16      report for early voting ballot board meeting for
17      the City of Crystal City?
18        A              Yes.
19        Q              Okay.   If I could direct your attention to
20      Item Number 24, do you see that?
21        A              I do.
22        Q              Can you read that statement?
23        A              "There were three poll watchers.         All of
24      the poll watchers were harassing the board
25      regarding signature rejections."


      hglitigation.com

     APPX-000015
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 16 of 880
      RICHARDSON: BRIAN KEITH INGRAM - 30(B)(6)


                                                                                Page 64
 1      okay.
 2                             Do you agree with the point that
 3      Genevieve is making here?
 4                             MS. MACKIN:     Objection; form.
 5      BY MR. MIRZA:
 6        Q              You can answer the question.
 7        A              I did.    Yes, I agree with her.
 8        Q              Oh.    Oh, okay.
 9                             Okay.   Okay.      So I want to talk about
10      the process a voter goes through to submit a
11      mail-in ballot.
12                             So the first thing they do is submit
13      an application for ballot by mail; correct?
14        A              That is correct.
15        Q              And then what materials are sent to the
16      voter if their application is accepted by the
17      early voting clerk?
18        A              The blank ballot, carrier envelope,
19      secrecy envelope, instructions to the voter, a
20      "Dear Voter" letter, possibly a notice of ID
21      required, and possibly a notice of that you need
22      to update your address -- what do they call
23      it -- notice of -- notice to suspense voter is
24      what I think it's called, but it requires that
25      they do a statement of residence.                  So they also


      hglitigation.com

     APPX-000016
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 17 of 880
      RICHARDSON: BRIAN KEITH INGRAM - 30(B)(6)


                                                                                Page 65
 1      get the statement of residence in their mail
 2      packet.
 3        Q              Okay.   What is included in the "Dear
 4      Voter" letter?
 5        A              The "Dear Voter" letter is a letter from
 6      the secretary that talks about their rights as a
 7      voter and voting by mail.
 8        Q              Okay.   Does the "Dear Voter" letter
 9      mention anything about the signature verification
10      procedure?
11        A              I don't know.
12        Q              Okay.   Is that something the SOS can get
13      information on?
14        A              Yes.    I can look it up.
15        Q              Okay.
16                           And before you answer the question,
17      please just state what document you're -- you're
18      looking at.
19        A              What I'm looking at right now is Form
20      Number 5-35.             It's not the "Dear Voter" letter,
21      but it mentions the "Dear Voter" letter.
22        Q              Okay.
23        A              It looks like 5-35 is an earlier version
24      of 5-22b that I mentioned earlier.
25        Q              Okay.


      hglitigation.com

     APPX-000017
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 18 of 880
      RICHARDSON: BRIAN KEITH INGRAM - 30(B)(6)


                                                                                Page 66
 1        A              I can't find it.
 2        Q              Okay.
 3                           MR. MIRZA:      Anna, would it be
 4                possible to get -- I don't -- I'm not sure
 5                if the "Dear Voter" letter was provided in
 6                the discovery responses.              If you could
 7                either -- if it was, like, if you could
 8                tell me the Bates number or if you could
 9                supplement.
10                          I think you're on mute.
11                          MS. MACKIN:        Sorry.     That would
12                have been, I think, one of the publicly
13                available forms on the SOS website.               I can
14                provide you a link to that.
15                          MR. MIRZA:       Okay.      The "Dear Voter"
16                letter specifically?
17                           MS. MACKIN:       Yes.
18                           MR. MIRZA:      Okay.      Okay.   Sounds
19                good.
20      BY MR. MIRZA:
21        Q              And then, Mr. Ingram, you mentioned
22      another document that provides instructions to the
23      voter?
24        A              Yes.    It's 5-22b.
25        Q              Does that mention the signature


      hglitigation.com

     APPX-000018
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 19 of 880
      RICHARDSON: BRIAN KEITH INGRAM - 30(B)(6)


                                                                                Page 67
 1      verification procedure?
 2        A              It does not.     I thought it did, but it
 3      doesn't.
 4        Q              Okay.
 5        A              It's probably a good thing to add, though,
 6      so we'll probably be adding it in a future
 7      version.
 8        Q              Okay.   Do any of the materials you
 9      mentioned that are sent to the voter mention the
10      signature verification procedure?
11        A              I don't know about the "Dear Voter"
12      letter.           That's what I would like to read.
13                           I stink.     Busted link.
14                           I'm writing an email to Christina
15      Adkins right quick to point me to the "Dear Voter"
16      letter.
17        Q              Okay.   I do want to remind you that any
18      documents you have opened, any, like,
19      communications during the deposition, we would
20      have -- are discoverable in our opinion.
21        A              Okay.   I just sent her an email saying:
22      "Can you point me to the 'Dear Voter' letter."
23        Q              Okay.   But besides the "Dear Voter"
24      letter, which you don't know about whether it
25      mentions the verification procedure, do any of the


      hglitigation.com

     APPX-000019
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 20 of 880
      RICHARDSON: BRIAN KEITH INGRAM - 30(B)(6)


                                                                                Page 68
 1      other materials that are -- ballot materials that
 2      are sent to the voter, do any of them mention the
 3      signature verification procedure?
 4        A              No.
 5        Q              Okay.
 6                             MR. MIRZA:    Okay.   I think this is
 7                a good time to take a, let's say,
 8                15-minute break.          We can get -- come back
 9                on the record at 3:40, if that works for
10                everyone.
11                             MS. MACKIN:    That's fine, but
12                before we go off, I would like to
13                please -- I didn't notice this when we
14                produced it, but it appears that 34658
15                through 34662 has some personal
16                information of someone who participated in
17                the address confidentiality program
18                because she was a victim of domestic
19                violence; and so I'd like to designate
20                those pages as confidential, just in the
21                interest of protecting that individual's
22                privacy.
23                             MR. MIRZA:    And that is fine with
24                us.
25                             MS. MACKIN:    Thank you.


      hglitigation.com

     APPX-000020
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 21 of 880
      RICHARDSON: BRIAN KEITH INGRAM - 30(B)(6)


                                                                                Page 87
 1                             UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
 2                                 SAN ANTONIO DIVISION

 3      DR. GEORGE RICHARDSON;                       )
        ROSALIE WEISFELD; AUSTIN JUSTICE             )
 4      COALITION; COALITION OF TEXANS               )
        WITH DISABILITIES; MOVE TEXAS                )
 5      CIVIC FUND; LEAGUE OF WOMEN                  )
        VOTERS OF TEXAS; and AMERICAN GI             )
 6      FORUM OF TEXAS, INC.,                        )
                                                     )
 7                       Plaintiffs,                 )
                                                     )Civil Case No.
 8      v.                                           )5:19-cv-00963-OLG
                                                     )
 9      TEXAS SECRETARY OF STATE; TRUDY              )
        HANCOCK, in her official                     )
10      capacity as BRAZOS COUNTY                    )
        ELECTIONS ADMINISTRATOR; and                 )
11      PERLA LARA, in her official                  )
        capacity as CITY OF McALLEN,                 )
12      TEXAS, SECRETARY,                            )
                                                     )
13                       Defendants.                 )

14
                                 REPORTER'S CERTIFICATION
15                           REMOTE VIDEOTAPED DEPOSITION OF
                                   BRIAN KEITH INGRAM
16                                    May 11, 2020

17                       I, Rebecca A. Graziano, Certified Shorthand

18          Reporter in and for the State of Texas, hereby

19          certify to the following:

20                       That the witness, BRIAN KEITH INGRAM, was

21          duly sworn and that the transcript of the oral

22          deposition is a true record of the testimony given

23          by the witness;

24                       I further certify that pursuant to FRCP Rule

25          30(f)(1) that the signature of the deponent:



      hglitigation.com

     APPX-000021
                                                                                          YVer1f
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 22 of 880
                                                                          88


 1                ____ was requested by the deponent or a

 2        party before the completion of the deposition and

 3        returned within 30 days from date of receipt of

 4        the transcript.       If returned, the attached Changes

 5        and Signature Page contains any changes and the

 6        reasons therefor.

 7                ____ was not requested by the deponent or a

 8        party before the completion of the deposition.

 9                I further certify that I am neither attorney

10        nor counsel for, related to, nor employed by any

11        of the parties to the action in which this

12        testimony was taken.

13                Further, I am not a relative or employee of

14        any attorney of record in this cause, nor do I

15        have a financial interest in the action.

16                Subscribed and sworn to on this ___ day of

17        _________, 2020.

18

19

20

21                             __________________________________
                               Rebecca A. Graziano, CSR, RPR, CRR
22                             Texas CSR No. 9306
                               Expiration Date: 07/31/22
23

24

25




APPX-000022
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 23 of 880




                      Exhibit 2




APPX-000023
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 24 of 880
RICHARDSON: BRIAN KEITH INGRAM




hglitigation.com
                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 25 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 2
 1                           A P P E A R A N C E S

 2

 3      REPRESENTING THE PLAINTIFFS:

 4        Mr. Hani Mirza (via videoconference)
          Mr. Ryan Cox (via videoconference)
 5        Mr. Zachary D. Dolling (via videoconference)
          TEXAS CIVIL RIGHTS PROJECT
 6        1405 Montopolis Drive
          Austin, Texas 78741
 7        (512) 474-5073
          hani@texascivilrightsproject.org
 8        ryan@texascivilrightsproject.org
          zachary@texascivilrightsproject.org
 9
                    and
10
          Mr. Samuel Kalar (via videoconference)
11        Ms. Joanna Suriani (via videoconference)
          WILLKIE FARR & GALLAGHER, LLP
12        787 Seventh Avenue
          New York City, New York 10019
13        (212) 728-8000
          skalar@willkie.com
14        jsuriani@willkie.com

15
        REPRESENTING THE DEFENDANT, TEXAS SECRETARY OF
16      STATE:

17        Ms. Anna Mackin (via videoconference)
          OFFICE OF THE ATTORNEY GENERAL
18        300 West 15th Street
          Austin, Texas 78701
19        (512) 463-2100
          anna.mackin@texasattorneygeneral.gov
20
        REPRESENTING THE DEFENDANT, TRUDY HANCOCK, in her
21      official capacity as BRAZOS COUNTY ELECTIONS
        ADMINISTRATOR:
22
          Mr. J. Eric Magee (via videoconference)
23        ALLISON, BASS & MAGEE, LLP
          402 West 12th Street
24        Austin, Texas 78701
          (512) 482-0701
25        e.magee@allison-bass.com



      hglitigation.com

     APPX-000025
                                                                                         YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 26 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 3
 1                            A P P E A R A N C E S

 2

 3      REPRESENTING THE DEFENDANT, PERLA LARA, in her
        official capacity as CITY OF McALLEN, TEXAS,
 4      SECRETARY:

 5        Mr. Isaac J. Tawil (via videoconference)
          Mr. Austin W. Stevenson (via videoconference)
 6        CITY OF McALLEN CITY ATTORNEY'S OFFICE
          1300 Houston Avenue, Second Floor
 7        McAllen, Texas 78501
          (956) 681-3111
 8        itawil@mcallen.net
          astevenson@mcallen.net
 9

10      VIDEOCONFERENCE TECHNICIAN:

11        Ms. Maygun Flanagan

12

13

14

15

16

17

18

19

20

21

22

23

24

25



      hglitigation.com

     APPX-000026
                                                                                         YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 27 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                 Page 4
1                                         INDEX
                                                                                PAGE
2

3         EXAMINATION BY MR. MIRZA..........................                      7

4

5                                            EXHIBITS

6       NUMBER             DESCRIPTION                                          PAGE

7       Exhibit 1          Notice of Deposition................. 11

8       Exhibit 2          Application for Ballot by Mail....... 33

9       Exhibit 3          Carrier Envelope; Bates

10                         WEISFELD-00000002.................... 35

11      Exhibit 4          Early Voting Ballot Board &

12                         Signature Verification Committee

13                         Handbook for Election Judges and

14                         Clerks, 2020; Bates SOS_000428

15                         through 000477....................... 58

16      Exhibit 5          Election Inspector Handbook; Bates

17                         SOS_001005 through 001029............ 69

18      Exhibit 6          Email with Election Advisory

19                         Attachment; Bates SOS_000737

20                         through 000741....................... 84

21

22

23

24

25



      hglitigation.com

     APPX-000027
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 28 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 5
 1                               PROCEEDINGS
 2                       (On the record at 9:32 a.m.)
 3                       THE VIDEOGRAPHER:     We are going on
 4      the video record.              Today is May 11th,
 5      2020.            The time is approximately 9:32 a.m.
 6                       The civil action number is
 7      5:19-cv-00963-OLG in the matter of
 8      Dr. George Richardson, et al., versus
 9      Texas Secretary of State.               The deponent is
10      Keith Ingram.            The video deposition is
11      requested by the plaintiffs' counsel,
12      Texas Civil Rights Project, Austin.
13                       My name is Maygun Flanagan.      I'm
14      the videographer.              The court reporter
15      today is Becky Graziano.               We are both
16      representing HG Litigation Services.
17                       Would counsel like to state their
18      appearances on the record or transcript?
19                       MR. MIRZA:    On the record works.
20                       My name is Hani Mirza.     I'm
21      representing the plaintiffs in this case.
22                       MR. COX:   Ryan Cox, also on behalf
23      of plaintiffs.
24                       MS. MACKIN:   Anna Mackin with the
25      Texas Attorney General's office on behalf


      hglitigation.com

     APPX-000028
                                                                                         YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 29 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 6
 1              of the defendants.
 2                          MR. TAWIL:    Isaac Tawil
 3              representing Perla Lara in her capacity as
4               city secretary of the City of McAllen.
5                           MS. MACKIN:    And I'm sorry.        Let me
 6              clarify.       On behalf of defendant -- this
 7              is Anna Mackin on behalf of defendant Ruth
8               Hughs in her official capacity as
9               Secretary of State of Texas.
10                          MR. MAGEE:    And this is Eric Magee
11              on behalf of defendant Trudy Hancock in
12              her official capacity as the Brazos County
13              elections administrator.
14                          MR. KALAR:    And also for
15              plaintiffs, Samuel Kalar with the law firm
16              Willkie Farr & Gallagher.
17                          MS. SURIANI:    I'm Joanna Suriani of
18              the law firm Willkie Farr & Gallagher,
19              also on behalf of plaintiffs.
20                          THE VIDEOGRAPHER:     Okay.    The
21              deponent may now be sworn in.
22                       (Witness duly sworn.)
23                              BRIAN KEITH INGRAM,
24      being first duly sworn, testified as follows:
25


      hglitigation.com

     APPX-000029
                                                                                         YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 30 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 32
 1      the changes for those.
 2        Q              And besides the forms that you listed,
 3      what other information does the Secretary of State
 4      provide on its website to voters who wish to vote
 5      by mail?
 6        A              Okay.   So votetexas.gov has a whole
 7      vote-by-mail section that you can go read at your
 8      leisure.
 9        Q              What does it generally explain to voters?
10        A              That they need to apply for a ballot, and
11      that they need to mail it back in after they mark
12      it.       They need to sign the carrier envelope.
13        Q              Okay.   I'm going to pull a document.
14                           MR. MIRZA:    Anna, can you still
15                hear us?       I just saw your message.
16                           MS. MACKIN:    Yes.   Yes.    It cut out
17                for maybe ten seconds, but --
18                           MR. MIRZA:    Okay.
19                           MS. MACKIN:    I'm good now.      Thank
20                you.
21      BY MR. MIRZA:
22        Q              Did you receive the link I just sent,
23      Mr. Ingram?
24        A              Yes.
25        Q              I'm going to mark this link, which is an


      hglitigation.com

     APPX-000030
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 31 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 33
 1      application for ballot-by-mail, as Exhibit 2.
 2                        (Exhibit 2 marked.)
 3      BY MR. MIRZA:
 4        Q              Okay.   Are you familiar with this
 5      document?
 6        A              I am.
 7        Q              Okay.   And this document allows voters to
 8      provide their telephone number and email address
 9      if they wish to; correct?
10        A              Yes.
11        Q              And can you discuss -- does this document
12      explain in any way how a voter -- wait.                  Let me
13      rephrase that question.
14                           And so Section 10 is where the voter
15      signs the document; correct?
16        A              Yes.
17        Q              And what happens if the voter is not able
18      to sign?
19        A              They can have a witness sign for them.
20        Q              Does it -- does the -- does this form
21      provide any instructions with regard to
22      Section 10, besides instructions on when you're
23      allowed to have a signature -- so when you're
24      allowed to have a witness sign for you and under
25      what conditions?


      hglitigation.com

     APPX-000031
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 32 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 34
 1                           MS. MACKIN:    I'm going to object to
 2                the form of the question, and also I
 3                believe the document speaks for itself as
 4                to what instructions it provides.
 5                           But, Keith, you can answer.
 6                           THE WITNESS:    Yeah, I don't really
 7                understand the question.
 8      BY MR. MIRZA:
 9        Q              Let me try to rephrase it.
10                           Does this -- does this document
11      mention -- provide any instructions -- or let me
12      rephrase the question.
13                           Does this document explain to voters
14      that the signature could be used during the
15      signature verification process?
16                           MS. MACKIN:    Same objection.
17                           You can answer if you understand,
18                Keith.
19                           THE WITNESS:    It doesn't -- I mean,
20                I can read these directions.          The
21                instructions are on the back of the form,
22                and it does tell the witness -- the person
23                they can sign or have a witness sign it.
24      BY MR. MIRZA:
25        Q              But does it -- does it inform the voter


      hglitigation.com

     APPX-000032
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 33 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 35
 1      that the signature can be -- will be used during
 2      the signature verification process?
 3        A              It doesn't -- it doesn't talk about how
 4      this is processed, no.
 5        Q              Okay.   I'm going to provide another link.
 6                           Did you receive my link?        It was just
 7      sent.
 8        A              Yes.
 9        Q              Okay.   I'd like to mark this as Exhibit 3.
10                        (Exhibit 3 marked.)
11      BY MR. MIRZA:
12        Q              Does this document look familiar,
13      generally speaking?
14        A              It looks like a carrier envelope.
15        Q              Okay.   And on -- is it correct that the
16      voter is required to sign on -- over the flap of
17      the envelope on a carrier envelope?
18        A              Yes.
19        Q              And is it true that when they sign,
20      generally the signature will most -- will -- half
21      the signature will be on the flap of the envelope
22      and the other half will be on the envelope itself?
23        A              That's ideal, yes.
24                           MS. MACKIN:   Objection; form.
25      BY MR. MIRZA:


      hglitigation.com

     APPX-000033
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 34 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 44
 1      at some point that's required to take place;
 2      correct?
 3        A               If you're talking about the processing of
 4      a mail ballot by the ballot board, yes.
 5        Q               Okay.    And the ballot board is responsible
 6      for that process; correct?
 7        A               Yes.    They can -- a county or another
 8      election-holding entity can have a signature
 9      verification committee that takes a first crack at
10      them.            But generally, a ballot board is going to
11      have the final say.
12        Q               And the -- who creates the signature
13      verification committee?               Is it the early voting
14      clerk who has that responsibility?
15        A               It's the early voting clerk that can
16      decide whether to or not, yes.
17        Q               Did you catch my question?      Sorry.     Hello?
18        A               It's the early voting clerk that can
19      decide whether to or not, yes.
20                            Hello.     I'm here.
21        Q               Can you hear me?     Yeah.
22                               And if the early voting clerk
23      disagrees with the signature determination by the
24      early voting ballot board, what actions can they
25      take to overturn that determination?


      hglitigation.com

     APPX-000034
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 35 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 45
 1        A               87.127 of the election code creates a
 2      procedure where if a -- if an early voting clerk
 3      believes a ballot board wrongfully accepted or
 4      rejected mail-in ballots or provisional ballots,
 5      then they've got the opportunity to take that
 6      determination to district court and get a judge to
 7      look at it.
 8        Q               During your time as -- sorry.       Let me
 9      rephrase that.
10                              Are you aware of any local election
11      official -- sorry.
12                              Are you aware of any early voting
13      clerk taking that type of action?
14        A               Yes.
15        Q               Tell me which early voting clerks have
16      taken that action from -- based on your knowledge?
17        A               Well, the one that I know did it was in
18      Caldwell County.
19        Q               Do you know of any other instance where
20      that action has been taken by an early voting
21      clerk?
22        A               No.    We've talked to some early voting
23      clerks and reminded them that it's an
24      available -- that it's an available option for
25      them.            I don't know whether they actually went to


      hglitigation.com

     APPX-000035
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 36 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 46
 1      court or not.
 2        Q              Okay.   And what happened after -- what
 3      happened -- what was the result of the Caldwell
 4      County case?
 5        A              I don't remember precisely the details.
 6      It seems like it was, like, five or six ballots
 7      that she thought had been rejected incorrectly,
 8      and so she took those to district court.                  The
 9      Court agreed with the early voting clerk that all
10      but one of those were rejected incorrectly but
11      that the last one was properly rejected.
12                           The one that the district court upheld
13      the rejection on, that voter complained to our
14      office because she felt like her ballot had been
15      wrongfully rejected by both the ballot board and
16      the district court judge.
17        Q              Can you explain to me generally the duties
18      of the early voting ballot board?
19        A              So the early voting ballot board, their
20      primary responsibility is to deal with the
21      processing and counting of mail ballots.                  They
22      have a secondary responsibility to
23      determine -- make determinations on provisional
24      ballots.
25        Q              And how often does the early voting ballot


      hglitigation.com

     APPX-000036
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 37 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 48
 1      legislation.
 2        Q              Are the members of the early voting ballot
 3      board required to undergo any training?
 4        A              They're not required to undergo training.
 5      We recommend that they have training.
 6        Q              And can you describe the trainings that
 7      you recommend?
 8        A              Well, we recommend that the early voting
 9      clerk go through the ballot board handbook with
10      them before they start.
11        Q              And why do you recommend the early voting
12      clerk do that?
13        A              So that they've got a sense of what their
14      about to undertake.
15        Q              And why -- why do you recommend that the
16      early voting clerk and not somebody else take that
17      action?
18        A              Well, I mean, anybody can do it, and you
19      can read the ballot board handbook on your own.
20      The main thing is to become familiar with the
21      ballot board handbook.           I don't know why you want
22      to get hung up on who familiarizes them with it.
23        Q              I'm just asking why the recommendation
24      is --
25        A              We don't --


      hglitigation.com

     APPX-000037
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 38 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 49
 1        Q              -- for the early voting clerk.
 2        A              "Recommendation" might be too strong a
 3      word, and it might be that you're getting hung up
 4      on recommending that the early voting clerk do it.
 5      It doesn't matter who does it.              We would recommend
 6      that the ballot board read the book before they
 7      start work.
 8        Q              Okay.   Is any training provided on how
 9      signatures should be compared?
10        A              It's in the ballot board handbook, yes.
11        Q              Can you generally describe the training on
12      that specific topic?
13        A              So "Section 84.- -- 87.041(c) [sic]
14      provides that the board/committee may compare
15      signatures with any two or more signatures of the
16      voter made within the preceding six years and on
17      file with the voter registrar, clerk, or elections
18      administrators.            These additional signatures may
19      be used to confirm that the signatures are either
20      those or are not those of the same person."
21                           If there's no signature, the ballot
22      must be rejected.            If the voter was unable to sign
23      his or her name on the application and/or carrier
24      envelope, then they have to be signed by a
25      witness, and since different people can witness


      hglitigation.com

     APPX-000038
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 39 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 50
1       those, then the ballot is accepted.
2         Q              Is there any training -- so you mentioned
3       that they can -- that the types of signatures that
4       they are supposed to compare -- or the
5       signatures -- the documents with the signatures
6       that they're supposed to compare.               Can you -- do
 7      you know of any standards that SOS recommends or
 8      how those signatures should be compared?
 9        A              Our standard is could they have been made
10      by the same person.
11        Q              Okay.   And what kind of -- did -- what
12      kind of recommendation -- let me rephrase that.
13                           Does SOS help local -- the EVBB
14      members or SVC members -- scratch that.
15                           Are there any guidelines on how to
16      determine whether a signature was signed by the
17      same person or not, that the SOS provides?
18        A              So it is at the discretion of the
19      committee members to use their best judgment and
20      to verify that the signatures are made by the same
21      person.           The committee members must use their best
22      judgment if the signatures match, and they can
23      look at other signatures on file from the same
24      voter in the past six years, either from other
25      applications and carrier envelopes or voter


      hglitigation.com

     APPX-000039
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 40 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 51
 1      registration.             And then they have to decide by a
 2      majority vote that the signatures are of the same
 3      person or of not the same person, and the standard
 4      has to be whether or not the two signatures could
 5      have been made by the same person.
 6        Q              And so...
 7                           Who appoints the EVBB presiding judge?
 8        A              Well, it depends upon the election.          But
 9      in a general election for state and county
10      officers, it would be the political party whose
11      candidate won the governor in the last race -- in
12      the last gubernatorial election.
13        Q              Okay.   And who appoints the EVBB members?
14        A              So then there's lists provided by both
15      parties, assuming we're talking about state and
16      county officer elections, and you have to select a
17      member from each list.
18        Q              Okay.   Do early voting clerks ever appoint
19      early voting ballot board members?
20        A              Yes.    I mean, the entity elections, they
21      do.
22        Q              And what document are you -- are you
23      looking at a document right now to --
24        A              Yes, I'm looking at the election code.
25                           Anyway, we've got nice fancy charts in


      hglitigation.com

     APPX-000040
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 41 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 52
 1      our training materials from the summer election
 2      seminar and the one that we do for city, school,
 3      and other political subdivisions.
 4                             Yeah, so the entity ordering the
 5      election can appoint the early voting ballot board
 6      under 87.004.
 7        Q              Okay.    Is there any requirement for an
 8      early voting ballot board presiding judge or
 9      member or anybody in the SVC to be a handwriting
10      expert or a document examiner?
11        A              No.    No, we do not expect them to be
12      handwriting experts or document examiners.
13        Q              Can you go through the requirements of the
14      signature verification committee generally?
15                             MS. MACKIN:    Objection; form.
16                             THE WITNESS:    Well --
17                             MS. MACKIN:    You can answer if you
18                understand.
19                             THE WITNESS:    I don't know what
20                that means.        The requirements for what
21                they do or the requirements for who they
22                are?
23      BY MR. MIRZA:
24        Q              What they do.
25        A              So the signature verification committee is


      hglitigation.com

     APPX-000041
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 42 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 76
 1        Q              Okay.   Can you review this page?        And let
 2      me know when you would like me to scroll down to
 3      the rest of it.
 4        A              All right.    Go to Number 4.
 5                           It looks like we got a typo in there.
 6      Okay.
 7        Q              Are you familiar with this page?
 8        A              I'm -- I don't know if I've ever seen it,
 9      but I'm familiar with the content, yes.
10        Q              I'd like you to look at Item 2.         After
11      reviewing that, I wanted to ask, is it -- is it
12      possible for signatures to not match but still be
13      signed by the same voter?
14        A              Is that possible?
15        Q              Yes.
16        A              So what the ballot board determines is
17      could the signatures have been made by the same
18      person.          They can definitely -- it's certainly
19      possible that a ballot board could reject
20      signatures that were, in fact, made by the same
21      person that they didn't believe were made by the
22      same person that -- using their best judgment.
23        Q              Okay.   But what I'm asking is:       Is it
24      possible for signatures to match -- sorry.
25                          Is it possible for signatures to not


      hglitigation.com

     APPX-000042
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 43 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 77
 1      match but still be signed by the same voter?
 2        A              What I said, it is reasonable for a ballot
 3      board -- and possibly happens for a ballot board
 4      using their best judgment -- to have signatures
 5      that were, in fact, made by the same person that
 6      they reject because they do not believe they were
 7      made by the same person.
 8        Q              Okay.   So I'm not asking about the ballot
 9      board.           I'm just asking, based on your knowledge
10      and experience, is it possible for signatures to
11      not match and still be signed by the same voter?
12        A              And what I'm telling you is the ballot
13      board can possibly make a determination that if
14      signatures were not made by the same person when,
15      in fact, they were made by the same person.
16                           I'm going to answer it the same way
17      every time.
18        Q              Okay.   But you're not answering my
19      question.           It's a yes-or-no question.
20        A              Yes, I am.    I am -- I'm definitely
21      answering your question.
22        Q              Can you explain how you're answering my
23      question?
24                           MS. MACKIN:    Why don't --
25                           THE WITNESS:    What you want to do


      hglitigation.com

     APPX-000043
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 44 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 95
 1        A              I don't think so.    I don't think it needs
 2      to be anywhere else.            I'm not sure what you're
 3      getting at.
 4        Q              And what -- why do you believe it doesn't
 5      have to be mentioned anywhere else?
 6        A              Because this is the form that the voters
 7      get that -- upon which they need to take action.
 8      I don't know -- I really don't understand what
 9      your point is.
10        Q              So there's no other SOS guidance
11      allowing -- just, like, I guess, you know --
12      scratch that.
13                           Okay.   Is your office expecting an
14      increase in the use of mail-in ballots by voters
15      for the next elections, specifically the runoff
16      primary and the general election, due to concerns
17      about COVID-19?
18                           MS. MACKIN:   I'm going to object to
19                the form and also to the extent that this
20                question asks for attorney-client
21                communications between the office of the
22                Secretary of State, its personnel, and
23                their counsel regarding the upcoming
24                election.
25                           And to the extent that you can


      hglitigation.com

     APPX-000044
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 45 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 96
1                 answer without revealing attorney-client
2                 privileged information, Keith, you can do
3                 so.
4                           THE WITNESS:    So we do believe that
5                 mail ballot use is going to increase this
6                 year, yes.
7       BY MR. MIRZA:
8         Q              Okay.   What preparation --
9         A              Let me rephrase that.     Let me rephrase
10      that.
11                           We believe it's a possibility that
12      mail ballot use is going to increase this year,
13      and we have advised the counties to prepare for
14      that fact -- to prepare for that expectation.
15        Q              I didn't catch the -- I didn't catch the
16      last part of that answer.
17        A              So we believe it's conceivable that mail
18      ballot use could increase this year, and we have,
19      in our COVID Advisory 2020-14, advised the
20      counties to prepare for increased mail ballot use.
21        Q              Okay.   Has your office taken any
22      other -- made any other preparations for this
23      possible increase?
24                           MS. MACKIN:   And same instruction
25                with respect to attorney-client privileged


      hglitigation.com

     APPX-000045
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 46 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 97
 1                information.
 2                           To the extent that you can answer
 3                without revealing that information, please
 4                do so.
 5                           THE WITNESS:   We have convened an
 6                advisory group of counties -- about, I
 7                don't know, 22, 23 counties -- that we're
 8                having biweekly phone calls with to talk
 9                about ways to prepare for -- one of the
10                things we're talking about is ways to
11                prepare for increased mail ballot usage
12                and whether or not any of the mail ballot
13                forms should be revised, especially the
14                size of the envelopes or their appearance
15                of the envelopes, in order to facilitate
16                better transmission through the postal
17                system and cheaper.
18      BY MR. MIRZA:
19        Q              And what actions have you recommended
20      local elections officials take specifically to
21      manage for an increase in applications?
22        A              Well, it's in our 2020-14 advisory.
23        Q              Can you generally explain to me what --
24      what that said?
25        A              It says to prepare for an increase.


      hglitigation.com

     APPX-000046
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 47 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 98
 1        Q              But how -- does it explain how they should
 2      explain -- prepare for an increase?
 3        A              Let's just go read it.
 4        Q              If you could just tell me based on --
 5        A              Yeah, I can tell you after I read it.
 6      Thank you.
 7                             "Because there may be a higher volume
 8      of ballot-by-mail requests in 2020, we strongly
 9      recommend that you review your current supply of
10      applications, balloting materials, and ballot
11      stock for future elections.              It's important that
12      you have the necessary supply on hand to meet
13      increased requests that you may receive."
14        Q              Okay.    Okay.   So during this deposition,
15      you've reviewed the COVID-19 advisory, the forms
16      page, and the election -- specific sections of the
17      election code.             Was there anything else you
18      reviewed while this deposition was going on?
19        A              No.
20        Q              Have you taken any notes during this
21      deposition?
22        A              I have not.
23        Q              Okay.    Okay.   Let's see.
24                             Okay.   I'd like to turn back to -- I
25      think this was 1, 2 -- 1, 2, 3, 4 -- Exhibit 4.


      hglitigation.com

     APPX-000047
                                                                                          YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 48 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 102
 1      whether -- like, how to --
 2        A              They don't call about --
 3        Q              -- verify signatures?
 4        A              No.    That's not what I said, sir.
 5        Q              Okay.
 6        A              They don't call about what a particular
 7      paragraph in the handbook means.               They call about
 8      a particular signature on a particular carrier
 9      envelope and whether to accept it or not.
10        Q              Okay.    But what advice do you generally
11      give to them in that case?
12        A              What we tell them is you're not
13      handwriting experts, nobody expects you to be a
14      handwriting expert; that your determination has to
15      be whether or not they could have been made by the
16      same person.
17                             Now, it could have been made by the
18      same person.             Sometimes I write my signature in a
19      hurry; sometimes I write it more formally.                   But
20      they're pretty clearly both my signature, even
21      though they're a lot different, but they're
22      recognizably made by the same person.                 I said if
23      you're looking at that, then you should accept it.
24      You should not be hypertechnical.               You should not
25      expect the signatures to be an exact match.


      hglitigation.com

     APPX-000048
                                                                                           YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 49 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 105
 1      materials.
 2        Q              Okay.    And so when a -- when somebody who
 3      requests a mail-in ballot receives the ballot
 4      materials, what are included in those materials?
 5        A              They get a "Dear Voter" letter.         They get
 6      instructions.             They -- if they need to have a
 7      statement of residence, they get a statement of
 8      residence form.             If they need to have an ID
 9      provided when they return it, they get a notice to
10      ID voters.             They get the carrier envelope, and
11      they get a secrecy envelope.              I don't know of
12      anything else.
13        Q              And so that mentioned signature comparison
14      is made in which document out of all those
15      documents?
16        A              The carrier envelope and the application.
17        Q              The carrier envelope?     Oh, sorry.      You cut
18      out for a second.             Can you repeat the answer?
19        A              The carrier envelope and the application.
20        Q              The carrier envelope and the application,
21      I think there might be some confusion.
22                             The carrier envelope and the
23      application mention signature -- the signature
24      verification procedure?
25        A              No.


      hglitigation.com

     APPX-000049
                                                                                           YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 50 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 106
 1        Q              Okay.   So what I'm asking is which one of
 2      the documents that you just listed that a person
 3      who's requested a mail-in ballot receives includes
 4      the mention of the signature verification
 5      procedure?
 6        A              I believe it's on the instructions, but
 7      let me find it.
 8                           If we can take a break a minute, I've
 9      got to make a phone call to figure out where these
10      are.
11        Q              Who are you planning to make a phone call
12      to?
13        A              Christina Adkins.
14        Q              And the sole purpose of that call is to
15      figure out where that document is?
16        A              So that I can read it.
17        Q              Okay.   How much of a break will you need?
18        A              I don't know.    I mean, it's 12:30.        I was
19      hoping I would get to eat sometime today.
20        Q              We're pretty close to the end.
21                           MS. MACKIN:     Hani, what if we just
22                cover this in the 30(b)(6)?
23                           MR. MIRZA:    Sure.   I think -- I
24                think that should work.
25                           MS. MACKIN:     And that way, you


      hglitigation.com

     APPX-000050
                                                                                           YVer1f
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 51 of 880
      RICHARDSON: BRIAN KEITH INGRAM


                                                                                Page 109
 1                             UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
 2                                 SAN ANTONIO DIVISION

 3      DR. GEORGE RICHARDSON;                       )
        ROSALIE WEISFELD; AUSTIN JUSTICE             )
 4      COALITION; COALITION OF TEXANS               )
        WITH DISABILITIES; MOVE TEXAS                )
 5      CIVIC FUND; LEAGUE OF WOMEN                  )
        VOTERS OF TEXAS; and AMERICAN GI             )
 6      FORUM OF TEXAS, INC.,                        )
                                                     )
 7                       Plaintiffs,                 )
                                                     )Civil Case No.
 8      v.                                           )5:19-cv-00963-OLG
                                                     )
 9      TEXAS SECRETARY OF STATE; TRUDY              )
        HANCOCK, in her official                     )
10      capacity as BRAZOS COUNTY                    )
        ELECTIONS ADMINISTRATOR; and                 )
11      PERLA LARA, in her official                  )
        capacity as CITY OF McALLEN,                 )
12      TEXAS, SECRETARY,                            )
                                                     )
13                       Defendants.                 )

14
                                 REPORTER'S CERTIFICATION
15                           REMOTE VIDEOTAPED DEPOSITION OF
                                   BRIAN KEITH INGRAM
16                                    May 11, 2020

17                       I, Rebecca A. Graziano, Certified Shorthand

18          Reporter in and for the State of Texas, hereby

19          certify to the following:

20                       That the witness, BRIAN KEITH INGRAM, was

21          duly sworn and that the transcript of the oral

22          deposition is a true record of the testimony given

23          by the witness;

24                       I further certify that pursuant to FRCP Rule

25          30(f)(1) that the signature of the deponent:



      hglitigation.com

     APPX-000051
                                                                                           YVer1f
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 52 of 880
                                                                          110


 1                ____ was requested by the deponent or a

 2        party before the completion of the deposition and

 3        returned within 30 days from date of receipt of

 4        the transcript.       If returned, the attached Changes

 5        and Signature Page contains any changes and the

 6        reasons therefor.

 7                ____ was not requested by the deponent or a

 8        party before the completion of the deposition.

 9                I further certify that I am neither attorney

10        nor counsel for, related to, nor employed by any

11        of the parties to the action in which this

12        testimony was taken.

13                Further, I am not a relative or employee of

14        any attorney of record in this cause, nor do I

15        have a financial interest in the action.

16                Subscribed and sworn to on this ___ day of

17        _________, 2020.

18

19

20

21                             __________________________________
                               Rebecca A. Graziano, CSR, RPR, CRR
22                             Texas CSR No. 9306
                               Expiration Date: 07/31/22
23

24

25




APPX-000052
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 53 of 880




                      Exhibit 3




APPX-000053
Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 54 of 880
Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 55 of 880
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 56 of 880




                      Exhibit 4




APPX-000056
Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 57 of 880
         Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 58 of 880

                                      www.sos.state.tx.us
                                      www.VoteTexas.gov


                                 TABLE OF CONTENTS
INTRODUCTON                                                                                      i

CHAPTER 1 – CREATION OF THE EARLY VOTING BALLOT BOARD & SIGNATURE
             VERIFICATION COMMITEE                                                               1

  SECTION A. COMPOSITION OF THE EVBB                                                             1
  SECTION B. COMPOSITION OF A SIGNATURE VERIFICATION COMMITTEE                                   2

CHAPTER 2 — SIGNATURE VERIFICATION COMMITTEE CONVENES                                            1

  SECTION A.   Convening the Signature Verification Committee                                    4
  SECTION B.   Delivery Of Materials To The Committee                                            4
  SECTION C.   Receipt For Delivery                                                              5
  SECTION D.   Security Of Early Voting Ballots                                                  6

CHAPTER 3 — THE EARLY VOTING BALLOT BOARD CONVENES                                               7

  SECTION A.   Convening the Early Voting Ballot Board                                           7
  SECTION B.   Delivery of Materials to the Board                                                8
  SECTION C.   Receipt for Delivery                                                              9
  SECTION D.   Security of Early Voting Ballots                                                 10

CHAPTER 4 — QUALIFYING BALLOTS VOTED BY MAIL OR VOTED USING MAIL
           PROCEDURES                                                                           11

  SECTION A.   Types Of Early Voting Ballot Applications                                        11
  SECTION B.   Valid Reasons For Voting Early By Mail                                           11
  SECTION C.   Qualifying Early Voting Ballots Voted By Mail                                    12
  SECTION D.   Qualifying Signatures for the Signature Verification Committee                   15
  SECTION E.   Accepted Ballots                                                                 16
  SECTION F.   Rejected Ballots                                                                 18

CHAPTER 5 — COUNTING HAND-COUNTED PAPER BALLOTS                                                 19

  SECTION A.   Establishing The Counting Teams                                                  19
  SECTION B.   Opening The Ballot Box Containing Hand-Counted Paper Ballots                     19
  SECTION C.   Rules Governing The Counting Procedure                                           20
  SECTION D.   The Counting Procedure                                                           20
  SECTION E.   Rules For Counting Manually-Cast Or Hand-Counted Optical Scan Ballots            21
  SECTION F.   Handling The Election Returns For Paper Ballots                                  24
  SECTION G.   Reporting Early Votes                                                            27

CHAPTER 6 — EXAMINING, PREPARING, AND COUNTING VOTED OPTICAL
            SCAN BALLOTS                                                                        28

                                                  i                                SOS_000429
     APPX-000058
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 59 of 880


  SECTION A. Processing Ballots Counted At Central Counting Station                              28
  SECTION B. Delivery Of Ballot Box                                                              28

CHAPTER 7 — RECONVENING EARLY VOTING BALLOT BOARD                                                29

  SECTION A. Establishing The Early Voting Ballot Board To Review Provisional Ballots            29
  SECTION B. Reconvening For Qualifying Late Early Ballots By Mail                               33

  APPENDIX A. Signature Verification Committee                                                   39
  SECTION A. Questions in Regards to Verifying Signatures                                        39
  SITUATIONS.                                                                                    41

  APPENDIX B. Early Voting Ballot Board                                                          44
  SECTION A. Questions in Regards to Board                                                       44
  SITUATIONS.                                                                                    48




                                                 i                                  SOS_000430
     APPX-000059
              Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 60 of 880




                                                   INTRODUCTION

The Elections Division of the Secretary of State’s Office has prepared this handbook for an overview of the
Early Voting Ballot Board and Signature Verification Committee. This handbook contains a thorough outline
of who is able to serve as part of the Early Voting Ballot Board, who is able to serve on the Signature
Verification Committee, convening the board/committee, qualifying ballots and counting ballot procedures for
the Early Voting Ballot Board and Signature Verification Committee. It incorporates changes in election laws
through the regular session of the 86th Texas Legislature (2019).

The handbook starts at the selection process of the Early Voting Ballot Board and Signature Verification
Committee, whether it is for a Primary, General, or a Political Subdivisions Election. Throughout the handbook,
references are made to the appropriate section in the Texas Election Code or the Texas Administrative Code,
unless otherwise indicated. Information in italics relates to primary elections.

The Elections Division of the Secretary of State’s Office is open during the hours that the polls are open for
voting on all uniform election dates. Answers to questions on election law and procedures may be obtained by
telephoning the Elections Division toll-free at 1-800-252-2216 or (512) 463-5650.

Please visit us at our Internet home page for additional election information at http://www.sos.state.tx.us.

The Office of the Secretary of State does not discriminate on the basis of race, color, national origin, sex,
religion, age, or disability in employment or the provision of services.




                                                         i                                       SOS_000431
       APPX-000060
Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 61 of 880
             Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 62 of 880



  3. To be eligible for appointment to the early voting ballot board, a person must meet the requirements for
     eligibility for service as a presiding election judge, [32.051] except that the appointee must be a qualified
     voter of the territory served by the early voting clerk and is not required to be a qualified voter of any other
     particular territory. [87.003]

  4. An EVBB member would be ineligible if, they hold public elective office, opposed candidate in election on
     the same day, related to an opposed candidate within 2nd degree by blood or marriage, or serving as
     campaign treasurer/campaign manager for candidate in election.

  5. Required Oaths by Early Voting Ballot Board Members: All EVBB members should recite this oath, prior
     to beginning service on the Board. [87.006]

     For use in Joint Primary Elections, General Election for State and County Officers, Elections ordered by the
     Governor:

     "I swear (or affirm) that I will objectively work to be sure every eligible voter's vote is accepted and
     counted, and that only the ballots of those voters who violated the Texas Election Code will be rejected. I
     will make every effort to correctly reflect the voter's intent when it can be clearly determined. I will not
     work alone when ballots are present and will work only in the presence of a member of a political party
     different from my own. I will faithfully perform my duty as an officer of the election and guard the purity of
     the election."

     For use in all Separate Primary Elections and Other Elections that do not contain Party Affiliation:

     "I swear (or affirm) that I will objectively work to be sure every eligible voter's vote is accepted and
     counted, and that only the ballots of those voters who violated the Texas Election Code will be rejected. I
     will make every effort to correctly reflect the voter's intent when it can be clearly determined. I will not
     work alone when ballots are present. I will faithfully perform my duty as an officer of the election and
     guard the purity of the election. "

SECTION B. COMPOSITION OF A SIGNATURE VERIFICATION COMMITTEE

  1. Unlike an EVBB that is mandatory, a Signature Verification Committee (SVC) may be created. There are
     two ways for this committee to be created. The first way is through the early voting clerk. The early voting
     clerk has authority for determining whether a signature verification committee is needed. The second way is
     through a petition that is submitted to the early voting clerk. The petition must contain at least 15 registered
     voters in the territory in order for the committee to be created. The SVC must consist of not fewer than five
     members. If more than 12 members are appointed to serve on the signature verification committee, the early
     voting clerk may designate two or more subcommittees of not less than six members. [87.027]

  2. In an election in which party alignment is indicated on the ballot, each county chair of a political party with
     a nominee or aligned candidate on the ballot shall submit to the appointing authority a list of names of
     persons eligible to serve on the signature verification committee. The authority shall appoint at least two
     persons from each list to serve as members of the committee. The same number of members must be
     appointed from each list. The authority shall appoint the chair of the committee from the list provided by
     the political party whose nominee for governor received the most votes in the county in the most recent
     gubernatorial general election. [87.027(d)]

                                                        2
                                                                                                  SOS_000433
      APPX-000062
Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 63 of 880
              Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 64 of 880


                                                  CHAPTER 2

                            SIGNATURE VERIFICATION COMMITTEE CONVENES

SECTION A. CONVENING THE SIGNATURE VERIFICATION COMMITTEE

       1. The early voting clerk shall determine the place, day or days, and hours of operation of the signature
          verification committee and shall state that information in the order calling for the committee's
          appointment. A committee may not begin operating before the 20th day before election day. [87.027(f)]

       2. The early voting clerk shall post a copy of the order calling for the appointment of the signature
          verification committee. The copy must remain posted continuously for at least 10 days before the first
          day the committee meets. [ Sec. 87.027(g)]

       3. The committee must complete the following tasks:
          (a) Compare the signature on each carrier envelope certificate (except those signed for a voter by a
              witness, with the signature on the voter’s ballot application to determine whether the signatures are
              those of the voter). [87.027(i)] The signature verification committee may use electronic copies of
              the mail ballot application and carrier envelope certificate for comparing signatures.
          (b) The committee may also compare the signatures with any two or more signatures of the voter made
              within the preceding six years and on file with the county clerks or voter registrar to determine
              whether the signatures are those of the voter. If ballot materials or ballot applications are recorded
              electronically as provided by Section 87.126, the signature verification committee may use an
              electronic copy of a carrier envelope certificate or the voter's ballot application in making the
              comparison under Section 87.027(i).
          (c) Rejection of signatures must be made by a majority vote of the committee. [87.027(i)]
          (d) The only purpose of the SVC is to compare signatures the EVBB will count the ballot. THE SVC
              SHOULD NOT BE COUNTING BALLOTS. [87.027(j)]

SECTION B. DELIVERY OF MATERIALS TO THE COMMITTEE

  1. If a signature verification committee is appointed for the election, the early voting clerk shall deliver the
     jacket envelopes containing the early voting ballots voted by mail to the committee instead of to the early
     voting ballot board. [Sec. 87.027(h)]

  2. The following notices must be posted on an entity’s website if available: (HB 933 86R)
     a. Copy of order calling for the appointment
     b. EV Clerk’s notice of names and addresses of members
     c. Notice of delivery of ballots

  3.   Deliveries may be made only during the period of the committee's operation at times scheduled in advance
       of delivery by the early voting clerk. The clerk shall post notice of the time of each delivery. The notice
       must remain posted continuously for at least two days before the date of the delivery. [87.027(h)]

  4. Postings shall be made on the bulletin board used for posting notice of meetings of the commissioners
     court, in an election for which the county election board is established or a primary election, or of the
     governing body of the political subdivision in other elections. [Sec. 87.027(k)]


                                                         4
                                                                                                  SOS_000435
       APPX-000064
            Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 65 of 880


5. The committee chair or committee members may request from the voter registrar, county clerk, or election
   administrator ahead of time signatures that are on file from the past six years. This does not have to be done
   ahead of time, however our office recommends in order to give the voter registrar, county clerk or election
   administrator ample time. This may be provided electronically.

6.    In 2017, SB 5 85 R removed the prohibition against the committee using the registration application
     signature to determine that the signatures are not those of the same person. The bill authorizes the early
     voting ballot board or signature verification committee to compare a voter's signature on a ballot application
     or carrier envelope certificate with two or more signatures of the voter made within the preceding six years
     and on file with the county clerk, in addition to the board's existing authority to make such a comparison
     with signatures on file with the voter registrar, to determine whether the signatures are those of the same
     person. The bill removes the prohibition against the board using such signatures on file to determine that the
     signatures are not those of the same person. The board or the committee may now use the signatures to
     determine if they are or if they are not that of the same person.

7. The committee compares signatures on applications and corresponding carrier envelopes only to determine
   that the signatures on these documents are of the same person or not. [Sec. 87.027(i)]. The signature
   verification committee may use electronic copies of the mail ballot application and carrier envelope
   certificate for comparing signatures. The standard should be whether the two signatures could have been
   made by the same person. If using electronic signatures to compare, please have a plan in place and use that
   procedure throughout the duration.

8. The committee places carrier envelopes and applications that are the signatures of the same person in one
   container and those that are not of the same person in another separate container.

9. Committee chair delivers sorted materials to the Board as directed by the presiding judge of the Board.

10. If the signature verification committee has decided that the signatures are from the same person, the Board
    may not override the committee’s decision. If the signature verification committee has decided that the
    signatures are not from the same person, the Board may override the committee’s decision that the
    signatures are of the same person by a majority vote of the Board. [Sec. 87.027(j)]

11. A determination that signatures are not from the same person must be made by a majority vote of the
    committee or subcommittee as applicable. If the early voting clerk has designated subcommittees within
    the signature verification committee, the subcommittee makes its signature determinations by a majority
    vote of the subcommittee members. [Sec. 87.027(l)] There is nothing in the Election Code that states what
    constitutes a majority vote. This may be something that is discussed among the committee to determine
    what constitutes a majority vote. Please note that if the committee has determined what constitutes a
    majority vote, that the committee use that process throughout the entire process.

12. The Board makes a determination if the signature verification committee cannot determine whether the
    signatures are made by the same person.

13. Convening the Committee after election day. The early voting clerk may determine whether or not the
    committee will need to reconvene after election day to verify signatures or leave that authority with the
    early voting ballot board. We recommend that this decision be done prior to election day. If the authority is
    left with the committee we recommend that the committee coordinates with the board and the early voting
    clerk for delivery of the jacket envelope ballots by mail.

                                                       5
                                                                                                 SOS_000436
     APPX-000065
              Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 66 of 880




SECTION C. RECEIPT FOR DELIVERY
1. Upon delivery of a sealed early voting ballot box, the committee chair of the signature verification
   committee must inspect the box to determine whether the seals on the box are intact, and whether the
   numbers on the seals correspond to the numbers indicated on the record of serial numbers prepared by the
   early voting clerk. [Secs. 87.062(b), 127.068]
2. If the seals are intact and the numbers match, the committee chair should accept the ballot box and so
   indicate on the receipt.
3. If the seals are not intact or the numbers do not match, the committee chair should accept the ballot box, but
   note any discrepancies on the receipt and in his or her records.
SECTION D. SECURITY OF EARLY VOTING BALLOTS
1. The voted early voting ballots must be secured from the last day of voting by personal appearance at a polling
   place until the day the ballots are counted. [T.A.C. Sec. 81.34]
   a. If the signature verification meets before election day, the committee chair shall, upon each adjournment of
      the board, lock and seal each ballot box prior to delivering the boxes back to the custodian of records. The
      chair shall complete a ballot box security form indicating each serial number used to seal each box. The
      form shall be signed by the chair and another committee member who has witnessed the procedure. In a
      general election for state and county officers, the committee member must be from a different political party
      than the judge. The custodian of records shall also sign the form.
    b. The committee chair shall deliver the key(s) used to lock the ballot box(es) to the custodian. The key
       shall be retained by the authority designated in accordance with Section 66.060(a) of the Code:
       (1)   the sheriff for an election ordered by the governor or county authority or a primary election, except
             that in a year when the office of sheriff is on the ballot, the key shall be delivered to the county judge.
             When both these offices are on the ballot, the key shall be delivered to the county auditor or to a
             designated member of the commissioners court who is not on the ballot and who is appointed by the
             court, if the county does not have an auditor;
       (2)   the chief of police or city marshal for an election ordered by a city authority; or
       (3)   the constable of the justice precinct in which the office of the political subdivision is located, or if the
             office of constable is vacant, the sheriff of the county in which the political subdivision is located if
             the election is ordered by an authority of a political subdivision other than a city or county.
   c. Upon reconvening the committee, the chair shall ensure that each ballot box is intact. The chair shall
      follow these procedures each day except upon final delivery to the custodian of records or delivery to the
      central counting station.
   d. If it is impracticable for the chair to deliver the ballot boxes each day upon adjournment, the authority
      conducting the election shall submit an alternate security procedure to the Secretary of State for approval.




                                                           6
                                                                                                      SOS_000437
        APPX-000066
             Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 67 of 880


                                                       CHAPTER 3

                              THE EARLY VOTING BALLOT BOARD CONVENES

SECTION A. CONVENING THE EARLY VOTING BALLOT BOARD

  1. The Early Voting Ballot Board (the “Board”) generally meets twice during an election. First, the Board
     meets to qualify ballots by mail on election day or after the last day to vote early by personal appearance.
     Second, the Board meets after election day to review any provisional ballots and to qualify any mail-in
     ballots received by the 5th and 6th day after election day from voters casting a ballot from outside the U.S. or
     military voters who located outside the voter’s home county and is on active duty or a spouse of a military
     person on active duty .

  2. The board must convene to complete the following tasks:
     (a) Qualify and Process Regular Ballots by Mail
     (b) Qualify and Process Late Ballots (old and new categories)
     (c) Qualify and Process Provisional Ballots

  3. Convening the Board on election day or after early voting by personal appearance ends.

  Except as provided below, the Board may meet to qualify and accept ballots at any time after the end of the
  early voting by personal appearance, but may not count votes until the polls open on election day. [Secs.
  87.024-87.0241]

  NOTES:

  •   General rule: May convene at the end of Early Voting by Personal Appearance (3rd day before) to qualify
      ballots.
  •   In elections conducted by a county with a population of 100,000 or more and elections held jointly with
      such a county, the Board may meet to qualify and accept voted mail ballots beginning the end of the 9th day
      before the last day of the period of early voting.
  •   If there is a central counting station that has been established, then the ballots will not be sent to the ballot
      board, but rather to central count.
  •   The Board like the Committee may also compare signatures with any two or more signatures of the
      voter made within the preceding six years and on file with the voter registrar.

      In 2017, SB 5 85 R removed the prohibition against the board using the registration application
      signature to determine that the signatures are not those of the same person. The bill authorizes the early
      voting ballot board or signature verification committee to compare a voter's signature on a ballot
      application or carrier envelope certificate with two or more signatures of the voter made within the
      preceding six years and on file with the county clerk, in addition to the board's existing authority to
      make such a comparison with signatures on file with the voter registrar, to determine whether the
      signatures are those of the same person. The bill removes the prohibition against the board using such
      signatures on file to determine that the signatures are not those of the same person. The board or the
      committee may now use the signatures to determine if they are or if they are not that of the same person.
  4. Convening the Board after election day.

                                                         7
                                                                                                    SOS_000438
      APPX-000067
                Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 68 of 880


   a. The Board cannot convene until the 6th day after an election because voters that did not have a valid form
      of identification when voting have 6 days to: (1) present to the voter registrar a valid photo identification,
      (2) complete one of the two curing affidavits set out in Section 65.054(b)(2)(B) (consistent religious
      objection to photographs) or Section 65.054(b)(2)(C) (identification unavailable due to declared natural
      disaster), or (3) apply for and receive a disability exemption. A board may convene earlier but continue on a
      rolling basis until the 6th day.
   b. In an election held on the date of the general election for state and county officers, the Board must convene
      no later than the 13th day after the date of the election to count provisional ballots.
   c. In all other elections held on dates other than the date of the general election for state and county officers,
      the Board must convene no later than the 9th day to complete the review of provisional ballots.
   d. The Board shall convene on the 9th day after election day or earlier if the early voting clerk certifies that all
      ballots from outside of the U.S. have been received and all provisional ballots have been processed by the
      voter registrar. [Sec. 87.125] If this date falls on a Saturday, Sunday, or legal state or national holiday, the
      Board convenes on the next regular business day. [Sec. 87.125(c)].
   e. For Primary and Primary Runoff Elections-not earlier than 6 p.m. on the second Tuesday or later than 1
      p.m. on the second Friday after election day at the hour specified by the county chair.
         NOTE: From time to time, the office of the Secretary of State will amend this time period by administrative
         rule. See T.A.C. Sec. 81.33.
SEE CHAPTER 7 FOR RECONVENING OF BALLOT BOARD FOR THE PROCESSING AND
COUNTING OF PROVISIONAL AND OVERSEAS LATE BALLOTS.

SECTION B. DELIVERY OF MATERIALS TO THE BOARD
1. The board should obtain from the authority conducting the election a package of supplies, including the
   following forms:
    a. Oath of Election Judges and Clerks; [Sec. 62.003]
         "I swear (or affirm) that I will not in any manner request or seek to persuade or induce any
         voter to vote for or against any candidate or measure to be voted on, and that I will faithfully
         perform my duty as an officer of the election and guard the purity of the election."
    b. Poll List of Early Voting by Mail Voters or Voters Voting by Mail Procedure; [Sec. 87.021]
    c. List of Early Voting Provisional Voters; [T.A.C. Sec. 81.172 – 81.174]
    d. List of Provisional Voters Who Presented Proper Identification to Voter Registrar; [Sec. 65.0541]
    e. Envelope for Rejected Early Voting Ballots; [Sec. 87.043]
    f.   Tally Sheets; [Sec. 65.004]
    g. Return Sheets; [Sec. 65.014]
    h. Envelopes for distribution of returns and election records; [Sec. 66.003]
    i.   Statement of Compensation; [Sec. 32.094]
    j.   List of “ID” Voters; and
    k. Notice of Delivery of Ballots Voted by Mail (if delivered prior to the opening of the polls.
2. The early voting clerk delivers to the board:

                                                          8
                                                                                                    SOS_000439
         APPX-000068
                Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 69 of 880


    a. Each ballot box containing ballots voted by personal appearance;
    b. List of Declared Write-In Candidates (if applicable);
    c. The early voting clerk's key to each ballot box;
   d.    The jacket envelopes containing ballots voted by mail and the corresponding applications;
   e.    The list of registered voters, containing voters’ permanent and mailing addresses of record, used in
         conducting early voting;
    f.   Notice of Rejection of Early Voted Ballots (to be completed by Judge of Ballot Board);
    g. The ballot transmittal form for early voted ballots; and
    h. Receipt for each ballot box, to be completed when box received.
3. The custodian of the key to the second lock on the ballot boxes containing ballots voted by personal
   appearance must deliver his or her key to the presiding officer of the early voting ballot board at his or her
   request if the Board will be hand counting personal appearance ballots. [Sec. 87.025]
4. If ballots will be counted electronically at the central counting station, then:
    • The key and the unopened ballot box should be delivered to the central counting station at the direction
       of the presiding judge of the central counting station and not to the ballot board, since the law prohibits
       the ballot board judge from opening the early voting by personal appearance ballot boxes containing
       ballots that are to be counted by automatic tabulating equipment at a central counting station. [Sec.
       87.101]
    • If accessible voting equipment (such as direct record electronic equipment (“DREs”)) or precinct count
       optical scan equipment was used for early voting, the ballot board should not process the early voting
       by personal appearance ballot boxes or voting machines.
5. The custodian of the key is:
         --   for county elections, the county sheriff, unless the sheriff is on the ballot, in which case the key is
              kept by the county judge. If both the sheriff and the county judge are on the ballot, the key is kept
              by the county auditor, or if there is no county auditor, by a member of the commissioners court,
              named by the court, who is not on the ballot.
         --   for city elections, the chief of police or city marshal.
         --   for elections of other political subdivisions, the constable of the justice precinct in which the office
              of the political subdivision's governing body is located, or if there is no constable in that precinct,
              the sheriff. [Sec. 66.060(a)]
6. Notice of each delivery to be made prior to the time the polls open on election day must be posted at the
   main early voting polling place for at least 24 hours immediately preceding the delivery. [Secs. 87.023(b),
   87.024(b)]
7. In the general election for state and county officers, if ballots are to be delivered before election day, the
   early voting clerk must notify the county chair of each political party with a nominee on the ballot at least
   24 hours before the first delivery is made. [Secs. 87.023(c), 87.024(c)]
SECTION C. RECEIPT FOR DELIVERY
1. Upon delivery of a sealed early voting ballot box, the presiding judge of the early voting ballot board must
   inspect the box to determine whether the seals on the box are intact, and whether the numbers on the seals


                                                            9
                                                                                                    SOS_000440
         APPX-000069
              Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 70 of 880


    correspond to the numbers indicated on the record of serial numbers prepared by the early voting clerk.
    [Secs. 87.062(b), 127.068]
2. If the seals are intact and the numbers match, the presiding judge should accept the ballot box and so
   indicate on the receipt.
3. If the seals are not intact or the numbers do not match, the presiding judge should accept the ballot box, but
   note any discrepancies on the receipt and in his or her records.


SECTION D. SECURITY OF EARLY VOTING BALLOTS
1. The voted early voting ballots must be secured from the last day of voting by personal appearance at a polling
   place until the day the ballots are counted. [T.A.C. Sec. 81.34]
   a. If the early voting ballot board convenes before election day, the presiding judge shall, upon each
      adjournment of the board, lock and seal each ballot box prior to delivering the boxes back to the custodian
      of records. The judge shall complete a ballot box security form indicating each serial number used to seal
      each box. The form shall be signed by the judge and another early voting ballot board member who has
      witnessed the procedure. In a general election for state and county officers, the early voting ballot board
      member must be from a different political party than the judge. The custodian of records shall also sign the
      form.
    c. The presiding judge shall deliver the key(s) used to lock the ballot box(es) to the custodian. The key
       shall be retained by the authority designated in accordance with Section 66.060(a) of the Code:
       (1)   the sheriff for an election ordered by the governor or county authority or a primary election, except
             that in a year when the office of sheriff is on the ballot, the key shall be delivered to the county judge.
             When both these offices are on the ballot, the key shall be delivered to the county auditor or to a
             designated member of the commissioners court who is not on the ballot and who is appointed by the
             court, if the county does not have an auditor;
       (2)   the chief of police or city marshal for an election ordered by a city authority; or
       (3)   the constable of the justice precinct in which the office of the political subdivision is located, or if the
             office of constable is vacant, the sheriff of the county in which the political subdivision is located if
             the election is ordered by an authority of a political subdivision other than a city or county.
   c. Upon reconvening the ballot board, the presiding judge shall ensure that each ballot box is intact. The
      presiding judge shall follow these procedures each day except upon final delivery to the custodian of
      records.
   e. If it is impracticable for the ballot board judge to deliver the ballot boxes each day upon adjournment, the
      authority conducting the election shall submit an alternate security procedure to the Secretary of State for
      approval.




                                                          10
                                                                                                      SOS_000441
        APPX-000070
                Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 71 of 880


                                                 CHAPTER 4
         QUALIFYING BALLOTS VOTED BY MAIL OR VOTED USING MAIL PROCEDURES

SECTION A. TYPES OF EARLY VOTING BALLOT APPLICATIONS
The early voting ballot board may encounter several types of applications for early voting ballots. There is not
only one form that may be used. They include:
1. The “Application for Ballot by Mail” prescribed by the Secretary of State. [Secs. 84.001(a), 84.011]
2.   An informal application for a ballot by mail, which is a written request by the applicant that is not made on
     the official application form prescribed by the Secretary of State. This application must comply with the
     statutory requirements for applying for a ballot by mail. [Sec. 84.001(c)]
3.   The “Application for Limited Ballot” prescribed by the Secretary of State. [Sec. 112.005]
4. The “Federal Post Card Application” (FPCA) used by military and overseas citizen voters. [Sec. 101.003]
5.   The “Application for Presidential Ballot” prescribed by the Secretary of State (only applicable in elections
     held in November of the presidential election year). [Sec. 113.003]
6.   The “Application for Emergency Late Ballot Due to Sickness or Physical Disability” prescribed by the
     Secretary of State. [Sec. 102.002]
7.   The “Application for Emergency Late Ballot Due to Death” prescribed by the Secretary of State. [Sec.
     103.002]
8. The “Affidavit for Voting at Main Early Voting Place on Election Day” prescribed by the Secretary of State
    for voting by disabled voters when electronic voting equipment is being used at the precinct polling place.
    [Sec. 104.002]

SECTION B. VALID REASONS FOR VOTING EARLY BY MAIL
Only the following persons may vote early by mail:
1. Persons who are 65 years of age or older on election day. [Sec. 82.003]
2. Persons who have a sickness or physical condition that prevents them from appearing at the polling place on
   election day without a likelihood of needing personal assistance or injuring their health. Expected or likely
   confinement for childbirth on election day is sufficient cause to entitle a voter to vote early by mail on the
   ground of disability. [Sec. 82.002]
3. Persons who are confined in jail at the time the application is submitted must be either:
     a. serving a misdemeanor sentence that ends on or after election day; or
     b. pending trial or appeal after denial of bail or if release on bail is unlikely until after election day. [Sec.
        82.004]
4. Persons who expect to be absent from the county on election day and during regular early voting hours for
   that part of the period for early voting remaining after the application is made. [Sec. 82.001] If this reason
   for voting early is checked, the address to which the ballot was mailed must be an address outside the
   county. [Sec. 86.003(c)(1)]

5. Persons who are certified for participation in the address confidentiality program.

     a. An application for ballot by mail submitted by a person eligible under Section 82.007 must include:
                                                          11
                                                                                                    SOS_000442
         APPX-000071
               Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 72 of 880


         i. the name and address at which the person is registered to vote;
         ii. the substitute post office box designated by the attorney general for the person’s use in place of
                the true residential address; and
         iii. an indication for each election for which the person is applying for a ballot.
   b. The information on an application for ballot by mail submitted by a voter related to the address at
       which the voter is registered is confidential, except that it must be disclosed if requested by a law
       enforcement agency or required under a court order. This application is good for 3 years.
SECTION C. QUALIFYING EARLY VOTING BALLOTS VOTED BY MAIL
1. Each jacket envelope will contain:
    a. an application for an early ballot to be voted by mail (or one of the other application procedures in
        Section A above that uses mail procedures) [Secs. 86.011(b), (c)]; If FPCA was submitted, jacket
        envelope must include a copy of the FPCA and the signature cover sheet.
    b. the envelope in which the application was delivered to the early voting clerk, if applicable; and
    c. the carrier envelope, which will contain:
        -- a ballot envelope with the ballot inside; and
        -- statements of residence, copy of identification, or other requested items, if applicable. [Sec. 86.002]
2. Remove the application and carrier envelope from the jacket envelope.
3. Check the voter's application to be sure that it states a legal ground for voting early by mail (See Section B
   above). [Sec. 87.041(b)(3)]
4. If the reason for voting early by mail is absence from the county, the application must show an address
    outside the county to which the ballot was mailed. [Sec. 87.041(b)(5)]
    NOTE: If the application was submitted after the period for early voting by personal appearance began,
          the application must show that the voter was absent from the county when the application was
          submitted. A voter checking expected absence from county and providing an out of county address
          on the official application is sufficient.
5. If the grounds for voting by mail is either being 65 or over, or disability, and the applicant has not provided
    his or her official mailing address as shown on the list of registered voters as the address for mailing his or
    her ballot, the address provided must be that of a hospital, nursing home, other long term care facility,
    retirement center, or the address of a relative within the second degree of affinity or third degree of
    consanguinity with whom the applicant is living. [Sec. 86.003(c)(3)]
6. If the reason for voting early by mail is confinement in jail, the address to which the balloting materials
    must be addressed is that of the jail facility or a relative within the second degree of affinity or third degree
    of consanguinity. [Sec. 86.003(c)(2)]
7. Check to make sure that the address to which the ballot was mailed is one of the following:
    a. the voter’s residence or mailing address indicated on the voter’s registration record;
    b. the facility that the voter is residing at if the voter has indicated on his or her application to vote by mail
        that the reason for voting is 65 years of age or older or disability and has provided a mailing address
        that does not match the voter’s official residence or mailing address; the facility must be one of the
        following:
       (1) hospital;

                                                           12
                                                                                                    SOS_000443
        APPX-000072
               Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 73 of 880


       (2) nursing home or long-term care facility;
       (3) retirement center; or
       (4) relative that is related to the voter by 2nd degree of affinity (by marriage) or the 3rd degree of
             consanguinity. Relatives include: parent, child, brother, sister, grandparent, grandchild, great-
             grandchild, great-grandparent, uncle, aunt, nephew, niece, spouse, spouse’s parent, son-in-law,
             daughter-in-law, brother’s spouse, sister’s spouse, spouse’s brother, spouse’s sister and spouse’s
             grandparent.
    c. the jail facility, if the reason for voting by mail is confinement in jail, or the address of a relative listed
        in Section C. 7. b. above.
    d. an address outside of the county, if the reason for voting by mail is expected absence from the county.
    e. the voter’s new address as provided on the enclosed statement of residence if the voter has moved within
        the county but has failed to update his address with the county voter registrar and is having a ballot
        mailed to a new residence address. [Secs. 84.002, 86.002, 86.003, 87.041
    NOTE: Please note that all though you will be looking to ensure that the ballot was mailed to an address,
    you will not be determining where the voter mails back their ballot. You should not be looking at the
    delivery postmark.
8. Check the list of registered voters to ensure applicant is a registered voter. [Sec. 87.041(b)(4)]
    Note: Due to various address confidentiality laws, some voters will not have a residential address next to
    their name on the list of registered voters.
    a. If an “S” notation appears next to a voter’s name on the list of registered voters, or if the residence
        address on the application for ballot by mail does not match the residence address on the list of
        registered voters, the carrier envelope will be stamped “STATEMENT ENCLOSED.” The voter’s
        ballot may NOT be accepted UNLESS a completed, signed Statement of Residence is included in the
        carrier envelope. If a completed Statement of Residence is not enclosed, the ballot must be rejected.
        [Sec. 87.041(b)(6)]
    b. If an “ID” notation appears next to a voter’s name on the list of registered voters, the voter’s ballot may
        NOT be accepted unless the voter encloses a copy of one of the documents listed below that establishes
        the voter’s identity:
               (1)   Texas Driver’s License issued by the Department of Public Safety (“DPS”);
               (2)   Texas Election Certificate issued by DPS;
               (3)   Texas Personal Identification Card issued by DPS;
               (4)   Texas Handgun License issued by DPS;
               (5)   United States Military Identification Card containing the person’s photograph;
               (6)   United States Citizenship Certificate containing the person’s photograph; or
               (7) United States Passport.

                     NOTE: For voter’s who are between 18-60 the above ID’s may be expired for up to 4 years.
                     For a voter who is 70 years of age or older the above ID may be more 4 years old. Please
                     note some ID’s do not have expiration dates such as a Texas Identification Cards for persons
                     aged 60 or older may be permanent and marked “INDEF;”Texas Election Identification
                     Certificates (EIC) for persons aged 70 or older are permanent cards; Some military ID cards
                     are permanent, including Uniformed Services ID cards and Veterans Affairs ID cards. These
                                                         13
                                                                                                   SOS_000444
        APPX-000073
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 74 of 880


               are usually marked “INDEF;” and Certificates of Naturalization and Certificates of
               Citizenship do not expire.

If a voter does not possess, and cannot reasonably obtain one of the above acceptable forms of photo
identification, the voter may also enclose a copy of one of the supporting forms of identification listed
below that establishes the voter’s identity along with a signed Reasonable Impediment Declaration:
    • copy or original of a government document that shows the voter’s name and an address, including the
    voter’s voter registration certificate (other examples of government documents include, but are not
    limited to: driver’s licenses from other states, ID cards issued by federally recognized Native American
    tribes (if the ID card contains an address), DPS Receipts (without a photo), expired voter registration
    certificates, and, for voters aged 18-69, expired Texas DPS-issued driver licenses or personal ID cards);
    • copy of or original current utility bill;
    • copy of or original bank statement;
    • copy of or original government check;
    • copy of or original paycheck; or
    • copy of or original of (a) a certified domestic (from a U.S. state or territory) birth certificate or (b) a
    document confirming birth admissible in a court of law which establishes the voter’s identity (which
    may include a foreign birth document).
    NOTE: The address on either a supporting form of ID or an acceptable photo identification does
    not need to match the address on the list of registered voters.

*If a voter does not have a valid form of photo identification, they may apply for a free election
identification certificate at their local Texas Department of Public Safety office. Reminder: (a) if a
voter does not possess one of the seven (7) acceptable forms of photo identification, which, for voters
aged 18-69, is not expired for more than four years, or, for voters aged 70 and older, may be expired
for any length of time but is otherwise valid, and the voter can reasonably obtain one of these forms of
identification or (b) if the voter possesses, but did not bring to the polling place, one of the seven
forms of acceptable photo identification, which, for voters aged 18-69, is not expired for more than
four years, or, for voters aged 70 and older, may be expired for any length of time but is otherwise
valid, or (c) if the voter does not possess one of the seven forms of acceptable photo identification,
which, for voters aged 18-69, is not expired for more than four years, or, for voters aged 70 and older,
may be expired for any length of time but is otherwise valid, could otherwise not reasonably obtain
one, but did not bring a supporting form of identification to the polling place; and the voter does not
have a permanent disability exemption indicated on their voter registration certificates, the voter may
cast a provisional ballot at the polls.

Exemption: Voters with a disability may apply with the county voter registrar for a permanent exemption.
The application must contain written documentation from either the U.S. Social Security Administration
evidencing the applicant’s disability, or from the U.S. Department of Veterans Affairs evidencing a
disability rating of at least 50 percent. In addition, the applicant must state that he or she has no valid form
of photo identification. Those who obtain a disability exemption will be allowed to vote by presenting a
voter registration certificate reflecting the exemption.

Provisional Voting: If a voter (a) does not possess one of the seven (7) acceptable forms of photo
                                                     14
                                                                                               SOS_000445
    APPX-000074
             Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 75 of 880


  identification, which, for voters aged 18-69, is not expired for more than four years, or, for voters aged
  70 and older, may be expired for any length of time but is otherwise valid, and the voter can reasonably
  obtain one of these forms of identification or (b) possesses, but did not bring to the polling place, one of
  the seven forms of acceptable photo identification, which, for voters aged 18-69, is not expired for more
  than four years, or, for voters aged 70 and older, may be expired for any length of time but is otherwise
  valid, or (c) if the voter does not possess one of the seven forms of acceptable photo identification, which,
  for voters aged 18-69, is not expired for more than four years, or, for voters aged 70 and older, may be
  expired for any length of time but is otherwise valid, could otherwise not reasonably obtain one, but did not
  bring a supporting form of identification to the polling place; and the voter did not present a voter
  registration certificate with a permanent disability exemption indicated on their voter registration
  certificate, the voter may cast a provisional ballot at the polls.

  The voter will have six (6) calendar days after election day (1) present to the voter registrar an acceptable
  form of photo identification; (2) if the voter does not possess and cannot reasonably obtain one of the
  acceptable forms of photo identification, execute a Reasonable Impediment Declaration and present to the
  voter registrar an acceptable form of supporting identification; (3) complete one of the curing affidavits
  (consistent religious objection to being photographed or natural disaster exception), if applicable or (4)
  qualify for a permanent disability exemption, if applicable.

   c. An application from a voter who is accepted into the Address Confidentiality Program must also include
      their substitute P.O. Box designated by the Attorney General and an indication for each election for which
      the person is applying for a ballot. This application is good for 3 years, unlike a regular ABBM
      application.
  d. Certain persons may vote even though they are not registered to vote in your county and their names do
     not appear on your list of registered voters. They are:
       (1) Persons applying on Federal Post Card Applications. The FPCA may be used by persons who are
           registered voters of your county or who are not registered voters of your county since the federal
           post card application acts as a temporary registration pending permanent voter registration status
           (see note below). [Sec. 101.001]
       (2) Persons applying for limited ballots. A person who moves from one county to another, and the
           person is either still registered in the former county of residence or was registered in the former
           county of residence when the person applied to register in the new county of residence. He or she
           may vote in their new county of residence, on offices or propositions that are on the ballot in both
           their new county and the county of his or her former residence. [Sec. 112.002]
  f.   If the voter's name does not appear on the list of registered voters and he or she is not categorized in the
       group of voters listed in "d" above, the presiding judge must refer to the registration correction list, if
       provided, to see if the voter’s name appears on that form.


SECTION D: QUALIFYING SIGNATURES FOR THE SIGNATURE VERIFICATION COMMITTEE
  1. Check to see that the certificate on the carrier envelope was properly executed. The certificate is the
      statement the voter signs and may include portions filled out by assistants or witnesses. [Sec.
      87.041(b)(1)


                                                       15
                                                                                                 SOS_000446
       APPX-000075
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 76 of 880


2.   Check the signatures of the applicant on the application and on the carrier envelope to confirm that both
     signatures have been executed by the voter, unless either document was signed by a witness. [Sec.
     87.041(b)(2)]
3. A voter may use different witnesses/assistants on their application for ballot by mail and on their
    certificate. If a voter uses a witness, you would not compare signatures and the ballot should be
    accepted pending all other qualifications.
4.   Section 87.041(e) provides that the Board/Committee may compare signatures with any two or more
     signatures of the voter made within the preceding six years and on file with the voter registrar, county
     clerk or elections administrator. These additional signatures may be used to confirm that the signatures
     are either those are not those of the same person. SB 5 (85th Legislature, 1, 2017) This bill removed
     the prohibition against the committee using the registration application signature to determine that the
     signatures are not those of the same person. The bill authorizes the early voting ballot board or
     signature verification committee to compare a voter's signature on a ballot application or carrier
     envelope certificate with two or more signatures of the voter made within the preceding six years and
     on file with the county clerk, in addition to the board's existing authority to make such a comparison
     with signatures on file with the voter registrar, to determine whether the signatures are those of the
     same person. The bill removes the prohibition against the board using such signatures on file to
     determine that the signatures are not those of the same person. The board or the committee may now
     use the signatures to determine if they are or if they are not that of the same person.
5. If there is no signature on the carrier envelope (by voter or witness), the ballot must be rejected (see
    Section F of this chapter for disposition of rejected ballots). [Sec. 87.041(d)] If the signature is not on
    the certificate but elsewhere on envelope, our office has said the signature is valid.
-- EXCEPTIONS:
 a. If the voter was unable to sign his or her name, the application and/or carrier envelope must each be
    signed by a witness. Different people may have witnessed the voter's mark on the application and on
    the carrier envelope. If the voter was unable to sign the application and/or carrier envelope himself or
    herself and one or both were signed by witnesses, then the signature will not be compared. [Sec.
    87.041(b)(2)]
 b. If the voter applied for an early voting ballot on the Application for Late Emergency Ballot Due to
    Death or the Affidavit for Voting at Early Voting Place on Election Day, the certificate on the carrier
    envelope does not need to be signed by the applicant. The carrier envelope will have a notation "103"
    or "104" written on it by the early voting clerk when the voter applies under these procedures. [Secs.
    103.004(c), 104.004(c)]
      NOTE:      A voter’s witnessed application or witnessed carrier envelope are not invalid merely
                 because there is no explanation of the voter’s inability to make his or her mark. A
                 ballot may not be rejected merely because the voter signed either the application or the
                 carrier envelope and the other document was witnessed.
c.   If the voter applied for a ballot on the Application for Late Emergency Ballot Due to Sickness or
     Disability, the name, address, and signature of the representative who delivered the application to
     the early voting clerk must appear on the application and on the carrier envelope containing the
     voted ballot. The same representative who submitted the voter's application must deliver the
     voter's ballot back to the early voting clerk, and the same representative's name must appear on
     both the application and the carrier envelope. [Secs. 102.002, 102.004(b), 102.006(a), (b)]
d. Applicants applying for a limited ballot or a presidential ballot also known as a restricted ballot
   must have two applications if voting this procedure by mail (i.e., the application for early ballot by
                                                    16
                                                                                             SOS_000447
     APPX-000076
               Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 77 of 880


         mail and the application for the "restricted" ballot) enclosed in the jacket envelope.         [Secs.
         111.004, 112.005, 113.003]
   6.    Signatures that have been either accepted or rejected need to be separated. If the committee
         has determined that the signatures are not those of the same person, the board may make a
         determination that the signatures are those of the same person by a majority vote of the
         board's membership.
SECTION E. ACCEPTED BALLOTS
1. If the applicant has met all the requirements discussed above, the ballot must be accepted for voting.
2. Open the carrier envelope without defacing the certificate on the carrier envelope and remove the ballot
   envelope. [Sec. 87.042(a)]
    a. A ballot is considered valid even if it is not enclosed in a ballot secrecy envelope; the voter simply loses
       his/her secrecy of the votes cast. [Secs. 86.005(d), 87.042(d)]
    b. If the front of the carrier envelope has "Statement Enclosed" stamped on it, check to see that the
        statement of residence form is enclosed. If the applicant's name appears on the list of registered voters
        with an "S" notation beside it, the applicant is required to complete the statement of residence prior to
        voting. If the completed, signed statement is not enclosed, the ballot must be rejected. (See Section E
        of this chapter for disposition of rejected early voting ballots.) [Sec. 87.041(d)]
         NOTE: It is the position of the Office of the Secretary of State that the lack of a statement of residence
         form included in the envelope of an FPCA voter does not result in a rejected ballot since the FPCA
         would act as a temporary registration that would prevail the residence address provided on any previous
         registration applications already on file.
    c.   If the applicant’s name appears on the list of registered voters with an “ID” notation beside it, an
         applicant who possesses an acceptable form of photo identification is required to submit a copy of
         acceptable photo identification (or, if the voter does not possess, and cannot reasonably obtain an
         acceptable form of photo ID, a signed Declaration of Reasonable Impediment (see Form 5-22a) and an
         acceptable form of supporting documentation, or, if the voter has a voter registration certificate with an
         “E” notation on it, that), along with their mail ballot, unless the voter checks one of the “Exemptions (If
         Applicable” boxes on Form 5-22a.
3. Place the unopened ballot envelope in a ballot box or other safe container. [Sec. 87.042(b)]
4. Enter the voter's name on the poll list for early voters voting by mail or list for voters using other mail
   procedures such as limited ballot. [Secs. 87.041(c); 102.008; 103.005, 104.006]
    a. If the voter is an FPCA voter, place a check in the "FPCA" column on the poll list next to the voter's
       name. [Sec. 101.004]
    b. If the voter applied for a limited ballot, place a check in the column marked "Limited Ballot" on the
       poll list next to the voter's name. [Sec. 111.008]
    c. In presidential general elections, if the voter applied for a presidential ballot only, place a check in the
       column marked "Pres. Ballot" on the poll list next to the voter's name. [Sec. 111.008]
    d. If the voter is an overseas citizen voter eligible only for a federal ballot, place a check in the column
       "Overseas Citizen" on the poll list next to the voter's name. (Only applicable in primary and general
       elections for state and county officers since these voters are limited to federal offices only.) [Sec.
       111.008]


                                                         17
                                                                                                  SOS_000448
         APPX-000077
               Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 78 of 880


5. Place the application for the early voting ballot and the envelope that was used to mail the application (if
   applicable), the carrier envelope, and any accompanying papers back into the jacket envelope. (If the jacket
   envelope is to be used in a subsequent election, the early voting clerk may provide another envelope to be
   used in lieu of the jacket envelope.) Place any affidavits, statements of residence, and copies of
   identification in Envelope No. 4 to be delivered to the Voter Registrar. [Sec. 87.044(a)]
6. At least 10 early voting ballots voted by mail must be qualified before the ballots may be counted. Ballots
   may be removed for manual, hand counting at any time when there are at least 10 ballot envelopes
   containing ballots that have been qualified in the ballot box (or other safe container). If ballots are to be
   counted by electronic equipment, the general custodian of election must transmit the accepted by mail
   ballots to the presiding judge of the central counting station in a locked and sealed ballot box or other
   container approved by the Secretary of State.
SECTION F. REJECTED BALLOTS
1. If the application and carrier envelope do not meet the requirements discussed above, the ballot must be
   rejected and may not be counted. [Sec. 87.041(d)]
2. Write the word "rejected" on the carrier envelope. [Sec. 87.041(d)]
3. Write the word "rejected" on the corresponding jacket envelope. [Sec. 87.041(d)]
4. Place the unopened carrier envelopes containing rejected ballots in the large envelope or container marked
   "Rejected Early Voting Ballots." [Sec. 87.043(b)]
5. The "Rejected Early Voting Ballot" envelope must be sealed and signed by the presiding judge, and the date
   and nature of the election must be written on the envelope. More than one envelope may be used if
   necessary. Record the number of rejected ballots, which are placed in the envelope for rejected ballots.
   [Secs. 87.043(a), (b)]
6. If the ballot was rejected after the carrier envelope was opened, the presiding judge should make a note on
   the carrier envelope of the reason the carrier envelope was opened and then rejected.

7. Place the application, the envelope used to mail the application to the early voting clerk (if applicable), and
   any accompanying papers or affidavits in the corresponding jacket envelope. (If the jacket envelope is to be
   used in a subsequent election, the early voting clerk may provide another envelope to be used in lieu of the
   jacket envelope.) [Sec. 87.044(a)]
   NOTE:      The Early Voting Ballot Board judge must deliver written notice to the voter of the reason for the
              rejection of his or her ballot no later than the 10th day after election day. [Sec. 87.0431] If this is
              not done within 10 days and the ballots have been sent back and placed in a ballot box, a court
              order will be needed to reopen the ballot box. Please contact our office for sample court orders if
              needed.




                                                         18
                                                                                                   SOS_000449
        APPX-000078
               Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 79 of 880



                                               CHAPTER 5
                             COUNTING HAND-COUNTED PAPER BALLOTS

SECTION A. ESTABLISHING THE COUNTING TEAMS
1. There may be more than one counting team to tally the early voting ballots. [Secs. 81.002, 65.001]
2. Each counting team must consist of two or more early voting ballot board members. [Secs. 81.002, 65.001]
   a. One member will be designated the reader.
   b. The reader may also keep a tally list.
   c. If there are only two members on a team, one member will keep two tally lists, and the reader will keep
      one tally list in addition to reading the ballots.
3. If there is more than one counting team, after all ballots have been counted, the votes for each candidate
   and/or proposition must be added together with the tallies of the other counting teams, and the totals must
   be placed on the return sheet.
4. A member of a counting team may not be replaced after the vote tallying is begun unless each existing
   discrepancy among the three tally lists is corrected before the replacement is made. [Secs. 81.002,
   65.006(a)]
5. If a counting member is replaced, he or she must certify the accuracy of the tally list as of the time he or she
   was replaced. [Secs. 81.002, 65.006(b)]
SECTION B. OPENING THE BALLOT BOX CONTAINING HAND-COUNTED PAPER BALLOTS
    NOTE: ELECTRONIC BALLOTS CAST IN PERSON ARE NOT TABULATED BY THE EARLY
    VOTING BALLOT BOARD, BUT RATHER AT A CENTRAL COUNTING STATION.

1. Open the double-locked ballot box containing the ballots voted by personal appearance. [Sec. 87.062]
    NOTE:      The early voting clerk will deliver one key to the ballot box when he or she delivers the ballots.
               The custodian of the second key will deliver the second key at the time specified by the early
               voting ballot board’s presiding judge. [Secs. 87.021(1), 87.025]
2. After the presiding judge opens the ballot box, the judge shall remove any provisional ballots and verify the
    number of provisional ballots in the ballot box, which is reflected on the Early Voting List of Provisional
    Voters.
3. The provisional ballots shall be prepared for delivery to the voter registrar and placed in a closed and sealed
    box for delivery by the general custodian of election records to the voter registrar. [T.A.C. Sec. 81.174]
4. All early voting ballots must be sorted by precinct before they are counted so that a separate total of early
    voting votes cast in each precinct may be obtained. [Sec. 87.1231]
5. For political subdivisions using hand-counted paper ballots, early voting ballots cast by personal
   appearance may be counted while the ballots cast by mail are being qualified if the early voting ballot board
   consists of enough members.
6. When at least 10 early voting ballots cast by mail have been qualified and placed in the ballot box or other
   container, the ballot envelopes may be removed from the box or container, opened, the ballots removed, the
   ballot envelopes discarded, and the ballots counted. This process may be repeated any time there are at
   least 10 ballot envelopes in the box or container. [Sec. 87.062(a)]

                                                        19
                                                                                                 SOS_000450
        APPX-000079
                 Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 80 of 880


    NOTE:        If there is more than one ballot in a ballot envelope, neither ballot may be counted. The
                 presiding judge must make notation on the back of each ballot of the reason the ballot was not
                 counted. These ballots are then placed with the voted ballots in the early voting ballot box.
                 [Sec. 65.010(a)(2)]
SECTION C. RULES GOVERNING THE COUNTING PROCEDURE
1. The ballots must be counted separately by precinct. [Sec. 87.1231]
2. Three original tally lists are required for each precinct. [Secs. 65.004, 87.1231] A separate page of the
   same tally book may be used for each precinct's tally list. These tally lists should be completely filled out,
   and include the following:
    --   Names and offices of candidates; and/or
    --   Propositions;
    --   Date;
    --   Precinct number;
    --   Type of election;
    --   Name of presiding judge; and
    --   Signature of the person keeping the tally list.
3. Before the counting begins, the early voting Ballot Box should be inspected to ensure that it is empty. It
   should then be locked and remain locked (except as authorized by the presiding judge), and within view of
   the counting officials. [Sec. 65.003(c)]
4. No marks should be made on any ballot by an election official, except that if a ballot is not counted because
   the judge determines it was not provided by the early voting clerk or because two or more ballots were
   folded together, an election official must indicate on the back of the ballot the reason for not counting it.
   [Sec. 65.010(c)]
SECTION D. THE COUNTING PROCEDURE
1. The reader must read and distinctly announce to the officials keeping the tally lists each name of a candidate
   or proposition for which there is a vote. [Sec. 65.005(a)]
2. The intent of the voter in marking the ballot may be determined by:
   a. a distinguishing mark adjacent to the name of a candidate or voting choice associated with a proposition;
   b. an oval, box, or similar marking clearly drawn around the name of a candidate or a voting choice
      associated with a proposition;
   c. a line drawn through;
         (1) the names of all candidates in a manner that indicates a preference for the candidate not marked if
             the names of the candidates not marked do not exceed the number of persons that may be elected to
             that office;
         (2) a voting choice associated with a proposition in a manner that clearly indicates a preference for the
             other voting choice associated with the proposition; or
   d. any other evidence that clearly indicates the intent of the voter in choosing a candidate or deciding on a
      proposition. [Sec. 65.009]


                                                           20
                                                                                                SOS_000451
         APPX-000080
               Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 81 of 880


3. As each vote is read, a tally mark is made by the corresponding name or number on the tally lists. [Sec.
   65.005(a)]
4. The tally lists should be compared periodically and any errors or discrepancies corrected. [Sec. 65.005(b)]
5. When the reader has completely read and announced all the votes on the ballot, he or she deposits the ballot
   in the locked early voting ballot box.
6. Any voted ballot that is not counted is also deposited in the box containing the counted ballots. [Sec.
   65.012(b)]
    NOTE: A ballot that was not counted should contain a clear notation on the back that it was not counted to
    avoid an accidental counting during a recount, etc. [Sec. 65.010(c)]
SECTION E. RULES FOR COUNTING MANUALLY-CAST OR HAND-COUNTED OPTICAL SCAN
BALLOTS
(See generally, Chapter 65 and Secs. 64.003-64.006)
1. The voter should mark his or her ballot by placing an "X" or other mark in the square beside each candidate,
   proposition, or party column for which he or she wishes to vote (See Figure 1). [Sec. 64.003]

                                                 (Primary Election Ballot)
                                                      For Governor
                                                       Candidate A
                                                       Candidate B
                                                     * Candidate C



                                                 (General Election Ballot)

          Candidates for      PARTY A        PARTY B             PARTY C       Independent    Write-In

          Governor            Candidate A    Candidate B    * Candidate C


                                        Figure 1. Illustrations of marked ballots.
                         (The asterisks indicate the candidates for whom the ballot is counted.)
2. Election officials shall not refuse to count a ballot because the voter marked his or her ballot by scratching
   out the names of candidates for whom, or the statement of propositions for which, he or she did not want to
   vote (See Figure 2). [Sec. 65.009(b)]
          Candidates for      PARTY A       PARTY B       PARTY C        INDEPENDENT      WRITE-IN
          First Office        Candidate      Candidate      Candidate       Candidate         ________
          Second Office      *  Candidate    Candidate                       Candidate         ________
          Third Office       *  Candidate    Candidate                       Candidate         ________
          Fourth Office      *  Candidate    Candidate

          Fifth Office       *  Candidate

          Sixth Office       *  Candidate

          Seventh Office     *  Candidate    Candidate

                                                             21
                                                                                                       SOS_000452
        APPX-000081
                 Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 82 of 880


          Eighth Office      *  Candidate     Candidate                  Candidate

          Etc.
                                      Figure 2. Illustration of the scratch method.
                         (The asterisks indicate the candidates for whom the ballot is counted.)

3. Figure 2. Illustration of Guideline No. 1.
            Two party squares marked and individual candidates also marked in one or more columns.
                         (The asterisks indicate the candidates for whom the ballot is counted.)

         Candidates for      PARTY A         PARTY B       PARTY C       INDEPENDENT            WRITE-IN
         First Office      * Candidate      * Candidate    Candidate      Candidate             ________
         Second Office        Candidate     * Candidate                    Candidate             ________
         Third Office      * Candidate        Candidate                     Candidate             ________
         Fourth Office        Candidate       Candidate
         Fifth Office         Candidate
         Sixth Office      * Candidate
         Seventh Office       Candidate       Candidate
         Eighth Office        Candidate     * Candidate                   Candidate
         Etc.


    Guideline No. 1. Where more than one candidate square is marked, those votes may not be tallied, and the
    ballot may be counted only for candidates individually marked, if any. (If there are no candidates
    individually marked, no portion of the ballot is counted.) [Sec. 65.007(d)]
   b. An entire ballot cannot be voided if the intent of the voter can be determined for any one race or
      proposition on the ballot. [Sec. 65.009(c)]
   c. An individual vote is not counted in the following situations:
        (1) An individual vote is not counted if the intent of the voter cannot be determined. [Sec. 65.009(c)]
        (2) An individual vote is not counted if the voter marked more than one candidate for one race
            ("overvote").
             In municipal, school board, or other political subdivision elections where it is possible to vote for
             more than one candidate in the same race, a ballot may not be counted if a voter has marked more
             candidates than are to be elected. [Sec. 65.011] A ballot is not invalid if the voter has marked
             fewer candidates than the number to be elected (“undervote”). [Sec. 65.009]




                                           VOTE FOR NONE, ONE, TWO, OR THREE
                                                      Candidate
                                                      Candidate


                                                            22
                                                                                                       SOS_000453
        APPX-000082
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 83 of 880


                                              Candidate
                                              Candidate
                                              Candidate
                                              Candidate
                 Figure 3. Illustration of overvoting; voter has voted for more candidates
                       than are to be elected. (No portion of this ballot is counted.)

                                   VOTE FOR NONE, ONE, TWO, OR THREE
                                             * Candidate
                                               Candidate
                                             * Candidate
                                               Candidate
                                               Candidate
                                               Candidate
                Figure 4. Illustration of undervoting; voter has voted for fewer candidates
                     than are to be elected. (A vote is counted for each candidate receiving a vote.)
    (3) An individual vote is not counted in the following write-in voting situations:
         (a) The voter used a sticker or rubber stamp with the name of a write-in candidate printed or
              written on it. [Sec. 65.008(b)]
         (b) The election is the primary election for the office of precinct chair or county chair, a
              November general election, city council officer elections, an independent or common school
              district trustee election, special elections for state representative and state senator, or other
              elections where declaration of write-in is required and the voter writes in the name of a person
              whose name is not on the list of declared write-in candidates. [Secs. 144.006, 146.031(d),
              146.054, 146.055, 146.082, 171.0231 Election Code; Secs. 11.056(c), 11.304, 130.081,
              130.0825, Education Code; Sec. 285.131, Health and Safety Code; Secs. 326.0431 &
              326.0432, Local Government Code; Secs. 36.059, 49.101, 63.0945, Water Code]
          (c) The election is a primary and the voter writes in a vote for a candidate for public office; only
               write-in votes for declared candidates for party officer of county chair and precinct chair may
               be counted. [Sec. 172.112]
         (d) The election is a runoff election and a voter writes in any candidate's name; no write-in votes
             may be counted at a runoff election. [Sec. 146.002]
         (e) The voter voted for the presidential candidate of one party and the vice-presidential candidate
             of another party or voted for the presidential or vice-presidential candidate of one party and
             wrote in the name of a candidate he or she desires to vote for instead of that candidate's
             running mate. [Sec. 192.037]



d. A ballot is not counted in the following situations:
   (1) A ballot is not counted if the intent of the voter cannot be determined. [Sec. 65.009] (See Figure 8).

      Candidates for    PARTY A      PARTY B       PARTY C        INDEPENDENT         WRITE-IN


                                                    23
                                                                                              SOS_000454
    APPX-000083
                Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 84 of 880


         First Office         Candidate     Candidate      Candidate     Candidate              ________
         Second Office        Candidate     Candidate                     Candidate              ________
         Third Office         Candidate     Candidate                     Candidate              John Smith
         Fourth Office        Candidate     Candidate
         Fifth Office         Candidate                     Candidate
         Sixth Office         Candidate     Candidate      Candidate
         Seventh Office       Candidate     Candidate
         Eighth Office        Candidate     Candidate                     Candidate
         Etc.
                             Figure 5. Illustration of lack of knowledge of intent of voter.
                                         (No portion of this ballot is counted.)

        (2) A ballot is not counted if two or more ballots are folded together in a manner that indicates they
            were folded together when deposited in the ballot box by the voter. [Sec. 65.010(a)(2)]
       (3) A ballot is not counted if the ballot is not numbered or not signed by the judge and the judge
           determines that this ballot was not provided at the polling place. However, this ballot may be
           counted if the judge determines that it was provided at the polling place. [Secs. 65.010(a)(1), (b)]
       (4) A provisional ballot found by an election worker not contained within the provisional voter
           affidavit envelope. [T.A.C. §§ 81.172-81.174]

Guideline No. 6. Where the voter marks a candidate but writes in a declared write-in, the write-in vote is
counted.
         Candidates for      PARTY A         PARTY B      PARTY C        INDEPENDENT        WRITE-IN
         First Office        Candidate    * Candidate     Candidate                         *  John Smith
         Second Office       Candidate    * Candidate                                              _______
         Third Office        Candidate    *  Candidate                                             _______
         Fourth Office       Candidate       Candidate
         Fifth Office        Candidate
         Sixth Office        Candidate
         Seventh Office      Candidate    *  Candidate
         Eighth Office       Candidate    *  Candidate
         Etc.

                        Figure 6. Casting a write-in vote. Illustration of Guideline No. 6.
                         (The asterisks indicate the candidates for whom the ballot is counted.)

Guideline No. 6. Where voter fails to properly mark an "X" in the write-in box, the write-in vote may be
counted if the presiding judge can determine the intent of the voter. [Secs. 52.070(e), 65.009]
SECTION F. HANDLING THE ELECTION RETURNS FOR PAPER BALLOTS
1. Making out the returns.

                                                           24
                                                                                                        SOS_000455
       APPX-000084
                Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 85 of 880


    a. After all ballots are counted, the tally list, including separate totals for precincts, must be totaled and
       signed by the counting officer keeping it. If more than one officer has kept one particular list, each
       officer signs the list upon finishing. [Sec. 65.005(c)]
    b. Total each tally list to obtain the total number of votes cast for each candidate and/or for or against each
       proposition. [Sec. 65.005(c)]
    c. The presiding judge must make out and sign all copies of the returns. [Sec. 65.014(c)]
    d. A separate return sheet must be made for each precinct. [Sec. 87.1231]
    e. Election officials should also prepare a summary return sheet to show complete early voting returns for
       all precincts.
2. Distribution of election returns, poll lists, and tally lists.
    a. There must be four copies of the returns for each precinct. [Secs. 65.014(c), 87.1231]
    b. There must be three copies of the poll list (or four copies of the combination form). [Sec. 63.003(b)]
    c. There must be three originals of the tally list for each precinct. [Secs. 65.004, 87.1231]
3. Five envelopes for distribution of election records are furnished with the supplies.
    a. Envelope No. 1 is addressed to the presiding officer of the local canvassing authority. [Sec.
       66.003(b)(1)]
         --   County judge (general election for state and county officers or election held by the county).
         --   County chair (primary election).
         --   Mayor (municipal election).
         --   Presiding officer of the governing board (other elections).
    b. Envelope No. 2 is addressed to the general custodian of election records. [Secs. 66.001, 66.003(b)(2)]
         --   County clerk or county elections administrator (general election for state and county officers,
              election held by the county, primary election).
         --   City clerk or secretary (municipal election).
         --   Secretary of the governing board, or if none, the presiding officer of the governing board (other
              elections).
    c. Envelope No. 3 is addressed to the early voting ballot board judge. [Sec. 66.003(b)(3)]
    d. Envelope No. 4 is addressed to the Voter Registrar. [Sec. 66.003(b)(4)]
    e. Envelope No. 5 is addressed to the County Chair.
4. The records of the election must be distributed as follows:
    a. Contents of Envelope No. 1. [Sec. 66.022]
         (1) The original of the election returns of early voting ballots for each precinct.
         (2) One copy of the tally list for each precinct (from each counting team, if applicable).
    b. Contents of Envelope No. 2. [Sec. 66.023]
         (1) A copy of the returns of the early voting ballots for each precinct and the summary return.
         (2) A copy of the tally list for each precinct (from each counting team, if applicable).

                                                           25
                                                                                                    SOS_000456
         APPX-000085
                Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 86 of 880


         (3) The original of the poll list of early voting voters voting by personal appearance and by mail.
         (4) The signature roster.
         (5) The precinct early voting list
         (6) An affidavits completed at the polling place.
         (7) Any certificates of appointment of poll watchers.
    c. Contents of Envelope No. 3. [Sec. 66.024]
         (1) A copy of the returns of early voting ballots for each precinct and the summary return.
         (2) A copy of the poll list of early voters voting by personal appearance and by mail.
         (3) A copy of the ballot register.
    d. Contents of Envelope No. 4. [Sec. 66.0241]
         (l) The precinct list of registered voters.
         (2) The registration correction list, if any.
         (3) Any Statements of Residence completed at the polling place or by mail or copies of identification
             submitted by mail.
         (4) List of “ID” Voters.
         (5) Copy of Combination Form, if used instead of individual affidavits.
    e. Contents of Envelope No. 5.
         --   Original of the Statement of Compensation, in a primary election.
    f.   Contents of early voting ballot box. [Sec. 66.025]
         (1) The voted ballots.
         (2) A copy of the early voting returns for each precinct and the summary return.
         (3) A copy of the tally list for each precinct.
         (4) A copy of the poll list of early voters voting by personal appearance and by mail.
5. Manner and time of delivery of records.
    a. The presiding judge must deliver Envelope No. 1 in person to the presiding officer of the local
       canvassing authority, or if that officer is unavailable, to the general custodian of election records. [Sec.
       66.051(a)]
    b. The presiding judge must deliver Envelope No. 2 and Ballot Box No. 3, the rejected ballot envelope,
       the jacket envelopes containing the carrier envelopes and applications, and all unused supplies in
       person to the general custodian of election records. [Sec. 66.051(b)]
    c. The presiding judge retains Envelope No. 3. [Sec. 66.051(c)]
    d. The presiding judge must deliver Envelope No. 4 in person to the voter registrar, or if that officer is
       unavailable, to the general custodian of election records for later delivery to the voter registrar. [Sec.
       66.051(d)]
    e. The judge delivers the keys to the Ballot Box to:


                                                           26
                                                                                                  SOS_000457
         APPX-000086
                   Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 87 of 880


          (1) The sheriff for an election ordered by the governor or a county authority or for a primary election,
              unless the sheriff is on the ballot, in which case the keys are delivered to the county judge. If both
              the sheriff and the county judge are on the ballot, the keys are delivered to the county auditor, or, if
              there is no county auditor, to a member of the commissioners court, named by the court, who is not
              on the ballot. [Sec. 66.060(a)(1)]
          (2) The chief of police or city marshal for an election ordered by a city authority. [Sec. 66.060(a)(2)]
          (3) The constable of the justice precinct in which the governing body's office is located, or if the
              constable's office is vacant, to the sheriff of the county, for an election ordered by a political
              subdivision other than a county or city. [Sec. 66.060(a)(3)]
     f.   Envelope No. 5 is delivered to the County Chair.
     g. Time.
          (1) Records must be delivered to the appropriate authority immediately after the returns are completed.
              [Secs. 66.053(a), 87.063]
          (2) If the judge determines that the ballots will not be counted in time to permit delivery of the records
              by 2:00 a.m. of the day following the election, he or she must notify the general custodian of
              election records by telephone between midnight of election day and 1:00 a.m. of the following day
              of:
              --    The vote totals tallied for each candidate and for and against each measure at the time of
                    notification.
              --    The expected time of finishing the count. [Secs. 66.053(b), 87.063]
          (3) In every election, the early voting ballot board records must be delivered to the appropriate
              authorities not later than 24 hours after the polls close. [Secs. 66.053(c), 87.063]
6. At the time the early voting ballot board records are delivered, supplies shall be returned to the authority
   responsible for providing such supplies. The presiding judge shall follow the instructions of such authority
   regarding the storage or return of empty ballot boxes and their keys and other equipment. [Sec. 87.123]
SECTION G. REPORTING EARLY VOTES
1.   The presiding judge of the Board must deliver the counted ballots, the early voting election returns, other
     early voting election records, and ballot box keys to the appropriate authorities. [Sec. 87.063]
2.   The early voting totals must reflect the number of early votes for each candidate or measure by election
     precinct. [Secs. 67.004(c), 87.1231]




                                                          27
                                                                                                    SOS_000458
          APPX-000087
               Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 88 of 880


                                                CHAPTER 6
          EXAMINING, PREPARING, AND COUNTING VOTED OPTICAL SCAN BALLOTS

SECTION A. PROCESSING BALLOTS COUNTED AT CENTRAL COUNTING STATION
NOTE:            If the ballots are to be delivered to the central counting station before the time the polls are
                 closed on election day, the intervals during the day at which the ballots are to be delivered
                 must be stated in the resolution, order, or other official action authorizing the early deliveries.
                 [Sec. 127.124]
1. The early voting clerk shall deliver the early voting ballots to the central counting station. This should
   include the container for the early voting electronic system ballots that are to be counted by automatic
   tabulating equipment at a central counting station. This shall be done without opening the container.
2. The early voting electronic system ballots counted at a central counting station shall be tabulated separately
   from the ballots cast at precinct polling places and shall be separately reported on returns. [Sec. 87.103]
3. The general custodian of records shall post a guard to ensure the security of ballot boxes containing voted
   ballots throughout the period of tabulation at the central counting station. [Sec. 127.1232]
SECTION B. DELIVERY OF BALLOT BOX.
1. Poll watchers may accompany election officials delivering ballot container after optical scan mail ballots are
   qualified. [Sec. 33.060]
       If delivery is made in a vehicle, it is sufficient to allow the watchers to follow in a different vehicle and
       to drive in such a manner that the watchers are able to keep the delivery vehicle in sight.
2. The officers must present the ballot box to the presiding judge of the counting station or his or her designee.
3. The delivering officers must then exchange the ballot box for a signed receipt. [Sec. 127.068(a)]
4. The rejected ballot envelopes, jacket envelopes containing the carrier envelopes, and any unused supplies
   are returned to the general custodian of election records.




                                                        28
                                                                                                  SOS_000459
        APPX-000088
               Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 89 of 880


                                                CHAPTER 7
                           RECONVENING EARLY VOTING BALLOT BOARD

The early voting ballot board must reconvene after the election to review and qualify provisional ballots and to
qualify ballots that were cast from outside the United States on or before election day and that are received by
the sixth day after election day. The early voting clerk may determine whether or not the committee will need
to reconvene after election day to verify signatures or leave that authority with the early voting ballot board. We
recommend that this decision be done prior to the election day. If the authority is left with the committee we
recommend that the committee coordinates with the board and the early voting clerk for delivery of the jacket
envelope ballots by mail. If there is a SVC, the SVC must verify the signatures before the EVBB meets. The
SVC would follow the same procedures of when they first convene.

SECTION A. ESTABLISHING               THE      EARLY       VOTING        BALLOT         BOARD       TO     REVIEW
PROVISIONAL BALLOTS
The authority appointing the early voting ballot board may determine which members of the board will review
and count the provisional ballots. The entire ballot board is not required to be present. A minimum of three
members of the board is required to conduct the review.
1. Convening Early Voting Ballot Board.
   a. The presiding judge of the early voting ballot board may convene the board as soon as practicable after the
      voter registrar has completed the review of the provisional ballots, or if the voter registrar reviews the
      provisional ballots in “batches” and releases completed “batches” sequentially, the presiding judge
      may convene the board as soon as practicable after the voter registrar has completed one or more
      “batches.” The judge must post a notice on the bulletin board used for posting notices of meetings of the
      governing body ordering the election no later than 24 hours before each time the board is scheduled to meet.
      The board may also convene while the voter registrar continues the review.
   b. The early voting ballot board cannot convene a final time until after the 6th day after the election due to
      Voter ID verification. We recommend to review provisional ballots on a rolling basis.
2. Delivery of Materials To Early Voting Ballot Board.
   a. The board should obtain from the authority conducting the election a package of supplies, including the:
           (1) Return sheets;
           (2) Tally sheets; and
           (3) Envelopes for Accepted and Rejected Ballots.
   b. The general custodian will deliver to the early voting ballot board the Lists of Provisional Voters from each
      precinct.
3. Delivery of Provisional Ballots.
   a. The early voting ballot board presiding judge shall take receipt of (1) the provisional ballots directly from
      the voter registrar or the custodian of election records and (2) List of List of Provisional Voters Who
      Presented Proper Identification to Voter Registrar at a time and place to be determined by the presiding
      judge and; [Sec. 65.0541]
   b. The presiding judge completes the Verification of Provisional Ballots and Serial Numbers Form by signing
      at the time of receipt that the seal(s) were intact, the serial numbers of the seal(s) were accurately reflected,
      and the number of provisional ballots received.
                                                         29
                                                                                                    SOS_000460
        APPX-000089
              Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 90 of 880


4. Review of Provisional Ballots.
    The early voting ballot board shall review both the election judge's and the voter registrar's notation on each
    Provisional Ballot Affidavit Envelope to determine whether or not the ballot should be counted as indicated
    below.
   a. Provisional ballots to be counted:
       (1) The ballot shall be counted if the voter failed to submit identification at the polling place, but the voter
            registrar indicated the voter presented an acceptable form of identification in person at the registrar’s
            office within six calendar days after the date of the election and the voter was otherwise eligible to
            vote in the election.
       (2) The ballot shall be counted if the voter failed to submit identification at the polling place, but the voter
            registrar indicated on the Provisional Ballot Affidavit Envelope that the voter applied for and received
            the disability exemption under Section 13.002(i) of the Election Code by the sixth day after election
            day and the voter was otherwise eligible to vote in the election.
       (3) The ballot shall be counted if the voter failed to submit identification at the polling place, but the
            voter registrar indicated the voter completed one of the two curing affidavits set out in Section
            65.054(b)(2)(B) (consistent religious objection to photographs) or 65.054(b)(2)(C) (identification
            unavailable due to declared natural disaster) no later than the sixth day after election day.
       (4) If the election judge indicated that the reason for casting a provisional ballot was that the voter
             appeared on the list of registered voters as having cast a ballot by mail, and the voter claimed that
             he never received the mail ballot, or would like to cancel his or her mail ballot, the provisional
             ballot shall be counted if the voter’s mail ballot has not already been received.
       (5) If the voter registrar indicated that the provisional voter is registered to vote in the territory holding
             the election, the ballot shall be counted.
       (6) If the voter registrar indicated that the provisional voter is registered to vote, but was erroneously
             listed in the wrong precinct, the ballot shall be counted.
       (7) If the voter was erroneously removed from the voter registration list and is otherwise qualified to
             vote, the ballot shall be counted.
       (8) The voter registrar has information in the office that the voter did complete an application, and the
            voter is otherwise qualified, the ballot shall be counted. (For example, evidence that the voter
            submitted and application at a DPS office or via a volunteer deputy registrar.)
   b. Provisional ballots not to be counted:
        (1) If the election judge indicated that the voter did not provide an acceptable form of identification and
            the voter registrar noted that the voter did not (1) present an acceptable form of identification to the
            voter registrar, (2) complete one of the curing affidavits set out in Section 65.054(b)(2)(B), or (3)
            apply for and receive a disability exemption by the sixth day after election day, then the ballot shall
            not be counted.
        (2) If the election judge indicated that a voter with a permanent disability exemption to the
            identification requirements did not submit the registration certificate at the polling place, and the
            voter registrar notes that the voter failed to (1) present their registration certificate with exemption,
            (2) present another form of acceptable identification, or (3) apply for and receive a permanent
            disability exemption by the sixth day after election day, the ballot shall not be counted.


                                                         30
                                                                                                    SOS_000461
        APPX-000090
               Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 91 of 880


        (3) If a voter voted provisionally due to having an outstanding mail ballot that has not yet been
            cancelled, the provisional ballot shall not be counted if the provisional voter has already voted.
        (4) If the voter registrar indicated that the provisional voter is not registered to vote in the territory
            holding the election or the registration was not effective in time for the election, the ballot shall not be
            counted.
        (5) If the voter registrar indicated that the provisional voter is registered to vote at a different precinct
            other than the one the voter voted in, the ballot shall not be counted. This is not the case if the county
            that is part of the countywide polling place program.
        (6) If the election judge indicated that the voter was on the list of registered voters, but the voter’s
            registered residence address is outside the political subdivision, the ballot shall not be counted.
        (7) If the voter registrar indicated that an incomplete application was received from the provisional voter
            but the required additional information was not returned, the ballot shall not be counted.
5. Disposition of Accepted or Rejected Ballots.
   a. The presiding judge shall indicate the disposition of each ballot on the provisional voter affidavit
      envelope.
   b. The presiding judge shall also indicate the disposition of each ballot on the List of Provisional Voters for
      that precinct.
   c. The ballots to be counted shall be removed from their provisional ballot envelopes (which are sealed in a
      secrecy envelope). After at least 10 secrecy envelopes have been removed from the provisional ballot
      envelopes and placed in a separate container, the secrecy envelopes are opened, and the ballots are
      counted under the normal procedure for counting ballots by mail in an election either by hand counting
      or by central counting station [See Chapters 5 and 6]. The presiding judge of the early voting ballot
      board or central counting station shall complete a return sheet of the votes and record them by precinct.
      The Provisional Voter Affidavit Envelopes are placed in the Envelope for Accepted Voters and
      delivered to the general custodian of election records.
   d. The Provisional Voter Affidavits Envelopes that are not counted are placed in the Envelope for Rejected
      Provisional Ballots and delivered to the general custodian of election records.
   e. Rejected Provisional Ballot Affidavit Envelopes may not be opened except by court order. [T.A.C.
      Sec.81.176 (14)]
6. Counting Paper Ballot Provisional Ballots.
   a. See Chapters 5 and 6 for counting rules.
   b. Once counted, the provisional ballots shall be re-locked and returned to the custodian of election records.
      The key shall be delivered to the custodian of the key.
   c. If a DRE system is used for provisional voting, the entity conducting the election will direct how
      provisional ballots are processed.
7. Counting of Provisional Ballots Electronically (optical scan).
   a. The manager of the central counting station shall decide whether the ballot board shall manually count
      the ballots with the totals manually added to the computer count for a canvass total or whether the
      central counting station shall reconvene.



                                                          31
                                                                                                     SOS_000462
        APPX-000091
              Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 92 of 880


   b. The manager shall send notice to the presiding judge of the ballot board prior to reconvening the board
      as to whether the ballots are to be counted manually by the board or whether the ballots are to be
      prepared for delivery to the central counting station.
   c. If the ballots are to be counted by the central counting station, the manager must post notice at least 24
      hours prior to reconvening the central counting station. Section 1.006 does not apply.
   d. A ballot transmittal form must be completed by the presiding judge of the ballot board. The transmittal
      form will accompany the accepted provisional ballots.
   e. Prior to the beginning of the count at a central counting station, the manager shall run the required second
      logic and accuracy test using the same test deck as on Election Day. After the count is complete, the
      manager shall run the required third logic and accuracy test. If the test is not successful, the count is void.
   f. The central counting manager may add the provisional ballots to the original returns by hand in order to
      provide one complete return sheet, may enter the provisional ballots directly on the electronic voting system
      to have one final electronic return sheet or may provide a separate return sheet with just provisional ballot
      vote totals. The return sheets are placed in Envelope No. 2 and delivered to the custodian of election
      records.
   g. The counted provisional ballots and other election materials are returned to the custodian of election records
      and retained for the appropriate preservation period.
       NOTE: Since provisional ballots will probably be processed and counted at the same time as the late
       early voting by mail ballots, additional procedures relating to late ballots pursuant to T.A.C. Sec. 81.37 may
       also apply.
8. Notice to Provisional Voters.
   Not later than the 10th day after the local canvass, the early voting ballot board’s presiding judge shall deliver
   written notice regarding whether the provisional ballot was counted to the provisional voter, and if the ballot
   was not counted, the reason the ballot was not counted. The presiding judge shall use the information provided
   on the affidavit to obtain the proper mailing address for the voter and the final resolution of the provisional
   ballot.
9. Distribution of Provisional Voting Records.
   a. Custodian of election records receives:
       (1) Lists of Provisional Voters;
       (2) Return sheets;
       (3) Tally Sheets;
       (4) Envelopes for Accepted and Rejected Provisional Ballot Affidavit Envelopes;
       (5) Counted Ballots; and
       (6) Verification of Provisional Ballots and Serial Numbers.
   b. Custodian of the key receives the key to the ballot box after it has been locked.
   c. Presiding officer of the canvassing authority receives:
       (1) Return sheets; and
       (2) Tally Sheets.


                                                        32
                                                                                                   SOS_000463
        APPX-000092
              Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 93 of 880


SECTION B. RECONVENING FOR QUALIFYING LATE EARLY BALLOTS BY MAIL
1. Requirements for ballots to be counted late.
   The Board must reconvene to count mail ballots which were:
   a. arrived by 5pm on the day after election and bears a cancellation mark of a common or contract carrier
      or courier indicting a time not later than 7pm at the location of the election on election day.
   b. cast from outside the United States;
   c. placed in delivery before the polls closed; and
   d. which arrived not later than the 5th day (non military overseas) and 6th day (military) after election day.
      [Sec. 86.007(d)]
        NOTE:     If the 5th of 6th day falls on a weekend day, federal or state holiday, this deadline is extended
                  to the next regular business day.
2. When should the board reconvene?
   a. The general rule is on the 9th day after election day or earlier, if the early voting clerk can determine that
   all ballots cast from outside the United States have been received. [Sec. 87.125(a)].
   b. For a general election for state and county officers the date moves to the 13th day after election day, or
   earlier if the early voting clerk can determine that all ballots cast from outside the United States have been
   received. [Sec. 87.125(a-1)].
3. The Carrier Envelope must be:
   a. timely submitted;
   b. properly addressed with postage (no postage is required for FPCA carrier envelopes); and
   c. bear a cancellation mark from a postal service before the polls close or a receipt mark from a common or
      contract carrier indicating the ballot was received before the polls closed.
4. Additional general provisions.
   a. The presiding judge shall notify the early voting clerk as to the time and place where the board will
      reconvene. The notice must be made in time so the early voting clerk may give proper notice of the
      delivery. The early voting clerk must post notice of delivery of jacket envelopes and any other
      accompanying papers to the early voting ballot board at least 24 hours prior to the delivery. The notice
      shall be posted at the main early voting polling place. Section 1.006 does not apply.
   b. The presiding judge shall send notice to the custodian of the key and the custodian of election records to
      redeliver the ballot box containing the counted ballots and the key to the box. After the late ballots have
      been counted, the presiding judge shall lock the late counted ballots in the ballot box. The presiding
      judge shall deliver the ballot box to the general custodian of election records and the key to the ballot
      box to the custodian of the key.
   c. Poll watchers are entitled to be present.
   d. If all mail ballots were received by the close of voting on election day or no ballots were received by the
      appropriate deadline for the election, the early voting clerk shall certify that fact and deliver the
      certification to the canvassing board before they convene to canvass the votes. [Sec. 87.125(a)]
5. Special provisions for paper ballots.



                                                        33
                                                                                                  SOS_000464
        APPX-000093
              Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 94 of 880


   a. Once the ballots have been qualified, the presiding judge shall use the regular method of counting
      ballots by keeping three new tally sheets, counting by precinct, and having at least two members per
      tally team. [Ch. 65, Secs. 87.062, 87.103; T.A.C. § 81.37(b)]
   b. Once the board has counted all the ballots, an original and three copies of the return sheet shall be
      prepared.
   c. The distribution of the tally sheets and return sheets shall be made in accordance with the Texas Election
      Code, Subchapter B, Chapter 66.
   d. The canvassing board shall add the returns from both early voting return sheets when canvassing the
      vote.
6. Provisions for Electronic Voting Systems. [T.A.C. §§ 81.37(c), 87.103]
   a. The manager of the central counting station shall decide whether the ballot board shall manually count
      the ballots with the totals manually added to the computer count for a canvass total or whether the
      central counting station shall reconvene.
   b. The manager shall send notice to the presiding judge of the ballot board prior to reconvening the board
      as to whether the ballots are to be counted manually by the board or whether the ballots are to be
      prepared for delivery to the central counting station.
   c. If the ballots are to be counted by the central counting station, the manager must post notice at least 24
      hours prior to reconvening the central counting station. Section 1.006 does not apply.
   d. A ballot transmittal form must be completed by the presiding judge of the ballot board. The transmittal
      form will accompany the ballots qualified.
   e. The manager must order a 2nd test to be conducted prior to the count. The test must be successful.
   f. Poll watchers are entitled to be present.
   g. After the 2nd test is successful, the unofficial election results preserved by electronic means shall be
      loaded in the tabulating equipment.
   h. The tabulation supervisor shall print a status report before the count is to begin. This status report shall
      be compared with the report run on election night. If the two status reports do not match, the electronic
      ballots must be counted by hand and the total manually added to the returns printed on election night.
   i. If the status reports match, the tabulation supervisor may order the count to begin. The precinct returns
      from these counts may be included with the original precinct counts. The tabulation supervisor does not
      need to keep the precinct-by-precinct results of the late ballots separate from other early voted ballots.
   j. Once the ballots have been counted, results shall be prepared in the regular manner. The manager shall
      prepare a certification and attach it to the returns, then place both in envelope #1 to be delivered to the
      presiding officer of the canvassing board indicating that the results supersede any returns printed prior to
      the reconvening of the central counting station after election day.
   k. After the results have been prepared, a successful 3rd test must be performed.
   l. The results, ballots, and distribution of ballots and all records shall be made in the regular manner.




                                                       34
                                                                                                 SOS_000465
        APPX-000094
             Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 95 of 880


                                                  APPENDIX A


This chapter will have examples of questions we see arise for a Signature Verification Committee and
examples of situations.
   A. Questions in regards to verifying signatures:
      1. Do signatures have to be identical?

          As part of the Signature Verification Committee their duty is to compare signatures, however we
          understand that the SVC are not handwriting experts. With that said it is at the discretion of the
          committee members to use their best judgment and to verify if these signatures are the same. The
          committee chair or committee members may request from the county clerk, election administrator,
          or voter registrar ahead of time signatures that are on file from the past six years. This may be
          provided electronically. The committee members must use their best judgement if the signatures
          match. The committee must decide by a majority vote that the signatures are of the same person, or
          not of the same person. The standard should be whether the two signatures could have been made by
          the same person.

      2. When does the committee need to ask for copies of signatures within the past 6 years from the
         county clerk?

          There is nothing in the Election code that states when this may be done. The committee members
          may ask for these documents of voters signatures in advance as long as it is reasonable. We
          recommend that this may be done within ample time to allow for the clerk to prepare all these
          documents. Electronic copies of these documents may be sent to the committee. Only committee
          members can request this.

      3. What is a majority vote?

          The Election Code does not state what constitutes as a majority of the SVC. Some counties will
          determine by the full committee, committee members present, or members of the subcommittees.
          Our recommendation is that the board comes to an agreement of what constitutes as a majority and
          that the committeee use that throughout the process.

      4. May the SVC keep notes?

          The SVC may not disclose the results of the accepted and rejected ballots. With that, the committee
          may keep notes. Please keep in mind that these notes are subject to public information requests.

      5. Are the carrier envelopes and applications public information?

          Yes. A copy of an application for a ballot to be voted by mail is not available for public inspection,
          except to the voter seeking to verify that the information pertaining to the voter is accurate, until the
          first business day after the election day of the earliest occurring election for which the application is
          submitted. Originals of the applications and carrier envelopes are not available for public inspection
          until those materials are delivered to the general custodian of election records after the election.
          [86.014]

                                                       35
                                                                                                 SOS_000466
       APPX-000095
       Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 96 of 880


6. Does the SVC separate rejected and accepted ballots?

   Yes. The SVC needs to separate the rejected and accepted ballots, because if the SVC has
   determined that the signatures are not those of the same person, the board may make a determination
   that the signatures are those of the same person by a majority vote of the board's membership. The
   EVBB may not determine whether a voter's signatures on the carrier envelope certificate and ballot
   application are those of the same person if the committee has determined that the signatures are
   those of the same person by the SVC. [87.027(j)]

7. When is the earliest the SVC can meet?
   The first day the SVC can meet is 20 days before the Election. For November 3 of 2020, the earliest
   the SVC may meet is October 14, 2020. There is no county population requirement for meeting 20
   days before Election Day.


8. Is there a limit on how many times the SVC may meet?
   No. There is no limit on the times the SVC may meet. The clerk shall post notice of the time of each
   delivery. The notice must remain posted continuously for at least two days before the date of the
   delivery. [87.027(h)] Postings required by this section shall be made on the bulletin board used for
   posting notice of meetings of the commissioners court, in an election for which the county election
   board is established or a primary election, or of the governing body of the political subdivision in
   other elections. [87.027(k)] The SVC may meet after Election Day to verify signatures of late
   ballots, however that is to the discretion of the Early Voting Clerk.


9. May a vacancy be filled if the SVC has conveyed?
   Yes. A vacancy on the committee shall be filled by appointment from the original list or from a new
   list submitted by the appropriate county chair. [87.027(d)]




                                              36
                                                                                      SOS_000467
APPX-000096
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 97 of 880
                                           SITUTATION 1:
                                   Voter’s Signature does not Match


1. As part of the Signature Verification Committee their duty is to compare signatures, however we
   understand that the SVC are not handwriting experts. With that said it is at the discretion of the
   committee members to use their best judgment and to verify if these signatures are the same. The
   committee chair or committee members may request from the county clerk, election administrator, or
   voter registrar ahead of time signatures that are on file from the past six years. This may be provided
   electronically. The committee members must use their best judgement if the signatures match. The
   committee must decide by a majority vote that the signatures are of the same person, or not of the same
   person. The standard should be whether the two signatures could have been made by the same person.
2. A majority vote must be decided by the committee members. For example if there are 5 members you
   may decide 3 out 5 is a majority, or 4 out of 5. Once decided, the committee needs to be consist with
   that process. If you have subcommittees they must consist of at least two members each with the chair as
   the deciding vote.
3. If committee members are unsure whether a signature is that of the voter or not, they should put those
   aside. The committee may decide if all members will need to look at it as a whole or let the
   subcommittee’s decide amongst themselves. If the committee is unsure of certain signatures, they may
   request from the county clerk, election administrator or voter registrar copies of signatures that are on
   file from the past six years.
4. A rejected signature must be decided by a majority vote. If there are subcommittees, the committee
   needs to decide whether the subcommittees may make a majority vote with the chair as the tie breaker if
   needed, or if they must put those potential rejected ballots aside and decide as whole which ones should
   be rejected by a majority.
5. Even if unsure the committee must make a decision whether to accept or reject a signature.
6. If the signature is rejected, the committee must place and separate the rejected and accepted carrier
   envelopes.
7. Once the committee has accepted and rejected all carrier envelopes, the committee has no authority to
   review the signatures again once delivered to the general custodian of the election.




                                            SITUTATION 2:
                 Voter’s Signature is not on the Signature Line for the Carrier Envelope


1. If a voter’s signature does not appear on the signature line also known as the certificate of the carrier
   envelope, but is located elsewhere on the envelope, then the signature is valid. As long as the signature
   is somewhere on the envelope, then the signature would be valid.


2. What if the carrier envelope is signed by a witness? If the carrier envelope is witnessed, then there
   would be no signature the committee would compare to. However, that does not invalidate the signature.
   A carrier envelope may be witnessed, as long as the portion is completed correctly.


                                                   37
                                                                                           SOS_000468
    APPX-000097
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 98 of 880


3. What if the ABBM is signed by the voter, but their carrier envelope is witnessed? A voter may complete
   their ABBM and then have their carrier envelope witnessed. An example of this would be if a person
   breaks their hand (or an injury that would prevent them from signing) after they submit their ABBM, the
   voter may have a person witness their carrier envelope. The answer would be the same if a person has
   someone witness their ABBM, however they signed their carrier envelope. This does not invalidate the
   signature, as long as the witness portion is completed correctly.


4. What if the signature that is signed by the witness on the carrier envelope and the application for ballot
   by mail do not match? A voter may have someone witness their application for ballot by mail and their
   carrier envelope. The voter does not have to use the same witness. As long as the witness has included
   the print of the person that cannot sign, affix their own signature to the document, print their own name,
   state their residence address or official title, if election officer. The only time a witness may not fill out
   their information would be if the witness is a relative within the 2nd degree by affinity or 3rd degree by
   consanguinity OR witness was physically living in the same dwelling as the voter at the time of
   witnessing the carrier, Sec. 85.0051(a),(e). If the witness fits under one of these categories, then they
   would need to include that on the carrier.




                                            SITUATION 3:
                        Committee did not Separate Rejected and Accepted Ballots



1. If the committee does not separate the rejected and accepted carrier envelopes, do they have to start all
   over? No. If the committee cannot determine what carrier envelopes were accepted and rejected, then
   they would pass all carrier envelopes to the EVBB. There is nothing in the election code that states the
   SVC may review all carrier envelopes again. However, the EVBB has authority to review rejected
   signatures and overturn rejected decisions made by the SVC. [87.027(j)] Therefore, our office
   recommends that since the EVBB has the authority to review rejected signatures by the SVC that the
   carrier envelopes be forwarded to the EVBB to review. The SVC may still continue to verify signatures
   after this.
2. Our office recommends that the SVC comes up with a checklist of (1) what a majority is (2) how the
   committee will accept and reject signatures (3) how the committee will separate rejected and accepted
   signatures (4) whether the committee will choose to verify signatures electronically or paper, (5) how
   the committee will verify signatures if they choose to verify by electronic or paper (6) if using electronic
   verification, then have a number to call if a technical error occurs (7) if there are any signatures that are
   questionable, know where to separate them (8) know who is going to sign off on the ballot box for
   delivery to the general custodian of election and (9) set up a time to deliver the box to the custodian of
   election.




                                                     38
                                                                                               SOS_000469
    APPX-000098
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 99 of 880


                                            SITUATION 4:
                                        Creating a Subcommittee



1. If more than 12 members are appointed to serve on the signature verification committee, the early voting
   clerk may designate two or more subcommittees of not less than six members. If subcommittees have
   been designated, a determination under Subsection (i) of TEC is made by a majority of the
   subcommittee. [87.027(l)]


2. If the SVC has less than 12 members you still may have a subcommittee. Please keep in mind that the
   subcommittees need to be even. If there is an election where party alignment is indicated on the ballot,
   you should take that into consideration when making subcommittees. If possible, try to have different
   party alignment in each subcommittee. This should be done amongst the committee and before the
   committee begins verifying signatures. Whatever process is decided should be used throughout the
   whole verification process.


3. If a subcommittee is created the chair should be the tie breaker, therefore the chair should not be part of
   a subcommittee.


4. If there are subcommittees, the full signature verification committee needs to decide whether the
   subcommittees have authority to accept or reject ballots using a majority vote of the subcommittee
   members. Alternative, the whole committee could decide to give the subcommittee only authority to
   accept ballots and set aside rejected ballots and decide as whole which ones should be rejected by a
   majority.




                                                    39
                                                                                            SOS_000470
    APPX-000099
             Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 100 of 880


                                                  APPENDIX B


This appendix will have examples of questions we see arise for an Early Voting Ballot Board and
examples of common situations.


   1. Our entity doesn’t have any ballots by mail, do we have to have a ballot board?
      Yes. All entities must have a ballot board. An early voting ballot board shall be created in each election
      to process early voting results and provisional ballots from the territory served by the early voting clerk.
      [87.001] You must always appoint a ballot board because you will not know until Election Day whether
      there will be provisional ballots that need to be reviewed by the EVBB


   2. May the deputy early voting clerks or election day workers serve on the ballot board?
      This depends. Our office advises that a deputy early voting clerk may not serve on the EVBB. Duties
      conflict in scope and time for performance. An election day officer may serve on the EVBB. Please keep
      in mind that both duties may not be done at the same time.


   3. May the early ballot board members serve on the signature verification committee?
      Not recommended. Since the ballot board members may override a rejected signature decision by the
      committee, a ballot board member should not serve on the signature verification committee. [87.027]


   4. Do members from the ballot board have to be from different parties?
      Yes. The same number of members must be appointed from each list provided by political parties with
      party affiliation on the ballot. This includes all parties that have nominees on the general election ballot
      including the Libertarians and Green Party.


   5. What if our county does not have a chair from one of the political parties, what do we do?
      The party first needs to fill the vacancy of the party chair. Then the chair would be able to provide a list
      of names. If there is no vacancy filed then the Presiding Judge or County Election Board whichever is
      applicable should appoint members.


   6. If the EVBB is verifying signatures and not the SVC, when does the board need to ask for copies
      of signatures within the past 6 years from the county clerk?
      There is nothing in the Election code that states when this may be done. The board members may ask for
      these documents of voters signatures in advance as long as it is reasonable. We recommend that this may
      be done within ample time to allow for the clerk to prepare all these documents. Electronic copies of
      these documents may be sent to the board.


   7. What is a majority vote?

                                                       40
                                                                                                SOS_000471
       APPX-000100
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 101 of 880


   The Election Code does not state what constitutes as a majority of the EVBB. Some counties will
   determine by the full board membership, board members present, or members of the subcommittees.
   Our recommendation is that the board comes to an agreement of what constitutes as a majority and that
   the board use that throughout the process.

8. May the EVBB keep notes?

   The EVBB may not disclose the results of the accepted and rejected ballots. With that, the board may
   keep notes. Please keep in mind that these notes are subject to public information requests.

9. Are the carrier envelopes and applications public information?

   Yes. A copy of an application for a ballot to be voted by mail is not available for public inspection,
   except to the voter seeking to verify that the information pertaining to the voter is accurate, until the first
   business day after the election day of the earliest occurring election for which the application is
   submitted. Originals of the applications and carrier envelopes are not available for public inspection
   until those materials are delivered to the general custodian of election records after the election. [86.014]

10. Does the EVBB separate rejected and accepted ballots?

   Yes. The EVBB needs to separate the rejected and accepted ballots. If the board did not separate
   rejected and accepted ballots and cannot determine which ones were accepted or rejected, the board will
   need to start the process over as they have the authority to do so.

11. When is the earliest the EVBB can meet?
   This depends on the population of the county. This is the same rule if your entity is in a county with this
   population and conducting an election jointly. Counties with a population of less than 100,000 may
   convene at the end of Early Voting by Personal Appearance (3rd day before). Ballots may not be
   counted until after the polls open on election day. Counties with a population of 100,000 or more may
   convene on the 8th day before the last day of the period of early voting (12th day before). EVBB may
   deliver ballots to the central counting station for early counting after the end of the early voting period.
   Results may not be released until the close of polls on election day.




                                                     41
                                                                                               SOS_000472
    APPX-000101
         Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 102 of 880


12. Is there a limit on how many times the EVBB may meet?
   No. There is no limit on the times the EVBB may meet. The clerk shall post notice each time the ballot
   board convenes. The clerk shall also post notice of delivery of ballots each time. The notice must remain
   posted 24 hours before delivery. The prescribed SOS form is AW6-6 (Mail ballots only) & AW6-7
   (Mail and paper balloting materials). This notice must be posted at the main early voting polling place at
   least 24 hours prior to first delivery of ballots. [87.0222] In general elections for state and county
   officers, the county clerk/elections administrator must notify each county chair at least 24 hours of each
   delivery.
13. May a vacancy be filled if EVBB has conveyed?
   Yes. A vacancy on the board shall be filled by appointment such as a vacancy for a presiding
   judge/alternate judge on Election Day. [32.007]




                                                   42
                                                                                           SOS_000473
    APPX-000102
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 103 of 880
                                          SITUTATION 1:
                                 Two Ballots in One Carrier Envelope


   1. If you receive an envelope or package with two or more carrier envelopes from individuals
      registered at the same address inside may you accept the ballots?
   This depends. If you receive an envelope or package with two carrier envelopes from individuals
   registered at the same address inside and the carrier envelopes are separated (meaning two different
   carrier envelopes with two different ballots), then you may accept the ballots pending any other
   qualifications. If you receive an envelope or package with two or more carrier envelopes from
   individuals registered at the same address inside and the carrier envelopes are not separated (meaning
   two or more ballots are in one carrier), then you may not accept both ballots and they would be rejected.
   This scenario is often found when a couple mails both their ballots in the same carrier envelope.



                                         SITUTATION 2:
                   Carrier Envelope Witness/Assistant Portion Filled out Incorrectly


    1. If you receive a carrier envelope with the witness/assistant portion filled out incorrectly, do
       you accept it?
    No. The Witness/Assistance portion must be filled out correctly.


3. If the Early Voting Clerk receives a timely carrier envelope that does not fully comply with the
   applicable requirements prescribed by this title, the clerk may deliver the carrier envelope in person or
   by mail to the voter and may receive, before the deadline, the corrected carrier envelope from the voter,
   or the clerk may notify the voter of the defect by telephone and advise the voter that the voter may come
   to the clerk's office in person to correct the defect or cancel the voter's application to vote by mail and
   vote on election day. If the early voting clerk chooses to do this with one voter, this must be applied
   uniformly to all carrier envelopes. A poll watcher is entitled to observe the procedures if this is done.
   This procedure may be used if the early voting clerk can determine that two carrier envelopes are in one




                                                    43
                                                                                            SOS_000474
    APPX-000103
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 104 of 880


                                    SITUTATION 3:
                Wrong Ballot in Wrong Carrier Envelope Delivered to Board


These different scenarios are for a Primary/May Uniform Date Election. In the situations below this is
where the county has contracted with local entities to serve as the local entities’ early voting clerk, there
is a concern that voters will return both ballots in a single carrier envelope.
Scenario 1:
The early voting ballot board (“EVBB”) for the May 2, 2020 election is meeting to count ballots. They
open a ballot secrecy envelope and there is a primary runoff ballot inside. As the ballot secrecy envelope
would have been separated from the carrier envelope, there would be no way to determine which voter’s
ballot this is.
Procedure for 1:
This ballot cannot be counted nor retained in a carrier envelope to be forwarded to the EVBB for the
runoff primary election. We suggest that the EVBB presiding judge make a notation on the ballot to
explain the situation and why the ballot was not counted. The ballot should be stored in the envelope
that contains the other rejected ballots (which will still be in their carrier envelopes). See Texas Election
Code Section 87.043. Unfortunately, as there is no way to know which voter submitted this ballot, no
notice of rejection can be sent to the voter. We note that there is no authority in the Texas Election Code
(“the Code”) to store a voted ballot outside of the jacket or carrier envelope. Additionally, while the
EVBB qualified the voter’s ballot with respect to the May 2, 2020 election, the EVBB did not qualify
the ballot with respect to the runoff primary. The May 2, 2020 EVBB board does not have the authority
to qualify a ballot for the runoff primary.
Scenario 2a:
The EVBB for the May 2, 2020 election reviews a carrier envelope (that is marked to show it is a carrier
for the May 2, 2020 election) and determines it will accept the ballot. The EVBB proceeds to open the
carrier envelope to remove the ballot secrecy envelope, but the ballot is not in a secrecy envelope. The
EVBB is able to immediately determine that the ballot inside the carrier is a primary runoff ballot. In
this scenario, the ballot is tied to a particular voter as the carrier envelope is still effectively with the
ballot.
Procedure for 2a:
We recommend that the EVBB immediately put the ballot back in the carrier envelope and seal the
envelope. The EVBB should deliver the carrier envelope to the early voting clerk, who should then place
the carrier envelope in the jacket envelope for that voter for the primary runoff, ready to be forwarded to
the EVBB for that election at the appropriate time. We also suggest that the presiding judge of the
EVBB write a memo to detail what occurred, what actions were taken, and the date those actions were
taken. The presiding judge and at least one other member of the EVBB should sign off on the memo. A
copy of the memo should be placed in the voter’s May 2, 2020 jacket envelope and a copy provided to
the early voting clerk for placement in the voter’s primary runoff jacket envelope. When the EVBB for
the primary runoff election convenes and sees a carrier envelope for the May 2, 2020 election in the
jacket envelope for the primary runoff, the memo will serve to inform that EVBB of what has occurred.




                                                 44
                                                                                           SOS_000475
APPX-000104
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 105 of 880


Scenario 2b:
As a corollary to scenario 2a, as the voter’s May 2, 2020 carrier envelope contained the primary runoff
ballot, it is possible that the primary runoff carrier contains the May 2, 2020 ballot. Can the early voting
clerk take the runoff primary carrier and provide it to the May 2, 2020 EVBB for processing?


Procedure for Scenario 2b:
As we can identify the voter under these scenarios, and hopefully contact the voter, the chain of custody
can be well established. Regarding the carrier envelope for the runoff, which presumably contains the
May 2, 2020 entity ballot, we suggest that the early voting clerk call the voter (if possible) to see if voter
can confirm that the May 2, 2020 ballot is probably in the runoff carrier envelope. If the voter confirms
that s/he believes the ballot in the primary runoff carrier envelope is in fact the May 2, 2020 ballot (or if
the early voting clerk is unable to reach voter), the early voting clerk may forward that carrier envelope
to the May 2, 2020 election EVBB to process as normal, if able to do so in a timely manner. We do not
recommend that the early voting clerk open the carrier envelope, with or without the voter’s permission,
to determine whether the carrier actually contains the May 2, 2020 ballot. Only the EVBB should be
opening this carrier envelope, once the EVBB has determined that the carrier envelope was properly
processed (signature comparison completed, voter eligibility determined, etc.). We do suggest that the
early voting clerk write a memo to detail what occurred, what actions were taken, and the date those
actions were taken, and place a copy of the memo in the voter’s May 2, 2020 jacket envelope. Another
copy should be placed in the voter’s primary runoff jacket envelope.


Scenario 3a:
The EVBB for the May 2, 2020 election qualifies the carrier envelope and finds two ballots, each inside
a separate ballot secrecy envelope or neither ballot in a ballot secrecy envelope.


Procedure for Scenario 3a:
We feel that under this limited circumstance, the EVBB may open the ballot secrecy envelopes, if used
by the voter. (The EVBB has the discretion to open a ballot secrecy envelope in limited circumstances.
For example, to see if there is a statement of residence included in the secrecy envelope rather than the
carrier envelope. It is also not a requirement for a ballot to be in the secrecy envelope.) If one of the
ballots is for the May 2, 2020 election and one is for the primary runoff election, the May 2, 2020 ballot
may be counted. The primary runoff ballot cannot be counted. There is no authority for the EVBB to, for
example, copy the carrier envelope for the May 2, 2020 election and place the runoff ballot back in the
carrier envelope for forwarding to the primary runoff EVBB (as in scenario 2b, above). We suggest that
the presiding judge of the EVBB makes a notation on the primary runoff ballot to explain the situation
and why the ballot was not counted. The primary runoff ballot should be stored in the envelope that
contains the rejected ballots (which will still be in their carrier envelopes). See Section 87.043. We
recommend sending this voter a rejection letter, even though this EVBB is not the proper ballot board
for the May 26, 2020 primary runoff ballot. As above, we recommend that a memo be written and
signed by the EVBB presiding judge to detail actions taken. A copy of the memo should be placed in the
voter’s May 2, 2020 jacket envelope and a copy provided to the early voting clerk for placement in the
voter’s primary runoff jacket envelope.



                                                 45
                                                                                            SOS_000476
APPX-000105
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 106 of 880


Scenario 3b:
The EVBB for the May 2, 2020 election qualifies the carrier envelope, later discovers that the ballot
secrecy envelope contains both a May 2, 2020 ballot and a primary runoff ballot.


Procedure for 3b:
As in 3a, the May 2, 2020 ballot may be counted, but the May 26, 2020 primary runoff ballot cannot. No
notice can be sent to the voter as the identity of the voter cannot be determined by the time the error (2
ballots in one secrecy envelope) is discovered. Again, we suggest that the presiding judge of the EVBB
make a notation on the rejected primary runoff ballot and store it with the rejected May 2, 2020 ballots.




                                     SITUTATION 4:
      Voters Mailing Address on ABBM is Different than Voter Registration Address on File


1. If the grounds for voting by mail is either being 65 or over, or disability, and the applicant has not
provided his or her official mailing address as shown on the list of registered voters as the address for
mailing his or her ballot, the address provided must be that of a hospital, nursing home, other long term
care facility, retirement center, or the address of a relative within the second degree of affinity or third
degree of consanguinity with whom the applicant is living. If this information was not provided on the
Application for Ballot by Mail, the ballot should be rejected per Section 87.041 of the Code.




                                                 46
                                                                                           SOS_000477
APPX-000106
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 107 of 880




                       Exhibit 5




APPX-000107
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 108 of 880


 From:               Elections Internet
 To:                 Elections Internet
 Subject:            MASS EMAIL ADVISORY (CC/EA- 660)- 2020-07 - Ballot By Mail Reminders
 Date:               Wednesday, February 12, 2020 8:11:22 AM
 Attachments:        image001.png
                     ADV2020-07 - Ballot by Mail Reminders.pdf
                     5-42 - Notice of Rejected Ballot (rev02.2020).pdf
 Sensitivity:        Personal


Dear Election Officials,
Our office has issued Advisory 2020-07 – Ballot by Mail Reminders. In addition to this advisory, we
have also released a revised version of our Notice of Rejected Ballot. Both the advisory and the
revised form have been posted to our website. I’ve also attached them to this email for your
convenience.
This advisory and other resources are located on our Conducting Elections pages.
Christina Worrell Adkins
Legal Director – Elections Division
Office of the Texas Secretary of State
1019 Brazos Street | Rudder Building, 2nd Floor | Austin, Texas 78701
1.800.252.VOTE (8683)
elections@sos.texas.gov | www.sos.texas.gov
For Voter Related Information, please visit:




The information contained in this email is intended to provide advice and assistance in election matters per §31.004 of the
Texas Election Code. It is not intended to serve as a legal opinion for any matter. Please review the law yourself, and consult
with an attorney when your legal rights are involved.




APPX-000108                                                                                                           SOS_000737
Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 109 of 880
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 110 of 880


Page 2


Resolution of Incorrect Determination by Early Voting Ballot Board

As a reminder, if a county election officer determines that a ballot was incorrectly rejected or
accepted by the early voting ballot board before the time set for convening the canvassing
authority, the county election officer may petition a district court for injunctive or other relief as
the court determines appropriate. (Sec. 87.127(a)).

In an election ordered by the governor or the county judge, the county election officer must confer
with and establish the agreement of the county chair of each political party before petitioning the
district court. (Sec. 87.127(b)).

Please contact us at 1-800-252-VOTE (8683) or at elections@sos.texas.gov if you have any
questions.

KI:CA




APPX-000110                                                                                   SOS_000739
       Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 111 of 880
AW5-42
Prescr bed by Secretary of State
Sec. 87.0431, Texas Election Code
2/2020




                                    NOTICE OF REJECTED BALLOT

This is to serve as notice that your ballot for the ________________________Election was
rejected by the early voting ballot board and was not counted. If you believe that your mail
ballot was rejected in error, please contact your early voting clerk to determine what
remedies may be available to you.

Name of Voter ____________________________________________________
VUID Number___________________________

Reason for Rejection: (Check As Appropriate)

________           1)        Certificate on carrier envelope was not properly executed.
                             _____ You failed to sign your signature or make your mark.
                             _____ The witness failed to indicate on the envelope that you could
                                     not make a mark.
                             _____ The assistant or witness failed to print their name.
                             _____ The assistant or witness failed to sign their name.
                             _____ The residence address of the assistant or witness was not given.

________           2)        It was determined that the signature on the application for ballot by mail
                             and carrier envelope was not signed by the same person.

________           3)        Application for ballot by mail did not state a legal ground for voting by
                             mail.

________           4)        Voter registration records indicated you did not have an effective
                             registration for this election.

________           5)        Address to which ballot was mailed was not outside the county. Voting
                             early by mail due to expected absence from the county requires
                             balloting materials be mailed to an address outside the county.

________             6)      The residence address on the statement of residence is not located in
                             the political subdivision conducting the election.

________             7)      The mailing address on the application for ballot by mail did not match
                             your voter registration address nor did the mailing address match any
                             addresses provided on your statement of residence. Since you did not
                             indicate on your application for a ballot by mail that you were having
                             your ballot mailed to a hospital, retirement center, long term care
                             facility, nursing home, jail, or a relative, your ballot was rejected.

________             8)      The statement of residence was not included in the carrier envelope.

________             9)      No identification was included with your mail ballot.

________           10)       Other:__________________________________________________



_______________________________________
Signature of Early Voting Ballot Board Judge



Date




APPX-000111                                                                                    SOS_000740
       Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 112 of 880
AW5-42
Requerido por la Secretaría de Estado
Sección 87.0431, Código Electoral de Texas
2/2020


                                     AVISO DE BOLETA RECHAZADA

Esto sirve como aviso de que su boleta para la Elección _______________________ fue
rechazada por la Junta de Votación Anticipada y no fue contada. Si cree que su boleta
por correo fue rechazada por error, comuníquese con su secretario de votación
anticipada para determinar qué remedios pueden estar disponibles para usted.

Nombre del votante _____________________________________________
VUID (número único de identificación de votante) ______________________

La razón del rechazo fue (a continuación indique las razones):

_____         1)            La constancia que aparece en el sobre de envío no se ejecutó en
                            forma apropiada.
                            _____ Le falta su firma o marca.
                            _____ El testigo no anotó en el sobre que Ud. no podía hacer su marca.
                            _____ El asistente o testigo no imprimió su nombre.
                            _____ El asistente o testigo no firmó su nombre.
                            _____ No se dio la dirección de residencia del asistente o testigo.

_____          2)           Se determinó que la firma en la solicitud de boleta postal y el sobre
                            de envío no estaba firmada por la misma persona.

_____          3)           La solicitud de boleta postal no estableció un fundamento legal para
                            votar por correo.

_____          4)           Las actas del registro electoral indican que en la fecha en que
                            celebraron estas elecciones, usted no estaba inscrito como votante.

_____          5)           La dirección a la cual se envió la boleta no está ubicada fuera de
                            este condado. Votar por anticipado por correo debido a la ausencia
                            esperada del condado requiere que los materiales de votación sean
                            enviados por correo a una dirección fuera del condado.

_____          6)           La dirección de residencia indicada en la declaración de residencia
                            no se encuentra en la subdivisión política que lleva a cabo la
                            elección.

_____          7)           La dirección postal indicada en la solicitud de boleta postal no
                            coincidía con su dirección de registro de votante ni con la dirección
                            postal incluida en su declaración de residencia. Dado que no indicó
                            en su solicitud de boleta postal que estaba teniendo su boleta
                            enviada por correo a un hospital, centro de jubilación, centro de
                            cuidado a largo plazo, hogar de ancianos, cárcel o un pariente, su
                            boleta fue rechazada.

_____          8)           La declaración de residencia no vino incluida en el sobre de envío.

_____         9)            No incluyó ninguna identificación con su boleta por correo.

_____        10)             Otra: ________________________________________________



___________________________________________
Firma del Juez de la Junta de Votación Anticipada


__________________
Fecha




APPX-000112                                                                               SOS_000741
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 113 of 880




                       Exhibit 6




APPX-000113
Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 114 of 880
Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 115 of 880
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 116 of 880




                       Exhibit 7




APPX-000116
       Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 117 of 880

                                           The State of Texas

Elections Division                                                                                     Phone: 512-463-5650
P.O. Box 12060                                                                                           Fax: 512-475-2811
Austin, Texas 78711-2060                                                                      Dial 7-1-1 For Relay Services
www.sos.state.tx.us                                                                                 (800) 252-VOTE (8683)
                                                 Ruth R. Hughs
                                                Secretary of State
Dear Voter:

Thank you for choosing to exercise your right to vote by mail. When you vote by mail, you may take the following
steps to protect your ballot and your vote.

1.   Know your rights as a voter: You have the right to vote for the candidates of your choice. You have the right to
     mark your own ballot or to receive assistance with reading or marking your ballot from a person you know and
     trust. Your vote is secret. If a person assists you with reading or marking your ballot, it is a crime for that person
     to reveal how or for whom you voted.

2.   Be careful about assistance: No one should help you with your ballot, unless you cannot read the language
     written on the ballot or unless you have a disability that makes you unable to write or to see. If one of these
     conditions applies to you, we recommend that you ask a family member or trusted friend for assistance with your
     ballot. The person assisting you must mark your ballot according to your instruction and cannot suggest how
     you should vote. The assistant must place his or her name, address, and signature on the carrier envelope.

3.   Mail your own ballot: If you can’t mail your own ballot, give your ballot to a family member or trusted friend
     to mail for you. Do not accept offers from strangers to mail your ballot. Unless an exception applies, a ballot
     postmarked by Election Day (Saturday, May 2, 2020) must be received by the early voting clerk no later than
     5:00 pm on Monday, May 4, 2020. If there is no postmark, the early voting clerk must receive these ballots by
     7:00 pm on Election Day.

     Exceptions: Ballots sent by non-military and any military voters casting ballots from outside of the United
     States, who submitted a regular state application for a ballot by mail (not a Federal Postcard
     Application) AND whose ballots are postmarked by 7:00 pm on Election Day must be received by the early voting
     clerk no later than Thursday, May 7, 2020. Ballots submitted by military voters and their dependents who
     submitted a Federal Postcard Application must be received by the early voting clerk no later than Friday, May
     8, 2020; no postmark is necessary on this category of ballots.

NOTE: You may have received ballots and balloting materials from more than one political subdivision. If so, please
be very sure to check the name of the election on the top of the ballot before you seal it in the ballot secrecy envelope,
and match it to the name of the election that appears on the bottom, right side of the back of the carrier envelope, to
make sure that you are returning each ballot in the correct carrier envelope for that ballot. This will ensure that each
ballot is delivered to the proper early voting clerk. DO NOT put more than one ballot in the carrier envelope.

If anyone attempts to pressure or intimidate you, we urge you to report this to your county election office, your
district attorney, or our office at 1-800-252-VOTE (8683).

Early voting in person begins April 20, 2020 and continues through April 28, 2020. Election Day is May 2, 2020. You
may contact your county election office for the locations and hours of operation for your early voting sites. If you
change your mind about voting by mail and would prefer to vote in person, you must take your mail ballot with you
and cancel it at the polling place. You may then vote in person, either during the early voting period or on Election
Day.

Sincerely,




Ruth R. Hughs
Secretary of State

APPX-000117
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 118 of 880




                       Exhibit 8




APPX-000118
Application for a Ballot by Mail                                                                                                             https://www.sos.state.tx.us/elections/voter/reqabbm.shtml
                          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 119 of 880




           COVID-19 - As recommended precautions continue to increase for COVID-19, the James E. Rudder Building will be closed to visitors and
             customers beginning Wednesday, March 18, 2020. The Office of the Secretary of State is committed to continuing to provide services to
           ensure business and public filings remain available 24/7 through our online business service, SOSDirect or use the new SOSUpload. Thank
                           you in advance for your patience during this difficult time. Information on Testing Sites is now available.

                                     Note - Navigational menus along with other non-content related elements have been removed for your convenience. Thank you for visiting us online.




         Application for a Ballot by Mail
         To be eligible to vote early by mail in Texas, you must:

               be 65 years or older;
               be disabled;
               be out of the county on election day and during the period for early voting by personal appearance; or
               be confined in jail, but otherwise elig ble.

         Instructions for submitting an Application for Ballot by Mail (“ABBM”):

            1. Print (PDF) the ABBM form

            2. OR submit an order online and an ABBM will be mailed to you.

            3. Complete Sections 1 through 8.

            4. Sign and Date Section 10.

            5. If you were unable to sign the application and someone witnessed your signature, that person must complete Section 11.

            6. If someone helped you complete the application or mailed the application for you, that person must complete Section 11.

            7. Affix postage.

                  a. If you printed the application you must place it in your own envelope and add postage.

                  b. If you ordered the application online and it was mailed to you - fold the application in half, moisten top tab, seal and add postage.

            8. Address and mail the completed ABBM to the Early Voting Clerk in your county. You may also fax the application if a fax machine is available
               in the early voting clerk’s office. You also have the option of submitting a scanned copy of the completed and signed application to the
               Early Voting Clerk via email. If an ABBM is faxed or emailed, then the original, hard copy of the application MUST be mailed and received by
               the early voting clerk no later than the 4th business day.

                  a. The Early Voting Clerk is the County Clerk or Elections Administrator for your county

                  b. Contact information, including fax numbers if available, and email addresses for the Early Voting Clerks are available on this website.


          NOTICE: DO NOT MAIL, FAX, OR EMAIL COMPLETED APPLICATIONS FOR BALLOT BY MAIL TO THE SECRETARY OF
          STATE’S OFFICE. ALL APPLICATIONS RECEIVED BY THIS OFFICE WILL BE REJECTED.

         Military and overseas voters are welcome to use the regular registration and early voting by mail process available to all voters away from their
         home county on Election Day. However, there are also special provisions for military and overseas voters.

         For more information, please read the Early Voting in Texas pamphlet.




                   APPX-000119
1 of 1                                                                                                                                                                                   6/19/2020, 8:36 AM
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 120 of 880




                       Exhibit 9




APPX-000120
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 121 of 880
RICHARDSON: TRUDY HANCOCK - 30(B)(6)




hglitigation.com
                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 122 of 880
      RICHARDSON: TRUDY HANCOCK - 30(B)(6)


                                                                                Page 2
 1                            A P P E A R A N C E S

 2

 3      REPRESENTING THE PLAINTIFFS:

 4        Mr. Hani Mirza (via videoconference)
          Mr. Zachary D. Dolling (via videoconference)
 5        TEXAS CIVIL RIGHTS PROJECT
          1405 Montopolis Drive
 6        Austin, Texas 78741
          (512) 474-5073
 7        hani@texascivilrightsproject.org
          zachary@texascivilrightsproject.org
 8
                    and
 9
          Mr. Samuel Kalar (via videoconference)
10        Ms. Joanna Suriani (via videoconference)
          WILLKIE FARR & GALLAGHER, LLP
11        787 Seventh Avenue
          New York City, New York 10019
12        (212) 728-8000
          skalar@willkie.com
13        jsuriani@willkie.com

14
        REPRESENTING THE DEFENDANT, TEXAS SECRETARY OF
15      STATE:

16        Ms. Anna Mackin (via videoconference)
          OFFICE OF THE ATTORNEY GENERAL
17        300 West 15th Street
          Austin, Texas 78701
18        (512) 463-2100
          anna.mackin@texasattorneygeneral.gov
19

20      REPRESENTING THE DEFENDANT, TRUDY HANCOCK, in her
        official capacity as BRAZOS COUNTY ELECTIONS
21      ADMINISTRATOR:

22        Mr. J. Eric Magee (via videoconference)
          ALLISON, BASS & MAGEE, LLP
23        402 West 12th Street
          Austin, Texas 78701
24        (512) 482-0701
          e.magee@allison-bass.com
25



      hglitigation.com

     APPX-000122
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 123 of 880
      RICHARDSON: TRUDY HANCOCK - 30(B)(6)


                                                                                Page 3
 1                             A P P E A R A N C E S

 2

 3      REPRESENTING THE DEFENDANT, PERLA LARA, in her
        official capacity as CITY OF McALLEN, TEXAS,
 4      SECRETARY:

 5        Mr. Isaac J. Tawil (via videoconference)
          Mr. Austin W. Stevenson (via videoconference)
 6        CITY OF McALLEN CITY ATTORNEY'S OFFICE
          1300 Houston Avenue, Second Floor
 7        McAllen, Texas 78501
          (956) 681-3111
 8        itawil@mcallen.net
          astevenson@mcallen.net
 9

10      VIDEOCONFERENCE TECHNICIAN:

11        Mr. Justin McAdams

12
        ALSO PRESENT:
13
          Mr. Bruce Erratt (via videoconference)
14

15

16

17

18

19

20

21

22

23

24

25



      hglitigation.com

     APPX-000123
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 124 of 880
      RICHARDSON: TRUDY HANCOCK - 30(B)(6)


                                                                                Page 4
1                                            INDEX
                                                                                PAGE
2

3         EXAMINATION BY MR. KALAR..........................                     6

4

5                                             EXHIBITS

6       NUMBER              DESCRIPTION                                     PAGE

7       Exhibit 6           30(b)(6) Deposition Notice...........                7

8       Exhibit 7           2020 Early Voting Ballot Board and

9                           Signature Verification Committee

10                          Handbook for Election Judges and

11                          Clerks; Bates SOS_000428 through

12                          000477............................... 17

13      Exhibit 8           2016 General Election Early Voting

14                          Ballot Board Sign-in Sheets;

15                          BRAZOS 000054 through 000057......... 20

16      Exhibit 9           2018 General Election Early Voting

17                          Ballot Board Sign-in Sheets; Bates

18                          BRAZOS - 000059 through 000064....... 31

19      Exhibit 10          2018 General Election Notice of

20                          Rejected Ballots (miscellaneous

21                          Bates range)......................... 32

22

23

24

25



      hglitigation.com

     APPX-000124
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 125 of 880
      RICHARDSON: TRUDY HANCOCK - 30(B)(6)


                                                                                Page 5
 1                                PREVIOUSLY MARKED EXHIBITS
 2      NUMBER              DESCRIPTION                                         PAGE
3       Exhibit 2           Ballot Applications Spreadsheet;
4                           Bates BRAZOS - 000001................ 26
5       Exhibit 4           12/5/2016 Letter to Colton
6                           Kilpatrick; Bates BRAZOS - 000053.... 28
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


      hglitigation.com

     APPX-000125
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 126 of 880
      RICHARDSON: TRUDY HANCOCK - 30(B)(6)


                                                                                Page 6
1                                     PROCEEDINGS
 2                           (On the record at 1:44 p.m.)
 3                               (Witness duly sworn.)
 4                                   TRUDY HANCOCK,
 5        being first duly sworn, testified as follows:
 6                                    EXAMINATION
 7      BY MR. KALAR:
 8        Q              Hello again, Ms. Hancock.
 9                           Do you understand that this portion of
10      the deposition -- or in this portion of the
11      deposition, you will be testifying on behalf of
12      Brazos County?
13        A              Yes, sir.
14        Q              And all the guidelines that I talked about
15      this morning in terms of talking over each other,
16      sharing of documents, things like that, those are
17      all in effect.           Does that make sense?
18        A              Yes, sir.
19        Q              Okay.   And once again, can you please
20      state your full name for the record?
21        A              Trudy Hancock.
22        Q              And what is your current position?
23        A              Elections administrator for Brazos County.
24        Q              And other than what we talked about this
25      morning, what did you do to prepare for this


      hglitigation.com

     APPX-000126
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 127 of 880
      RICHARDSON: TRUDY HANCOCK - 30(B)(6)


                                                                                Page 14
 1        Q              Is there any special knowledge, skills, or
 2      training required to be an early voting ballot
 3      board member?
 4        A              Not to my knowledge.
 5        Q              And where does the EVBB meet?
 6        A              It meets at -- in the Ruth McLeod Training
 7      Room in my office.
 8        Q              And where is that physically in relation
 9      to the rest of your staff?
10        A              It's just a different room adjoining our
11      normal office space.
12        Q              And did the EVBB use that during every
13      election?
14        A              Since I've been here, yes.
15        Q              And has your office moved at all since you
16      began working for Brazos County?
17        A              Yes.
18        Q              All right.   Where did it move?
19        A              We were at 302 East 24th Street.
20        Q              And when did you move?
21        A              December of '18.
22        Q              And prior to December of 2018, did the
23      EVBB meet at your old office?
24        A              Yes.
25        Q              And that old office is where you were


      hglitigation.com

     APPX-000127
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 128 of 880
      RICHARDSON: TRUDY HANCOCK - 30(B)(6)


                                                                                Page 15
 1      during your entire time with Brazos County up
 2      until December 2018; correct?
 3        A              Correct.
 4        Q              Who provides funding for the EVBB's work?
 5        A              I don't understand what you mean by
 6      "funding."
 7        Q              Does the EVBB use office supplies, for
 8      example?
 9        A              Yes.
10        Q              And where do they get those?
11        A              We furnish them pens and letter openers.
12        Q              Apologies.   You broke up there at the end.
13        A              We provide them letter openers and pens.
14        Q              "We" being the election administrator's
15      office; correct?
16        A              Yes.
17        Q              Do you provide them with anything else?
18        A              No, sir.
19        Q              What training does Brazos County provide
20      to members of the EVBB?
21        A              None.
22        Q              Does Brazos County provide any training to
23      EVBB members related to signature comparison?
24        A              No.
25        Q              To your knowledge, does anybody else


      hglitigation.com

     APPX-000128
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 129 of 880
      RICHARDSON: TRUDY HANCOCK - 30(B)(6)


                                                                                Page 16
 1      provide such training?
 2        A              No.
 3        Q              The Texas Election Code does not specify
 4      any signature comparison training that must be
 5      provided to the EVBB members; correct?
 6        A              Correct.
 7        Q              The Texas Election Code does not prohibit
 8      Brazos County from providing signature comparison
 9      training to EVBB members; correct?
10        A              Correct.
11        Q              What are the duties and obligations of an
12      EVBB member?
13        A              They qualify the ballots-by-mail to be
14      counted in an election.
15        Q              Anything else?
16        A              No.
17        Q              While performing their service, where can
18      an EVBB member turn if they have questions about
19      their obligations?
20        A              To the EVBB judge.
21        Q              And where can the EVBB judge turn if he
22      has questions about his obligations?
23        A              Well, I would guess the handbook that's
24      provided by the Secretary of State.
25        Q              And the Brazos County elections


      hglitigation.com

     APPX-000129
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 130 of 880
      RICHARDSON: TRUDY HANCOCK - 30(B)(6)


                                                                                Page 37
 1        Q              And do you recognize that name as one of
 2      the plaintiffs in this case?
 3        A              Yes, sir.
 4        Q              And based on this form, was
 5      Dr. Richardson's ballot rejected in the 2018
 6      general election due to a perceived signature
 7      mismatch by the EVBB?
 8        A              Yes.
 9        Q              Have you ever performed an analysis of
10      Dr. Richardson's signatures?
11        A              No.
12        Q              I'm going to stop sharing now.        Let me
13      know when that's off the screen.
14        A              It's off.
15        Q              How many ballots does Brazos County reject
16      every election due to signature mismatch?
17        A              I do not have that information available.
18        Q              What records would show that?
19        A              If the -- receipt for the ballots returned
20      from the board.
21        Q              I'm sorry.   Can you repeat that last part?
22        A              It's a form called a "receipt for
23      ballots," and it has how many ballots were
24      received by the board, how many were rejected by
25      the board, and how many were sent for counting.


      hglitigation.com

     APPX-000130
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 131 of 880
      RICHARDSON: TRUDY HANCOCK - 30(B)(6)


                                                                                Page 45
 1        Q              In this most recent 2020 primary election,
 2      the EVBB met in your office; correct?
 3        A              In the Ruth McLeod Training Room, yes.
 4        Q              And you were present while they were
 5      meeting?
 6        A              Not in the room, but yes, in my office.
 7        Q              During that time, did they make any
 8      requests for additional signatures?
 9        A              I do not remember.
10        Q              Do you have any reason to think one way or
11      the other?
12        A              No.
13        Q              Did they make such a request during the
14      2018 general election?
15        A              I do not remember.
16        Q              How about during the 2016 general
17      election?
18        A              I do not remember.
19        Q              When the EVBB makes such a request, is
20      there any record of it?
21        A              After the documents are printed, they're
22      put in a jacket envelope for the -- that contains
23      all the voter -- the ballot-by-mail information.
24        Q              And are those the records that are
25      shredded after 22 months?


      hglitigation.com

     APPX-000131
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 132 of 880
      RICHARDSON: TRUDY HANCOCK - 30(B)(6)


                                                                                Page 46
 1        A              Yes.
 2        Q              But in those interim 22 months, those
 3      records would be available; correct?
 4        A              Correct.
 5        Q              And so it could be inferred that any
 6      ballot that is accompanied by those records is one
 7      for which the EVBB requested additional
 8      signatures; correct?
 9        A              Correct.
10        Q              Did you find any such ballots and records
11      pursuant to the searches you did to respond to the
12      discovery requests in this case?
13        A              No.
14        Q              Do you have a sense -- how often does the
15      EVBB judge make a request for these records while
16      the EVBB is meeting?
17        A              It just varies.
18        Q              Does it happen at least once every
19      election?
20        A              Normally.
21        Q              Does it ever happen dozens of times per
22      election?
23        A              No.
24        Q              So you previously said that Brazos County
25      has decided not to use a signature verification


      hglitigation.com

     APPX-000132
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 133 of 880
      RICHARDSON: TRUDY HANCOCK - 30(B)(6)


                                                                                Page 51
 1                Brazos County's responsibilities and
 2                duties during the early voting period and
 3                the actions that Brazos County takes to
 4                execute those responsibilities.
 5                           And my questioning --
 6                           MR. MAGEE:      What was your question
 7                again?
 8                           MR. KALAR:      -- in this area will be
 9                very light.
10                           MR. MAGEE:      What was your question?
11                           MR. KALAR:      What discussions has
12                Ms. Hancock had in her office in preparing
13                for mail-in ballot voting in response to
14                the COVID-19 crisis.
15                           MR. MAGEE:      And you said your
16                question is going to be brief?
17                           MR. KALAR:      Yeah.   There will be
18                very few questions in this area.
19                           MR. MAGEE:      Okay.
20      BY MR. KALAR:
21        Q              You can answer the question, Ms. Hancock.
22        A              We've discussed the likelihood of an
23      increase in ballot-by-mail requests due to people
24      not wanting to appear in the polling place.
25        Q              And is it the expectation of Brazos County


      hglitigation.com

     APPX-000133
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 134 of 880
      RICHARDSON: TRUDY HANCOCK - 30(B)(6)


                                                                                Page 52
 1      that mail-in ballot voting will increase?
 2        A              Yes.
 3        Q              And is the county doing anything to
 4      prepare for that?
 5        A              Just purchased some supplies.
 6        Q              Anything else?
 7        A              No.
 8                             MR. KALAR:    So I only have a
 9                handful -- or a medium-sized handful of
10                questions left, and I think it would be
11                sped up if we took a brief break right now
12                and then we can come back and finish up,
13                if that works for everybody.
14                             MR. ERRATT:    Sure.
15                             MR. KALAR:    Great.   How about we
16                reconvene at 4:15 and we can wrap up after
17                that.
18                             Or excuse me.     4:15 Eastern time;
19                3:15 Central time.
20                             MR. ERRATT:     That would be fine.
21                             MR. KALAR:    Great.   Can we go off
22                the record?
23                              THE REPORTER:    We are off the
24                record.
25                        (Recess from 3:02 p.m. to 3:17 p.m.)


      hglitigation.com

     APPX-000134
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 135 of 880
      RICHARDSON: TRUDY HANCOCK - 30(B)(6)


                                                                                Page 62
 1                              UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
 2                                  SAN ANTONIO DIVISION

 3      DR. GEORGE RICHARDSON;                       )
        ROSALIE WEISFELD; AUSTIN JUSTICE             )
 4      COALITION; COALITION OF TEXANS               )
        WITH DISABILITIES; MOVE TEXAS                )
 5      CIVIC FUND; LEAGUE OF WOMEN                  )
        VOTERS OF TEXAS; and AMERICAN GI             )
 6      FORUM OF TEXAS, INC.,                        )
                                                     )
 7                        Plaintiffs,                )
                                                     )Civil Case No.
 8      v.                                           )5:19-cv-00963-OLG
                                                     )
 9      TEXAS SECRETARY OF STATE; TRUDY              )
        HANCOCK, in her official                     )
10      capacity as BRAZOS COUNTY                    )
        ELECTIONS ADMINISTRATOR; and                 )
11      PERLA LARA, in her official                  )
        capacity as CITY OF McALLEN,                 )
12      TEXAS, SECRETARY,                            )
                                                     )
13                       Defendants.                 )

14
                                  REPORTER'S CERTIFICATION
15                       REMOTE VIDEOTAPED 30(b)(6) DEPOSITION OF
                                       TRUDY HANCOCK
16                                      May 5, 2020

17                       I, Rebecca A. Graziano, Certified Shorthand

18          Reporter in and for the State of Texas, hereby

19          certify to the following:

20                       That the witness, TRUDY HANCOCK, was duly

21          sworn and that the transcript of the oral

22          deposition is a true record of the testimony given

23          by the witness;

24                       I further certify that pursuant to FRCP Rule

25          30(f)(1) that the signature of the deponent:



      hglitigation.com

     APPX-000135
                                                                                          YVer1f
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 136 of 880
                                                                           63


 1                ____ was requested by the deponent or a

 2        party before the completion of the deposition and

 3        returned within 30 days from date of receipt of

 4        the transcript.       If returned, the attached Changes

 5        and Signature Page contains any changes and the

 6        reasons therefor.

 7                ____ was not requested by the deponent or a

 8        party before the completion of the deposition.

 9                I further certify that I am neither attorney

10        nor counsel for, related to, nor employed by any

11        of the parties to the action in which this

12        testimony was taken.

13                Further, I am not a relative or employee of

14        any attorney of record in this cause, nor do I

15        have a financial interest in the action.

16                Subscribed and sworn to on this ___ day of

17        _________, 2020.

18

19

20

21                             __________________________________
                               Rebecca A. Graziano, CSR, RPR, CRR
22                             Texas CSR No. 9306
                               Expiration Date: 07/31/22
23

24

25




APPX-000136
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 137 of 880




                     Exhibit 10




APPX-000137
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 138 of 880
RICHARDSON: TRUDY HANCOCK




hglitigation.com
                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 139 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 2
 1                           A P P E A R A N C E S

 2

 3      REPRESENTING THE PLAINTIFFS:

 4        Mr. Hani Mirza (via videoconference)
          Mr. Zachary D. Dolling (via videoconference)
 5        TEXAS CIVIL RIGHTS PROJECT
          1405 Montopolis Drive
 6        Austin, Texas 78741
          (512) 474-5073
 7        hani@texascivilrightsproject.org
          zachary@texascivilrightsproject.org
 8
                    and
 9
          Mr. Samuel Kalar (via videoconference)
10        Ms. Joanna Suriani (via videoconference)
          WILLKIE FARR & GALLAGHER, LLP
11        787 Seventh Avenue
          New York City, New York 10019
12        (212) 728-8000
          skalar@willkie.com
13        jsuriani@willkie.com

14
        REPRESENTING THE DEFENDANT, TEXAS SECRETARY OF
15      STATE:

16        Ms. Anna Mackin (via videoconference)
          OFFICE OF THE ATTORNEY GENERAL
17        300 West 15th Street
          Austin, Texas 78701
18        (512) 463-2100
          anna.mackin@texasattorneygeneral.gov
19

20      REPRESENTING THE DEFENDANT, TRUDY HANCOCK, in her
        official capacity as BRAZOS COUNTY ELECTIONS
21      ADMINISTRATOR:

22        Mr. J. Eric Magee (via videoconference)
          ALLISON, BASS & MAGEE, LLP
23        402 West 12th Street
          Austin, Texas 78701
24        (512) 482-0701
          e.magee@allison-bass.com
25



      hglitigation.com

     APPX-000139
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 140 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 3
 1                            A P P E A R A N C E S

 2

 3      REPRESENTING THE DEFENDANT, PERLA LARA, in her
        official capacity as CITY OF McALLEN, TEXAS,
 4      SECRETARY:

 5        Mr. Isaac J. Tawil (via videoconference)
          Mr. Austin W. Stevenson (via videoconference)
 6        CITY OF McALLEN CITY ATTORNEY'S OFFICE
          1300 Houston Avenue, Second Floor
 7        McAllen, Texas 78501
          (956) 681-3111
 8        itawil@mcallen.net
          astevenson@mcallen.net
 9

10      VIDEOCONFERENCE TECHNICIAN:

11        Mr. Justin McAdams

12
        ALSO PRESENT:
13
          Mr. Bruce Erratt (via videoconference)
14

15

16

17

18

19

20

21

22

23

24

25



      hglitigation.com

     APPX-000140
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 141 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 4
1                                        INDEX
                                                                                PAGE
2

3         EXAMINATION BY MR. KALAR..........................                     5

4

5                                           EXHIBITS

6       NUMBER             DESCRIPTION                                      PAGE

7       Exhibit 2          Ballot Applications Spreadsheet;

8                          Bates BRAZOS - 000001................ 49

9       Exhibit 3          February 2020 Election Advisory

10                         Email; Bates SOS_000737 through

11                         000741............................... 83

12      Exhibit 4          12/5/2016 Letter to Colton

13                         Kilpatrick; Bates BRAZOS - 000053.... 108

14      Exhibit 5          11/26/2018 Letter to George

15                         Richardson; Bates BRAZOS - 000052.... 117

16

17

18

19

20

21

22

23

24

25



      hglitigation.com

     APPX-000141
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 142 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 5
1                                    PROCEEDINGS
 2                           (On the record at 9:39 a.m.)
 3                              (Witness duly sworn.)
 4                                  TRUDY HANCOCK,
 5        being first duly sworn, testified as follows:
 6                                   EXAMINATION
 7      BY MR. KALAR:
 8        Q              Good morning, Ms. Hancock.
 9        A              Good morning.
10        Q              My name is Sam Kalar, and I'm an attorney
11      representing the plaintiffs in this case, and I
12      will be taking your deposition today.
13                           First things off, please state and
14      spell your first name.
15        A              Trudy Hancock, T-r-u-d-y, H-a-n-c-o-c-k.
16        Q              I'd like to go over a few general rules to
17      make sure we're both on the same page about how
18      things should go today.
19                           Have you ever been deposed before?
20        A              Yes.
21        Q              This might all sound familiar.
22                           So in addition to being videotaped, my
23      questions and your answers are being recorded by a
24      court reporter.           Because of this, I'm going to ask
25      that you give verbal answers so that the record is


      hglitigation.com

     APPX-000142
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 143 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 20
 1      for three years for the county clerk for Robertson
 2      County.
 3        Q              And what was your position there?
 4        A              Deputy clerk.
 5        Q              And have you ever been subject to any
 6      professional disciplinary action?
 7        A              No, sir.
 8        Q              As the Brazos County elections
 9      administrator, you're responsible for the
10      administration of elections conducted in Brazos
11      County; correct?
12        A              Correct.
13        Q              And it's your responsibility to develop
14      and implement policies to ensure that Brazos
15      County's elections run properly; correct?
16        A              Correct.
17        Q              And it is your responsibility to develop
18      and implement policies to ensure that Brazos
19      County elections take place in accordance with the
20      Texas Election Code; correct?
21        A              Correct.
22        Q              It is also your responsibility to make
23      sure that Brazos County elections comply with
24      federal law; correct?
25        A              Correct.


      hglitigation.com

     APPX-000143
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 144 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 22
 1      as far as the canvass.
 2        Q              And generally speaking, what is your job
 3      or your responsibilities when you're not preparing
 4      for an election?
 5        A              Day to day, we do voter -- we accept voter
 6      registration applications, updates, changes,
 7      anything that comes across the web portal from
 8      DPS, social security for expired status.                 Mostly
 9      voter registration during the off time.
10        Q              Anything else?
11        A              No.    Just starting to prepare for whatever
12      the next election is.
13        Q              Is anyone else responsible for the
14      administration of elections conducted in Brazos
15      County?
16        A              Well, I'm not sure how to answer that.
17                             The city secretaries are -- they
18      oversee the elections for the cities, the
19      superintendent for the schools oversees -- they
20      oversee their elections, but we contract with
21      those entities and, you know, we handle the
22      logistics of it all.
23        Q              And are you, as the elections
24      administrator, at the top of the pyramid when it
25      comes to administering elections in Brazos County?


      hglitigation.com

     APPX-000144
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 145 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 30
 1      for Robertson County?
 2        A              Yes, sir.
 3        Q              But not every year?
 4        A              I attend every year, but I couldn't tell
 5      you what the first year was that I attended.
 6        Q              And you've attended the Secretary of State
 7      conference every year since you worked for both
 8      Robertson and Brazos Counties?
 9        A              Correct.
10        Q              And do you ever provide -- yourself, do
11      you provide any training to anyone throughout the
12      year?
13        A              We provide the training for election
14      workers, early voting, and election day elec- --
15      election workers and judges.
16        Q              And when you say "we," do you mean you
17      personally or your office?
18        A              Myself and my staff.
19        Q              And what does that training involve?
20        A              Election day procedures, how to set up
21      your polling places, voting procedures, what's
22      required when someone doesn't have an ID or if
23      they need to change their address.               Just different
24      procedures throughout the day.              How to close down
25      your polling place at night and then bringing the


      hglitigation.com

     APPX-000145
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 146 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 31
 1      equipment back to central count to have -- to have
 2      the ballots counted.
 3        Q              Anything else?
 4        A              No.
 5        Q              And other than these poll workers, is
 6      there anybody else you train throughout the year?
 7        A              No, sir.
 8        Q              Have you ever been accused of -- have you
 9      ever received any training specific to mail-in
10      ballots signature comparisons?
11        A              No, sir.
12        Q              And that's been while you've been at
13      Brazos County and prior to that at Robertson
14      County?
15        A              Correct.
16        Q              To your knowledge, has anyone on your
17      staff been trained in comparing or analyzing
18      signatures?
19        A              No, sir.
20        Q              Generally speaking, what rules or
21      regulations do you follow to administer Brazos
22      County elections?
23        A              The election code and advisories from the
24      Secretary of State's office.
25        Q              Anything else?


      hglitigation.com

     APPX-000146
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 147 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 41
 1        A              No.    They are only there for the hiring
 2      process, and then if there's a problem, that's
 3      where -- if I was to be terminated, that's where
 4      it would originate.
 5        Q              So since you became the Brazos County
 6      elections administrator, you haven't interacted
 7      with the board again?
 8        A              No, sir.
 9        Q              Or excuse me.    The commission.
10        A              No, sir.
11        Q              Other than what we've just discussed, do
12      you refer to or otherwise use the Texas Election
13      Code as part of your job as the elections
14      administrator?
15        A              Yes.
16        Q              How so?
17        A              Just to make sure that our office is
18      running properly and that we follow the code as
19      best we can.
20        Q              As the Brazos County elections
21      administrator, you oversee Brazos County's mail-in
22      voting process; correct?
23        A              Correct.
24        Q              What are your responsibilities of either
25      you or your office with respect to mail-in voting?


      hglitigation.com

     APPX-000147
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 148 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 42
1         A              We accept the applications either by a
2       voter bringing in an application, faxing it,
3       emailing it, or sending by the post office.                   We
 4      receive those applications, process them to make
 5      sure that they qualify.           And then if they qualify,
 6      we process them and send their ballots, and then
 7      we receive those ballots back.
 8        Q              Anything else?
 9        A              No.
10        Q              And what procedures do you follow
11      throughout that process?
12        A              When the application comes in, it's
13      file-stamped with the date it's received.                  It's
14      given to the ballot clerk.            She qualifies that to
15      make sure that all the required doc- -- all the
16      required elements are on the application.                  If it
17      is, then it's processed through the state
18      database.           Then labels are issued, placed on the
19      envelope; a ballot is printed, put in that
20      envelope, and mailed to the voter.
21        Q              Anything else?
22        A              When we receive the ballot back, it's also
23      tracked through the state database and placed into
24      a secure box until it goes to the early voting
25      ballot board.


      hglitigation.com

     APPX-000148
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 149 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 43
 1        Q              Anything else?
 2        A              No, sir.
 3        Q              And do you serve as the early voting clerk
 4      for Brazos County?
 5        A              Correct.
 6        Q              And as the early voting clerk, you have
 7      authority over the early voting process in Brazos
 8      County; correct?
 9        A              Correct.
10        Q              Are you aware that the Texas Election Code
11      states that the early voting clerk has the same
12      duties and authority with respect to early voting
13      as a presiding election judge has with respect to
14      regular voting?
15        A              Yes.
16        Q              And what does that mean to you?
17        A              That we follow those procedures for early
18      voting, walk-in, and mail.
19        Q              Does it mean that you're in charge of and
20      responsible for the management of the early voting
21      process?
22        A              Yes.
23        Q              And as the Brazos County early voting
24      clerk, you have responsibilities throughout the
25      mail-in ballot process; correct?


      hglitigation.com

     APPX-000149
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 150 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 44
 1        A              To a certain point.    As far as the statute
 2      allows.
 3        Q              So just walking through some of those
 4      responsibilities.           You're responsible for mailing
 5      voters a mail-in ballot application if requested
 6      by the voter; correct?
 7        A              Correct.
 8        Q              And you're responsible for reviewing each
 9      application for a mail-in ballot; correct?
10        A              Correct.
11        Q              And you're responsible for providing an
12      official ballot to a qualifying mail-in voter?
13        A              Correct.
14        Q              And you're responsible for providing
15      ballot envelopes and carrier envelopes to voters?
16        A              Correct.
17        Q              And then you're responsible for receiving
18      all mail-in ballots submitted by voters?
19        A              Correct.
20        Q              And it is your responsibility, as the
21      early voting clerk, to accept or reject mail-in
22      ballot applications; correct?
23        A              Applications, yes.
24        Q              And it is your responsibility, as the
25      early voting clerk, to accept or reject carrier


      hglitigation.com

     APPX-000150
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 151 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 45
 1      envelopes submitted by voters using mail-in
 2      ballots; correct?
 3        A              Correct.
 4        Q              So throughout this mail-in ballot process,
 5      the Texas Election Code requires that voters
 6      receive notice and an opportunity to correct any
 7      ballot applications or carrier envelopes that are
 8      rejected; correct?
 9        A              Can you restate -- rephrase that -- ask
10      that again?
11        Q              Sure.
12                           If a mail-in ballot application is
13      rejected, the Texas Election Code requires that
14      you, as the early voting clerk, notify the voter
15      that their application has been rejected; correct?
16        A              Correct.
17        Q              And if a mail-in ballot application is
18      rejected, the Texas Election Code also requires
19      that you, as the early voting clerk, deliver a new
20      application to the applicant; correct?
21        A              Correct.
22        Q              And along with the new application, you
23      must also provide an explanation of why the prior
24      application was rejected; correct?
25        A              Correct.


      hglitigation.com

     APPX-000151
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 152 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 46
 1        Q              And you must also provide instructions for
 2      submitting the second application; correct?
 3        A              Correct.
 4        Q              And if you, as the early voting clerk,
 5      receive a timely carrier envelope that is
 6      defective, the Texas Election Code states that you
 7      may notify the voter of the defects in person, by
 8      mail, or over the phone; correct?
 9        A              Correct.
10        Q              And then you would provide them an
11      opportunity to correct the problem; correct?
12        A              Yes.
13        Q              Does your office have a policy stating how
14      notice of a defective carrier envelope is
15      provided?
16        A              We send a letter.
17        Q              And did that policy exist when you became
18      the Brazos County election administrator?
19        A              Yes, it did.
20        Q              You also had the option to provide notice
21      in person or over the phone; correct?
22        A              Correct.
23        Q              Have you ever considered doing that?
24        A              No, sir.
25        Q              And who drafts these letters with the


      hglitigation.com

     APPX-000152
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 153 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 47
 1      notice?
 2        A              It's a form letter that's drafted -- it's
 3      in the forms catalog from the Secretary of State's
 4      office.
 5        Q              And who fills out that form?
 6        A              The ballot-by-mail clerk.
 7        Q              And that's one of your subordinates;
 8      correct?
 9        A              Correct.
10        Q              And do they physically mail out the notice
11      then?
12        A              Yes.
13                           And we are speaking of the notice for
14      the application; correct?
15        Q              Both, I guess.
16                           Let's -- just to clarify, for the
17      notice if an application is rejected, what
18      happens?
19        A              The ballot-by-mail clerk would then send
20      them a letter and a new application.
21        Q              And if a carrier envelope is defective and
22      rejected, how is notice provided?
23        A              We do not reject the envelope.        The only
24      thing we can do is look at the signature.
25      Sometimes we'll receive those back without a


      hglitigation.com

     APPX-000153
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 154 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 48
 1      signature on those, and we do return the unsigned
 2      ones to that voter for them to sign that carrier
 3      envelope and return it.            But that's the only
 4      notification we do.
 5        Q              And I'm sorry.   What happens if you
 6      receive that envelope and it's not properly
 7      signed?
 8        A              We would return it to the voter for
 9      signature.
10        Q              And you would return it by mail?
11        A              Yes, sir.
12        Q              And would you include with that a note or
13      a letter stating the problem?
14        A              Yes, we would send a letter.
15        Q              And who sends that letter?
16        A              The ballot-by-mail clerk.
17        Q              So as the Brazos County early voting
18      clerk, have you, in fact -- you or your
19      office -- notified applicants when their mail-in
20      ballot applications were defective?
21        A              Yes.
22        Q              And you would provide the new applications
23      to these applicants?
24        A              Yes.
25        Q              How many times have you done this?


      hglitigation.com

     APPX-000154
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 155 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 54
 1        A              Yes.
 2        Q              What is this website?
 3        A              It's a website that the county maintains
 4      to keep up-to-date election information.
 5        Q              And how old is this website?
 6        A              I couldn't answer that.     I don't know.        It
 7      was in effect when I came to Brazos County.
 8        Q              And who runs it?
 9        A              Brazos County IT.
10        Q              Do you know who pays for it?
11        A              No, sir.
12        Q              Does your office pay for it?
13        A              No, sir.
14        Q              So on the brazosvotes.org home page, if
15      voters need assistance, they're directed to call
16      the following phone number:              (979) 361-5770.
17                           Are you familiar with that number?
18        A              Correct.   That's the main line for the
19      office.
20        Q              So if a voter calls that number, who picks
21      up the phone?
22        A              It depends on what they choose in the
23      phone tree.
24        Q              And what are their options?
25        A              For voter registration, choose one -- you


      hglitigation.com

     APPX-000155
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 156 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 55
 1      know, a number, and then for elections -- or you
 2      can choose a person.           It would depend on how the
 3      caller -- what they chose.
 4        Q              And if they chose a person, who would they
 5      be connected with?
 6        A              Whatever person they chose from the list.
 7        Q              Do voters ever reach out to you personally
 8      with questions or concerns about mail-in ballots?
 9        A              Yes.
10        Q              How often?
11        A              Just -- like I said, it will depend on how
12      big the election is, for how many calls we
13      receive.
14        Q              Could it be every day?
15        A              Not most of the time.
16        Q              In the lead-up to an election, might it be
17      every day?
18        A              Yes.
19        Q              And multiple times a day?
20        A              Depending on the size, yes.       If it's,
21      like, going into the presidential, I would expect
22      to receive multiples a day.
23        Q              And what are some examples of the
24      questions or concerns that you get?
25        A              If they qualify to vote by mail, just


      hglitigation.com

     APPX-000156
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 157 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 56
 1      general questions about requirements.                A lot of
 2      people are confused about checking the
 3      out-of-county box.           With a large student
 4      population, we get a lot of questions about that.
 5        Q              Anything else?
 6        A              Time period, when to expect their ballot.
 7      Just general information.
 8        Q              Anything else?
 9        A              No.
10        Q              And are these questions and concerns and
11      your responses documented in any way?
12        A              No.
13        Q              We previously discussed the mail-in ballot
14      application and voting processes a bit.                 Does this
15      process change from election to election?
16        A              No, not generally.   Unless there's a
17      legislative change, we won't make any changes in
18      the process.
19        Q              And so I take it, then, the
20      responsibilities of you and your office with
21      respect to mail-in voting do not change from
22      election to election?
23        A              No.
24        Q              This might overlap a bit with what we've
25      talked about already, but I'd like to briefly walk


      hglitigation.com

     APPX-000157
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 158 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 57
 1      through the process of mail-in voting with you
 2      step-by-step, and we'll use the upcoming 2020
 3      general election as an example.
 4                             Who in Brazos County is eligible to
 5      vote by mail in the 2020 general election?
 6        A              Over 65, disabled, who will be out of the
 7      county or confined to jail.
 8        Q              Anybody else?
 9        A              No.
10        Q              If I'm a Brazos County voter who's
11      eligible to vote by mail, how do I initiate that
12      process?
13        A              You can go to the website and print off
14      the application, call the office and ask for an
15      application, or go to texasvote.org and print off
16      an application.
17        Q              And your office specifically responds to
18      those requests; correct?
19        A              Most of them are automatic, like they can
20      print it, download the form and -- you know, if
21      it's an online interaction.             Or if they call the
22      office, then, yes, we take their name and address
23      and mail them the application.
24        Q              Once I receive a mail-in ballot
25      application, does it contain a phone number or


      hglitigation.com

     APPX-000158
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 159 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 61
 1      coordinator, Krystal Ocon, also helps in that
 2      capacity if it's -- if the daily work is too much
 3      for Victoria to handle.
 4        Q              And that's only if there are more
 5      applications than Victoria Elliott can process?
 6        A              Correct.
 7        Q              And so if I properly filled out my carrier
 8      envelope and it's received by Ms. Elliott, what
 9      happens next?
10        A              It is entered into the database, which is
11      TEAM, which is the state database.               Then labels
12      are generated, placed on the carrier envelope and
13      the outside envelope.            A ballot is generated and
14      put in that envelope and mailed to that voter.
15        Q              I'm sorry.   That envelope goes where?
16        A              It's mailed to the voter.
17        Q              And so when your office receives a carrier
18      envelope containing a ballot, at the end of the
19      mail-in ballot process, what happens next?
20        A              It's file-stamped the day that we receive
21      it, processed in TEAM to show that we've received
22      that ballot, and then it's placed in a locked box.
23        Q              I'm sorry.   What was that last part?
24        A              It's placed in a locked box.
25        Q              And where is that locked box?


      hglitigation.com

     APPX-000159
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 160 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 62
 1        A              In our mail room.
 2        Q              And what happens to that locked box?
 3        A              It's maintained by my office until the
 4      early voting ballot board meets.               Then it's turned
 5      over to the early voting ballot board.
 6        Q              And when does that occur?
 7        A              For us, typically on a Saturday -- on the
 8      Saturday before election.
 9        Q              So the box is in your mail room until the
10      Saturday before the election?
11        A              Correct.
12        Q              And then that Saturday is typically when
13      the early voting ballot board meets?
14        A              Correct.
15                           MR. KALAR:   And now would be a good
16                time for a brief mid-morning break, if
17                that works.
18                           THE WITNESS:    Fine with me.
19                           MR. KALAR:   So how about we pick
20                back up at 11:05, Central time.
21                           MR. MAGEE:   That will be fine.
22                           MR. KALAR:   Great.    Can we go off
23                the record?
24                        (Recess from 10:54 a.m. to 11:07 a.m.)
25


      hglitigation.com

     APPX-000160
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 161 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 73
 1        Q              And what are those qualifications?
 2        A              To be a registered voter, live in the
 3      jurisdiction.
 4        Q              Anything else?
 5        A              No.
 6        Q              Are members of the early voting ballot
 7      board required to undergo any training?
 8        A              I do not know.
 9        Q              Have you ever heard of any training of
10      EVBB members occurring?
11        A              The only thing I have knowledge of is that
12      we always supply them a copy of the handbook
13      before they meet.
14        Q              And that's the Secretary of State's
15      election handbook?
16        A              Correct, the early voting ballot board
17      handbook.
18        Q              And who exactly provides that to the EVBB?
19        A              Myself.
20        Q              And who do you give it to?
21        A              The judge.
22        Q              And does this happen every election?
23        A              Yes.
24        Q              And you just use the most recent version
25      of that handbook?


      hglitigation.com

     APPX-000161
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 162 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 74
 1        A              Yes, sir.
 2        Q              Does the judge then give the handbook to
 3      other members of the EVBB?
 4        A              I would not know.
 5        Q              Has the judge or anyone from the EVBB ever
 6      asked you any questions about their role?
 7        A              About the board's role?
 8        Q              Correct.
 9        A              No.
10        Q              Have they ever asked you any questions in
11      general about their duties?
12        A              No.
13        Q              Has the judge ever asked you any questions
14      when you turn over the Secretary of State
15      handbook?
16        A              No, sir.
17        Q              Are members of the EVBB paid?
18        A              Yes.
19        Q              And how much are they paid?
20        A              Currently, they pay -- they're paid the
21      same amount as an election worker.               Currently,
22      it's $5 an hour.
23        Q              And who pays them?
24        A              If it's a general and it's a county
25      election, the county does.            If it's a party


      hglitigation.com

     APPX-000162
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 163 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 78
 1      unless signed by a witness."
 2                           Is that correct?
 3        A              Correct.
 4        Q              Do you believe that this regulation is the
 5      same as saying a ballot must be rejected if the
 6      signatures don't match?
 7        A              Yes.
 8        Q              And what do you base that on?
 9        A              The application that's received from my
10      office and the carrier envelope should be filled
11      out by the same person.
12        Q              And if the signatures don't match, what
13      does that mean to you?
14        A              If they're not similar.
15        Q              Under this provision of the Texas Election
16      Code, what are the standards that the EVBB uses to
17      determine if the signature on the ballot
18      application and the signature on the carrier
19      envelope were executed by different people?
20        A              I don't know.   I'm not a member of that
21      board.
22        Q              Is it your belief that the standard is if
23      the signatures don't match, that determines that
24      it's been signed by a different person?
25        A              Correct.


      hglitigation.com

     APPX-000163
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 164 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 103
 1      election administrator, are they -- are they your
 2      superiors?
 3        A              Yes.
 4        Q              So back to Section 87.127, under this
 5      provision of the Texas Election Code, you have the
 6      power to "petition a district court for injunctive
 7      or other relief" if you "determine that a ballot
 8      was incorrectly rejected or accepted by the early
 9      voting ballot board before the time set for
10      convening the canvassing authority;" correct?
11        A              Correct.
12        Q              Have you ever petitioned a district court
13      for injunctive or other relief pursuant to this
14      section of the Texas Election Code?
15        A              No, sir.
16        Q              You haven't done so while you've been the
17      Brazos County election commissioner?
18        A              No.
19        Q              How about while you worked for Robertson
20      County?
21        A              No, and the statute wasn't in effect then.
22        Q              When did the statute go into effect?
23        A              According to your document, September 1st,
24      2017.
25        Q              So understanding that you've never


      hglitigation.com

     APPX-000164
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 165 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 104
 1      petitioned a district court for relief, since you
 2      became the Brazos County election administrator,
 3      have you ever determined that a ballot was
 4      incorrectly rejected or accepted by the early
 5      voting ballot board?
 6        A              No, I don't do that determination.
 7        Q              What do you mean by that?
 8        A              I feel that that's the board's
 9      responsibility, and I do not check their work.
10      It's not my responsibility to do that.
11        Q              And that was true at Robertson County as
12      well?
13        A              Correct.
14        Q              As the Brazos County election
15      administrator, if you were to determine that a
16      ballot was incorrectly rejected or accepted by the
17      early voting ballot board, how would you go about
18      petitioning the district court for relief?
19        A              I'd speak with the county attorney or seek
20      advice from him.
21        Q              And would the county attorney file this
22      petition?
23        A              If he see -- if he saw necessary, yes.
24        Q              Do you know what relief you'd be able to
25      get from a court?


      hglitigation.com

     APPX-000165
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 166 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 105
 1        A              I do not.
 2        Q              Have you ever discussed what relief might
 3      be available with anyone?
 4        A              I have not.
 5        Q              Have you ever discussed the process of
 6      petitioning the district court, pursuant to
 7      Section 87.127, with anyone?
 8        A              No, sir.
 9        Q              If an action was brought in district
10      court, who would pay for it?
11        A              I do not know.
12        Q              So Section 87.127 of the Texas Election
13      Code contemplates that a county election official
14      determines that a ballot was incorrectly rejected
15      or accepted by the early voting ballot board;
16      correct?
17        A              Yes.
18        Q              And as a county election officer, what are
19      the tools or resources that you have to determine
20      whether a ballot was incorrectly rejected or
21      accepted by the early voting ballot board?
22        A              I don't have any.
23        Q              As the county election officer, what
24      criteria could you use to determine whether a
25      ballot was incorrectly rejected or accepted by the


      hglitigation.com

     APPX-000166
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 167 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 106
 1      early voting ballot board?
 2        A              I don't know.
 3        Q              Do you have any ability at all to
 4      determine whether a ballot has been incorrectly
 5      rejected or accepted by the early voting ballot
 6      board?
 7        A              No.
 8        Q              So is it fair to say that there is no
 9      possible way for you to petition a district court
10      as contemplated by Section 87.127 of the Texas
11      Election Code?
12        A              No.   As I said, I would seek advice from a
13      county attorney.
14        Q              Do you review ballots that have been
15      rejected or accepted by the early voting ballot
16      board?
17        A              No, I do not.
18        Q              Do you review their work in any way?
19        A              No.
20        Q              Do you ever investigate the early voting
21      ballot board's decision to reject or accept a
22      ballot?
23        A              No, I do not.
24        Q              Do you have any way at all to determine
25      whether the early voting ballot board has made a


      hglitigation.com

     APPX-000167
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 168 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 107
 1      mistake?
 2        A              No.    We do not look at those afterwards.
 3        Q              So is it fair to say that it would be
 4      impossible for you to determine whether a ballot
 5      was incorrectly rejected or accepted by the early
 6      voting ballot board?
 7        A              Rephrase that.
 8        Q              Sure.
 9                             Because you do not review the work of
10      the early voting ballot board in any way, is it
11      fair to say that it would be impossible for you to
12      determine whether a ballot was incorrectly
13      rejected or accepted by the early voting ballot
14      board?
15        A              That is correct.
16        Q              So is it fair to say that there's no
17      possible way for you to bring a district court
18      action under Section 87.127?
19        A              Yes.
20        Q              We're going to turn to a new document now,
21      and please let me know when this appears on your
22      screen.
23                             Do you see that letter?
24        A              Yes.
25                             Can you make it a little larger?


      hglitigation.com

     APPX-000168
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 169 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 109
 1      letter that we sent him.
 2        Q              But you didn't find the letter that he
 3      sent you?
 4        A              No.
 5        Q              Do you recall what it said?
 6        A              No.
 7        Q              So with respect to his 2016 ballot that is
 8      the subject of this letter, did you ever discuss
 9      Mr. Kilpatrick's ballot with anyone in your
10      office?
11        A              No.
12        Q              Did you ever discuss Mr. Kilpatrick's
13      ballot with anyone on the EVBB?
14        A              No, not that I remember.
15        Q              If you look a little more than halfway
16      down the main paragraph in the middle of the
17      letter, do you see the sentence that reads:                   "If
18      it is determined the signature is reasonably
19      similar, the ballot is accepted.               If it is
20      determined that the signature is not reasonably
21      similar, the ballot is rejected"?
22                             Do you see that?
23        A              Correct.    Yes, I do.
24        Q              And what did you mean by this?
25        A              Just that a reasonable person would see


      hglitigation.com

     APPX-000169
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 170 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 110
 1      that the writing was similar or not.
 2        Q              And is that the standard that the EVBB
 3      applies to signature analysis?
 4        A              I'm not on that board, so I couldn't
 5      answer that.
 6        Q              I guess, how did you come up with this
 7      standard when you put it in the letter to
 8      Mr. Kilpatrick?
 9        A              It's just a general standard that is just
10      known in the election community.
11        Q              I'm sorry.   Was that "it's the general
12      standard known in the election community"?
13        A              Yes.
14        Q              And what is that based on?
15        A              Just years of experience and how the early
16      voting ballot board normally works.
17        Q              Has anyone ever taught you those
18      standards?
19        A              No.
20        Q              Have you ever discussed those standards
21      with anyone?
22        A              Not off the -- not that I remember.
23        Q              Have those signature comparison standards
24      ever been the subject of any communication you've
25      had with the Secretary of State of Texas?


      hglitigation.com

     APPX-000170
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 171 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 111
 1        A              No.
 2        Q              Have those standards ever been the subject
 3      of any of the conferences put on by the Secretary
 4      of State that you have attended?
 5        A              No.
 6        Q              Have signature comparison standards ever
 7      been the subject of any training that you've had
 8      in your career as an elections officer?
 9        A              No.
10        Q              So when you wrote that this was the
11      standard to Mr. Kilpatrick, you meant this was the
12      standard applied by the EVBB; correct?
13        A              Yes.
14        Q              How do you know that this was the standard
15      they applied?
16        A              Like I say, it's not something that's
17      discussed or taught or -- it's just -- I guess
18      just an inference -- something inferred by the
19      election code that it's just a reasonable
20      standard, what a reasonable person would think.
21        Q              And do you know what standard the EVBB of
22      Brazos County applied to Mr. Kilpatrick's ballot?
23        A              I would assume a reasonable standard.
24        Q              You're just assuming that?
25        A              I'm sorry?


      hglitigation.com

     APPX-000171
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 172 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 121
 1        A              Yes.
 2        Q              What do you mean by that?
 3        A              That they compare the signatures to the
 4      application -- from the application to the carrier
 5      envelope, and if a reasonable person would deem
 6      them the same signature, then it's accepted.
 7        Q              Do you believe that's the standard that
 8      the EVBB applied when it reviewed Dr. Richardson's
 9      ballot in the 2018 general election?
10        A              Yes.
11        Q              Why do you think that?
12        A              General practices.
13        Q              So you have no firsthand knowledge that
14      that's what happened; correct?
15        A              Correct.
16        Q              And back to that language, you write:          "It
17      is up to that team to make the determination if
18      the signatures are similar enough."
19                             Do you see that?
20        A              No.    Wait a minute.
21        Q              It's the second-to-last sentence in the
22      middle paragraph of the letter.
23        A              Yes.    Okay.
24        Q              What constitutes "similar enough" in terms
25      of comparing signatures?


      hglitigation.com

     APPX-000172
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 173 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 122
 1        A              A reasonable person's acceptance.
 2        Q              And you write:     "This is the procedure
 3      that is set up in the Texas Election Code."
 4                             Do you see that?
 5        A              Yes.
 6        Q              Does the Texas Election Code contain this
 7      "reasonable person" standard?
 8        A              I'm not certain.     I'm speaking more to the
 9      way the board is set up.
10        Q              To your knowledge, what does the Texas
11      Election Code say with respect to signature
12      comparison standards?
13        A              I'm not certain.
14        Q              So again, you write to Dr. Richardson that
15      that team of two volunteers determined to reject
16      his ballot.             Is that what you're saying?
17        A              Yes.
18        Q              Does the same team of two volunteers
19      review every mail-in ballot in Brazos County?
20        A              No.
21        Q              How many teams might there be in a Brazos
22      County election?
23        A              It just depends.     For a general election,
24      we normally have about six to ten teams, dependent
25      on the mail-out vote turnout.


      hglitigation.com

     APPX-000173
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 174 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 123
 1        Q              Do you recall how many teams there were in
 2      the 2018 general election?
 3        A              No, I do not.
 4        Q              So it's up to each specific team of two
 5      volunteers to determine whether signatures on a
 6      ballot are similar enough to signatures on an
 7      application; correct?
 8        A              Correct.
 9        Q              Is it possible for different teams to
10      reach a different conclusion with respect to the
11      same ballot?
12        A              Yes.
13        Q              I'm going to turn off the screen share
14      now.
15                           MR. KALAR:    And now, especially for
16                those of us on the East Coast, would be a
17                good time for a lunch break.          I don't have
18                very much left in terms of the fact
19                deposition, but I think it would make
20                sense to take a lunch break now and then
21                come back and finish off the fact
22                deposition and then turn to the 30(b)(6)
23                deposition, if that works for everybody.
24                          THE WITNESS:     That's fine.
25                          MR. KALAR:     And how about we return


      hglitigation.com

     APPX-000174
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 175 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 124
1                 at 1:15 p.m. Central time.           Is that enough
2                 time, or would you prefer less time?
3                           THE WITNESS:     I would prefer about
4                 an hour.
5                           MR. KALAR:     You'd prefer an hour?
6                           THE WITNESS:     Uh-huh.
7                           MR. KALAR:     An hour would be fine.
8                 Let's return at 2:35 p.m. Central time.
9                           MR. MAGEE:     1:35.
10                           THE WITNESS:    1:35.
11                           MR. KALAR:    Excuse me.     2:35
12                Eastern time; 1:35 Central time.
13                           THE WITNESS:    Okay.
14                           MR. KALAR:    Okay.     Can we go off
15                the record, please?
16                        (Recess from 12:35 p.m. to 1:37 p.m.)
17      BY MR. KALAR:
18        Q              Hi, Ms. Hancock.    Welcome back.       Just a
19      few more questions before we wrap up this first
20      part of the deposition.
21                           We talked a little bit about your
22      office's budget earlier.             How much does it cost
23      for your office to call a voter?
24        A              To call a voter?    Nothing.     I mean, I
25      don't -- I don't know what the costs are.


      hglitigation.com

     APPX-000175
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 176 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 125
 1        Q              How much does it cost your office to mail
 2      a letter or a rejection notice to a voter?
 3        A              Normal postage.    Right now it's $0.50, I
 4      think.
 5        Q              And are these costs budgeted at the
 6      beginning of the annual budget that we talked
 7      about earlier, or are these discretionary funds
 8      that you use?
 9        A              Budgeted.
10        Q              We also talked a little bit about your
11      office's correspondence with voters generally.
12                             Do you or your office ever
13      affirmatively reach out to voters for -- to
14      inquire about their, for example, mail-in ballot
15      applications?
16        A              No.
17        Q              Do you or your office ever reach out to
18      voters to inquire about any other issues?
19        A              No.
20        Q              Does your office receive email inquiries
21      from voters?
22        A              Yes.
23        Q              And who in your office reviews those
24      inquiries?
25        A              Whoever they're addressed to.


      hglitigation.com

     APPX-000176
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 177 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 126
 1        Q              Do you personally receive them?
 2        A              Some of them, yes.
 3        Q              And do other employees of your office
 4      receive them as well?
 5        A              Yes.
 6        Q              Do you ever receive email inquiries from
 7      voters about the mail-in ballot process?
 8        A              Yes.
 9        Q              Do you ever receive email inquiries from
10      voters after their mail-in ballot has been
11      rejected?
12        A              I don't remember receiving any, no.
13        Q              And that's true for your entire time with
14      Brazos County?
15        A              Correct.
16        Q              How about during your time at Robertson
17      County?
18        A              I don't remember any.
19        Q              Does your office save these emails?
20        A              Yes.
21        Q              Have you produced any of these emails in
22      this litigation?
23        A              No.
24        Q              In response to the discovery requests that
25      you received from plaintiffs in this litigation,


      hglitigation.com

     APPX-000177
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 178 of 880
      RICHARDSON: TRUDY HANCOCK


                                                                                Page 130
 1                             UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
 2                                 SAN ANTONIO DIVISION

 3      DR. GEORGE RICHARDSON;                       )
        ROSALIE WEISFELD; AUSTIN JUSTICE             )
 4      COALITION; COALITION OF TEXANS               )
        WITH DISABILITIES; MOVE TEXAS                )
 5      CIVIC FUND; LEAGUE OF WOMEN                  )
        VOTERS OF TEXAS; and AMERICAN GI             )
 6      FORUM OF TEXAS, INC.,                        )
                                                     )
 7                       Plaintiffs,                 )
                                                     )Civil Case No.
 8      v.                                           )5:19-cv-00963-OLG
                                                     )
 9      TEXAS SECRETARY OF STATE; TRUDY              )
        HANCOCK, in her official                     )
10      capacity as BRAZOS COUNTY                    )
        ELECTIONS ADMINISTRATOR; and                 )
11      PERLA LARA, in her official                  )
        capacity as CITY OF McALLEN,                 )
12      TEXAS, SECRETARY,                            )
                                                     )
13                       Defendants.                 )

14
                                 REPORTER'S CERTIFICATION
15                           REMOTE VIDEOTAPED DEPOSITION OF
                                      TRUDY HANCOCK
16                                     May 5, 2020

17                       I, Rebecca A. Graziano, Certified Shorthand

18          Reporter in and for the State of Texas, hereby

19          certify to the following:

20                       That the witness, TRUDY HANCOCK, was duly

21          sworn and that the transcript of the oral

22          deposition is a true record of the testimony given

23          by the witness;

24                       I further certify that pursuant to FRCP Rule

25          30(f)(1) that the signature of the deponent:



      hglitigation.com

     APPX-000178
                                                                                           YVer1f
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 179 of 880
                                                                           131


 1                ____ was requested by the deponent or a

 2        party before the completion of the deposition and

 3        returned within 30 days from date of receipt of

 4        the transcript.       If returned, the attached Changes

 5        and Signature Page contains any changes and the

 6        reasons therefor.

 7                ____ was not requested by the deponent or a

 8        party before the completion of the deposition.

 9                I further certify that I am neither attorney

10        nor counsel for, related to, nor employed by any

11        of the parties to the action in which this

12        testimony was taken.

13                Further, I am not a relative or employee of

14        any attorney of record in this cause, nor do I

15        have a financial interest in the action.

16                Subscribed and sworn to on this ___ day of

17        _________, 2020.

18

19

20

21                             __________________________________
                               Rebecca A. Graziano, CSR, RPR, CRR
22                             Texas CSR No. 9306
                               Expiration Date: 07/31/22
23

24

25




APPX-000179
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 180 of 880




                     Exhibit 11




APPX-000180
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 181 of 880
RICHARDSON: PERLA LARA - 30(B)(6)




hglitigation.com
                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 182 of 880
      RICHARDSON: PERLA LARA - 30(B)(6)


                                                                                Page 2
 1                             A P P E A R A N C E S

 2

 3      REPRESENTING THE PLAINTIFFS:

 4        Mr. Hani Mirza (via videoconference)
          Mr. Ryan Cox (via videoconference)
 5        Mr. Zachary D. Dolling (via videoconference)
          TEXAS CIVIL RIGHTS PROJECT
 6        1405 Montopolis Drive
          Austin, Texas 78741
 7        (512) 474-5073
          hani@texascivilrightsproject.org
 8        ryan@texascivilrightsproject.org
          zachary@texascivilrightsproject.org
 9
                    and
10
          Mr. Samuel Kalar (via videoconference)
11        Ms. Joanna Suriani (via videoconference)
          WILLKIE FARR & GALLAGHER, LLP
12        787 Seventh Avenue
          New York City, New York 10019
13        (212) 728-8000
          skalar@willkie.com
14        jsuriani@willkie.com

15
        REPRESENTING THE DEFENDANT, TEXAS SECRETARY OF
16      STATE:

17        Ms. Anna Mackin (via videoconference)
          OFFICE OF THE ATTORNEY GENERAL
18        300 West 15th Street
          Austin, Texas 78701
19        (512) 463-2100
          anna.mackin@texasattorneygeneral.gov
20
        REPRESENTING THE DEFENDANT, TRUDY HANCOCK, in her
21      official capacity as BRAZOS COUNTY ELECTIONS
        ADMINISTRATOR:
22
          Mr. J. Eric Magee (via videoconference)
23        ALLISON, BASS & MAGEE, LLP
          402 West 12th Street
24        Austin, Texas 78701
          (512) 482-0701
25        e.magee@allison-bass.com



      hglitigation.com

     APPX-000182
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 183 of 880
      RICHARDSON: PERLA LARA - 30(B)(6)


                                                                                Page 3
 1                              A P P E A R A N C E S

 2

 3      REPRESENTING THE DEFENDANT, PERLA LARA, in her
        official capacity as CITY OF McALLEN, TEXAS,
 4      SECRETARY:

 5        Mr. Isaac J. Tawil (via videoconference)
          Mr. Austin W. Stevenson (via videoconference)
 6        CITY OF McALLEN CITY ATTORNEY'S OFFICE
          1300 Houston Avenue, Second Floor
 7        McAllen, Texas 78501
          (956) 681-3111
 8        itawil@mcallen.net
          astevenson@mcallen.net
 9

10      ALSO PRESENT:

11        Mr. Bruce Erratt (via videoconference)

12
        VIDEOCONFERENCE TECHNICIAN:
13
          Ms. Maygun Flanagan
14

15

16

17

18

19

20

21

22

23

24

25



      hglitigation.com

     APPX-000183
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 184 of 880
      RICHARDSON: PERLA LARA - 30(B)(6)


                                                                                Page 4
1                                         INDEX
                                                                                PAGE
2

3         EXAMINATION BY MR. COX............................                     6

4

5                                           EXHIBITS

6       NUMBER               DESCRIPTION                                    PAGE

7       Exhibit 1            Notice of Deposition.................               9

8       Exhibit 2            Early Voting Ballot Board &

9                            Signature Verification Committee

10                           Handbook for Election Judges and

11                           Clerks, 2020; Bates SOS_000428

12                           through 000477....................... 18

13      Exhibit 3            February 2020 Election Advisory

14                           Email; Bates SOS_000737 through

15                           000741............................... 46

16

17

18

19

20

21

22

23

24

25



      hglitigation.com

     APPX-000184
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 185 of 880
      RICHARDSON: PERLA LARA - 30(B)(6)


                                                                                Page 5
 1                               PROCEEDINGS
 2                       (On the record at 1:41 p.m.)
 3                       THE VIDEOGRAPHER:     We are going on
 4      the video record.             Today is May 14th,
 5      2020.            The time is 1:41 p.m.
 6                       The civil action number is
 7      5:19-cv-00963-OLG in the matter of
 8      Dr. George Richardson, et al., versus
 9      Texas Secretary of State.               The deponent is
10      City of McAllen, Texas, secretary, Perla
11      Lara.            The video deposition is requested
12      by plaintiffs' counsel, Texas Civil Rights
13      Project, Austin.
14                       My name is Maygun Flanagan.     I am
15      the videographer.             The court reporter
16      today is Becky Graziano.               We are both
17      representing HG Litigation Services.
18                       Will counsel please identify
19      themselves for the record?
20                       MR. COX:   My name is Ryan Cox,
21      C-o-x, with the Texas Civil Rights Project
22      on behalf of the plaintiffs.
23                       MR. MIRZA:   My name is Hani Mirza
24      with the Texas Civil Rights Project, also
25      on behalf of the plaintiffs.


      hglitigation.com

     APPX-000185
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 186 of 880
      RICHARDSON: PERLA LARA - 30(B)(6)


                                                                                Page 6
 1                          MR. KALAR:        Also on behalf of
 2                plaintiffs, my name is Samuel Kalar of the
 3                law firm Willkie Farr & Gallagher.
 4                          MS. SURIANI:        And also on behalf of
5                 plaintiffs, my name is Joanna Suriani of
6                 the law firm Willkie Farr & Gallagher.
7                           MR. STEVENSON:        Austin Stevenson on
 8                behalf of defendant Perla Lara in her
 9                official capacity, McAllen city secretary.
10                          MR. TAWIL:        And Isaac Tawil on
11                behalf of Ms. Lara as well.
12                          MR. MAGEE:        This is Eric Magee on
13                behalf of Trudy Hancock, the Brazos County
14                elections administrator, in her official
15                capacity.
16                          MS. MACKIN:        This is Anna Mackin
17                with the Texas Attorney General's office
18                on behalf of the Secretary of State in her
19                official capacity.
20                        (Witness duly sworn.)
21                                        PERLA LARA,
22        being first duly sworn, testified as follows:
23                                        EXAMINATION
24      BY MR. COX:
25        Q              Thank you, Ms. Lara.       I appreciate being


      hglitigation.com

     APPX-000186
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 187 of 880
      RICHARDSON: PERLA LARA - 30(B)(6)


                                                                                Page 26
 1                           If you could scroll down on the same
 2      page, there's a bullet point under "Notes" that
 3      starts with "the board, like the committee."
 4                           Do you see that?
 5        A              Yes.
 6        Q              It says:   "The board, like the committee,
 7      may also compare signatures with any two or more
 8      signatures of the voter made within the preceding
 9      six years and on file with the voter registrar."
10                           What is -- what is your understanding
11      of this role as it applies to McAllen's early
12      voting ballot board?
13        A              That the board could request to look --
14      compare signatures from previous elections if I
15      had them and they hadn't met retention.                 They may
16      or may not, but they -- they've never asked or
17      inquired about it.                But that's my understanding.
18        Q              Okay.
19        A              If I have them and they asked, we could do
20      that.
21                           MR. TAWIL:       Mr. Cox, this line of
22                questioning is going to Ms. Lara's -- in
23                her capacities as secretary's beliefs.              If
24                you have questions related to the
25                deposition topics as to the City of


      hglitigation.com

     APPX-000187
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 188 of 880
      RICHARDSON: PERLA LARA - 30(B)(6)


                                                                                Page 27
 1                McAllen, I would ask that you please stick
 2                to your topics and the entity that you're
 3                deposing.
 4                           MR. COX:     I'm asking -- yeah.      I'm
 5                asking what the City of McAllen's
 6                understanding is about what this role
 7                means, and I'm sorry if I'm unclear about
 8                that.
 9      BY MR. COX:
10        Q              Ms. Lara, for -- for the rest of today, if
11      I ask you anything about "your understanding" or
12      "you," I'm talking about you in your capacity
13      representing the City of McAllen.               So I'm -- I
14      want to know what McAllen's understanding of this
15      role means.
16                           Does that make sense?
17        A              Noted.
18        Q              Okay.
19        A              Yes.
20        Q              Okay.    And so I -- tell me if I got this
21      wrong, but I think you just said that the early
22      voting ballot board has never asked for those
23      additional signatures; is that right?
24        A              Right.
25        Q              And who would they ask or how would they


      hglitigation.com

     APPX-000188
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 189 of 880
      RICHARDSON: PERLA LARA - 30(B)(6)


                                                                                Page 33
 1        Q              Okay.    And then the Monday, two days after
 2      election day, would be when the rejection letters
 3      are usually mailed out by your office?
 4        A              Correct, yes.      They start -- they start
5       them up on that night and try to get ahead as much
6       as they can, but they come back and finish on
7       Monday.
8         Q              Okay.    And in sending written -- I'm
 9      sorry.           In sending written notice to the voter of
10      the reason for rejection, does your office have a
11      policy of sending this notice by any other means
12      besides a letter?
13        A              No.   That's it.     We just download the
14      form, and we just send out that notice.                 Just
15      mail.
16        Q              Okay.    And does your office have the -- I
17      guess the ability to notify voters by other means?
18                             MR. TAWIL:    Objection; form.
19                             THE WITNESS:    No.   We only do it by
20                mail.
21      BY MR. COX:
22        Q              Right.    I understand that you're -- that
23      right now you only do it by mail.
24                             What I'm asking is -- say
25      hypothetically a court ordered you to also provide


      hglitigation.com

     APPX-000189
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 190 of 880
      RICHARDSON: PERLA LARA - 30(B)(6)


                                                                                Page 34
 1      that notice by email and phone number if you
 2      happen to have that information.               Is that
 3      something your office would be able to do?
 4                           MR. TAWIL:     Objection; form.
 5                           THE WITNESS:     Yes.   Yes.
 6      BY MR. COX:
 7        Q              And I'm trying -- in trying to understand
 8      that a little bit, what would -- what kind of
 9      resources would you have to have to implement
10      something like that, where you gave notice by
11      other means as well?
12                           MR. TAWIL:   Objection; form.
13                           THE WITNESS:    Well, we've got them.
14                We -- if we were asked to, we could
15                send -- send it electronically.           We can
16                fax as well.       I mean, we don't do a lot of
17                that anymore, but we can do it
18                electronically or fax.
19      BY MR. COX:
20        Q              Okay.   And in the last election, do you
21      know -- in the last general election, I'm
22      sorry -- do you know how many ballots were
23      rejected in that election?
24        A              I don't recall, looking at this document.
25        Q              If you -- were -- are you able to provide


      hglitigation.com

     APPX-000190
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 191 of 880
      RICHARDSON: PERLA LARA - 30(B)(6)


                                                                                Page 35
 1      even just, like, a rough estimate?
 2        A              It's like a handful.
 3        Q              Okay.   And so in the hypothetical
 4      situation I was discussing where you had to send
 5      an email or give a phone call if you had that
 6      information for voters that had their ballots
 7      rejected, how long do you think that would take?
 8                           MR. TAWIL:    Objection; form.
 9                          THE WITNESS:     It wouldn't take
10                long.     Electronically, you can do it
11                within that day.        It wouldn't take long.
12      BY MR. COX:
13        Q              Okay.   And would there be any additional
14      costs to your office for implementing something
15      like that?
16                          MR. TAWIL:     Objection; form.
17                           THE WITNESS:    No.   No.
18      BY MR. COX:
19        Q              Okay.   I think I'm done with this handbook
20      for now, and if we need to, we'll come back to it.
21                           But I kind of want to quickly change
22      the topic a little bit and talk about your kind
23      of -- the work you do with the Secretary of State,
24      or the relationship between the City of McAllen
25      and the Secretary of State.


      hglitigation.com

     APPX-000191
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 192 of 880
      RICHARDSON: PERLA LARA - 30(B)(6)


                                                                                Page 53
 1      BY MR. COX:
 2        Q               You are?
 3                             MR. TAWIL:     Objection; form.
 4                             THE WITNESS:     Yes.
 5      BY MR. COX:
 6        Q              Okay.    What does that provision of the
 7      election code talk about, then?
 8                             MR. TAWIL:     Objection; form.
 9                             THE WITNESS:     Right.   Well, I've
10                never had to do that.
11      BY MR. COX:
12        Q              I'm sorry.       You never had to do what?
13        A              I could -- the petitioning.
14        Q              So --
15        A              You mean if it -- as it relates to the
16      rejected ballots; right?
17        Q              Uh-huh.
18        A              If I had a question; right?        I've never
19      done that.
20        Q              Okay.    So in the first line of this, it
21      says:            "As a reminder, if a county election
22      officer determines that a ballot was incorrectly
23      rejected," and it goes on from there.
24                             Are you a county election officer?
25        A              No.


      hglitigation.com

     APPX-000192
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 193 of 880
      RICHARDSON: PERLA LARA - 30(B)(6)


                                                                                Page 56
 1                I meant, that I'm familiar with it.
 2                I've -- I've seen it.
 3      BY MR. COX:
 4        Q              I understand.    Okay.
 5                             I'm just trying to get at whether --
 6      well, okay.             You said you've never tried to use
 7      this kind of procedure before; is that right?
 8        A              Correct.
 9        Q              Have you -- not just this procedure, but
10      have you ever gone into court on behalf -- either
11      about a -- a ballot that was incorrectly rejected
12      or accepted?
13        A              No.
14        Q              And -- after ballots are rejected by an
15      early voting ballot board, and they come --
16        A              Correct.
17        Q              And the notice comes back -- a signed
18      rejection notice, signed by the EVBB judge, is
19      given back to you, do you -- does your office
20      perform any additional review or look at those
21      signatures that would allow you to determine if
22      you have -- even have an opinion about whether
23      something is incorrectly rejected or accepted?
24        A              No.
25        Q              Okay.    And then in the hypothetical


      hglitigation.com

     APPX-000193
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 194 of 880
      RICHARDSON: PERLA LARA - 30(B)(6)


                                                                                Page 61
1       elections administrator have any reason to have
2       any of the information about your city election
3       related to, like, the ballots that were rejected
4       in your city elections or ballots that were
5       accepted, the number of mail-in ballot voters?
6       Anything like that?               Would they have reason to
 7      have anything like that because you provided it to
 8      them?
 9        A              No, not unless they -- the only thing that
10      we send back to them are the provisionals, and of
11      course, I don't know their processes -- unless
12      they make copies of what they send back to us.
13      They shouldn't, but then -- I mean, I don't know.
14      They -- I send the provisionals.               They -- we go
15      through a curing period.               They send them back to
16      us, and unless they made a copy, they shouldn't
17      have anything.
18        Q              Okay.    And so I'd like to ask you now, you
19      know, if a voter contacts your office and says
20      that they believe that their ballot was rejected
21      in error, do you have policies and procedures for
22      handling that type of complaint?               Or how would it
23      be handled, if not?
24        A              Right.    I mean, if they do, they'll
25      contact our office.               Some have -- will come by the


      hglitigation.com

     APPX-000194
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 195 of 880
      RICHARDSON: PERLA LARA - 30(B)(6)


                                                                                Page 62
 1      office and we'll talk to them.               They'll express
 2      their concerns.              We'll go over the notice, and
 3      I -- as a matter of fact, I had one that actually
 4      came by, and so I showed her -- we reviewed the
 5      notice, and she requested to look at the way she
 6      had signed.              And she saw that, and she's like,
 7      "Ma'am, definitely I signed differently.                 I'll be
 8      more careful next time."
 9                          But I do talk to them.       We review the
10      letters, and most of the time, they're happy
11      with -- they're okay with the outcome.                 It doesn't
12      happen much.             I think maybe twice that I've had
13      two individuals come in.
14        Q              Okay.    And does McAllen -- the City of
15      McAllen provide any recourse for those individuals
16      to prove that it was them that signed it or
17      anything like that that would allow their ballot
18      to actually be counted?
19                          MR. TAWIL:      Objection; form.
20                           THE WITNESS:     No.   Like I said,
21                those -- and it was two.          They were okay.
22                So they didn't have to do anything.
23      BY MR. COX:
24        Q              Okay.     And did you ever get a complaint
25      from Rosalie Weisfeld about that issue?


      hglitigation.com

     APPX-000195
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 196 of 880
      RICHARDSON: PERLA LARA - 30(B)(6)


                                                                                Page 72
 1                             UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
 2                                 SAN ANTONIO DIVISION

 3      DR. GEORGE RICHARDSON;                       )
        ROSALIE WEISFELD; AUSTIN JUSTICE             )
 4      COALITION; COALITION OF TEXANS               )
        WITH DISABILITIES; MOVE TEXAS                )
 5      CIVIC FUND; LEAGUE OF WOMEN                  )
        VOTERS OF TEXAS; and AMERICAN GI             )
 6      FORUM OF TEXAS, INC.,                        )
                                                     )
 7                       Plaintiffs,                 )
        v.                                           )Civil Case No.
 8                                                   )5:19-cv-00963-OLG
        TEXAS SECRETARY OF STATE; TRUDY              )
 9      HANCOCK, in her official                     )
        capacity as BRAZOS COUNTY                    )
10      ELECTIONS ADMINISTRATOR; and                 )
        PERLA LARA, in her official                  )
11      capacity as CITY OF McALLEN,                 )
        TEXAS, SECRETARY,                            )
12                                                   )
                         Defendants.                 )
13

14                               REPORTER'S CERTIFICATION
                             REMOTE VIDEOTAPED DEPOSITION OF
15                                     PERLA LARA
                                      May 14, 2020
16

17                       I, Rebecca A. Graziano, Certified Shorthand

18          Reporter in and for the State of Texas, hereby

19          certify to the following:

20                       That the witness, PERLA LARA, was duly sworn

21          and that the transcript of the oral deposition is

22          a true record of the testimony given by the

23          witness;

24                       I further certify that pursuant to FRCP Rule

25          30(f)(1) that the signature of the deponent:



      hglitigation.com

     APPX-000196
                                                                                          YVer1f
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 197 of 880
                                                                           72


 1                ____ was requested by the deponent or a

 2        party before the completion of the deposition and

 3        returned within 30 days from date of receipt of

 4        the transcript.       If returned, the attached Changes

 5        and Signature Page contains any changes and the

 6        reasons therefor.

 7                ____ was not requested by the deponent or a

 8        party before the completion of the deposition.

 9                I further certify that I am neither attorney

10        nor counsel for, related to, nor employed by any

11        of the parties to the action in which this

12        testimony was taken.

13                Further, I am not a relative or employee of

14        any attorney of record in this cause, nor do I

15        have a financial interest in the action.

16                Subscribed and sworn to on this ___ day of

17        _________, 2020.

18

19

20

21                             __________________________________
                               Rebecca A. Graziano, CSR, RPR, CRR
22                             Texas CSR No. 9306
                               Expiration Date: 07/31/22
23

24

25




APPX-000197
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 198 of 880




                     Exhibit 12




APPX-000198
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 199 of 880
RICHARDSON: PERLA LARA




hglitigation.com
                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 200 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 2
 1                             A P P E A R A N C E S

 2

 3      REPRESENTING THE PLAINTIFFS:

 4        Mr. Hani Mirza (via videoconference)
          Mr. Ryan Cox (via videoconference)
 5        Mr. Zachary D. Dolling (via videoconference)
          TEXAS CIVIL RIGHTS PROJECT
 6        1405 Montopolis Drive
          Austin, Texas 78741
 7        (512) 474-5073
          hani@texascivilrightsproject.org
 8        ryan@texascivilrightsproject.org
          zachary@texascivilrightsproject.org
 9
                    and
10
          Mr. Samuel Kalar (via videoconference)
11        Ms. Joanna Suriani (via videoconference)
          WILLKIE FARR & GALLAGHER, LLP
12        787 Seventh Avenue
          New York City, New York 10019
13        (212) 728-8000
          skalar@willkie.com
14        jsuriani@willkie.com

15
        REPRESENTING THE DEFENDANT, TEXAS SECRETARY OF
16      STATE:

17        Ms. Anna Mackin (via videoconference)
          OFFICE OF THE ATTORNEY GENERAL
18        300 West 15th Street
          Austin, Texas 78701
19        (512) 463-2100
          anna.mackin@texasattorneygeneral.gov
20
        REPRESENTING THE DEFENDANT, TRUDY HANCOCK, in her
21      official capacity as BRAZOS COUNTY ELECTIONS
        ADMINISTRATOR:
22
          Mr. J. Eric Magee (via videoconference)
23        ALLISON, BASS & MAGEE, LLP
          402 West 12th Street
24        Austin, Texas 78701
          (512) 482-0701
25        e.magee@allison-bass.com



      hglitigation.com

     APPX-000200
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 201 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 3
 1                             A P P E A R A N C E S

 2

 3      REPRESENTING THE DEFENDANT, PERLA LARA, in her
        official capacity as CITY OF McALLEN, TEXAS,
 4      SECRETARY:

 5        Mr. Isaac J. Tawil (via videoconference)
          Mr. Austin W. Stevenson (via videoconference)
 6        CITY OF McALLEN CITY ATTORNEY'S OFFICE
          1300 Houston Avenue, Second Floor
 7        McAllen, Texas 78501
          (956) 681-3111
 8        itawil@mcallen.net
          astevenson@mcallen.net
 9

10      ALSO PRESENT:

11        Mr. Bruce Erratt (via videoconference)

12
        VIDEOCONFERENCE TECHNICIAN:
13
          Ms. Maygun Flanagan
14

15

16

17

18

19

20

21

22

23

24

25



      hglitigation.com

     APPX-000201
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 202 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 4
1                                        INDEX
                                                                                PAGE
2

3         EXAMINATION BY MR. COX............................                     7

4

5                                           EXHIBITS

6       NUMBER             DESCRIPTION                                      PAGE

7       Exhibit 1          Notice of Deposition................. 14

8       Exhibit 2          City of McAllen's Objections and

9                          Answers to Plaintiffs' First Set of

10                         Discovery Requests................... 94

11      Exhibit 3          Exhibit E to Document Production..... 104

12      Exhibit 4          Exhibit L to Document Production..... 110

13      Exhibit 5          Exhibit M to Document Production..... 116

14      Exhibit 6          Exhibit O to Document Production..... 120

15      Exhibit 7          Exhibit S to Document Production..... 123

16      Exhibit 8          Exhibit V to Document Production..... 131

17

18

19

20

21

22

23

24

25



      hglitigation.com

     APPX-000202
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 203 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 5
 1                               PROCEEDINGS
 2                       (On the record at 9:34 a.m.)
 3                       THE VIDEOGRAPHER:     We are going on
 4      the video record.             Today is May 14th,
 5      2020.            The time is 9:34 a.m.
 6                       The civil action number is
 7      5:19-cv-00963-OLG in the matter of
 8      Dr. George Richardson, et al., versus
 9      Texas Secretary of State.                The deponent is
10      Perla Lara.            The video deposition is
11      requested by plaintiffs' counsel, Texas
12      Civil Rights Project, Austin.
13                       My name is Maygun Flanagan.      I'm
14      the videographer.             The court reporter
15      today is Becky Graziano.               We are both
16      representing HG Litigation Services.
17                       Will counsel please identify
18      themselves for the record?
19                       MR. COX:   My name is Ryan Cox,
20      C-o-x, with the Texas Civil Rights Project
21      on behalf of the plaintiffs.
22                       MR. STEVENSON:   Austin --
23                       MR. TAWIL:   Isaac --
24                       MR. STEVENSON:   -- Stevenson,
25      S-t-e-v-e-n-s-o-n, for Perla Lara in her


      hglitigation.com

     APPX-000203
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 204 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 6
1       official capacity as the McAllen city
2       secretary.
3                        MR. TAWIL:   Isaac Tawil for
4       Ms. Lara as well.
5                        THE VIDEOGRAPHER:    Okay.     The
6       deponent may now be sworn in.
7                        MR. COX:   We do have some
8       other -- I'm sorry.             We do have some other
 9      folks here from TCRP, but they may be
10      coming in and out.
11                       But if any of you-all did want to
12      make an appearance, now would be the time
13      to do that.
14                       MR. MIRZA:   Yeah.   This is
15      Hani -- Hani Mirza with the Texas Civil
16      Rights Project on behalf of plaintiffs.
17                       MR. KALAR:   Also on behalf of
18      plaintiffs, this is Samuel Kalar with the
19      law firm Willkie Farr & Gallagher.
20                       MS. SURIANI:   And also on behalf of
21      plaintiffs, this is Joanna Suriani with
22      the law firm Willkie Farr & Gallagher.
23                       MR. MAGEE:   This is Eric Magee.
24      I'm with defendant Trudy Hancock in her
25      official capacity as the Brazos County


      hglitigation.com

     APPX-000204
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 205 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 7
1                 elections administrator.
2                              MS. MACKIN:   And this is Anna
3                 Mackin.        I represent the defendant Texas
4                 Secretary of State, sued in her official
5                 capacity.
6                         (Witness duly sworn.)
7                                      PERLA LARA,
 8        being first duly sworn, testified as follows:
 9                                     EXAMINATION
10      BY MR. COX:
11        Q              Excellent.    Thank you, Ms. Lara.
12                             Good morning.   My name is Ryan Cox.
13      I'm an attorney, like I said, with the Texas Civil
14      Rights Project on behalf of the plaintiffs, and so
15      I'm going to be conducting your deposition today.
16                             To start things off, can you please
17      just state and spell your name for the record?
18        A              Perla Lara, P-e-r-l-a, Lara, L-a-r-a.
19        Q              Okay.    Have you ever been deposed before?
20        A              No.
21        Q              Okay.    So, you know, here at the
22      beginning, I like to go over kind of a few general
23      rules, you know, for this deposition, make sure
24      we're clear on a few things.
25                             The first thing is that, you know, in


      hglitigation.com

     APPX-000205
                                                                                         YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 206 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 25
 1        A              Since March of 1999.
 2        Q              Excellent.   Great.    Okay.
 3                           So now I kind of want to talk more
 4      about this specific case.              I'd like to start by
 5      asking you, what is your understanding of what
 6      this case is about, generally?
 7                           MR. TAWIL:   Objection; form.
 8      BY MR. COX:
 9        Q              You can answer, Ms. Lara, unless your
10      counsel asks you not to.
11        A              Okay.   It's got to do with the -- that
12      I -- what I -- what I know is that it's got to do
13      with the mail ballots.            They might have one or two
14      mail ballots that were rejected.
15        Q              Okay.   Yeah, I don't -- I'm not asking you
16      to be, like, a legal expert on any of this.                   I
17      just wanted to, you know, ask you what you --
18        A              Yeah.
19        Q              -- knew about what was going on.
20                           And so as the McAllen city secretary,
21      are you responsible for the administration of all
22      city elections for the City of McAllen?
23        A              Yes.
24        Q              Okay.   And is -- in that role, is it your
25      responsibility to develop and/or implement


      hglitigation.com

     APPX-000206
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 207 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 26
 1      policies to ensure that the McAllen city elections
 2      run properly?
 3                           MR. TAWIL:     Objection; form.
 4                           MR. STEVENSON:     You may answer.
 5                           THE WITNESS:     Yes, develop and
 6                follow the -- the guidelines and processes
 7                that the Texas Secretary of State provides
 8                us with.       Yes.
 9      BY MR. COX:
10        Q              Okay.   And so kind of in a similar vein,
11      is it also your responsibility to ensure that the
12      City of McAllen elections take place in accordance
13      with -- with the law, the Texas and federal law?
14      Is that your responsibility?
15        A              Yes.
16        Q              And what do your responsibilities --
17      stemming from that, your responsibilities to
18      implement and -- to oversee the administration of
19      McAllen city elections, what do those
20      responsibilities include for your office -- for
21      you?
22        A              The training.    We provide the information
23      to the -- to the alternate -- to the judges and
24      alternate judges and clerks.              We provide
25      trainings, give them the -- you know, we go over


      hglitigation.com

     APPX-000207
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 208 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 27
 1      all the SOS guidelines, processes.               We give them
 2      the advisories that the SOS issues out on the
 3      particular year.          We provide them the resources,
 4      the EVBB handbooks.
 5                          We give them trainings on the -- on
 6      our election machines, our election equipment,
 7      with ES&S.          We go over the equipment as well.           We
 8      train them on the DS200s, which -- it's basically
 9      all the ExpressVotes, the tablets, and just give
10      them the resources, the handbooks, the Texas
11      Election Code book as well.
12                          And then we refer them to the
13      Secretary of State's website so that they can go
14      in there and take additional trainings that they
15      have there.          They've got additional advisories
16      that they can review and basically give them as
17      much -- provide them with as much information as
18      possible so that they can, you know, go through
19      the process of qualifying and accepting the
20      information.
21        Q              Excellent.
22                          And so I think I'll get into this a
23      little bit later, but just while it's at the top
24      of mind, do you develop any of your own trainings,
25      or are these all trainings and materials that you


      hglitigation.com

     APPX-000208
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 209 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 48
 1      it's the same.
 2        Q              Got it.
 3                          And so you would not be providing any
 4      training materials or kind of rules and procedures
 5      to any employees in your office or to anyone who
 6      is employed for an election except for what
 7      is -- you have from the Secretary of State's
 8      office and from these seminars and from the Texas
 9      Election Code; is that right?
10        A              Correct.
11        Q              Okay.   And, you know, in administering the
12      elections in McAllen, do you ever look to or ask
13      other jurisdictions about best practices or
14      anything along those lines, whether that's someone
15      like Hidalgo County or people you network with at
16      these seminars?             Do you discuss kind of best
17      practices about how to run a local election with
18      anyone else?
19        A              We network.    We've got our city clerks'
20      associations where, you know, our -- our city
21      clerks will email each other if we've got any
22      questions as to, you know, notices and forms, or
23      if we have a doubt on something, we have a city
24      clerks' Yahoo group that we ask questions, mentor
25      each other.


      hglitigation.com

     APPX-000209
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 210 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 55
 1      mail-in ballot procedures or signature
 2      verification procedures?
 3        A              No.
 4        Q              Okay.   Okay.   I'd like to, I guess, go
 5      through a little bit of a list about your
 6      responsibilities related to mail-in ballots.                   And
 7      then once I get through that, I think we can take
 8      a break right after that, if that sounds good to
 9      you.
10        A              Yes.
11        Q              Okay.   So we covered that you're the early
12      voting clerk for the City of McAllen; correct?
13        A              Yes.
14        Q              And as the early voting clerk, is it part
15      of your responsibilities to receive all mail-in
16      ballots submitted by voters for an election that
17      you're overseeing?
18        A              Yes.
19        Q              And is it -- are you responsible for
20      mailing voters a mail-in ballot application if
21      they request one?
22        A              Yes.
23        Q              And are you -- are you responsible for
24      delivering the actual mail-in ballot to the voter
25      after they've applied and been qualified?


      hglitigation.com

     APPX-000210
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 211 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 56
 1        A              I -- yes, I have a staff that works on
 2      those, and they send them out under my direction.
 3        Q              Okay.   Got it.
 4                           And are you responsible for notifying
 5      voters if their application is rejected and the
 6      reasons why?
 7        A              The application, yes.
 8        Q              Okay.   And are you required -- are you
 9      responsible for providing ballot envelopes and
10      carrier envelopes, along with the ballot as well,
11      to the voter?
12        A              Correct.   The only thing that we keep is
13      the jacket envelope where we put all the
14      materials.
15        Q              Okay.   And after a ballot has been mailed
16      to the voter and they mail it back in to you, are
17      you responsible for determining whether that
18      carrier envelope was received timely -- or mailed
19      timely by the voter?
20        A              Yes.
21        Q              Okay.   And is it your responsibility to
22      decide whether to allow a voter to cure defects in
23      their mail-in ballot carrier envelope if it's
24      prior to the mail-in ballot deadline?
25        A              They have until the day of the election to


      hglitigation.com

     APPX-000211
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 212 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 57
 1      cancel or spoil the ballot if they wish to do
 2      that.
 3        Q              Okay.    And if a -- if a carrier envelope
 4      comes back to you and it's -- and it's deficient
 5      in some way, would it be your office that would
 6      contact the voter to correct that deficiency?
 7        A              No.
 8        Q              Okay.    And who would it -- would there be
 9      anyone that would contact the voter to correct
10      that deficiency?
11        A              We receive the carrier envelopes, and all
12      we do is -- of course, we log in the information,
13      we enter it and put it -- like I told you before,
14      we are a single-member district, so we separate
15      them, depending -- if it's a mayoral election
16      year, I'm going to have Districts 1 through 6.                    If
17      it's just a particular district that's running,
18      you separate them.             And basically, all we do is
19      keep that information, log the information, and
20      have it ready for the ballot board that's going to
21      qualify and go through the process.
22                             I have had instances where individuals
23      will call and they'll want to cancel, or they come
24      back -- you know, the reason might be that
25      they're -- they were expected to be out of the


      hglitigation.com

     APPX-000212
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 213 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 58
 1      county, they came back, and they want to go to the
 2      polling place and vote, you know, before the end
 3      of the early voting or on election day, and
 4      we've -- we've canceled.
 5        Q              Okay.   And if there's any other deficiency
 6      in the carrier envelope -- for example, not all
 7      the information that's required was filled out or
 8      something like that -- would you contact -- would
 9      your office contact the voter and let them know
10      that if -- you know, say it's before election
11      day -- so that they could go vote in person or
12      cancel their ballot, or would you just send them a
13      rejection notice?
14        A              No.   Before -- before election day, we
15      have contacted them, especially if we get them
16      before the election -- or, you know, when they
17      still have an opportunity to vote on election day,
18      we will contact them.
19        Q              Okay.   And is that a policy of your office
20      universally, or is that done on a case-by-case
21      basis?
22        A              Case-by-case.
23        Q              Okay.   And why is that?
24        A              Because that -- like I said, they'll call
25      and, you know, they'll either tell us that they


      hglitigation.com

     APPX-000213
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 214 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 59
 1      don't -- you know, they didn't mean to vote by
 2      mail or they'll call and they'll say, you know,
 3      "We received that information."              A lot of times
 4      they think it's the city clerk -- or city
 5      secretary that has sent them to them because it's
 6      the -- the campaigns will send them out.                 And then
 7      they find out that it wasn't the city secretary,
 8      so then they say, you know, "We don't want to
 9      vote.            Can we still vote?"   And, of course, we let
10      them know that they can vote on election day.
11                           But it's mainly them calling in
12      saying, "We didn't request it and, you know, they
13      were helping.           They -- they helped us fill them
14      out, but -- you know, we just did it because they
15      were asking, but we don't feel comfortable.                   We
16      want to vote on election day."              And so we'll just
17      document --
18        Q              Got it.
19        A              -- that they decided they want to vote on
20      election day.
21        Q              Yeah, that makes sense.
22                           Now, in the case where no one calls
23      you but they just mail back in their ballot and
24      there's some deficiency in it and it's before
25      election day, would you always try to contact that


      hglitigation.com

     APPX-000214
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 215 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 60
 1      voter to let them know, or would you sometimes
 2      contact that voter to let them know and sometimes
 3      not?
 4                              MR. TAWIL:   Objection; form.     Are
 5                you talking about the ballot or the
 6                application?
 7                              MR. COX:   I'm talking about the
 8                carrier envelope for the ballot.
 9                           MR. TAWIL:      Yeah, because you asked
10                her about the ballot, so I'll object.
11                           MR. COX:      Yeah.
12                           MR. TAWIL:      But if you want to
13                clarify your question.
14                           MR. COX:      Yeah.
15                           THE WITNESS:      Yeah.
16      BY MR. COX:
17        Q              I mean, I'll ask you the question for
18      both.
19                           If you receive an application that has
20      deficiencies, an application for a ballot by mail,
21      and it has deficiencies and there's still time to
22      fix those deficiencies, would you always contact
23      the voter about that?
24        A              Yes.    On the application, yes.
25        Q              Okay.    And now when you receive a -- after


      hglitigation.com

     APPX-000215
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 216 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 61
 1      someone's submitted an application and been
 2      qualified and received their ballot in the mail,
 3      and now they return their ballot to you and you
 4      find some deficiency in that document, the carrier
 5      envelope, would you then contact the voter if
 6      there's -- if it's received before election day,
 7      for example --
 8                           MR. TAWIL:   Objection; form.
 9      BY MR. COX:
10        Q              -- as a rule or not?
11                          MR. TAWIL:    Objection; form.
12                           THE WITNESS:   Yeah, no, we
13                just -- as far as the ballots, when we
14                receive the ballots, we just file them.
15                We enter it as received -- as received and
16                log it in in the spreadsheets, and that's
17                what we hold for the board.          Once we
18                received it, unless they call us and let
19                us know that they've changed their mind,
20                that they don't want to vote by mail, I
21                mean, that's the final product.           You know,
22                they've sent it to us.
23                           But on the applications, definitely
24                we do -- we do review that.          I mean, the
25                number one area that we get, they'll check


      hglitigation.com

     APPX-000216
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 217 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 62
 1                and say, you know, 65.        Then we'll look at
 2                the age and if they don't meet that
 3                qualification, but they do meet the
 4                disability or the sickness, or maybe they
 5                meant to -- out of the county.           So that,
 6                we do check, because that's something that
 7                we can open and verify.
 8                             But as far as the ballots, once we
 9                get it, it's been received, we log it in
10                to the particular district, and we color
11                code it by district, and then we put that
12                information away until we meet with the
13                ballot board to turn that information over
14                to them.
15      BY MR. COX:
16        Q              Got it.
17                             And does any of these -- the
18      procedures you just described change from election
19      to election since you've been city secretary?
20        A              No.
21        Q              Okay.    And do you have different
22      responsibilities in any kind of election context
23      based on what kind of election you're running,
24      whether that's a bond election or, you know, a
25      bigger election than that?             Do your


      hglitigation.com

     APPX-000217
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 218 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 71
 1      what?
 2        A              Correct.
 3                           MR. TAWIL:     Objection; form.
 4                           THE WITNESS:       Yes, there's no
 5                reason -- there's no reason for me to
 6                press "reject."
 7      BY MR. COX:
 8        Q              Okay.    So then do you -- when the ballot
 9      comes in, do you review it for correct postmark or
10      if it was postmarked in time?
11        A              Right.    That's it.     As long as we got it
12      on time -- on a timely basis, we enter it and then
13      just throw them away until it's time for the
14      qualifying and processing.
15        Q              And if you get one that's not received on
16      time, would you -- would your office do the
17      rejection of that ballot for being untimely, or
18      would you still send it to the ballot board to
19      make that determination?
20        A              Yes, no, we have to reconvene again and
21      bring back my -- my board so that they can reject
22      that it didn't come in on time.
23        Q              Okay.    And then so once you have all of
24      the ballots, it's election day now, and you're
25      taking the sealed ballots to the ballot board,


      hglitigation.com

     APPX-000218
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 219 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 72
 1      what happens to them then?
 2        A              Right.    We -- the ballot board comes in,
 3      they take their oath, and then they take over.                    We
 4      hand the information to them, the ballots by mail,
 5      and we also hand the information for the early
 6      voting by personal appearance.               So they usually do
 7      that first, and then they start working on the
 8      mail ballots.
 9        Q              Okay.
10        A              And then, of course, the provisionals, but
11      we have to -- that's the day, you know -- until we
12      get the provisional ballots, if we have any, we
13      reconvene again to also qualify and process and do
14      the provisional ballots.
15        Q              Got it.
16                           MR. COX:    I think we can take a
17                break.      We'll come back and talk more
18                about the early voting ballot board, but
19                let's take a break for 15 minutes.            Does
20                that sound good?
21                           THE WITNESS:    Yes.
22                           MR. COX:    Okay.
23                           MR. TAWIL:    That's fine.
24                           THE VIDEOGRAPHER:      Okay.   We're
25                going off --


      hglitigation.com

     APPX-000219
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 220 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 78
1       those trainings as well and they're provided with
2       materials.
3         Q              Okay.   And what -- what does the content
4       of the training related to mail-in ballots
5       include?
6         A              It's basically reviewing that handbook.
7       It's the -- it's not a big handbook.                It's not as
8       big as the TEC book that we order.               They used to
9       send the handbooks to us.            Now we download it, and
10      I don't think it's more than 30 pages, unless it's
11      been revised.
12                           And basically, all we do is just --
13      you know, we -- we go over the book and just point
14      out the sections.            You know, this is what the
15      authority of the EVBB -- you know, this is what it
16      is, you know, at the -- at the front of the page.
17      We just -- I think the first or second page, it's
18      got a table of contents.            It's got a couple of
19      examples that we tell them, you know, "Go back to
20      the examples.            You know, if you have any
21      questions, this is what you're looking for."
22                           And it's basically just review --
23      review the entire book.            I've got staff there with
24      me, and we just go over the different sections.
25      Like I said, it's not a very -- a very big book.


      hglitigation.com

     APPX-000220
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 221 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 79
 1      As a matter of fact, it includes both the EVBB and
 2      the SVC.           I think the SVC is just, like, maybe
 3      half a page.             It's not a lot.
 4        Q              And this is the early voting ballot board
 5      handbook provided by the Secretary of State's
 6      office; is that correct?
 7        A              Right.    It's -- I think it's entitled
 8      for -- "Handbook for Judges and Clerk, EVBB."
 9        Q              Okay.    And in the training that you
10      provide that involves this handbook, is there any
11      training that is specific to recognizing
12      mismatching signatures or evaluating whether, you
13      know, two marks made were made by the same person
14      or any kind of training like that?
15        A              No.    Well, the actual -- the book does
16      have a section on that.             I always remind them that
17      we are not handwriting experts.               I remind them
18      that they are not the SVC committee, because it's
19      not.        It's two separate authorities.
20                             And I do -- I mean, that's one section
21      that I do point out to them:               "We -- all that we
22      do is just compare the signature from the
23      application," just -- it's a reminder, "Don't
24      forget, we're comparing the signature of the
25      application to the corresponding carrier envelope


      hglitigation.com

     APPX-000221
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 222 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 80
 1      just to determine that the signatures were that of
 2      the voter."
 3                           And I do remind them, I mean, that's
 4      all that we're doing, and just making sure that
 5      the information is in there.             You know, because we
 6      do point out -- I think there's a section also
 7      that -- or it's, like, two or three pages where it
 8      tells you the reasons why you would reject or not
 9      accept the vote, and that's if they check off one
10      or two when you can only select one candidate.
11                           So we -- we review that and, I mean,
12      they're -- those judges have a lot of experience.
13      Like I said, they've been with the county as well
14      for years.           But we still review it, and we let
15      them know the reasons that they can't.                 You know,
16      if they -- if they check off two people or if -- a
17      lot of times they send it back and they send them
18      blank.           They don't select a person.       Well, then,
19      you know, that's another instance.
20                           But it's basically just to review all
21      the examples that are in the handbook.
22        Q              And in any of these trainings, have you
23      ever got questions about what to do if they were
24      unsure of whether a signature was a match or
25      signed by the same person?


      hglitigation.com

     APPX-000222
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 223 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 81
 1        A              No.
 2                             MR. TAWIL:     Objection; form.
 3                             THE WITNESS:     No.
 4      BY MR. COX:
 5        Q              And so can you estimate how much time in
 6      this training for early voting ballot board
 7      members is spent talking about or training them on
 8      signature mismatches?
 9        A              Again, we don't.       We just review the
10      handbook, and like I said, that's the only section
11      that I refer to the -- that I refer back to.                   It's
12      just the part that says all we do is just
13      ascertain that it was the -- the same voter that
14      signed a document.             Just, you know -- all we have
15      to look at is the application and the
16      corresponding carrier envelope.                If it resembled
17      and you ascertained, you know -- and all we do is
18      ascertain that it's the same individual and the
19      same voter.
20        Q              And do you train them to accept two
21      signatures if they resemble each other?
22        A              We -- we go over the book, and I just
23      remind them if they have a question, I just remind
24      them that, you know, you take a vote.                If it's a
25      unanimous vote, you know, that's the decision that


      hglitigation.com

     APPX-000223
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 224 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 82
 1      we're going to go by.             If somebody feels that --
2       you know, if it's not unanimous and somebody feels
3       that it was, you know -- it resembled -- or that
4       it reasonably resembled the signature, you can
5       take another vote.
6                            I always remind them, you know, you
7       could always override it, and once you override,
8       that would be the final decision.               But I do -- I
 9      do make them aware that if somebody feels
10      uncomfortable, you could always go back and
11      override and do that.
12        Q              Can you explain that for me?       I don't -- I
13      don't think I understand how one person could
14      override if they feel uncomfortable.
15        A              No, well --
16        Q              Can you explain that?
17        A              All right.    You take another vote.
18        Q              I see.
19        A              And sometimes, you know, it will change.
20      They might come back and say, well -- you know, if
21      that person can convince them that it was
22      the -- you know, that it's reasonably the same --
23      they take another vote, and if it's unanimous,
24      then the previous one doesn't count and we go with
25      the -- with the override; and if the override says


      hglitigation.com

     APPX-000224
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 225 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 83
 1      we count, they count it.
 2        Q              Got it.
 3        A              And for the most part, it's usually -- for
 4      the most part, it's unanimous.
 5        Q              And a minute ago you said that you remind
 6      people getting these trainings that they're not
 7      signature experts and that they're not members of
 8      the SVC, the signature verification committee.
 9      Can you explain to me the distinction that you're
10      making there between the EVBB and the SVC?
11        A              I do that because that's one of the
12      questions that I get from them at the training:
13      "So are we supposed to do that?"               Because
14      they -- that book -- and I see why it would be
15      misleading or confusing, because it's -- it talks
16      about both committees on the same book.                  So when
17      they're reading that, they're thinking, "Oh, you
18      know, it says 'SVC.'           Are we supposed to do that?"
19      So I just remind them that that's the way -- you
20      know, that book, you know, it includes both the
21      SVC committee and the EVBB board as well.
22                           So, you know, I always tell them I
23      don't have an SVC.           As a matter of fact, I've
24      only -- I've only had it once.              So I -- you know,
25      I tell them you're just the early voting ballot


      hglitigation.com

     APPX-000225
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 226 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 98
 1        A              Yes.
 2        Q              And it says:   "Admit that the City of
 3      McAllen received a signed and timely mailed 2019
 4      city runoff election ballot from Ms. Weisfeld in
 5      compliance with the Texas Election Code," and you
 6      indicated "Deny."
 7                           Did I read that correctly?
 8        A              Yes.
 9        Q              Okay.   And so I -- I think this
10      is -- there's certainly something in here that is
11      my poor drafting skills on this, so I wanted to
12      run through kind of the sub-elements of this and
13      see what caused you to deny this request.
14                           Are you aware of -- of the City of
15      McAllen receiving a ballot by mail from
16      Ms. Weisfeld in the 2019 city runoff election?
17        A              Yes.
18        Q              And when that was received by your office,
19      was it received timely?
20        A              Yes.
21        Q              And when you received that in your office,
22      was there a signature on -- on it?
23        A              Yes.
24        Q              Okay.   So then that leads me to believe
25      that you denied this request because of the last


      hglitigation.com

     APPX-000226
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 227 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 99
 1      part that says:             "In compliance with the Texas
 2      Election Code."
 3                           Is that right?
 4        A              Correct.    Correct.
 5        Q              Okay.    And can you explain to me why you
 6      denied this request based on that part of the
 7      sentence?
 8        A              Because I -- as the city clerk, I just
 9      receive them.
10                           MR. TAWIL:     Objection; form.
11                           THE WITNESS:       I just -- I just
12                receive them.        The ballot board was the
13                one that was going to process and qualify.
14      BY MR. COX:
15        Q              So is it because the ballot board rejected
16      it that your -- that you believe it was not in
17      compliance with the Texas Election Code?                   I guess
18      is that -- is that what you're saying?
19                           MR. TAWIL:     Perla, I'm going to ask
20                you not to answer this question at this
21                point.         The determination to deny the
22                request for admission was made by counsel,
23                and that goes to privilege.
24      BY MR. COX:
25        Q              Okay.     I'm just -- we'll just move on from


      hglitigation.com

     APPX-000227
                                                                                          YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 228 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 105
 1                so she's getting closer so she can clearly
 2                see what it is.
 3                          MR. COX:      Understood.
 4                          THE WITNESS:      Yes, it's basically
 5                the rosters for the early ballot by mail;
 6                and then the rejected ones, another roster
 7                for rejected; and then the notices -- the
 8                signed notices that went out.
 9      BY MR. COX:
10        Q              Okay.   Great.
11                          And so I'd like to just bring your
12      attention to a couple of these pages, and these
13      aren't Bates-stamped, so it might be a little
14      tough, but I'm going to do my best.                This
15      is -- the first page I'd like you to go down to is
16      Page 34.          Hopefully that lines up.
17                          And that is -- let me know when you
18      get there.
19        A              Okay.
20        Q              Okay.   And that's a green -- a copy of a
21      green envelope sent to the City of McAllen; is
22      that right?
23        A              Yes.
24        Q              Or I'm sorry.     Returned to the City of
25      McAllen.          Got it.


      hglitigation.com

     APPX-000228
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 229 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 106
 1                              And so there's a -- like a pink
 2      Post-it note on this, and I just wanted to ask you
 3      about that.              It says:   "Called the following
 4      numbers."           It lists several phone numbers.         Then
 5      below that, there's a yellow sticker that looks
 6      like it was return to sender from the voter back
 7      to you.
 8                           And so my question is --
 9        A              Correct.
10        Q              Can you hear me?
11        A              Yes.
12        Q              Okay.     My question is:   Why would this
13      individual voter have been called, and on all of
14      these numbers, if you received a return to sender
15      on this?
16        A              It probably came back before election day.
17      I mean, I don't -- I can't answer for my -- my
18      records manager at that time other than they were
19      trying to, in a good faith effort, reach that
20      person to let them know that, you know, it got
21      returned back, and we're trying to get
22      another -- perhaps another forwarding address or,
23      you know, let them know that it came back.
24        Q              Okay.     And that -- that would be her
25      handwriting on this pink Post-it note, I suppose,


      hglitigation.com

     APPX-000229
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 230 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 107
 1      if you recognize it?
 2        A              Yes, that -- right.     That's not my
 3      handwriting.             Yeah.
 4        Q              Okay.   Great.    All right.   Then -- that's
 5      all I had on that.
 6                          If you could then scroll down to
 7      Page 104.          See if I can find 104.
 8                          Okay.     Let me know when you get there.
 9        A              Okay.
10        Q              Okay.   To me, this looks like text
11      messages, Page 104 and 105, sent to a voter; is
12      that correct?
13        A              Correct.   That's what it looks like.
14        Q              Okay.   And is this -- is this your phone
15      number on the top of this, or would that be the
16      recipient?           Or do you know?     Do you recognize this
17      at all?
18        A              Yeah, no, I don't -- I'm not good with
19      phone numbers.             I've got my contacts and just dial
20      out, so I'm not sure if -- it's somebody from
21      staff that must have texted.
22        Q              Okay.    And --
23        A              I'd have to --
24        Q              -- it looks like this person's application
25      for ballot by mail was being rejected, and so they


      hglitigation.com

     APPX-000230
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 231 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 108
 1      were texting the voter to let them know about
 2      that; is that a fair analysis of this?
 3        A              Correct.
 4        Q              Okay.   And is this something that you-all
 5      would do for voters regularly, send them a text
 6      message if they're being -- going to have a ballot
 7      rejected like that -- I mean an application
 8      rejected like that?
 9        A              No.   No.   It must have been an exception.
10      They must have been calling from -- you know,
11      wanting to vote from out of the county or
12      something like that.              But no, it's not a practice.
13        Q              Okay.   And --
14        A              I'm sure there was --
15        Q              And so this is not something that would
16      have been done uniformly or, like, I guess been
17      offered to all the voters who you had a phone
18      number for in the same situation?
19        A              Correct.
20        Q              Okay.   And earlier we looked at
21      a -- either an application or a ballot -- I'm not
22      sure -- that had phone numbers that were called.
23      Is there any reason your office would call someone
24      but not send them a text message?
25        A              No.   Like I said, it was probably because


      hglitigation.com

     APPX-000231
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 232 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 109
1       it -- Annette -- like I said, I mean, she's not --
2       no longer here.             I can't ask her.    But I'm just
3       thinking that it -- because it got back and there
4       was still time for them to -- to either vote or
5       time to send another ballot, it was just in a
6       good-faith-based effort.
7         Q              Okay.
8         A              You know, we really try.
9         Q              Yeah.    All right.   And then if you could
10      just scroll up two pages to Page 102.
11        A              Okay.
12        Q              It looks -- this looks to me like the
13      application for ballot by mail that was filed by
14      the voter who was texted a second ago; do you
15      agree with that?
16        A              Hold on.    I lost the page.
17        Q              Sorry.
18        A              Yes.
19        Q              Okay.    And then it looks like there's a
20      Post-it note on here that says:                "Per Perla, since
21      applicant was already notified via text, no notice
22      of rejected application is -- no application is
23      required," or does -- did I read that correctly,
24      or does that make sense?
25        A              Yes, correct.


      hglitigation.com

     APPX-000232
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 233 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 110
1         Q              Okay.   And so in this particular
2       case -- and this is -- I recognize this is not
3       done uniformly, but you sent the actual rejection
4       notice of the application to the individual by
5       text message, or your office did.               Does that seem
 6      right?
 7        A              Correct.
 8        Q              Okay.   And then if -- on this same
 9      document, if you could look -- I know it's
10      sideways, at least on my screen, so I know it's
11      kind of hard.
12        A              Uh-huh.
13        Q              But in Box Number 8 -- oh, I'm -- I'm
14      sorry.
15        A              8.   Okay.   I'll tell you what --
16        Q              Hold on.     Hold on.   I'm sorry.    Not 8.
17                            Okay.    That's all I have on that
18      particular document.
19                            All right.    I'm going to send you a
20      link to a new -- another exhibit.
21        A              Okay.
22        Q              And this is going to be Exhibit 4.
23                        (Exhibit 4 marked.)
24      BY MR. COX:
25        Q              And let me know when you're able to open


      hglitigation.com

     APPX-000233
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 234 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 116
 1                are actually dying, so I'm going to switch
 2                that out real quick.       Just hold on one
 3                second.
 4                           THE WITNESS:   Okay.
5       BY MR. COX:
6         Q              Okay.   I put another link in the chat box.
 7      This going to be Exhibit 5.
 8                        (Exhibit 5 marked.)
 9      BY MR. COX:
10        Q              Let me know when you're able to open it.
11        A              Okay.
12        Q              Okay.   And this is a -- this is also,
13      again, not Bates-stamped, but it's marked as
14      Exhibit M in the documents that your counsel sent
15      to us, and it's also a very long document -- 158
16      pages -- so I don't want you to, you know, spend a
17      lot of time reviewing this, but if you could just
18      go down to Page 95.
19        A              Okay.
20        Q              Okay.   And do you recognize this to be an
21      application for ballot by mail sent in to your
22      office?
23        A              Yes.
24        Q              Okay.   And do you recognize it to be an
25      application, at least purportedly, sent by Rosalie


      hglitigation.com

     APPX-000234
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 235 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 117
 1      Weisfeld?
 2        A              Yes.
 3        Q              Okay.    And now, in Box Number 4, it asks
 4      for contact information, and says that that is
 5      optional.
 6                           Here, Ms. Weisfeld did provide contact
 7      information; is that correct?
 8        A              Yes.
 9        Q              And what is the -- your understanding of
10      the purpose for having a voter include their
11      name -- their phone number and email address on
12      this application?
13                           MR. TAWIL:     Objection; form.
14                           THE WITNESS:     It's -- I mean, it's
15                optional that you can provide or not
16                provide.
17      BY MR. COX:
18        Q              And --
19        A              She provided it.
20        Q              Okay.    Okay.   And so if a voter provides
21      this information, what would your office do with
22      that information, potentially?
23                           MR. TAWIL:     Objection; form.
24                           THE WITNESS:     In the event that we
25                need to contact her or do something, like


      hglitigation.com

     APPX-000235
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 236 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 118
 1                on the previous one, in a good faith
 2                effort to try and contact them, we would
 3                have a phone number or an email.           If it
 4                was, like, an FPCA and you're overseas, I
 5                mean, it's always good to have that email
 6                as well.
 7      BY MR. COX:
 8        Q              Got it.
 9                          And so -- and to your knowledge, was
10      Ms. Weisfeld contacted on any of these
11      contacting -- any of this contact information
12      provided prior to her ballot being rejected by the
13      EVBB?
14                          MR. TAWIL:   Are you asking Perla if
15                she contacted them, or the EVBB?
16                          MR. COX:   I'm asking Perla if she
17                has any knowledge of whether anyone
18                contacted --
19                          MR. TAWIL:   I'll object to form
20                there.
21                          MR. COX:   -- this voter.
22                          THE WITNESS:    No, I don't.
23                Everything --
24      BY MR. COX:
25        Q              I'm sorry.


      hglitigation.com

     APPX-000236
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 237 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 129
 1        Q              Got it.
 2        A              -- that have worked with -- Luis Longoria
 3      worked for the City of San Antonio, and so he had
 4      that experience that he's done elections over
 5      there as well.             So that's what I look for.
 6        Q              Okay.    And then for Number 8, it says:
 7      "List any special skills, expertise, or trainings
 8      related to elections."
 9                           Is this basically the same thing,
10      you're looking for people that have experience for
11      those same reasons you just listed?
12        A              Right.    Yes.   He's got experience with
13      Hidalgo County as well.
14        Q              Okay.    And considering -- and -- but this
15      application doesn't have any requests for
16      experience or knowledge or expertise about
17      comparing signatures; is that right?
18        A              Right.
19        Q              And this is an application specifically
20      for the signature verification committee and not
21      for the broader EVBB; is that right?
22        A              Right.
23        Q              Okay.    And is there any other place where
24      a person might indicate that they did have
25      experience in, I don't know, forensic document


      hglitigation.com

     APPX-000237
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 238 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 130
 1      examination or anything along those lines, or
 2      would they put it here in Number 8?                Is that --
 3      that's where they would have to put it?
 4                             MR. TAWIL:     Objection; form.
 5                             THE WITNESS:     I guess that's the
6                 only place.
7       BY MR. COX:
8         Q              Okay.    And then -- so Pages 19 through, I
 9      think, the end of the document are just more of
10      these applications for other people that were
11      appointed to the board.                Does that seem right to
12      you?
13        A              Correct.
14        Q              And are -- do any of them list any kind of
15      special skills, expertise, or training related to
16      either evaluating signatures or document
17      examination or signature verification or any of
18      those types of things?
19        A              No.
20        Q              Okay.    All right.     That's all the
21      questions I had on that.                And I know we want to
22      get out for lunch here, but I just have one more
23      document before that.
24        A              Okay.
25        Q              And then I think we can get out.


      hglitigation.com

     APPX-000238
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 239 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 136
 1                check with the SOS and I would check with
 2                my -- with my legal team --
 3      BY MR. COX:
 4        Q              Okay.
 5        A              -- and seek direction because I've never
 6      had that situation happen.
 7        Q              Yeah, that's fair.
 8                             Since you've been city secretary, has
 9      the early voting ballot board or signature
10      verification committee ever met prior to election
11      day during any election?
12        A              No.
13        Q              Okay.    Okay.   And then the last
14      question -- and then we can get some lunch here --
15      is if you could scroll down to the last page, the
16      very bottom, Item Number 26 allows the inspector
17      to provide -- it says:              "Provide specific
18      information concerning any unusual activity
19      personally observed by you."
20                             And the inspector responded:      "In my
21      opinion, board members were having a hard time
22      agreeing on signatures and had a little trouble on
23      other issues.             When ballots were delivered to the
24      EVBB, it was not locked or sealed."
25                             Did I read that correctly?


      hglitigation.com

     APPX-000239
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 240 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 137
 1        A              Yes, you read it correctly.
 2        Q              Okay.    And so during this election last
 3      year, did you ever hear from any members of the
 4      EVBB -- EVBB during the time they were considering
 5      mail-in ballot signatures?
 6        A              No.
 7        Q              Okay.    And this says that "board members
 8      are having a hard time agreeing on signatures."
 9      In your training for EVBB members, does it include
10      any specific instructions about what to do if
11      you're having -- quote, "having a hard time
12      agreeing on signatures"?             Is there any part of the
13      training that covers what happens -- or what those
14      board members should do if that happened?
15        A               Just what I mentioned to you earlier.         If
16      you can't agree, then take a vote, and if it's
17      unanimous, to accept or not accept, you know,
18      that's the -- that's what you decide on, whether
19      it's a "yes" or a "no," and then you move on.
20      Otherwise, you delay the process if you spend too
21      much time trying to agree.
22                             It's like, just take a vote, a show of
23      hand.            If it's unanimous, you know, it counts.          If
24      you're still having difficulty, then you take a
25      vote, you know, again.             And if the -- if it's --


      hglitigation.com

     APPX-000240
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 241 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 138
 1      the verdict's different, then it's -- it gets
 2      overridden and you count it.
 3                              I'm not sure really what type of
 4      issues the inspector -- I mean, this report, I got
 5      it after the fact.              So whatever -- you know, I'm
 6      not sure what they were agreeing or not agreeing
 7      on.       I wasn't there.
 8        Q              Understood.
 9                           And so I guess let me just ask you
10      this, then:             After you received this report in
11      July of 2019, you would have discussed it with
12      your management team at the City of McAllen;
13      correct?
14        A              Correct.
15        Q              And were any actions taken subsequent to
16      getting this inspection report for future
17      elections or changes to policies and procedures or
18      trainings or any kind of changes or -- that were
19      made because of this -- getting this inspection
20      report?
21        A              Yes.    The part where the ballots that were
22      delivered were not locked or sealed.                What
23      happened there -- but we -- we have made some
24      changes.           The inspector got there after -- when
25      the board was already -- we had already delivered


      hglitigation.com

     APPX-000241
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 242 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 139
 1      the information, but the -- the information was
 2      under lock and key but in our -- in our office.
 3      So when we, you know, unlocked the cabinets and
 4      took out the information, we gave it to them, but
 5      that's when -- when the inspector got there.
 6                           What I've done now is we've enclosed
 7      the office and we've moved our records department
 8      to the back area where we're going to keep
 9      everything in boxes that are with -- under lock
10      and key.           And that's what we're going to deliver
11      to them, and they'll be opening them up
12      individually by district instead of just --
13        Q              Okay.
14        A              -- everything -- taking everything
15      out -- out of that drawer that we had.
16        Q              Okay.    And then were there any changes or
17      considered changes because of -- to trainings or
18      anything because of the fact that the inspector
19      reported that "board members were having a hard
20      time agreeing on signatures"?
21        A              Right.    That's when I started stressing to
22      them -- so now, you know, at every training, we do
23      let them know that -- you know, that they're there
24      just to ascertain that it was the voter that
25      signed the application and the corresponding


      hglitigation.com

     APPX-000242
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 243 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 140
 1      carrier envelope, and that, you know, we're not
 2      there to -- to be, you know, handwriting experts.
 3                          They just need to agree that it was
 4      the same person, and that any other issues, they
 5      just need to take a vote to avoid the
 6      disagreements, instead of going back and forth.
 7      They just need to take a vote when they can't
 8      decide.
 9        Q              Okay.   Great.    That is all the questions I
10      have on this document, and so I appreciate you
11      sticking with me a little bit past lunchtime, and
12      let me see here.           Sorry.     I've got the document
13      up.
14                          MR. COX:      Isaac?
15                          MR. TAWIL:      Yeah.
16                          MR. COX:      Do you want to take a
17                full hour, or what do you want to do on
18                that?      To go back to the --
19                          MR. TAWIL:      I'll defer to Perla.
20                However long she reasonably needs is okay
21                with me.
22                          MR. COX:      Okay.     Perla, we had
23                originally scheduled an hour for lunch.
24                If you want that full time, you know, we
25                can do that.       If you want to shorten it


      hglitigation.com

     APPX-000243
                                                                                           YVer1f
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 244 of 880
      RICHARDSON: PERLA LARA


                                                                                Page 146
 1                             UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
 2                                 SAN ANTONIO DIVISION

 3      DR. GEORGE RICHARDSON;                       )
        ROSALIE WEISFELD; AUSTIN JUSTICE             )
 4      COALITION; COALITION OF TEXANS               )
        WITH DISABILITIES; MOVE TEXAS                )
 5      CIVIC FUND; LEAGUE OF WOMEN                  )
        VOTERS OF TEXAS; and AMERICAN GI             )
 6      FORUM OF TEXAS, INC.,                        )
                                                     )
 7                       Plaintiffs,                 )
                                                     )Civil Case No.
 8      v.                                           )5:19-cv-00963-OLG
                                                     )
 9      TEXAS SECRETARY OF STATE; TRUDY              )
        HANCOCK, in her official                     )
10      capacity as BRAZOS COUNTY                    )
        ELECTIONS ADMINISTRATOR; and                 )
11      PERLA LARA, in her official                  )
        capacity as CITY OF McALLEN,                 )
12      TEXAS, SECRETARY,                            )
                                                     )
13                       Defendants.                 )

14
                                 REPORTER'S CERTIFICATION
15                           REMOTE VIDEOTAPED DEPOSITION OF
                                       PERLA LARA
16                                    May 14, 2020

17                       I, Rebecca A. Graziano, Certified Shorthand

18          Reporter in and for the State of Texas, hereby

19          certify to the following:

20                       That the witness, PERLA LARA, was duly sworn

21          and that the transcript of the oral deposition is

22          a true record of the testimony given by the

23          witness;

24                       I further certify that pursuant to FRCP Rule

25          30(f)(1) that the signature of the deponent:



      hglitigation.com

     APPX-000244
                                                                                           YVer1f
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 245 of 880
                                                                           147


 1                ____ was requested by the deponent or a

 2        party before the completion of the deposition and

 3        returned within 30 days from date of receipt of

 4        the transcript.       If returned, the attached Changes

 5        and Signature Page contains any changes and the

 6        reasons therefor.

 7                ____ was not requested by the deponent or a

 8        party before the completion of the deposition.

 9                I further certify that I am neither attorney

10        nor counsel for, related to, nor employed by any

11        of the parties to the action in which this

12        testimony was taken.

13                Further, I am not a relative or employee of

14        any attorney of record in this cause, nor do I

15        have a financial interest in the action.

16                Subscribed and sworn to on this ___ day of

17        _________, 2020.

18

19

20

21                             __________________________________
                               Rebecca A. Graziano, CSR, RPR, CRR
22                             Texas CSR No. 9306
                               Expiration Date: 07/31/22
23

24

25




APPX-000245
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 246 of 880




                     Exhibit 13




APPX-000246
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 247 of 880




APPX-000247
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 248 of 880




APPX-000248
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 249 of 880




APPX-000249
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 250 of 880




APPX-000250
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 251 of 880




APPX-000251
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 252 of 880




APPX-000252
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 253 of 880




APPX-000253
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 254 of 880




A   X-000 54
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 255 of 880




APPX-000255
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 256 of 880




APPX-000256
   Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 257 of 880




PPX 0 025
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 258 of 880




A PX-000 58
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 259 of 880




APPX 000259
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 260 of 880




APPX 000260
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 261 of 880




AP X-000261
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 262 of 880




AP X 000262
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 263 of 880




APP    00026
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 264 of 880




APPX 000264
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 265 of 880




AP X-000265
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 266 of 880




APPX-000266
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 267 of 880




APPX-000267
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 268 of 880




APPX-000268
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 269 of 880




APPX-000269
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 270 of 880




APPX 0002 0
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 271 of 880




APPX-000271
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 272 of 880




APPX 0 0272
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 273 of 880




AP   -   0273
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 274 of 880




APPX-000274
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 275 of 880




APPX-000275
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 276 of 880




A   X-000276
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 277 of 880




APPX-000277
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 278 of 880




APPX-000278
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 279 of 880




APPX-000279
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 280 of 880




APPX-000280
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 281 of 880




A   X 000 81
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 282 of 880




APPX 000282
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 283 of 880




APPX-000283
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 284 of 880




APPX-000284
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 285 of 880




APPX-000285
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 286 of 880




APPX-000286
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 287 of 880




A PX-000287
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 288 of 880




APPX 000288
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 289 of 880




APPX-00 289
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 290 of 880




APPX-000290
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 291 of 880




APPX-000291
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 292 of 880




APPX-000292
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 293 of 880




APPX-000293
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 294 of 880




APPX 000294
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 295 of 880




APPX-000295
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 296 of 880




APPX-000296
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 297 of 880




APPX-000297
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 298 of 880




APPX-000298
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 299 of 880




APPX 000299
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 300 of 880




APPX-000300
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 301 of 880




APPX-000301
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 302 of 880




APPX-000302
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 303 of 880




APPX-000303
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 304 of 880




APPX-000304
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 305 of 880




APPX-00030
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 306 of 880




A   X-0 0   6
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 307 of 880




APPX-000307
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 308 of 880




APPX 0 0308
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 309 of 880




A PX-000309
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 310 of 880




APPX-000310
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 311 of 880




APPX 000311
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 312 of 880




A PX-00 312
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 313 of 880




APPX-000313
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 314 of 880




APPX-000314
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 315 of 880




APPX-000315
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 316 of 880




APPX-000316
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 317 of 880




APPX-000317
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 318 of 880




APPX-000318
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 319 of 880




APPX-000319
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 320 of 880




APPX-000320
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 321 of 880




APPX 000321
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 322 of 880




APPX-000322
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 323 of 880




APPX-000323
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 324 of 880




APPX-000324
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 325 of 880




APPX-000325
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 326 of 880




APPX-000326
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 327 of 880




APPX-000327
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 328 of 880




APPX-000328
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 329 of 880




APPX-000329
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 330 of 880




APPX-000330
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 331 of 880




APPX-000331
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 332 of 880




APPX-000332
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 333 of 880




APPX-000333
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 334 of 880




APPX-000334
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 335 of 880




APPX-000335
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 336 of 880




APPX-000336
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 337 of 880




APPX-000337
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 338 of 880




APPX-000338
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 339 of 880




APPX-000339
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 340 of 880




APPX-000340
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 341 of 880




APPX-000341
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 342 of 880




APPX-000342
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 343 of 880




APPX-000343
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 344 of 880




APPX-000344
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 345 of 880




APPX-000345
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 346 of 880




APPX-000346
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 347 of 880




APPX-000347
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 348 of 880




APPX-000348
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 349 of 880




APPX-000349
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 350 of 880




APPX-000350
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 351 of 880




APPX-000351
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 352 of 880




APPX-000352
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 353 of 880




APPX-000353
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 354 of 880




APPX-000354
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 355 of 880




APPX-000355
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 356 of 880




APPX-000356
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 357 of 880




APPX-000357
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 358 of 880




APPX-000358
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 359 of 880




APPX-000359
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 360 of 880




APPX-000360
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 361 of 880




APPX 000361
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 362 of 880




APPX-000362
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 363 of 880




APPX-000363
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 364 of 880




APPX-000364
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 365 of 880




APPX-000365
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 366 of 880




APPX-000366
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 367 of 880




APPX-000367
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 368 of 880




APPX-000368
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 369 of 880




APPX-000369
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 370 of 880




APPX 00 3 0
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 371 of 880




APPX-000371
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 372 of 880




APPX-000372
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 373 of 880




APPX-00 373
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 374 of 880




APPX-000374
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 375 of 880




APPX-000375
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 376 of 880




APPX-000376
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 377 of 880




APPX-000377
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 378 of 880




APPX-000378
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 379 of 880




APPX-000379
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 380 of 880




APPX-000380
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 381 of 880




APPX 0 0381
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 382 of 880




A   X-000382
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 383 of 880




APPX-000383
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 384 of 880




APPX-000384
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 385 of 880




APPX-000385
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 386 of 880




APPX-000386
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 387 of 880




APPX-000387
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 388 of 880




APPX-000388
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 389 of 880




APPX-000389
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 390 of 880




APPX-000390
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 391 of 880




APPX-000391
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 392 of 880




APPX-000392
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 393 of 880




APPX-000393
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 394 of 880




APPX-000394
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 395 of 880




APPX-000395
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 396 of 880




APPX-000396
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 397 of 880




APPX-000397
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 398 of 880




APPX-000398
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 399 of 880




APPX-000399
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 400 of 880




APPX-000400
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 401 of 880




APPX-000401
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 402 of 880




APPX-000402
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 403 of 880




APPX-000403
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 404 of 880




APPX-000404
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 405 of 880




                     Exhibit 14




APPX-000405
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 406 of 880




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION



DR. GEORGE RICHARDSON, ROSALIE
WEISFELD, AUSTIN JUSTICE
COALITION, COALITION OF TEXANS
WITH DISABILITIES, MOVE TEXAS
CIVIC FUND, LEAGUE OF WOMEN
VOTERS OF TEXAS, and AMERICAN GI                     Civil Case No. 5:19-cv-00963
FORUM OF TEXAS, INC.,
        Plaintiffs,
         v.


TEXAS SECRETARY OF STATE,
TRUDY HANCOCK, in her official
capacity as BRAZOS COUNTY
ELECTIONS ADMINISTRATOR, and
PERLA LARA in her official capacity as
CITY OF MCALLEN, TEXAS
SECRETARY, Defendants.


                  DECLARATION OF DR. LINTON A. MOHAMMED

   LINTON A. MOHAMMED, acting in accordance with 28 U.S.C. § 1746, Federal

Rule of Civil Procedure 26(a)(2)(B), and Federal Rules of Evidence 702 and 703,

does hereby declare and say:

   1.         I am a Forensic Document Examiner (“FDE”), certified by the American

Board of Forensic Document Examiners. I have been engaged in this matter on

behalf of Plaintiffs Dr. George Richardson, Rosalie Weisfeld, Austin Justice

Coalition, Coalition of Texans With Disabilities, Move Texas Civic Fund, League

                                      Page 1 of 30
APPX-000406
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 407 of 880




of Women Voters of Texas, and American GI Forum of Texas, Inc., to opine on the

reliability of the procedures and techniques of the Texas signature verification

process for mail-in ballot applications and mail-in ballot return envelopes as set forth

in Texas elections laws and guidance.

                            I.    QUALIFICATIONS

   2.     I am a U.S.-certified and internationally recognized FDE, and the focus of

my research and professional experience is on handwriting and signature

identification and the scientific approach to analyzing questioned signatures. I am,

and since 1998 continuously have been, certified by the American Board of Forensic

Document Examiners (ABFDE), a certifying board for FDEs in North America. I

am also certified in document examination by the Chartered Society of Forensic

Sciences (United Kingdom). I specialize in the forensic science of analyzing

genuine, disguised, and simulated signatures.

   3.     I co-founded and I am currently the principal at Forensic Science

Consultants, Inc., where I conduct forensic document examination casework and

research on handwriting and signature examination as well as other forensic

document examination (e.g., document alterations, obliterations, indented

impressions, or pages added or removed). I am also an adjunct professor at

Oklahoma State University, where I teach graduate courses on the scientific

examination of questioned documents.


                                      Page 2 of 30
APPX-000407
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 408 of 880




   4.    During and prior to my time with Forensic Science Consultants, Inc., and

for nearly fourteen years, I worked as Forensic Document Examiner and Senior

Document Examiner for the San Diego Sherriff’s Department Regional Crime

Laboratory. There, I conducted examinations of signatures and handwriting for cases

investigated by San Diego County agencies as well as by local police, state, and

federal agencies. I also served as Technical Lead of the Questioned Documents

Section of the Regional Crime Laboratory, trained investigators and attorneys,

provided expert testimony, conducted research, and produced the Questioned

Documents Section Quality Manuals. Prior to that, I worked internationally as an

FDE at the Laboratory of the Government Chemist (England), the Caribbean

Institute of Forensic Investigations Ltd. (West Indies), and the Trinidad and Tobago

Forensic Science Center (West Indies). In those roles, I conducted forensic

document examinations and testified in criminal and civil cases for multiple police

forces and other government agencies.

   5.    I am a Fellow of the Questioned Documents Section of the American

Academy of Forensic Sciences (AAFS), a member and diplomate of the Chartered

Society of Forensic Sciences, and a member of the Canadian Society of Forensic

Science. I served as the Chair of the AAFS Questioned Documents Section from

2016 to 2018. I am an appointed member and Vice Chair of the Academy Standards

Board, which was formed by the AAFS to develop documentary standards for the


                                    Page 3 of 30
APPX-000408
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 409 of 880




forensic sciences. I served as a member of the National Institute of Standards and

Technology’s Expert Working Group on Human Facts in Handwriting Examination,

the National Institute of Standards and Technology Organization of Scientific Area

Committees’ Physics/Pattern Interpretation Scientific Area Committee, and the

Scientific Working Group on Documents. I have previously served as President,

Vice President, Treasurer, and Director of the American Society of Questioned

Document Examiners (ASQDE).

   6.    I am the editor of the Journal of the American Society of Questioned

Document Examiners. I am an editorial review board member of Forensic Science

and Technology and I have served on the editorial review board of the Journal of

Forensic Sciences. I am also a guest reviewer for the following journals: Forensic

Science International, Science & Justice, Australian Journal of Forensic Science,

Egyptian Journal of Forensic Sciences, and IEEE Transactions on Cybernetics.

   7.    I have published sixteen articles on signature and handwriting

examination, and forensic document examination. Many of my articles focus on the

analysis of genuine and forged signatures and handwriting examination. I have also

given numerous presentations and workshops on signature and document

examination worldwide, including the United States, Australia, Brazil, Canada,

China, Latvia, Poland, Portugal, Saudi Arabia, Scotland, and Turkey.




                                   Page 4 of 30
APPX-000409
       Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 410 of 880




     8.    In 2019, I authored a book titled, Forensic Examination of Signatures

which describes and discusses state of the art techniques and research in signature

examination.1 I co-authored a book in 2012 titled The Neuroscience of Handwriting:

Applications for Forensic Document Examination, which integrates research in the

fields of motor control, neuroscience, kinematics, and robotics to evaluate

questioned signatures and handwriting.2 The book sets forth, among other things, the

scientific fundamentals of motor control as relevant to handwriting; the impact of

age, disease, and medication on handwriting; and a quantitative approach to

signature authentication, including kinematic and laboratory analyses of genuine

versus disguised versus forged signatures.

     9.    In 2012, I received the American Board of Forensic Document Examiners’

New Horizon Award “In Recognition of His Exceptional Contributions in Scientific

Research for the Advancement of Forensic Document Examination.” In 2019, I

received the American Academy of Forensic Sciences Questioned Documents

Section Ordway Hilton Award “In Recognition of Outstanding Contributions to

Forensic Document Examination.”




1
    Mohammed, L. (2019). Forensic Examination of Signatures. San Diego: Elsevier.
2
 Caligiuri, M.P., & Mohammed, L.A. (2012). The Neuroscience of Handwriting:
Applications for Forensic Document Examination. Boca Raton: CRC Press/Taylor
& Francis Group.

                                    Page 5 of 30
APPX-000410
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 411 of 880




   10.   I have testified as an expert witness in court and depositions more than 150

times on issues of signature, handwriting, and document examination in both civil

and criminal cases, including cases in the United States, England, Trinidad &

Tobago, and St. Vincent.

   11.   I received a Ph.D. from La Trobe University in Melbourne, Australia in

human biosciences, where I wrote my thesis on signature examination: “Elucidating

static and dynamic features to discriminate between signature disguise and

signature forgery behavior.” Prior to that, I received my undergraduate degree in

science at the University of West Indies; underwent a two-year training program in

document examination at the Trinidad and Tobago Forensic Science Center; and

received a master’s degree in forensic sciences at National University in San Diego,

California.

   12.   My curriculum vitae is attached as Exhibit A, and a Testimony Listing for

the past five years is attached as Exhibit B. I am being compensated at a rate of

$400.00 per hour. My compensation in this matter is not in any way contingent on

the content of my opinion or the outcome of this matter.

                            II.   BACKGROUND

   13.   For this Declaration, I reviewed the Plaintiff’s Original Complaint filed in

this matter; the State of Texas Early Voting Ballot Board Handbook for Election

Judges and Clerks 2018 (Updated January 2018); and relevant academic literature.


                                    Page 6 of 30
APPX-000411
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 412 of 880




   14.    Based on my review of the Complaint in this lawsuit, the laws challenged

therein, Chapter 87 of the Texas Election Code, and the State of Texas Early Voting

Ballot Board Handbook for Election Judges and Clerks 2018 (Updated January

2018), I understand that a group of election officials known as the Early Voting

Ballot Board (EVBB) and/or the Signature Verification Committee (SVC) is

required to compare the signatures on mail-in ballot applications and mail-in ballot

return envelopes. § Senate Bill 5, 85th Legislature, First Called Session, (2017) [Sec.

87.041(c)].

   15.    Signature verifications are conducted by the EVBB. The voter’s signature

may be accepted if, “neither the voter's signature on the ballot application nor the

signature on the carrier envelope certificate is determined to have been executed by

a person other than the voter, unless signed by a witness” Texas Election Code

87.041 (b) (2). In making this determination, the EVBB is guided by Texas Election

Code 87.041 (e) and (f).

   16.    In some jurisdictions, verifications of voter’s signatures may also be

conducted by a Signature Verification Committee ( SVC) that is appointed by the

Early Voting Clerk. The SVC “compares signatures on applications and

corresponding carrier envelopes only to determine that the signatures on these

documents are of the same person.” [Sec. 87.027(i)]. The SVC may use electronic




                                     Page 7 of 30
APPX-000412
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 413 of 880




copies of the mail ballot application and carrier envelope certificate for comparing

signatures.

   17.    The EVBB makes a determination if the SVC cannot determine whether

the signatures are made by the same person. The EVBB cannot overturn a decision

of the SVC that determines the signatures are by one writer. However, the EVBB

can overturn, by majority vote, a decision of the SVC that the signatures were

completed by different writers.

   18.    The signatures may be original “wet-ink” or electronic copies.

   19.    Neither the statutes governing the signature matching process nor the State

of Texas Early Voting Ballot Board Handbook for Election Judges and Clerks 2018

(Updated January 2018) provide any guidance to elections officials on how to

compare signatures.

   20.    Based on my understanding, Texas election officials are lay individuals,

meaning they are not required to have any training, certification, or experience in

document examination or signature comparison.

   21.    Based on my understanding, there are no further written statewide

standards or procedures for election officials to evaluate whether a signature on a

mail-in ballot application or ballot return envelope match each other, or match a

signature in the qualified voter file or voter registration card.




                                       Page 8 of 30
APPX-000413
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 414 of 880




                  III.   SUMMARY OF CONCLUSIONS

   22.   The Texas signature match procedures do not set forth sufficient standards

for determining whether a signature on a mail-in ballot application or return

envelope match each other or match a voter signature displayed in the qualified voter

file or on the voter’s registration card, which results in error-prone determinations.

Based on my review of the election statutes and Texas Early Voting Ballot Board

Handbook, Texas also does not require election officials to have any training in

signature examination and does not require that election officials be provided

examination equipment, such as proper light sources and microscopes.

   23.   Based on my experience and my review of the academic literature, it is my

opinion that in these circumstances, Texas election officials are likely to make

erroneous signature comparison determinations.

   24.   Determining whether a signature is genuine is a difficult task for even a

trained FDE, as signatures are written in different styles with varying levels of

readability and variability. Laypersons, such as Texas election officials, have a

significantly higher rate of error in determining whether signatures are genuine.

Laypersons are also more likely to wrongly determine that authentic signatures are

not genuine than to make the opposite error. In other words, Texas election officials

are significantly more likely than trained examiners to make an incorrect signature-




                                     Page 9 of 30
APPX-000414
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 415 of 880




comparison determination and are particularly likely to incorrectly decide that the

signatures are not signed by the same person.

   25.      The high rate of error among laypersons generally results from the inability

to distinguish between normal “variations” in one individual’s signatures as opposed

to “differences” resulting from multiple signers. An individual’s signatures may vary

for myriad reasons, including age, health, native language, and writing conditions.

Laypersons lack the tools and training to properly account for signature variation,

which leads to erroneous mismatch determinations that are particularly pronounced

in populations with greater signature variability, such as the elderly, disabled,

individuals suffering from poor health, young voters (18-21), and non-native English

speakers.

   26.      These signature-determination errors are further compounded for Texas

election officials with diminished eyesight or “form blindness” (a type of

impairment in visual perception defined below)—both of which impact an

individual’s ability to make accurate handwriting authenticity determinations. While

FDEs are screened for these traits, Texas law and guidance regarding signature

comparison do not require election officials to undergo such screening.

   27.      According to Senate Bill 5, 85th Legislature, First Called Session, (2017),

the EVBB/SVC may compare signatures with two or more signatures the voter made

within the preceding six years and on file with the voter registrar or county clerk to


                                      Page 10 of 30
APPX-000415
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 416 of 880




determine whether signatures are those of the voter. Under current law, the

comparison can be used to determine whether the signatures are those of the same

voter (i.e. to accept or reject.)

    28.   At a minimum, ten signature samples are usually required for an accurate

signature determination to account for an individual’s signature variability, given

proper examination conditions.3 However, this minimum amount can increase

exponentially in cases where the writer is ill, disabled, elderly, or has other

handwriting issues.

    29.    The Texas Early Voting Ballot Board Handbook includes the following

categories of voters as having valid reasons for early voting. 1. Persons who are 65

years of age or older on election day. [Sec. 82.003] and, 2. Persons who have a

sickness or physical condition that prevents them from appearing at the polling place

on election day without a likelihood of needing personal assistance or injuring their

health. Expected or likely confinement for childbirth on election day is sufficient

cause to entitle a voter to vote early by mail on the ground of disability. [Sec. 82.002]

    30.   Further, if election officials have insufficient time to compare signatures,

that would likely lead to additional erroneous determinations. A signature

comparison may normally take a minimum of two hours.



3
 Hilton, O. (1965). A further look at writing standards. The Journal of Criminal
Law, Criminology and Police Science, Vol. 56, No. 3, p. 383.

                                      Page 11 of 30
APPX-000416
       Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 417 of 880




     31.    In sum, it is my opinion that Texas’s current signature matching rules and

procedures, which allow individuals without adequate training—and without

guidance—to reject mail-in ballots and ballot applications for signatures they deem

to be non-matching, will result in a significant number of erroneous rejections.

                          IV.   ANALYSIS AND OPINIONS

     A. Texas Election Officials are likely to make erroneous signature
        Comparison Determinations.
     32.    Individuals untrained in signature examination, like Texas election

officials, are very likely to make mistakes when comparing signatures and are

particularly likely to reject signatures erroneously as inauthentic or non-matching

when they are in fact written by the same individual. These rejections are considered

“Type II”4 errors, and laypersons are more likely than FDEs to make such errors for

several reasons. First, untrained election officials cannot reliably determine whether

signatures are written by different individuals or whether the signatures are written

by one person but exhibit natural variations. Second, untrained reviewers do not

account for the many reasons for naturally varying signatures, causing them to

erroneously reject authentic signatures. This is particularly true for writers who are

poorly educated, learned English as a second language, elderly, disabled, young, or

have health conditions. Third, untrained elections officials also fail to account for



4
    Infra paragraph 33.

                                      Page 12 of 30
APPX-000417
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 418 of 880




the different signature styles and features, leading to erroneous rejections. Lastly,

Texas election officials are not tested for form blindness like FDEs, a condition that

impacts their ability to accurately review signatures.

          i.       Untrained laypersons are more likely than FDEs to
                   erroneously determine authentic signatures are inauthentic.

    33.   There are two types of errors in signature examination. Type I errors occur

when a non-genuine signature is deemed to be genuine, and a Type II error occurs

when a genuine signature is concluded to be non-genuine. Type II errors are

considered to more egregious than Type I as, in criminal cases an innocent writer

may be charged based on an FDEs Type II error.

    34.   Compared to FDEs, laypersons have higher so-called Type II error rates.

In a 2001 study reviewing the error rates of FDEs and laypersons in comparing six

genuine signatures with six non-genuine signatures, laypersons made Type II errors

in 26.1% of cases while trained signature FDEs made such errors in 7.05% of cases.5

That means that laypersons are more than 3 ½ times more likely to declare an

authentic signature non-genuine—which, in the case of signatures on mail-in ballots

and ballot applications, would mean that election officials would reject more than

3 ½ times the number of ballots and applications than FDEs. It should be noted that




5
 Kam M., Gummadidala K., Fielding G., Conn R. (2001). Signature Authentication
by Forensic Document Examiners. Journal of Forensic Science, 46(4):884-888.

                                     Page 13 of 30
APPX-000418
          Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 419 of 880




for this study, six specimen signatures were used. If, as in Texas elections, only one

genuine signature is used for comparison, it is highly likely that the error rate for

both experts and laypersons would increase significantly.

     35.      This study also found that laypersons are much more likely to make Type

II errors than Type I errors, although laypersons are still substantially more likely to

make Type I errors than trained FDEs (laypersons made Type I errors in 6.47% of

cases while trained FDEs made such errors in 0.49% of cases).6 A Type II error is

considered among FDEs as being more egregious than a Type I error for signature

verification.

     36.      Similarly, a study conducted in Australia found that FDEs were

statistically better than laypersons in determining genuineness or non-genuineness.

The FDE group had a 3.4% error rate while the laypersons had a 19.3% error rate.7

It must be noted that these error rates occurred when adequate signature samples

and examination time were available. It can safely be assumed that the error rate

will rise when inadequate comparison samples and time are available to the

screener.




6
    Id.
7
  Sita, J., Found, B., & Rogers, D. (2002). Forensic handwriting examiners expertise for
signature comparison. J. Forensic Sci. 47(5).

                                         Page 14 of 30
APPX-000419
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 420 of 880




          ii.      Texas election officials cannot reliably determine whether
                   signatures are written by different individuals or by one
                   individual and exhibit natural variations.

    37.   Determining whether signatures are made by the same or different

individuals requires a reviewer to discern whether a feature or combination of

features in signatures are “differences” or “variations.” Variations are deviations

among repetitions of the same handwriting characteristic(s) that are normally

demonstrated in the habits of each writer. A significant difference is an

individualizing characteristic that is structurally divergent between handwritten

items, that is outside the range of variation of the writer, and that cannot be

reasonably explained.8

    38.   In the field of signature examination, unexplainable “differences” between

signatures suggest that different individuals wrote the signatures, whereas

“variations” between signatures mean that one individual wrote the signatures.

Determining whether signature features are “differences” or “variations” is one of

the most difficult determinations in signature examinations, even for experienced

FDEs.

    39.   To make such a judgment reliably requires, at a minimum:




8
 Scientific Working Group for Documents Standard for the Examination of
Handwritten Items (www.swgdoc.org).

                                    Page 15 of 30
APPX-000420
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 421 of 880




          • Extensive training with different types of signatures: Becoming an FDE

              requires at least two, and typically three, years of full-time training with

              an experienced examiner, with at least eighteen months of training in

              the examination of signatures and handwriting. FDEs learn the science

              of signature examination, gain experience in casework, and are tested

              for proficiency.

          • Adequate magnification and lighting equipment.

          • Excellent eyesight.

          • Adequate time: Insufficient time examining signatures is conducive to

              making errors. For example, one study found that FDEs spent more

              time looking at the questioned and known signatures than laypersons,

              and their evaluations were more accurate.9

Without these elements, Texas election officials are likely to misconstrue legitimate

and expected “variations” between one individual’s signatures for “differences” in

signatures between two individuals, and conclude incorrectly that someone other

than the registered voter signed the mail-in ballot or ballot application.




9
  Merlino, M., Freeman, T., Dahis, V., Springer, V., et al. (Jan. 2015). Validity,
Reliability, Accuracy, and Bias in Forensic Signature Identification. Department of
Justice Grant 2010-DN-BX-K271, Document 248565, https://www.ncjrs.gov/
pdffiles1/nij/grants/248565.pdf.

                                      Page 16 of 30
APPX-000421
       Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 422 of 880




         40. This is illustrated by the case of voter Dr. George Richardson whose

signature was incorrectly rejected. While there are pictorial dissimilarities between

the two signatures, the EVBB may not have considered the possible reasons10 for

these apparent differences. Dr. Richardson’s compared signatures are illustrated

below. Copies of the submitted documents bearing Dr. Richardson’s signatures are

attached as Exhibit C.




 BALLOT BY
 MAIL
 REQUEST
 FORM




 MAIL-IN
 BALLOT
 SIGNATURE




10
     Infra paragraph 41.

                                    Page 17 of 30
APPX-000422
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 423 of 880




           iii.         Untrained reviewers erroneously reject authentic signatures
                        because they do not account for the many reasons for
                        naturally varying signatures.

     41.   Further, an individual’s signatures may vary for myriad reasons, and to

properly determine whether signatures are written by the same individual, one must

consider the various reasons why features of the same individual’s signatures may

visually appear different. In one of the leading textbooks on handwriting

examination, authors Roy Huber & A.M. Headrick identified twenty common

reasons why individuals’ signatures may appear to show variations:

           • Adequacy of standards (or samples)—inadequate standards in terms of

                  quantity and contemporaneousness will not be representative of the

                  writer’s range of variation. Variations may therefore be interpreted as

                  differences.

           • Accidental occurrences—i.e., these are one-off variations that will not

                  appear in the specimen signatures.11 Misinterpretation may lead to a

                  decision of difference versus variation.

           • Alternative styles—i.e., some writers have alternate signature styles.

                  This may not be represented in the specimens.

           • Ambidexterity.


11
   A specimen signature is a signature that is known to have been written by a person.
It is not disputed. Typical specimens are Driver’s Licenses and Identification Cards.

                                         Page 18 of 30
APPX-000423
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 424 of 880




        • Carelessness or negligence.

        • Changes in the health condition of writer.

        • Changes in the physical condition of writer—e.g., fractures, fatigue, or

              weakness may alter features of an individual’s signature.

        • Changes in the mental condition or state of the writer.

        • Concentration on the act of writing.

        • Disguise or deliberate change.

        • Drugs or alcohol.

        • Influence of medications.

        • Intentional change for later denial.

        • Nervous tension.

        • Natural variations—i.e., inherent variation as a result of differences in

              neuro-muscular coordination.

        • Writing conditions—e.g., the individual’s place or circumstances, such

              as in a moving vehicle or at a stationary table.

        • Writing instrument—e.g., a pen versus a stylus.

        • Writing position—e.g., the individual’s stance.

        • Writing surface—e.g., paper versus electronic screen.

        • Writing under stress.



                                      Page 19 of 30
APPX-000424
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 425 of 880




Examiners must consider each of these reasons in determining whether a feature is

a “difference” created by different writers or whether the feature is simply a

“variation” from the same writer. It is very unlikely that a Texas election official

will have the knowledge, training, and experience to properly account for these

factors.

     42.   Laypersons are significantly more likely than FDEs to incorrectly reject

authentic signatures of illiterate writers12, writers for whom English is a second

language, elderly writers, disabled writers, and writers with health conditions13,14 to

be non-genuine. Studies have shown that these types of writers tend to have less pen

control than most other writers, and therefore would have a greater range of variation

in their signatures. And the increased variation in the signatures of these groups only

compounds laypersons’ tendencies to err on the side of incorrectly finding authentic

signatures to be non-genuine.




12
  Hilton, O. (1965). A further look at writing standards. Journal of Criminal Law,
Criminology, and Police Science, Vol. 56, No. 3, pp.383.
13
 Hilton, O. (1956). Influence of serious illness on handwriting identification.
Postgraduate Medicine, Vol. 19, No. 2.
14
  Hilton, O. (1969). Consideration of the writer’s health in identifying signatures
and detecting forgery. Journal of Forensic Sciences, Vol. 14, No. 2, pp. 157-166.

                                     Page 20 of 30
APPX-000425
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 426 of 880




     43.   Since signatures are developed as a motor program in the brain 15, the

signatures of writers for whom English is a second language are more likely to

exhibit wide ranges of variation, as these writers will have to discard their former

learned motor program and develop a new one for their new signature style. For

instance, a writer who first learned to write in a non-Latin-based script, such as

Chinese, will naturally show more variation when signing a document in English

than a native writer. Likewise, where the writer’s native language is written right to

left, such as Urdu, the writer’s signature may also be more likely to show variations

in letter slanting. Qualified, experienced experts in the area of signature verification

would know and account for these factors in evaluating signatures; Texas election

officials, even if put through a short training session, are unlikely to be able to

accurately account for these differences, particularly in an expedient time frame or

when only one or a few specimen signatures are available for comparison.

     44.   Furthermore, young voters (ages 18 to 25) are not likely to have fully

developed signatures. According to Huber & Headrick (1999), “the development

and progress of one’s handwriting passes through four stages in the course of a

lifetime: (1) the formative stage, (2) the impressionable or adolescent stage, (3) the




15
  Mohammed, L. (2019). Forensic Examination of Signatures. Elsevier: San
Diego, pp. 5-16.

                                     Page 21 of 30
APPX-000426
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 427 of 880




mature stage, and (4) the stage of degeneration.”16 The signatures of young voters

will fall between stages 2 and 3. The U.S. Postal Service has reported that “writer[s]

achieve graphic maturity by the 20th birthday.”17 Handwriting was developed as a

means of communication18, whereas signatures are developed as a means of

identification19. Signatures tend to be more personalized and can therefore be

considered as an over-developed form of handwriting. It follows that young writers

today will not have developed signatures until later in life. This is exacerbated as

young writers will presumably need to sign less often due to the increased use of

personal identification numbers (“PINs”) and other non-handwritten forms of

identification. Their signature development can reasonably be expected to take

longer than for previous generations. This will lead to an increased range of variation

in a young writer’s signature. The handwriting of adolescents can cause difficulties

even for trained FDEs. Comparisons by untrained individuals of young voters’


16
 Huber, R.A. & Headrick, A.M. (1999). Handwriting Identification: Facts and
Fundamentals. Boca Raton, FL: CRC Press.
17
  Bureau of the Chief Postal Inspector (1966), 20th Century Handwriting Systems
and Their Importance to the Document Analyst.
18
   Plamondon, R., Srihari, S. (2000). Online and off-line handwriting recognition:
a comprehensive survey. IEEE Transactions on Pattern Analysis and Machine
Intelligence, Volume: 22, Issue:1, Jan.
19
   Srihari S.N., Srinivasan H., Chen S., Beal M.J. (2008). Machine Learning for
Signature Verification. In: Marinai S., Fujisawa H. (eds) Machine Learning in
Document Analysis and Recognition. Studies in Computational Intelligence, Vol
90. Springer, Berlin, Heidelberg, p. 389.

                                     Page 22 of 30
APPX-000427
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 428 of 880




signatures on mail-in ballot applications and return envelopes will exacerbate the

potential for error in rejecting their ballots.20

            iv. Texas elections officials also fail to account for the different signature
            styles and features, leading to erroneous rejections.

     45.    One of the reasons that accurate signature comparison determinations

prove difficult, even for a trained FDE, is that signatures are written in three different

styles21:

            • Text-based: Nearly all the letters can be interpreted.




            • Mixed: More than two, but not all, letters can be interpreted.




            • Stylized: No letters can be interpreted.




20
 Cusack, C.T & Hargett, J.W. (1989). A Comparison Study of the Handwriting of
Adolescents. Forensic Science International, 42(3):239-248.
21
  Mohammed, L., Found, B., Rogers, D. (2008). Frequency of signature styles in
San Diego County. Journal of the American Society of Questioned Document
Examiners, Vol. 11, No. 1.

                                       Page 23 of 30
APPX-000428
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 429 of 880




These signature styles exhibit significantly different characteristics that impact the

signature-matching analysis, and by extension, the determination of whether

signatures are genuine. For example, kinematic features of signatures, such as size,

velocity, changes of acceleration, and pen pressure are important in determining

whether a signature is genuine. Yet these kinematic features vary between the same

individual’s signatures, with the degree of variations often dependent on the

signature style. The kinematic features of stylized signatures, for example, vary more

significantly than the kinematic features of text-based signatures. And the less

legible a signature becomes, the more the election official depends on their pattern

recognition ability. Thus, signature styles can have an impact on the determination

of genuineness or non-genuineness. Unfamiliarity with the different signature styles

may impact a reviewer’s ability to determine whether two signatures come from the

same person, and would likely cause a lay person to decide that the compared

signatures exhibit “differences” when the changes in features are simply

“variations.”

   46.    To determine whether signatures are made by the same individual, a

reviewer should focus on holistic features of signatures, such as alignment, slant,

pen lifts, rhythm, the size of writing, the slope or slant of the letters, or other

characteristics that are diagnostic of the process used to create signatures. These

features are subtle, and a writer is usually unaware of the features, as they are excited


                                      Page 24 of 30
APPX-000429
       Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 430 of 880




by the writer’s subconscious motor program. These subtle features provide

significant evidence of genuineness because they occur in natural handwriting. Lay

persons, however, often focus instead on more eye-catching features in evaluating

signatures. For example, an eye-tracking study on signature examination found that

“lay participants focused to a greater extent on individual features such as arches,

eyelets, hooks, shoulders, connections, troughs, or other individual features” that

catch the eye, and “appear[ed] less likely to use holistic features.”22 But focusing on

these eye-catching features is problematic because these are the types of features that

a simulator will try to capture. Properly utilizing the subtle, holistic features of

signatures to determine genuineness, however, requires both training and adequate

time for review.

            v. Texas election officials are not tested for form blindness, increasing
            the risk of erroneous signature match determinations.

     47.    A laypersons’ ability to make consistently correct determinations as to the

genuineness of a signature may also be impacted by a condition known as “form

blindness,” which impairs “the ability to see minute differences in angles, forms, and

sizes.”23 Most ophthalmologists agree that form perception is not an eye problem but


22
     Merlino, supra note 9.
23
  Bertram, D. (2009). Univ. of S. Miss. Form Blindness Testing: Assessing the
Ability to Perform Latent Print Examination by Traditional Versus Nontraditional
Students Dissertations. 996, p. 33; Byrd, J. & Bertram, D. (2003). Form-Blindness.
Journal of Forensic Identification, 53(3):315-341.

                                      Page 25 of 30
APPX-000430
        Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 431 of 880




rather a translational problem. That is, “it is a perceptual inability to distinguish the

small differences between shapes, colors, and patterns.”24 Therefore, in most cases,

form blindness goes undetected, but diminishes a reviewer’s ability to make accurate

determinations of a signature’s genuineness.25 And while FDEs must pass a form

blindness test26 before being trained in handwriting identification, Texas requires no

such test for election officials. There is thus a risk that some election officials have

form blindness and are particularly prone to making erroneous signature

determinations.

      B. Even trained FDEs are likely to make erroneous signature comparison
         determinations under Texas’s signature matching procedures.

      48.    Even for trained FDEs, Texas’s signature matching process would be

prone to erroneous determinations due to the limited number of comparison

signatures and the lack of proper equipment.

      49.     Normally, FDEs require multiple specimen signatures for comparison

with a questioned signature, and often more if issues such as age or illness are

involved. These specimens are required to adequately determine the range of

variation of the writer and properly account for the reasons for variation within an


24
  Moody, Meredith G., “Form-Blindness and Its Implications: A Verification Study”
(2016); Honors Theses; Paper 388.
25
     Id., p. 32.
 Osborn, A.S.(1946). Questioned Document Problems 2nd. Ed., Boyd Printing
26

Company, pp. 231-250.

                                      Page 26 of 30
APPX-000431
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 432 of 880




individual’s signatures discussed above. Indeed, no two complex, skillfully written,

genuine signatures of one writer have ever been found to be exactly alike, but such

a statement should be understood to be true speaking microscopically, and not as the

carpenter measures27. This is so because signatures are the product of a motor

program developed in the brain after practice and then executed with neuro-muscular

coordination, and many factors can influence an individual’s motor program and

neuro-muscular coordination, including the factors discussed above. Inadequate

standards, or failure to use adequate specimens fully representing the range of

variation in a writer’s signature, is well-known source of error.28

     50.   Features observed in the questioned signature(s) may not be observed in

the inadequate specimens. This may lead to an erroneous interpretation of a feature

as a difference (two writers) or variation (one writer). Because Texas election

officials are only required to compare the signature on the mail-in ballot application

or ballot return envelope with one reference signature, they cannot distinguish

accurately between features, variations, or differences.

     51.   Furthermore, in many instances, Texas election officials may compare a

voter’s original “wet-ink” signature on the mail-in ballot application or ballot return



 Osborn, A. (1910). Questioned Documents. The Lawyers’ Publishing Co.,:
27

Rochester, NY, p. 281.
28
  Huber, R.A. & Headrick, A.M. (1999). Handwriting Identification: Facts and
Fundamentals. Boca Raton, FL: CRC Press.

                                     Page 27 of 30
APPX-000432
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 433 of 880




envelope with electronic copies of the signature on the mail-in ballot application or

ballot return envelope.

     52.   Comparing a digitized signature with an original “wet-ink” signature has

many inherent limitations, some of which are caused by the resolution of the

digitized signature, whether the digitized signature is being viewed on a monitor or

as a printed item, and the writing instruments used for each signature. If the

resolution on monitor is low, or if the digitized signature is a poor copy of the

original signature to begin with, this would make it very difficult for an untrained

examiner to assess the line quality of the signature.

     53.   Finally, as discussed above, Texas does not require election officials to use

or be provided with proper equipment, such as magnification and lighting

equipment. “[T]the microscope is the instrument which makes it possible to see

physical evidence directly that otherwise may be invisible. . . .” 29 Without this type

of equipment, even a well-trained eye may make errors in a signature authenticity

determination.




29
  Osborn, A. S. (1929). Questioned Documents. 2nd. Ed. Boyd Printing Company,
Albany, N.Y., USA.

                                      Page 28 of 30
APPX-000433
        Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 434 of 880




                                 V.   CONCLUSION

      54.    Based on the studies cited above30 laypersons had significantly higher error

rates than experts in determining signature authenticity. These tests were conducted

under conditions where the participants had adequate specimens, lighting, time, and

examination equipment. For the reasons stated herein, it is my professional opinion

that there is a high likelihood that Texas election officials will make erroneous

signature match determinations given the limited specimens, time, and equipment

that they will have to conduct the signature verifications.

      55.    In particular, Texas election officials are significantly more likely to

erroneously conclude that authentic signatures are not genuine than they are to make

the opposite error—to accept inauthentic signatures as genuine. These erroneous

determinations result from the inherent difficulty in making reliable signature

authenticity determinations, particularly where, as here, the reviewer lacks training,

is provided with an insufficient number of comparison signatures, and does not have

access to proper equipment. The use of digitized signatures as a reference sample

for comparison with an original “wet-ink” signature will most likely exacerbate the

error rate. In this context, Texas’s signature matching procedures are all but

guaranteed to result in the erroneous rejection of mail-in ballots.

                                      *      *      *

30
     Supra notes 4, 5, 6, 8.

                                       Page 29 of 30
APPX-000434
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 435 of 880




APPX-000435
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 436 of 880




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION



DR. GEORGE RICHARDSON, ROSALIE
WEISFELD, AUSTIN JUSTICE
COALITION, COALITION OF TEXANS
WITH DISABILITIES, MOVE TEXAS
CIVIC FUND, LEAGUE OF WOMEN
VOTERS OF TEXAS, and AMERICAN GI            Civil Case No. 5:19-cv-00963
FORUM OF TEXAS, INC.,
     Plaintiffs,
      v.


TEXAS SECRETARY OF STATE,
TRUDY HANCOCK, in her official
capacity as BRAZOS COUNTY
ELECTIONS ADMINISTRATOR, and
PERLA LARA in her official capacity as
CITY OF MCALLEN, TEXAS
SECRETARY, Defendants.


              DECLARATION OF DR. LINTON A. MOHAMMED




                            EXHIBIT A




APPX-000436
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 437 of 880



                 Forensic Science Consultants, Inc.
433 Airport Boulevard, Suite 406                                                         Linton A. Mohammed, Ph.D.
Burlingame, CA 94010-2017                                                               Forensic Document Examiner

                                                              Diplomate: American Board of Forensic Document Examiners
Tel: 650-548-1652                                   Diploma in Document Examination - Forensic Science Society (England)
lamqde@gmail.com                                                    American Society of Questioned Document Examiners
www.qdexams.com                                                                               (Member & Past-President)
                                                                         American Academy of Forensic Sciences (Fellow)




                                   Linton A. Mohammed
                                    CURRICULUM VITAE

WORK EXPERIENCE

Forensic Science Consultants, Inc., 01/2012 - present
San Francisco, CA
Duties: Forensic Document Examination, expert testimony; research;
management.

        dba Rile, Hicks, & Mohammed, Forensic Document Examiners,
        10/2010 – 01/2012
        Long Beach, CA; San Francisco, CA
        Duties: Forensic Document Examination, expert testimony; research;
        management.

        dba Associated Document Examiners, 10/1997 – 09/2010
        [with approval of San Diego County Sheriff’s Department]
        San Diego, CA
        Duties: Forensic Document Examination, expert
        testimony; research; management.

San Diego County Sheriff’s Department Regional Crime Laboratory, 08/1996 –
10/2010
San Diego, CA
Senior Forensic Document Examiner, (2002 – 2010)
Forensic Document Examiner, (1996 – 2002)
Duties:
Conducted examinations in the most complex cases involving: signatures,
handwriting, typewriting, machine printing, commercial printing, photocopies, hand
stamps, ink, paper, indented impressions, binding materials; restoration and
decipherment of alterations, erasures, and obliterations.
Technical Lead - Questioned Documents Section.
Provided training and mentorship for junior examiners. Principal trainer in Forensic
Document Examination for Marie Durina (07/2003- 08/2006) and Brenda Lanners
(10/2009- 09/2010).
Provided training for investigators and attorneys.
Provided expert testimony in courts of law.



APPX-000437
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 438 of 880
CURRICULUM VITAE – LINTON A. MOHAMMED

Conducted research, presented results at forensic science conferences, and
published in peer-reviewed journals.
Produced and maintained the Questioned Documents Section Quality Manuals.
Oversaw the Questioned Documents Section’s ASCLD-LAB accreditation status.
Acted as an Audit Team Captain or part of audit teams as per the Laboratory’s
ASCLD-LAB accreditation protocols.
Participated in proficiency testing.

Laboratory of the Government Chemist, 07/1993 – 07/1996
Teddington, Middlesex, England
Forensic Document Examiner

Caribbean Institute of Forensic Investigations Ltd., 06/1992 – 07/1993
Forensic Document Examiner
Trinidad, West Indies

Trinidad and Tobago Forensic Science Center, 01/1989 – 06/1992
Forensic Document Examiner; Safety Officer
Trinidad, West Indies

Trinidad and Tobago Forensic Science Center, 12/1986 – 12/1988
Chemist 1
Two-year full-time training program in Document Examination. (December 1986-
December 1988) at the Trinidad and Tobago Forensic Science Center, Port of Spain,
Trinidad. Mr. Robert Fawcett (Staff Sergeant [retired], Royal Canadian Mounted
Police) conducted the training, which included the examination of: signatures,
handwriting, typewriting, machine printing, commercial printing, photocopies, hand
stamps, ink, paper, indented impressions, binding materials; restoration of alterations,
erasures, and obliterations, photography, and court testimony.

EDUCATION

Ph.D. (Human Biosciences)
La Trobe University, Melbourne, Australia, 2012 Thesis: “Elucidating spatial
and dynamic features to discriminate between signature disguise and
signature forgery behavior”
Supervisors: Assoc. Prof. Doug Rogers and Dr. Bryan Found

Master of Forensic Sciences
National University, San Diego, CA, 2005

Bachelor of Science (General) [Honors]
University of the West Indies, St. Augustine, Trinidad & Tobago, 1984




                                                                               Page 2 of 13
APPX-000438
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 439 of 880
CURRICULUM VITAE – LINTON A. MOHAMMED

TEACHING EXPERIENCE

Oklahoma State University, 2006 – present:
Adjunct Assistant Professor
Master of Forensic Sciences Administration and Graduate Certificate in Questioned
Documents (online programs)
o     Graduate course: Historical Aspects of Questioned Documents (4 hours per
      week during a semester)
o     Graduate course: Technical Aspects of Questioned Documents (4 hours per
      week during a semester).

PROFESSIONAL CERTIFICATIONS

▪     Certificate of Qualification in Forensic Document Examination (No. 298)
      American Board of Forensic Document Examiners, Inc., 1998 (re-certified
      every 5 years since 1998 to present).

▪     Diploma in Document Examination
      Chartered Society of Forensic Sciences, 1996
      (re-certified every 5 years since 1996 to present).

TESTIMONY EXPERIENCE

Testified over 100 times as an expert witness in Forensic Document Examination in
USA (Federal & State courts, depositions), England (High Court & Magistrates’ Court),
and the Caribbean (High Court & Magistrates’ Court).

AWARDS

2019: Ordway Hilton Award – American Academy of Forensic Sciences Questioned
Documents Section (In Recognition of Outstanding Contributions to Forensic Document
Examination).

2012: New Horizon Award – American Board of Forensic Document Examiners, Inc.
(In Recognition of Exceptional Contributions in Scientific Research for the Advancement
of Forensic Document Examination).

PUBLICATIONS

Books

Mohammed, L. Forensic Examination of Signatures. Elsevier, 2019.

Caligiuri, M. & Mohammed, L. The Neuroscience of Handwriting: Applications for
Forensic Document Examination. Taylor & Francis: Boca Raton, 2012.




                                                                          Page 3 of 13
APPX-000439
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 440 of 880
CURRICULUM VITAE – LINTON A. MOHAMMED


Papers

  1. Caligiuri, M., & Mohammed, L. (2019). Signature Dynamics in Alzheimer’s
     Disease. Forensic Science International 302 (2019)109880.

  2. Ascicioglu, F., Tekin, T., Ozbek, N., Cevik, F., Ozcan, F., Mohammed, L. (2019).
     Prepared Disappearing Ink and Decipherment of Documents. J. Forens. Sci. doi:
     10.1111/1556-4029.14084

  3. Caligiuri, M., Mohammed, L., Lanners, B., Hunter. G. (2018). Kinematic
     Validation of FDE Determinations about Writership in Handwriting
     Examination: A preliminary study. Journal of the American Society of
     Questioned Document Examiners, Vol, 21, No. 1.

  4. Mohammed, L., Found, B., Caligiuri, M., Rogers, D. (2015). Dynamic
     Characteristics of Signatures: Effects of Writer Style on Genuine and
     Simulated Signatures. Journal of Forensic Sciences, January 2015, Vol. 60,
     No.1.

  5. Mohammed L.A. (2013). History of the Forensic Examination of Documents.
     In: Siegel JA and Saukko PJ (eds.) Encyclopedia of Forensic Sciences,
     Second Edition, pp. 386-390. Waltham: Academic Press.

  6. Caligiuri, M., Mohammed, L., Found, B., & Rogers, D. (2012). Nonadherence to
     the Isochrony Principle in Forged Signatures. Forensic Science International
     223 (2012) 228–232.

  7. Mohammed, L., Found, B., Caligiuri, M., Rogers, D. (2011). The Dynamic
     Character of Disguise Behavior for Text-Based, Mixed, and Stylized
     Signatures. J Forensic Sci, January 2011, Vol. 56, No. S1 pp. S136-141).

  8. Mohammed, L., Ostrum, B. (2010). Using Adobe Photomerge™ for
     Demonstrative Evidence, Journal of the American Society of
     Questioned Document Examiners, Vol. 13, No. 1.

  9. Mohammed, L.A. (2009). Alterations, Erasures, and Obliterations of
     Documents, in Wiley Encyclopedia of Forensic Science, Jamieson, A.,
     Moenssens, A. (eds). John Wiley & Sons Ltd., Chichester, UK, pp. 128-134.

  10. Mohammed, L., Found, B., Rogers, D. (2008). Frequency of Signature Styles
      in San Diego County – Journal of the American Society of Questioned
      Document Examiners, Vol. 11 (1).

  11. Mohammed, L., Richards, G. (2006). Thinking Outside the Box – Journal of the
      American Society of Questioned Document Examiners, Vol. 9 (2).



                                                                         Page 4 of 13
APPX-000440
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 441 of 880
CURRICULUM VITAE – LINTON A. MOHAMMED

    12. Mohammed, L., Jenkinson, G. (2002). Association of counterfeit documents to
        a printing plate by means of half tone dots – Journal of the American Society of
        Questioned Document Examiners, Vol. 5 (1).

    13. Mohammed, L. (1999). Write-On™: A new tool for handwriting comparison -
        Journal of the American Society of Questioned Document Examiners, Vol. 2
        (2).

    14. Mohammed, L. (1999). An evaluation of documents produced by a high-
        speed, high-volume scanning process - Forensic Science Communications,
        Vol. 1 (3).

    15. Mohammed, L. (1998). Sequencing writing impressions and laser printing or
        ink- jet printing using the ESDA - Journal of the American Society of
        Questioned Document Examiners, Vol. 1 (1).

    16. Mohammed, L. (1993). Signature disguise in Trinidad and Tobago - Journal
        of the Forensic Science Society, Vol. 33 (1).

PRESENTATIONS

       Workshops

▪     Non-Destructive Examination of Inks (4 hours).
        o Co-presented with Peter V. Tytell and Derek J. Hammond at the
           77th Annual General Meeting of the American Society of Questioned
           Document Examiners, Cary, NC.

▪     The Forensic Examination of Genuine, Disguised, and Simulated
      Signatures with an Introduction to the Neuroscience and Kinematics of
      Handwriting (2 days)
      o Presented at the Scottish Police Authority, Glasgow, Scotland 2018.

▪     The Forensic Examination of Original and Copied Signatures
      o Presented at The Midwestern Association of Forensic Sciences
        Conference, Cincinnati, OH 2017.

▪     Likelihood Approach and Document Examination: What For?
      o Co-presented with Liv Cadola and Tobin Tanaka at the 21st Triennial
         Meeting of the International Association of Forensic Sciences, Toronto,
         Canada 2017.

▪     The Examination of Skillfully Simulated Arabic Signatures
      o Presented at the 2nd Saudi International Conference on Forensic
        Medicine and Sciences, Riyadh, Kingdom of Saudi Arabia 2017.




                                                                              Page 5 of 13
APPX-000441
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 442 of 880
CURRICULUM VITAE – LINTON A. MOHAMMED

▪   The Forensic Examination of Genuine, Disguised, and Simulated
    Signatures with an Introduction to Kinematics of Handwriting
    o Presented at the Midwestern Association of Forensic Sciences
      Conference, Branson, MO 2016.

▪   Genuine, Disguised, and Simulated Signatures; Kinematics of
    Handwriting; Formal and Informal Signatures
    o Co-presented with Lloyd Cunningham at the Australasian Society of
      Forensic Document Examiners, Inc., Sydney, Australia 2016.

▪   Document Examination in the USA
    o 2-day seminar presented at the Institute of Forensic Science Seminar,
      Beijing, China 2015.

▪   Are Fountain Pens Back in Vogue? Characteristics of Fountain Pen Writing and
    Aqueous Ink Analysis
    o Co-presented with Lloyd Cunningham, Dr. Valery Aginsky, & William J.
      Flynn at the 73rd Annual Meeting of the American Society of Questioned
      Document Examiners, Toronto, Canada 2015.

▪    The Forensic Examination of Genuine, Disguised, and Simulated Signatures –
     with an introduction to the Neuroscience and Kinematics of Handwriting (2
     days)
    o 2-day workshop conducted at the II Brazilian Symposium on
         Forensic Science, Brazilia, Brazil 2015.

▪    The Examination of Skillfully Simulated Signatures
    o Presented at the 67th Annual Meeting of the American Academy of
        Forensic Sciences, Orlando, FL 2015.
    o Presented at Canada Border Services Forensic Laboratory, Ottawa,
        Canada, 2015.

▪   Skillful Freehand Signature Simulation - co-presented with Lloyd Cunningham
    at the Joint Meeting of the American Society of Questioned Documents
    Examiners, Inc. & the Australasian Society of Forensic Document Examiners,
    Inc., Honolulu, HI 2014.

▪   Skillfully Simulated Signatures (1/2 day) – presented at the European
    Network of Forensic Handwriting Examiners (ENFHEX) meeting, Riga,
    Latvia, 2013.

▪   Signature Examination of Healthy and Impaired Writers (1 day) - co-
    presented with Prof. Michael Caligiuri, UCSD, at the American Academy of
    Forensic Sciences Annual Conference, Washington DC, 2013.




                                                                        Page 6 of 13
APPX-000442
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 443 of 880
CURRICULUM VITAE – LINTON A. MOHAMMED

▪    Neural Bases and Characteristics of Signature Formation in Writers with
     Dementia (1/2 day)
     o Co-presented with Prof. Michael Caligiuri, UCSD, at the 70th Annual
       General Meeting of the American Society of Questioned Document
       Examiners, Charleston, SC 2012.

▪     Signature Examination - Translating Basic Science into Practice (1 day)
     o Co-presented with Prof. Michael Caligiuri, UCSD at the
        American Academy of Forensic Sciences Annual Conference,
        Seattle, WA 2010.

     o Co-presented with Prof. Michael Caligiuri, UCSD at the American Society
       of Questioned Document Examiners 68th Annual General Meeting, Victoria,
       BC, Canada, 2010.

▪     Genuine, Disguised, and Forged Signatures (1/2 day)
     o Presented at the 1st Eurasian Congress on Forensic Sciences, Istanbul,
        Turkey, 2008.

     o Presented at the Victoria Forensic Science Centre, Melbourne,
       Australia, 2008.

     o Presented at the European Network of Forensic Handwriting
       Experts (ENFHEX) Meeting, Krakow, Poland, 2009.

      Papers

1. Do, D., & Mohammed, L. (2019). An Evaluation of the Efficacy of an Electrostatic
   Detection Device as a Screening Tool for Latent Prints. Presented at the 1st Joint
   Meeting of the European Network of Forensic Handwriting Experts (ENFHEX)
   and the European Fingerprint Working Group (EFP-WG), Porto Portugal; the
   77th Annual General Meeting of the American Society of Questioned Document
   Examiners, Cary, NC, and the California State Division of the International
   Association for Identification Meeting, Burlingame, CA.

2. Caligiuri, M., Ommen, D., Fuglsby, C., Saunders, C., Mohammed, L., Morris, J.,
   Bird, C. (2019). The Kinematic Modeling of FDE Writership Opinion. Presented
   at the 1st Joint Meeting of the European Network of Forensic Handwriting
   Experts (ENFHEX) and the European Fingerprint Working Group (EFP-WG),
   Porto Portugal; and the 77th Annual General Meeting of the American Society of
   Questioned Document Examiners, Cary, NC.

3. Ommen, D., Fuglsby, C., Saunders, C., Caliguiri, M., Mohammed, L.,
   Buscaglia, J. (2019). Pairwise Comparison Scores for Handwritten Questioned
   Documents. Presented at the American Academy of Forensic Sciences 71st
   Annual Scientific Meeting. Baltimore, MD.



                                                                            Page 7 of 13
APPX-000443
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 444 of 880
CURRICULUM VITAE – LINTON A. MOHAMMED

4. Fuglsby C, Mohammed L, Saunders C, Ommen D, Buscaglia J, Caligiuri M.
   (2018). FDE Conclusion Scales Parts 1 & 2: Reverend Bayes or Professor Kirk?
   Presented at the 76th Annual Conference of the American Society of Questioned
   Document Examiners, Park City, UT.

5. Ommen, D., Fuglsby, C., Saunders, C., Caligiuri, M., Mohammed, L.,
   Buscaglia, J. (2018). Pairwise Scores for Designing Handwritten Document
   Comparisons. Poster presented at Forensics @NIST, Gaithersburg, MD.

6. McClary, C., Mohammed, L., Caligiuri, M. (2018). An Analysis of Forensic
   Document Examiner (FDE) Aptitude in Determining Velocity Rates of Strokes.
   Presented at the American Academy of Forensic Sciences Conference, Seattle,
   WA.

7. Fuglsby, C., Mohammed, L., Buscaglia, J., Saunders, C. (2018). Sufficiency and
   Complexity Factors in Handwriting Examination. Presented at the Impression,
   Pattern, & Trace Evidence Symposium, Washington, DC.

8. Caliguiri, M., Mohammed, L. (2018). Error Rates in Handwriting Examination.
   Presented at the CSAFE Error Rates Symposium, Arlington, VA.

9. Caligiuri, M., Mohammed, L., Lanners, B. & Hunter G. (2017). Kinematic
   Validation of FDE Determinations About Authorship in Handwriting Examination.
   Presented at the 75th Annual Conference of the American Society of Questioned
   Document Examiners, San Diego, CA.

10. Mohammed, L. (2017). The Kinematics of Signatures and Handwriting.
    Presented at the 2nd Saudi International Conference on Forensic Medicine and
    Sciences, Riyadh, Kingdom of Saudi Arabia.

11. Domitrovich, S. Judge, Seaman Kelly, J., Mohammed, L. (2017). A Review of
    the Almeciga V. Center for Investigative Reporting, Inc. Decision: Analysis and
    Counter-Analysis. Presented at the American Academy of Forensic Science
    Conference, New Orleans, LA.

12. Mohammed, L. (2016). Document Examination – not just handwriting. Presented
    to the Young Forensic Scientists Forum, American Academy of Forensic Science
    Conference, Las Vegas, NV.

13. Mohammed, L. (2014). Kinematic approach to signature analysis. Presented
    at the 3rd. International Workshop on Automated Forensic Handwriting
    Analysis, Honolulu, HI.

14. Mohammed, L. (2013). Handwriting stroke kinematics. Presented at the
    Measurement Science and Standards in Forensic Handwriting Analysis
    conference, NIST, Gaithersburg, MD.



                                                                            Page 8 of 13
APPX-000444
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 445 of 880
CURRICULUM VITAE – LINTON A. MOHAMMED

15. Mohammed, L., Found, B., Caligiuri, M., Rogers, D. (2012). Dynamics of stroke
    direction in genuine and forged signatures. Presented at the American Academy of
    Forensic Sciences Conference, Atlanta, GA.

16. Mohammed, L., Found, B., Caligiuri, M., Rogers, D. (2009). Pen pressure as a
    discriminating feature between genuine and forged signatures – Presented at
    the International Graphonomics Society Conference, Dijon, France.

17. Mohammed, L., Found, B., Caligiuri, M, Rogers, D. (2009). Can dynamic features
    be used to discriminate between genuine, auto-Simulated, and simulated
    signatures? - Presented at the 61st Annual Conference of the American Academy
    of Forensic Sciences, Denver, CO.

18. Mohammed, L. (2008). Judicial challenges to expert witness testimony in the USA:
    The Daubert Trilogy -Presented at the 1st. Eurasian Congress on Forensic
    Sciences, Istanbul, Turkey.

19. Mohammed, L., Found, B., Rogers, D. (2008). Genuine and disguised signatures
    – An empirical approach - Presented at the 60th Annual Conference of the
    American Academy of Forensic Sciences, Washington, DC.

20. Mohammed, L., Williams, D. (2006). Preparing demonstrative charts with the use of
    Adobe Photomerge® - Poster presentation, American Academy of Forensic
    Sciences, Seattle, WA.

21. Mohammed, L. (2005). The Edge of Light™ Scanner - Presented at the
     American Academy of Forensic Sciences Conference, New Orleans, LA.

22. Mohammed, L. (2003). Daubert and documents – Presented at the California
    Association of Criminalists Fall Conference, San Diego, CA.

23. Mohammed, L. (2003). A standardized training program for Forensic Document
    Examiners – A proposal- Presented at the 61st Annual Conference of the
    American Society of Questioned Document Examiners, Baltimore, MD.

24. Mohammed, L. (2001). Demonstrative evidence and multi-media technology -
    Presented at the 59th Annual Conference of the American Society of Questioned
    Document Examiners, Des Moines, IA.

25. Mohammed, L., Buglio, J., Shafer, A. (2000). The influence of paper on the
    performance of the VSC-2000 spectrometer - Presented at the 58th Annual
    Conference of the American Society of Questioned Document Examiners,
    Ottawa, Ontario, Canada.

26. Mohammed, L., Buglio, J. (2000). The Association of Forensic Document
    Examiners - Prepared for the 58th Annual Conference of the American Society of
    Questioned Document Examiners, Ottawa, Ontario, Canada.


                                                                           Page 9 of 13
APPX-000445
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 446 of 880
CURRICULUM VITAE – LINTON A. MOHAMMED

27. Mohammed, L. (1992). Cocaine and handwriting - presented at the 50th Annual
    Conference of the American Society of Questioned Document Examiners,
    Milwaukee, WI.

28. Mohammed, L. (1991). Signature disguise in Trinidad and Tobago - presented at
    the 49th Annual Conference of the American Society of Questioned Document
    Examiners, Orlando, FL.

PROFESSIONAL AFFILIATIONS

▪   American Society of Questioned Document Examiners
    o President, 2010 – 2012
    o Vice-President, 2008 – 2010
    o Treasurer, 2006 – 2008
    o Director, 2004 – 2006;
    o Annual Conference Program Chair, 2006 & 2017
    o Chair, Evaluation and Examination Committee, 2002 – 2006
    o Annual Conference Site Chair, 2002

▪   American Academy of Forensic Sciences
    o Fellow – Questioned Documents Section
    o Chair – Questioned Documents Section, 2016 – 2018
    o Chair – Inter-Disciplinary Symposium 2018
    o Co-Chair – Inter-Disciplinary Symposium 2017
    o Secretary – Questioned Documents Section, 2014 – 2016

▪   Canadian Society of Forensic Science

▪   Chartered Society of Forensic Sciences

PROFESSIONAL ACTIVITIES
▪   Member – Academy Standards Board, 2017 –
▪   Member – Expert Working Group on Human Factors in Handwriting Examination,
    National Institute of Standards and Technology, 2015 – 2017.
▪   Member – Physics/Pattern Scientific Area Committee within the National Institute
    of Standards and Technology Organization of Scientific Area Committees
    (NIST/OSAC), 2014 –2016.

▪   Participant in the General Forensics Technology Working Group, National Institute
    of Justice, 2011

▪   Participant in Scientific Working Group on Documents (SWGDOC), 2009 –
    present

▪   Grant reviewer for the National Institute of Justice and affiliated agencies, 2009
    – present


                                                                              Page 10 of 13
APPX-000446
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 447 of 880
CURRICULUM VITAE – LINTON A. MOHAMMED

▪   Editor - Journal of the American Society of Questioned Document Examiners

▪   Editorial Review Board Member:
    o Journal of Forensic Sciences
    o Forensic Science and Technology (China)

▪   Guest reviewer:
    o Forensic Science International
    o Science & Justice
    o Australian Journal of Forensic Science
    o Egyptian Journal of Forensic Sciences
    o Arab Journal of Forensic Sciences & Forensic Medicine
    o IEEE Transactions on Cybernetics

CONTINUING EDUCATION

▪   American Society of Questioned Document Examiners, Park City, UT 2018
    o Write-On 3.0 Workshop
    o The Greatest Forger to Ever Get Caught

▪   American Society of Questioned Document Examiners, San Diego, CA 2017
    o Forensic Science Research: Your Mission to Propose, Innovate, and Collaborate
    o Preparing a Digital Signature File for Forensic Analysis
    o Chinese Handwriting and Signatures Workshop: Hanzi Through the Eyes of the
      Forensic Document Examiner
    o Write or Wrong? Bias, Decision-Making, and the Use of Contextual Information in
      Forensic Document Examination

▪   American Society of Questioned Document Examiners, Pensacola, FL 2016
    o Measuring Frequency Occurrence in Handwriting and Hand Printing
      Characteristics
    o Sequence of Entries Determination – New Approach to Additional Print

▪   American Society of Questioned Document Examiners, Toronto, Canada 2016
    o Principles of Forensic Examination of Arabic Signatures

▪   American Society of Questioned Document Examiners, Honolulu, HI 2014
    o Adobe - Digital Media & Evidence

▪   American Academy of Forensic Sciences, Seattle, WA 2014
    o Science, Law, and the Inferential Process: The Epistemology of
      Scientific Conclusions

▪   National Institute of Standards and Technology (NIST), Gaithersburg, MD 2013.
    o Measurement Science and Standards in Forensic Handwriting Analysis

▪   American Academy of Forensic Sciences, Atlanta, GA, 2012
    o Paper Fundamentals for Forensic Document Examiners
    o Digital Photography for Forensic Document Examiners
                                                                         Page 11 of 13
APPX-000447
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 448 of 880
CURRICULUM VITAE – LINTON A. MOHAMMED

▪   American Society of Questioned Document Examiners, Philadelphia, PA, 2011
    o Printing Process Identification for Forensic Document Examiners
    o Using Adobe Photoshop in a QD Workflow

▪   American Society of Questioned Document Examiners, Victoria, BC, Canada,
    2010
    o Electronic Recording and Analysis of Handwritten Signatures & Writing

▪   Cedar Crest College, Allentown, PA, 2010
    o Multivariate Analysis for Forensic Scientists: Statistical Pattern Recognition
      for Physical Evidence Analysis and Chemometrics

▪   American Academy of Forensic Sciences, Denver, CO, 2009
    o Estimation of Uncertainty – Is Anyone Certain What This Means?
    o Security Documents before and After the Crime: REAL ID, Physical and
      Electronic Security Features, Developments in Commercial Printing
      Technology, and an Introduction to Counterfeit Link Analysis

▪   American Academy of Forensic Sciences, Washington DC, 2008
    o The Applications of Color Analysis and Light Theory in the Forensic
      Examination of Documents Workshop

▪   American Society of Questioned Document Examiners, Portland, OR 2006
    o Fine and Subtle Features of Handwriting Workshop
    o Signature Workshop

▪   Southeastern Association of Forensic Document Examiners, Atlanta, GA, 2006
    o Disguised and Forged Signatures Workshop

▪   American Academy of Forensic Sciences, New Orleans, LA, 2005
    o State of the Art Infrared and Ultraviolet Examinations of Documents by the
      Video Spectral Comparator

▪   California Criminalistics Institute, Sacramento, CA, 2005
    o Technical Writing for Criminalists

▪   American Board of Forensic Document Examiners, Las Vegas, NV, 2004
    o Daubert Seminar

▪   American Academy of Forensic Sciences, Chicago, IL, 2002
    o Note Taking for Forensic Document Examiners Workshop

▪   Rochester Institute of Technology, Rochester, NY, 2002:
    o Printing Process Identification and Image Analysis for Forensic
      Document Examiners

▪   Limbic Systems, Inc., Bellingham, WA, 2001:
    o Measurement of Internal Consistencies Software (MICS)


                                                                             Page 12 of 13
APPX-000448
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 449 of 880
CURRICULUM VITAE – LINTON A. MOHAMMED

▪   American Board of Forensic Document Examiners, Norcross, GA, 2000:
    o Canon Photocopier and Facsimile Training Workshop

▪   California Criminalistics Institute, Sacramento, CA, 2000:
    o Special Topics in Questioned Documents

▪   Southwestern Association of Forensic Document Examiners, Las Vegas, NV,
    1999:
    o Typewriter Examination & Classification Workshop

▪   American Board of Forensic Document Examiners, Las Vegas, NV, 1998:
    o Examination Techniques in Handwriting & Rubber Stamp Cases
      Seminar

▪   Canadian Society of Forensic Science 44th Annual Conference,
    Regina, Saskatchewan, Canada, 1997:
    o Digital Image Processing Workshop

▪   California Criminalistics Institute, Sacramento, CA, 1997:
    o Courtroom Presentation of Evidence

▪   American Society of Questioned Document Examiners 55th Annual
    Conference, Scottsdale, AZ, 1997:
    o Handwriting Workshop

▪   American Society of Questioned Document Examiners 51st Annual Conference,
    Ottawa, Canada, 1993:
    o Laser Printer Workshop
    o Miscellaneous Document Examination Workshop

▪   American Society of Questioned Document Examiners 50th Annual
    Conference, Milwaukee, WI, 1992:
    o Signature Workshop

▪   American Society of Questioned Document Examiners 49th Annual
    Conference, Orlando, FL, 1991:
    o Canon Fax Workshop
    o Deposition Testimony Workshop
    o Expert Witness Workshop
    o Signature Comparison Workshop

October 1, 2019




                                                                     Page 13 of 13
APPX-000449
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 450 of 880




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION



DR. GEORGE RICHARDSON, ROSALIE
WEISFELD, AUSTIN JUSTICE
COALITION, COALITION OF TEXANS
WITH DISABILITIES, MOVE TEXAS
CIVIC FUND, LEAGUE OF WOMEN
VOTERS OF TEXAS, and AMERICAN GI            Civil Case No. 5:19-cv-00963
FORUM OF TEXAS, INC.,
     Plaintiffs,
      v.


TEXAS SECRETARY OF STATE,
TRUDY HANCOCK, in her official
capacity as BRAZOS COUNTY
ELECTIONS ADMINISTRATOR, and
PERLA LARA in her official capacity as
CITY OF MCALLEN, TEXAS
SECRETARY, Defendants.


              DECLARATION OF DR. LINTON A. MOHAMMED




                            EXHIBIT B




APPX-000450
         Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 451 of 880


                   Forensic Science Consultants, Inc.
433 Airport Boulevard, Suite 406                                                                         Linton A. Mohammed, Ph.D.
Burlingame, CA 94010-2017                                                                               Forensic Document Examiner

                                                                               Diplomate: American Board of Forensic Document Examiners
Tel: 650-548-1652                                                   Diploma in Document Examination - Forensic Science Society (England)
lamqde@gmail.com                                           American Society of Questioned Document Examiners (Member & Past-President)
www.qdexams.com                                                                           American Academy of Forensic Sciences (Fellow)



                                       Linton A. Mohammed
                                      Forensic Document Examiner

                   TRIAL AND DEPOSITION RECORD (from 2013 to present)

Date               Court 1                                  Case                             Attorney              P/D2

05/14/13           Deposition (LA)               Isakulyan v. Union Bank                    Schufreider              D

05/24/13           Arbitration (LA)              Isakulyan v. Union Bank                    Schufreider              D

07/16/13           Trial (LA)                         Giedd v. Cornell                       Roberson                D

08/26/13           Deposition (SF)                   Tan v. Tran et al.                   Kunnes; Jones              D

08/28/13           Deposition (LA)            SA Challenger v. Kamen et al                     Coyner                D

09/26/13           Arbitration (LA)           SA Challenger v. Kamen et al                     Coyner                D

12/02/13           Trial (SJ)                        Cain Family Trust                         Clayton               P

01/15/14           Hearing                            Larch v. Cream                             Kim                 D
                   (Sonoma County)

03/24/14           Trial (SJ)                         Torres v. Torres                         Acosta                P

04/02/14           Deposition (SF)               Cybersearch v. Sherwood                        Gantz                P

05/15/14           Trial (SM)                       Tan et al. v. Tran et al.             Veiluva; Jones             D

07/08/14           Grand Jury (SF)                    People v. Bell et al.                    Garcia                P

07/09/14           Trial (SJ)                        Rodriguez v. Sanchez                        Low                 P

08/05/14           Trial (LA)                          Stevens v. Stevens              Grot; LaMolinara P

09/08/14           Deposition (SF)                        Hill et al. v.                        Evans                D
                                                       Wilke Fleury et al.

1
    SD – San Diego; LA – Los Angeles; LV – Las Vegas; SF – San Francisco; SJ – San Jose
2
    P – Plaintiff/Prosecution; D – Defense



APPX-000451
        Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 452 of 880
TRIAL AND DEPOSITION RECORD (from 2011 to present):
Linton A. Mohammed, Forensic Document Examiner



Date               Court 3                                    Case                   Attorney             P/D4

09/23/14           Trial (SJ)                         People v. Wantland              Kirchick            D

01/08-09/15        Hearing                                   BART                                         P

02/09/15           Deposition                       Yaqub v. Citimortgage            Paganelli            D

11/05/15           Deposition                    Geiger v. Farmers Ins. et al        Halvorson            D
                   San Mateo, CA

12/11/15           Trial                             Estate of S. Sengupta            Mansell             D
                   Dept. 67,
                   Los Angeles, CA

05/10/16           Deposition (SF)                 Duong v. ITT et al.             Schwin                 P

05/13/16           Trial                            Zenda v. Shoker                  Guth                 D
                   Yuba City, CA

07/12/16           Deposition                     Matter of Dante Ketchens           Noel                 P
                   Utah
                   (Telephonic)

08/04/16           Deposition (CA)                   Spight v. Gray                 Norris                P

08/30/16           Deposition (CA)               Estate of Mary Ellen Cunha         Kelley                D
                                                       San Rafael, CA

08/31/16           Deposition (CA)                     Matter of Lili Tu            Riley                 D


09/20-21/16        Trial                                 Spight v. Gray             Norris                P
                   San Mateo, CA

01/20/17           Trial                                   People v.                 McComas              D
                   Dept. 37, Santa Clara, CA               Melendez
                   Judge Andrea Flint

02/22/17           Trial                                   Estate of                   Nelson             P
                   Dept. 4, Santa Cruz, CA                Daren Drakes
                   Judge John Gallagher


3
    SD – San Diego; LA – Los Angeles; LV – Las Vegas; SF – San Francisco; SJ – San Jose; SM – San Mateo
4
    P – Plaintiff/Petitioner/Prosecution; D – Defense


                                                  Page 2 of 7
APPX-000452
        Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 453 of 880
TRIAL AND DEPOSITION RECORD (from 2011 to present):
Linton A. Mohammed, Forensic Document Examiner




Date                                                        Court 5                 CaseAttorney P/D6

03/13/17           Deposition                              Goldstein v.                Kallis             D
                   Redwood City, CA                         Macalik

04/03/17           Deposition                            Galstian et. al v.            Swift              P
                   Los Angeles, CA                       Minassian et. al

04/04/17           FINRA Arbitration                     Peters v.                     Caietti            P
                   San Diego, CA                   RBC Wealth Management
                                                          et. al.

06/29/17           Trial                                   Goldstein v.                Kallis             D
                   Dept. 23,                                Macalik
                   San Mateo, CA
                   Judge W. Raymond Swope

07/13/17           Deposition                            Nguyen v. Diep              Goldstein            D
                   San Jose, CA

07/26/17           Deposition                             New v. Langit              Rodriguez            P
                   Burlingame, CA

07/27/17           Deposition                       Estate of Beverly Foster            Baer              P
                   San Mateo, CA

08/24/17           Deposition                         Shahryar v. Kamrany            Lichter/             P
                   Los Angeles, CA                                                   Salissian

09/07/17           Arbitration                        Schwartz v. Piccone             Russell             P
                   Los Angeles, CA

09/26/17           Trial                           Estate of John Smith Clark         Hellman             P
                   Dept. 5,
                   Santa Barbara, CA
                   Judge Colleen Sterne

10/31/17           Trial                          Estate of William W. Parker          Dames              P
                   Dept. 22
                   Santa Clara, CA
                   Judge Aaron Persky


5
    SD – San Diego; LA – Los Angeles; LV – Las Vegas; SF – San Francisco; SJ – San Jose; SM – San Mateo
6
    P – Plaintiff/Petitioner/Prosecution; D – Defense


                                                  Page 3 of 7
APPX-000453
        Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 454 of 880
TRIAL AND DEPOSITION RECORD (from 2011 to present):
Linton A. Mohammed, Forensic Document Examiner

Date               Court 7                                    Case                   Attorney             P/D8

01/04/18           Deposition                     Doe v. County of San Mateo            Levy              D
                   San Mateo, CA

02/23/18           Hearing                    Estate of Earl A. Williams               Artus              P
                   Probate Hearings Division
                   U.S. Dept. of the Interior
                   Albuquerque, NM
                   Judge Earl J. Waits

02/26/18           Deposition                             Goss v. Folan            Seto/Burnside          D
                   Fairfield, CA

02/28/18           Deposition                        Saucedo v.                        ACLU               P
                   Burlingame, CA (via video) State of New Hampshire

03/01/18           Deposition                       Katz et al. v. Kwan et al.         Hsueh              D
                   San Jose, CA

03/14/18           Trial                              Marriage of Hidalgo             Mendell             R
                   Department K
                   Los Angeles Superior Court
                   Pasadena, CA
                   Judge Theresa Traber

04/20/18           Deposition                          Marta v. Applebees               May               P
                   Danville, CA

04/23/18           Trial                                   Matter of
                   Department 16                    The Beverly Foster Trust            Baer              P
                   San Mateo Superior Court
                   San Mateo, CA
                   Judge Richard H. Dubois

05/10/18           Deposition                      Mahan et al. v. Chan et al.          Zeff              D
                   San Francisco, CA

06/15/18           Trial                     Estate of George R. Walls, Jr. McDonald                      P
                   Department 504
                   Probate
                   San Diego Superior Court
                   San Diego, CA
                   Judge Jeffrey S. Bostwick

7
    SD – San Diego; LA – Los Angeles; LV – Las Vegas; SF – San Francisco; SJ – San Jose; SM – San Mateo
8
    P – Plaintiff/Petitioner/Prosecution; D – Defense


                                                  Page 4 of 7
APPX-000454
        Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 455 of 880
TRIAL AND DEPOSITION RECORD (from 2011 to present):
Linton A. Mohammed, Forensic Document Examiner

Date               Court 9                                    Case                   Attorney             P/D10

08/06/18           Trial                    Lincoln Benefit Life Company              Cowan/              P
                   Dept. 5A                           v. Dallal                       Kojima
                   U.S. District Court
                   Los Angeles, CA
                   Judge Michael W. Fitzgerald

08/29/18           Deposition                             Neth v. Byrne               Perruzzi            D
                   Alameda, CA

09/18/18           Deposition                        Priorities USA et al v.           Geise              P
                   St. Louis, MO                     State of Missouri et al.

09/24/18           Trial                             Priorities USA et al v.           Geise              P
                   Room 203                          State of Missouri et al.
                   Cole County District Court
                   Jefferson City, MO
                   Hon. Richard Callahan

10/04/18           Deposition                            Baral v. Schnitt             Kushner             D
                   Los Angeles, CA

10/12/18           Deposition                            Chen v. Murad                Garsson             D
                   Sunnyvale, CA

10/16/18           Deposition                          Rostack v. Sabella              Chang              P
                   Los Angeles, CA

11/01/18           Deposition                          Ramos, Creedon v.               Terreri            P
                   Santa Rosa, CA                         Wallahan

11/05/18           Trial                                 Baral v. Schnitt             Kushner             D
                   Dept. 57
                   Los Angeles Superior Court
                   Los Angeles, CA
                   Judge Randolph M. Hammock

11/20/18           Deposition                            Galvan, et al v.              Najvar             P
                   Austin, TX                             Pablos, et al

12/03/18           Hearing                                CDCR v Pratt                 Tanner             P
                   Sacramento, CA


9
    SD – San Diego; LA – Los Angeles; LV – Las Vegas; SF – San Francisco; SJ – San Jose; SM – San Mateo
10
     P – Plaintiff/Petitioner/Prosecution; D – Defense


                                                  Page 5 of 7
APPX-000455
         Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 456 of 880
TRIAL AND DEPOSITION RECORD (from 2011 to present):
Linton A. Mohammed, Forensic Document Examiner

Date               Court 11                                   Case                   Attorney          P/D12

12/04/18           Trial                        Ramos, Creedon v.                      Terreri         P
                   Dept. 18                        Wallahan
                   Sonoma County Superior Court
                   Judge Rene Auguste Chouteau

03/05/19           Trial                           Estate of Earl A. Williams           Artus          P
                   Probate Court
                   Anchorage, AK
                   (By telephone)

04/02/19           Trial                                 United States v.             Windsor          D
                   U.S. District Court                      L. Vega
                   Los Angeles, CA
                   Dept. 10C
                   Judge Christina A. Snyder

04/04/19           Trial                  Eden Housing Management, Inc.                Galvin          P
                   Alameda County                 v. H. Gamer
                   Superior Court
                   Hayward, CA
                   Dept. 514
                   Judge Patrick McKinney

06/26/19           Trial                        League of United Latin                                 P
                   Polk County District Court American Citizens of Iowa, et al
                   Des Moines, IA                          v.
                   Dept. 208                 Iowa Secretary of State Paul Pate,
                   Judge Joseph Seidlin         in his official capacity

07/17/19           Trial                            Jacobs v. Ramachandran             Marks           P
                   Santa Clara Superior Court
                   San Jose, CA
                   Dept. 12
                   Judge Cynthia C. Lie

10/24/19           Trial                                 Pesic v. Zouves             Goodman           D
                   Santa Clara Superior Court
                   San Jose, CA
                   Dept. 3
                   Judge Patricia Lucas



11
     SD – San Diego; LA – Los Angeles; LV – Las Vegas; SF – San Francisco; SJ – San Jose; SM – San Mateo
12
     P – Plaintiff/Petitioner/Prosecution; D – Defense


                                                  Page 6 of 7
APPX-000456
         Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 457 of 880
TRIAL AND DEPOSITION RECORD (from 2011 to present):
Linton A. Mohammed, Forensic Document Examiner



Date               Court 13                                   Case                   Attorney          P/D14

12/19/19           Deposition                      Shenon v. New York Life              Shea           D
                   Los Angeles, CA

12/19/19           Hearing (by telephone)         Eden Housing Management              Gavin           P
                   Judge Garcia                              v.
                   JAMS                                  Richardson
                   San Francisco, CA




13
     SD – San Diego; LA – Los Angeles; LV – Las Vegas; SF – San Francisco; SJ – San Jose; SM – San Mateo
14
     P – Plaintiff/Petitioner/Prosecution; D – Defense


                                                  Page 7 of 7
APPX-000457
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 458 of 880




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION



DR. GEORGE RICHARDSON, ROSALIE
WEISFELD, AUSTIN JUSTICE
COALITION, COALITION OF TEXANS
WITH DISABILITIES, MOVE TEXAS
CIVIC FUND, LEAGUE OF WOMEN
VOTERS OF TEXAS, and AMERICAN GI            Civil Case No. 5:19-cv-00963
FORUM OF TEXAS, INC.,
     Plaintiffs,
      v.


TEXAS SECRETARY OF STATE,
TRUDY HANCOCK, in her official
capacity as BRAZOS COUNTY
ELECTIONS ADMINISTRATOR, and
PERLA LARA in her official capacity as
CITY OF MCALLEN, TEXAS
SECRETARY, Defendants.


              DECLARATION OF DR. LINTON A. MOHAMMED




                            EXHIBIT C




APPX-000458
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 459 of 880




APPX-000459
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 460 of 880




APPX-000460
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 461 of 880




APPX-000461
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 462 of 880




APPX-000462
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 463 of 880




                     Exhibit 15




APPX-000463
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 464 of 880



                      UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF TEXAS

                          SAN ANTONIO DIVISION

                                 ---oOo---

     DR. GEORGE RICHARDSON, ROSALIE  )
     WEISFELD, AUSTIN JUSTICE        )
     COALITION, COALITION OF TEXANS  )
     WITH DISABILITIES, MOVE TEXAS   )
     CIVIC FUND, LEAGUE OF WOMEN     )
     VOTERS OF TEXAS, AND AMERICAN   )
     GI FORUM OF TEXAS, INC.,        )
                                     )
              Plaintiffs,            )
     vs.                             ) No. 5:19-cv-00963
                                     )
     TEXAS SECRETARY OF STATE,       )
     TRUDY HANCOCK, IN HER OFFICIAL )
     CAPACITY AS BRAZOS COUNTY       )
     ELECTIONS ADMINISTRATOR AND     )
     PERLA LARA IN HER OFFICIAL      )
     CAPACITY AS CITY OF MCALLEN,    )
     TEXAS SECRETARY,                )
                                     )
              Defendants.            )
     _______________________________ )



                 Remote Videotaped Oral Deposition of

                        LINTON A. MOHAMMED, PhD

                                  30(b)(6)

                          Monday, May 4th, 2020




     Reported by:
     KIMBERLEE SCHROEDER, CSR, RPR, CCRR
     TX CSR 10925 - CA CSR 11414


APPX-000464
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 465 of 880
                                                          Mohammed    - 5/4/2020
                                                                             2
  1                              APPEARANCES

  2           (All Appearances Via Remote Videoconference)

  3    For the Plaintiffs:

  4       TEXAS CIVIL RIGHTS PROJECT
          By: HANI MIRZA
  5            RYAN COX
               ZACHARY DOLLING
  6            Attorneys at Law
          1405 Montopolis Drive
  7       Austin, Texas 78741
          Ph: 512-474-5073
  8       E-mail: hani@texascivilrightsproject.org
                   ryan@texascivilrightsproject.org
  9                zachary@texascivilrightsproject.org

 10    - and -

 11         WILLKIE, FARR & GALLAGHER, LLP
            By: JOANNA SURIANI
 12              Attorney at Law
            1875 K Street NW
 13         Washington, D.C. 20006
            Ph: 202-303-1193
 14         E-mail: jsuriani@willkie.com

 15         By:  SAMUEL KALAR
                 Attorney at Law
 16         787 Seventh Avenue
            New York, New York 10019
 17         Ph: 212-728-8724
            E-mail: skalar@willkie.com
 18

 19    For the Defendant Texas Secretary of State:

 20       OFFICE OF THE ATTORNEY GENERAL OF TEXAS
          By: ANNE MARIE MACKIN
 21            Assistant Attorney General
          General Litigation Division
 22       P.O. Box 12548, Capitol Station
          Austin, Texas 78711
 23       Ph: 512-463-2798
          E-mail: anna.mackin@oag.texas.gov
 24
       (Continued)
 25

                  Integrity Legal Support Solutions
APPX-000465
                       www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 466 of 880
                                                          Mohammed    - 5/4/2020
                                                                             3
  1                       APPEARANCES (Continued)

  2    For the Defendant Perla Lara in Her Official Capacity as
       City of McAllen, Texas Secretary:
  3
          CITY OF MCALLEN
  4       By: ISAAC JOEL TAWIL
               AUSTIN STEVENSON
  5            Attorneys at Law
          1300 W Houston Ave
  6       McAllen, Texas 78501-5002
          Ph: 956-681-1090
  7       E-mail: itawil@mcallen.net
                   astevenson@mcallen.net
  8

  9    Also Present:

 10       AMELIA CHRISTOPHER, Videographer

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                  Integrity Legal Support Solutions
APPX-000466
                       www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 467 of 880
                                                          Mohammed    - 5/4/2020
                                                                             4
  1                                I N D E X

  2     DEPOSITION OF LINTON A. MOHAMMED, PhD

  3     EXAMINATION                                               PAGE

  4    BY MS. MACKIN                                                 8
       BY MR. MIRZA                                                 91
  5
       ERRATA AND SIGNATURE                                         94
  6    REPORTER’S CERTIFICATION                                     96
                                   ---oOo---
  7
                                    EXHIBITS
  8
        DEFENDANTS’                                               PAGE
  9
        Exhibit 1    Defendant Secretary of State’s                 10
 10                  Notice of Oral Deposition of Dr.
                     Linton A. Mohammed
 11
        Exhibit 2    Declaration of Dr. Linton A.                   11
 12                  Mohammed

 13     Exhibit 3    Honors Theses, "Form-Blindness and             79
                     Its Implications: A Verification
 14                  Study," Meredith G. Moody

 15                                ---oOo---

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                  Integrity Legal Support Solutions
APPX-000467
                       www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 468 of 880
                                                          Mohammed    - 5/4/2020
                                                                             5
  1                BE IT REMEMBERED that on Monday, May 4, 2020,

  2    commencing at the hour of 11:17 a.m., via remote

  3    videoconferencing, before me, KIMBERLEE SCHROEDER, a

  4    Certified Shorthand Reporter in and for the State of

  5    Texas and the State of California, duly authorized to

  6    administer oaths pursuant to Section 30(c) of the

  7    Federal Rules of Civil Procedure and the Texas Rules of

  8    Civil Procedure, personally appeared.

  9                     LINTON A. MOHAMMED, PhD,

 10    called as a witness herein by the Defendants, who,

 11    having been duly sworn, was thereupon examined as

 12    hereinafter set forth.

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                  Integrity Legal Support Solutions
APPX-000468
                       www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 469 of 880
                                                          Mohammed    - 5/4/2020
                                                                             6
  1                        P R O C E E D I N G S

  2    Monday, May 4th, 2020                                 11:17 a.m.

  3                               ---oOo---

  4                THE REPORTER:    This is the deposition of

  5    Linton Mohammed in the matter of Dr. George Richardson,

  6    Rosalie Weisfeld, Austin Justice Coalition, Coalition of

  7    Texans with Disabilities, Move Texas Civic Fund, League

  8    of Women Voters of Texas, and American GI Forum of

  9    Texas, Inc. v. Texas Secretary of State, Trudy Hancock,

 10    in her official capacity as Brazos County Elections

 11    Administrator and Perla Lara in her official capacity as

 12    City of McAllen, Texas Secretary.

 13                We are appearing via remote videoconferencing

 14    due to the COVID-19 Pandemic.       We are on the record at

 15    11:17 a.m.    My name is Kimberlee Schroeder, and I am the

 16    Certified Shorthand Reporter, reporting for Integrity

 17    Legal Support Solutions, P.O. Box 245, Manchaca, Texas

 18    78652.

 19                Would all persons present please introduce

 20    themselves for the record?

 21                MS. MACKIN:    This is Anna Mackin with the

 22    Texas Attorney General’s Office, and I represent the

 23    defendant Texas Secretary of State.

 24                MR. MIRZA:    This is Hani Mirza with the Texas

 25    Civil Rights Project, and I represent the plaintiffs in

                  Integrity Legal Support Solutions
APPX-000469
                       www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 470 of 880
                                                          Mohammed    - 5/4/2020
                                                                             7
  1    in this case.

  2                MR. COX:   Ryan Cox, also on behalf of

  3    plaintiffs.

  4                MR. KALAR:    This is Samuel Kalar of the law

  5    firm Willkie, Farr & Gallagher, also on behalf of the

  6    plaintiffs.

  7                MS. SURIANI:    This is JoAnna Suriani, also of

  8    the law firm Willkie, Farr & Gallagher, on behalf of

  9    plaintiffs.

 10                MR. TAWIL:    This is Isaac Tawil representing

 11    Perla Lara in her individual capacity as Secretary of

 12    the City of McAllen.

 13                MR. MIRZA:    I don’t think there’s anybody else

 14    on plaintiffs’ side.

 15                THE REPORTER:    Mr. Dolling or...

 16                Should I just swear in the witness if they’re

 17    shy?

 18                MR. MIRZA:    Yes.

 19                THE REPORTER:    Okay.   Sir, would you raise

 20    your right hand to be sworn?

 21                THE WITNESS:    Yes.

 22                     LINTON A. MOHAMMED, PhD,

 23    after being first duly sworn remotely by the Certified

 24    Shorthand Reporter, was examined and testified as

 25    follows:

                  Integrity Legal Support Solutions
APPX-000470
                       www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 471 of 880
                                                          Mohammed    - 5/4/2020
                                                                           42
  1    examination are tested for form-blindness.         And if you

  2    -- if they don’t pass, then they don’t go any further.

  3                But to answer your question, no one knows.

  4           Q.   All right.    Jumping ahead to paragraph 28.

  5    This is where the bulk of your citations begin.          At

  6    footnote 3, Mr. Hilton’s 1965 article in The Journal of

  7    Criminal Law, Criminology and Political [sic] Science

  8    called "A further look at writing standards."

  9                You cited that authority for the proposition

 10    that, at a minimum, 10 sample signatures are usually

 11    required for an accurate signature determination.

 12           A.   Yes.

 13           Q.   Is 10 signatures still the standard in the FDE

 14    community for determining whether signatures were

 15    executed by the same person?

 16           A.   Generally, people tend to ask for 15 to 20.

 17                When Mr. Hilton wrote this, you had more

 18    people in the community who were trained to write, and

 19    they had better-quality signatures.        In today’s world

 20    where people are not taught to write, you’re going to

 21    get more variation in signatures.        So you tend to

 22    require more specimen signatures.

 23                For example, people back to Dr. Richardson’s

 24    case, if I got a case like that, if one of the

 25    signatures are questioned, I would ask for specimen

                   Integrity Legal Support Solutions
APPX-000471
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 472 of 880
                                                          Mohammed    - 5/4/2020
                                                                           43
  1    signatures.    Depending if he was a medical doctor

  2    signing prescriptions, I would ask for specimen

  3    signatures of him writing more formal documents because

  4    of what’s called, it’s called a range of variation.

  5                And I can give you an example of a range of

  6    variation.    Let’s say, you know, you are in a garden or

  7    if you’re in the house doing something and someone comes

  8    to the door with a FedEx package, especially in these

  9    times, you know.

 10           Q.   I was going to say, that happens a lot lately.

 11           A.   Right.   Exactly.    You probably give them a

 12    very scribbled signature using a stylus on a substrate.

 13                Let’s say times have improved, and afterwards,

 14    you go down to your attorney’s office to sign your last

 15    will and testament.      The signature on the FedEx -- the

 16    FedEx courier got and the signature on your last will

 17    and testament, they may represent your range of

 18    variation.    Generally, you sign something somewhere

 19    between those each time you sign.

 20                So that’s why you need to get not just ten

 21    signatures, but ten contemporaneous signatures, and ten

 22    signatures that are on like documents.

 23                MR. MIRZA:    I just want to note for the record

 24    the citations name is The Journal of Criminal Law,

 25    Criminology, and Police Science.

                   Integrity Legal Support Solutions
APPX-000472
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 473 of 880
                                                          Mohammed    - 5/4/2020
                                                                           44
  1                MS. MACKIN:    Oh, I’m sorry.    Thank you for

  2    that.    That’s a strange Freudian slip.       I didn’t study

  3    government, nothing like that.

  4           Q.   Okay.   Moving down to paragraph 30,

  5    Dr. Mohammed, you note that a signature comparison may

  6    normally take a minimum of two hours.

  7           A.   Yes.

  8           Q.   A comparison for what purpose?

  9           A.   In my field, I have to talk about a forensic

 10    examination of signatures.

 11           Q.   Okay.

 12           A.   So I have to compare the signatures.        I have

 13    to sketch the signatures out, go through my checklists

 14    and look for the various species to see what’s similar,

 15    what’s dissimilar, look at the line quality.          Several

 16    things like that.     So a minimum two hours, normally

 17    about four hours.

 18           Q.   In this case, in looking at Dr. Richardson’s

 19    signature, you mentioned a moment ago that it only took

 20    you a few minutes to look at those two signatures; is

 21    that right?

 22           A.   That’s correct.

 23           Q.   And how are you able to make your

 24    determination so quickly?

 25           A.   Well, they were -- they were pictorially dis-

                   Integrity Legal Support Solutions
APPX-000473
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 474 of 880
                                                          Mohammed    - 5/4/2020
                                                                           53
  1    considered whether laypeople and forensic document

  2    examiners were -- strike that.       Sorry, I did not ask

  3    that very well.

  4                Do any other studies separate these types of

  5    signature-matching errors into Type I and Type II in the

  6    same way that this 2001 Kam study did?

  7           A.   The only other study might have been

  8    Dr. Merlino’s study, which was further on this -- in

  9    this document.

 10           Q.   Okay.

 11           A.   The study mentioned in chapter 36 looked at

 12    the error rates between laypersons and the FDEs, but

 13    didn’t specify further about Type II or Type I errors.

 14           Q.   And just to be clear, you mentioned the --

 15    actually, that’s fine.      We’ll cover that.     All right.

 16                In paragraph 36, second to the last sentence

 17    says, "It must be noted that these error rates occurred

 18    when adequate signature samples and examination time

 19    were available."

 20                What do you mean by "adequate signature

 21    samples" in this paragraph?

 22           A.   I’m sorry, is that the second to the last

 23    paragraph?

 24           Q.   The last --

 25           A.   The second to the last sentence?

                   Integrity Legal Support Solutions
APPX-000474
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 475 of 880
                                                          Mohammed    - 5/4/2020
                                                                           54
  1           Q.   Yes.    Yes, sir.

  2           A.   Okay.    Right.   So in the Australian case, they

  3    had the adequate amount of signature samples, at least

  4    10 I would think, and they had enough time to do the

  5    comparisons.    In fact, they had as much time as they

  6    required.

  7                So if -- if these are the error rates when you

  8    have optimum conditions, considering they’re using

  9    copies and so on, if you reduce the amount of standard

 10    specimens and you reduce the amount of time available,

 11    then this, presumably, the error rates will be bigger.

 12           Q.   Do you know what question the participants in

 13    the study cited in footnote 7 were asked?

 14           A.   Similarly -- again, similar to the study

 15    above, they were given genuine signatures and simulated

 16    signatures, and they were asked to compare them with

 17    specimen signatures of the individuals concerned.          And

 18    just simply asked if they were genuine or non-genuine to

 19    some degree of confidence.

 20           Q.   And so did it ask the participants to evaluate

 21    the signatures using the standard for expressing

 22    conclusions of forensic document examiners?

 23           A.   It would have been a conclusion of that.         I

 24    would think it probably used maybe a 5-point scale with

 25    wrote, probably wrote, inconclusive, probably did not

                   Integrity Legal Support Solutions
APPX-000475
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 476 of 880
                                                          Mohammed    - 5/4/2020
                                                                           58
  1    as Type I or Type II; is that right?

  2           A.   That’s correct.    I just gave basic error rates

  3    between the FDEs and the laypersons.        They did not give

  4    a further breakdown into Type I and Type II.          That is

  5    correct.

  6           Q.   Moving on to the next page, page 15, paragraph

  7    39 begins, "To make such a judgment reliably requires,

  8    at a minimum," then it lists a few items below that.

  9                What do you mean by "such a judgment" in this

 10    context?

 11           A.   The such a judgment would be did someone write

 12    the signature or did they not write the signature.

 13           Q.   Okay.

 14           A.   That’s -- that’s the judgment I think the

 15    election officials are being asked to make.

 16           Q.   Okay.

 17           A.   The FDEs are being asked to make as well.

 18           Q.   So when you’re thinking about a judgment on a

 19    signature comparison, are you thinking of it in terms of

 20    a forensic judgment with the requisite degree of

 21    certainty that you would want to have as a forensic

 22    document examiner?

 23           A.   Yes.    If I’m going to say that something is

 24    genuine or non-genuine, I would need to have all of the

 25    factors considered -- all the factors and all the

                   Integrity Legal Support Solutions
APPX-000476
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 477 of 880
                                                          Mohammed    - 5/4/2020
                                                                           63
  1    between two signatures, that doesn’t necessarily mean

  2    that someone comparing the two will determine that

  3    they’re not a match; does it?

  4                MR. MIRZA:    Objection.    Form.

  5                THE WITNESS:    No.   In fact -- in fact, that’s

  6    why you need multiple specimen signatures because you

  7    have to determine the writer’s range of variation, and

  8    then when you examine with it the questioned signature,

  9    you have to determine if any feature in that signature,

 10    let’s call it the questioned signature, falls outside of

 11    the range of variation you observe in the specimen

 12    signatures.

 13                And then you have to determine is that

 14    variation, extra variation, can it be reasonably

 15    explained, or is there no reasonable explanation for it.

 16    And if it’s the latter, then it becomes a difference,

 17    and you’re talking about two different writers.

 18                MS. MACKIN:    Q.   All right.    Thank you.

 19                Let’s move now to page 20.       You talk in

 20    paragraph 41, which begins on page 18, about a

 21    distinction between difference and variation.          And then

 22    you say at the end of paragraph 41, you say, "It is very

 23    unlikely that a Texas election official will have the

 24    knowledge, training and experience to properly account

 25    for these factors."

                  Integrity Legal Support Solutions
APPX-000477
                       www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 478 of 880
                                                          Mohammed    - 5/4/2020
                                                                           64
  1                Did I read that right?

  2           A.   That is -- that is correct.

  3           Q.   And what is your basis for that statement?

  4           A.   The basis is my own training as a forensic

  5    document examiner.     When I was trained -- excuse me --

  6    my continuing education, when I have trained examiners

  7    and what the examiner needs to be trained in, they need

  8    to see multiple signatures of all different types over

  9    at least 18 months to two years.        They have to

 10    understand and appreciate causes of variation.          Huber

 11    and Headrick mentioned 20 possible causes in their book.

 12                So I doubt it very much, and please correct me

 13    if I’m wrong, that a Texas election official or any

 14    layperson will have the sort of training and experience.

 15    Even people who work in banks and see many, many

 16    signatures, even some of them don’t have the proper

 17    experience to look for and assess whether there is a

 18    difference or a variation.

 19                And that’s -- that’s the key point.        Variation

 20    is one writer; difference, two writers.

 21           Q.   Okay.   Did you independently verify whether

 22    Texas election officials receive any training other than

 23    the 2018 handbook that you considered?

 24           A.   I look at the handbook, and also -- I think I

 25    also did a Google search to see if there was anything

                   Integrity Legal Support Solutions
APPX-000478
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 479 of 880
                                                          Mohammed    - 5/4/2020
                                                                           65
  1    else on Texas instructions.       Only one state it is done.

  2    But Colorado actually has a training manual, which is

  3    not bad at all.     Still not good enough.      But I cannot

  4    find anything in Texas that would talk about how the

  5    officials are trained.

  6           Q.   Other than the Google search, did you

  7    investigate that any further?

  8           A.   No.

  9           Q.   All right.    Paragraph 42 states that,

 10    "Laypersons are significantly more likely than FDEs to

 11    incorrectly reject authentic signatures of illiterate

 12    writers."    And for that proposition, you cite a 1965

 13    article by O. Hilton.

 14                Is that the same article cited in note 3 of

 15    your report?

 16           A.   Yes.   That would have been the same -- the

 17    same article.

 18           Q.   Did that article discuss the ability of

 19    laypersons to evaluate signatures?

 20           A.   It actually discusses the ability of FDEs to

 21    evaluate signatures of people who have problems --

 22    problems signing for various reasons.        And it discusses

 23    the need for even more standards, specimen signatures,

 24    when writers like these are involved.

 25                So the FDE would tend to know what to ask for,

                   Integrity Legal Support Solutions
APPX-000479
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 480 of 880
                                                          Mohammed    - 5/4/2020
                                                                           66
  1    what to look for, and then if they don’t have enough

  2    material, then they would go inconclusive.         A layperson

  3    may not have this knowledge, and probably will make a

  4    call -- make a call on what they see -- what they have

  5    in front of them, and they incorrectly interpret a

  6    variation as a difference.

  7           Q.   But I just want to make sure I’m clear.

  8                This 1965 article by Hilton, it didn’t

  9    specifically discuss the ability of laypersons to

 10    evaluate signatures; did it?

 11           A.   No.    It discussed the ability -- the ability

 12    of trained examiners to examine the signatures of

 13    illiterate writers and people like that.

 14           Q.   All right.    And then you continue that,

 15    "...writers for whom English is a second language,

 16    elderly writers, disabled writers, and writers with

 17    health conditions."

 18           A.   Yes.

 19           Q.   And for that, for all of those propositions,

 20    you have two citations.      Notes 13 and 14, which are both

 21    additional articles by Hilton.

 22           A.   Yes.

 23           Q.   Okay.    Did you look at anything more recent to

 24    support the assertion that laypersons are more likely

 25    than FDEs to incorrectly reject authentic signatures

                   Integrity Legal Support Solutions
APPX-000480
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 481 of 880
                                                          Mohammed    - 5/4/2020
                                                                           67
  1    from these groups of people?

  2           A.     No.   What I based that on is that FDE -- I’m

  3    sorry.      Was there an -- an objection?

  4                  MR. MIRZA:    No.

  5                  THE WITNESS:    Okay.   Sorry.   Okay.

  6                  What I based that sentence on was that FDEs

  7    have problems with signatures of these types of people,

  8    elderly writers, disabled writers with health

  9    conditions, and trained FDEs who know what to look for

 10    and how to assess features, and they make errors with

 11    these types of signatures, especially if they have

 12    inadequate specimens.

 13                  So from that, I’m extrapolating to say that if

 14    the trained FDE has made errors, then the layperson will

 15    probably make more errors based on the previous research

 16    where they used signatures of healthy signers.

 17                  MS. MACKIN:    Q.   Okay.   So the article cited

 18    in notes 13 -- in notes 13 and 14 addressed the ability

 19    of FDEs to evaluate the authenticity of signatures, but

 20    not the ability of laypersons to do so; is that right.

 21           A.     That’s correct, yes.

 22           Q.     Have you done any research or published any

 23    studies about the ability of persons with certain health

 24    conditions to provide consistent signatures over time?

 25           A.     The most recent, I was a co-author, was

                    Integrity Legal Support Solutions
APPX-000481
                         www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 482 of 880
                                                          Mohammed    - 5/4/2020
                                                                           68
  1    signatures of people with both Alzheimer’s and dementia.

  2    That was published, I think, earlier this year.

  3                And the result from that was that dementia

  4    doesn’t make much of a difference to the execution of

  5    signatures.

  6           Q.   Have you done any other studies in a

  7    similar --

  8           A.   No.

  9           Q.   Okay.   At the end of paragraph 42, you mention

 10    laypersons, and you reference "...laypersons’ tendencies

 11    to err on the side of incorrectly finding authentic

 12    signatures to be non-genuine."

 13           A.   Yes.

 14           Q.   What is the basis for your statement that

 15    laypersons tend to err on the side of incorrectly

 16    finding authentic signatures to be non-genuine?

 17           A.   Those are the Type II errors that we discussed

 18    earlier where the -- the person would say a genuine

 19    signature is non-genuine.      The Kam study that talked

 20    about the Type II errors used, again, signatures of

 21    healthy people, but there’s no issues with the

 22    handwriting or the signatures.

 23                So the variation would have been more

 24    consistent on like people who are ill, elderly.          The

 25    derivation would be even expanded, much greater than the

                   Integrity Legal Support Solutions
APPX-000482
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 483 of 880
                                                          Mohammed    - 5/4/2020
                                                                           69
  1    healthy people.     So since laypersons had more issues

  2    than FDEs with healthy people, it stands to reason that

  3    they would have more issues with unhealthy people, since

  4    there’s much greater variation in the signatures of

  5    unhealthy individuals.

  6           Q.   Now, I just want to make sure that I

  7    understand something.      The three studies that you cited

  8    for that proposition -- let’s see -- the Kam study from

  9    2001, the Sita study from 2002, and then the Merlino

 10    study from January of 2015.

 11                For the Kam study, how -- were the

 12    participants asked to use the standard for expressing

 13    conclusions of forensic document examiners in providing

 14    their responses?

 15           A.   I think they would have been asked to use a

 16    condensed version, maybe nine levels, or they would have

 17    been asked to use five.

 18           Q.   Okay.   And then the Sita study, were the

 19    participants in that study asked to use the standard for

 20    expressing conclusions of forensic document examiners in

 21    providing their responses?

 22           A.   Again, I don’t recall offhand what they used.

 23    It would have been a similar scale.        That’s what they

 24    used in Australia at that time.

 25           Q.   All right.    Then how about the Merlino study?

                   Integrity Legal Support Solutions
APPX-000483
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 484 of 880
                                                          Mohammed    - 5/4/2020
                                                                           72
  1                THE WITNESS:    No.   The inconclusives would not

  2    have counted in the data -- in the stats.

  3                MS. MACKIN:    Q.   Okay.

  4           A.   Just in the forced calls, yeah.

  5           Q.   Thank you.    I appreciate that.     Thank you for

  6    bearing with me on that.

  7           A.   No, no.    Not at all.   Not at all.

  8           Q.   Okay.    Moving on to paragraph 43, you are

  9    discussing writers for whom English is a second language

 10    and stating that they’re more likely to have wide ranges

 11    of variation in their signatures.

 12                What is your basis for that statement?

 13           A.   If you look at the first line, "Since

 14    signatures are developed as a motor program in the

 15    brain," as I mentioned before, once the signature is

 16    developed when you sign, you don’t even think about it.

 17    What you’re doing is done unconsciously.

 18                If, for example, you write in a different

 19    language or you speak a different language, the examples

 20    I give here, for example, Chinese, where you use

 21    ideograms, or in Arabic, where they go from right to

 22    left.    Now they have to go from right -- from left to

 23    right in our script.

 24                So that is going to make a difference in the

 25    motor program.      They have to relive the motor program

                   Integrity Legal Support Solutions
APPX-000484
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 485 of 880
                                                          Mohammed    - 5/4/2020
                                                                           73
  1    for the new signature.      Because of that, you may find

  2    that -- you’re going to find that you’re going to have

  3    more variation in a signature until they learn to write

  4    this new signature properly, and that might take a few

  5    years.

  6           Q.    Moving on to page 23.    About halfway down the

  7    page, "Young writers will presumably need to sign less

  8    often due to the increased use of personal

  9    identification numbers and other non-handwritten forms

 10    of identification."

 11                 What is your basis for that statement?

 12           A.    That’s just based on my -- on my experience

 13    in -- in casework.     I did look for a published piece.        I

 14    couldn’t find any.     I don’t think any research has been

 15    done.    If you think, people of my age would be used to

 16    signing lots of checks and so on.        So their signatures

 17    would develop more experience writing their signatures.

 18                 Younger people who tend to use, like,

 19    chip-and-PIN cards, things like that, don’t even use

 20    checks.     You find that they have less practice writing

 21    their signature.     So they tend to have a less-developed

 22    signature than a person maybe 20, 30 years ago.

 23           Q.    All right.   Then towards the end of the

 24    paragraph, you state that, "This will lead to an

 25    increased range of variation in a young writer’s

                   Integrity Legal Support Solutions
APPX-000485
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 486 of 880
                                                          Mohammed    - 5/4/2020
                                                                           74
  1    signature."

  2                  So is it the case that the less experienced

  3    someone is in writing their signature, the more

  4    variation there will be in their signature?

  5                  MR. MIRZA:    Objection.   Form.

  6                  THE WITNESS:    Yes.   I think the less

  7    experienced they are, it will be a less -- or a more

  8    conscious effect -- effort to execute the signature.           So

  9    you’re going to get more variation than a person who was

 10    used to writing their signature.

 11                  MS. MACKIN:    Q.   So just to make sure I’m

 12    understanding your testimony, correct me if I’m wrong,

 13    are you saying that there’s less variation in a

 14    signature once it becomes memorized to the point that

 15    the person doesn’t have to think about it?

 16           A.     Again -- again, it depends on the -- on the

 17    individual writer.      Some people have a very narrow range

 18    of variation.      Some people have a very wide range of

 19    variation.      So it really depends on the individual.

 20           Q.     Then the next sentence says, "The handwriting

 21    of adolescents can cause difficulties even for trained

 22    FDEs."      What do you mean by "adolescents" in this

 23    sentence?

 24           A.     In this case, it will be someone between 18

 25    and 19, because, I mean, those are people who can vote.

                    Integrity Legal Support Solutions
APPX-000486
                         www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 487 of 880
                                                          Mohammed    - 5/4/2020
                                                                           75
  1    I actually talk about people who are much younger, 13,

  2    14.    In this context, it wouldn’t have mattered that

  3    much.    I can tell you from a document examiner point of

  4    view, if I’m asked to look at writing -- handwritings of

  5    people who are 12, 13, 14, my answer is no because their

  6    writing is not developed, and there’s also lots of

  7    variation in there.

  8           Q.   Okay.   Moving to page 24, at the very end of

  9    what would be paragraph 45, it states, "Unfamiliarity

 10    with the different signature styles may impact a

 11    reviewer’s ability to determine whether two signatures

 12    come from the same person and would likely cause a

 13    layperson to decide that the compared signatures exhibit

 14    differences when the changes in features are simply

 15    variations."

 16                What is your basis for that statement?

 17           A.   Well, let’s go back up to page 23, paragraph

 18    45.    So you can see there the three images of three

 19    different styles of signatures.

 20           Q.   Yes.

 21           A.   So for the first style where it’s text-based,

 22    people can read that.      The second part, partially

 23    text-based, partially stylized.       And then the third one

 24    is totally stylized.      But a totally stylized signature

 25    is purely a pattern.      The mixed style signature is

                   Integrity Legal Support Solutions
APPX-000487
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                   LintonPage 488 of 880
                                                          Mohammed    - 5/4/2020
                                                                           96
  1    STATE OF TEXAS       )

  2                       REPORTER’S CERTIFICATION

  3                I, KIMBERLEE SCHROEDER, CSR, RPR, CCRR,

  4    Certified Shorthand Reporter for the State of Texas,

  5    License No. 10925 and the State of California, License

  6    No. 11414, hereby certify that the witness was duly

  7    sworn and that this transcript is a true record of the

  8    testimony given by the witness.

  9                I further certify that I am neither counsel

 10    for, related to, nor employed by any of the parties or

 11    attorneys in the action in which this proceeding was

 12    taken.   Further, I am not a relative or employee of any

 13    attorney of record in this cause, nor am I financially

 14    or otherwise interested in the outcome of the action.

 15                Subscribed and sworn to by me this day, the

 16    21st day of May, 2020.

 17

 18

 19

 20
                             ___________________________________
 21                          KIMBERLEE SCHROEDER, CSR, RPR, CCRR
                             TX CSR No. 10925 - CA CSR No. 11414
 22

 23

 24

 25

                  Integrity Legal Support Solutions
APPX-000488
                       www.integrity-texas.com
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 489 of 880




                     Exhibit 16




APPX-000489
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 490 of 880




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 DR. GEORGE RICHARDSON, ROSALIE                 §
 WEISFELD,    AUSTIN      JUSTICE               §
 COALITION, COALITION OF TEXANS                 §
 WITH DISABILITIES, MOVE TEXAS                  §
 CIVIC FUND, LEAGUE OF WOMEN                    §
 VOTERS OF TEXAS, and AMERICAN GI               §
 FORUM OF TEXAS, INC.,                          §
                                                §
                       Plaintiffs               §
                                                §
 v.                                             §    Civil Case No. 5:19-cv-00963-OG
                                                §
 TEXAS SECRETARY OF STATE, TRUDY                §
 HANCOCK, in her official capacity as           §
 BRAZOS       COUNTY     ELECTIONS              §
 ADMINISTRATOR, and PERLA LARA in               §
 her official capacity as CITY OF               §
 MCALLEN, TEXAS SECRETARY,                      §
                                                §
                       Defendants.              §

                           DECLARATION OF CHRIS RAINBOLT

My name is Chris Rainbolt. I am over the age of 18 and capable of making this declaration. The

facts stated herein are true within my personal knowledge.

      1. Plaintiffs produced to Defendants two Excel spreadsheets containing information related

         to the 2016 and 2018 elections in Texas. The information was collected by the United

         States Election Assistance Commission. I received these documents from the Texas

         Secretary of State in response to a Public Information Act Request sent June 25, 2019.

      2. To calculate the number of mail-in ballots rejected in Texas for alleged mismatched

         signatures during the 2016 General Election (1,567), I added all numerical values from

         the 2016 spreadsheet column “OU” labeled “Absentee Ballots Rejected Non-Matching

         Signature.”




APPX-000490
         Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 491 of 880




        3. To calculate the number of mail-in ballots rejected in Texas for any reason during the

            2016 General Election (6,131), I added all numerical values from the 2016 spreadsheet

            column “PV” labeled “Absentee Ballots Rejected Total Check.”

        4. To calculate the number of Uniformed & Overseas Citizens Absentee Voting Act

            (“UOCAVA”) mail-in ballots rejected in Texas for signature problems during the 2016

            General Election (367), I added all numerical values from the 2016 spreadsheet column

            “ID” labeled “UOCAVA Rejected Problem with Voter Signature.”

        5. To calculate the number of UOCAVA mail-in ballots rejected in Texas for any reason

            during the 2016 General Election (3,561), I added all numerical values from the 2016

            spreadsheet column “IL” labeled “UOCAVA Ballots Rejected Total.”

        6. To calculate the number of mail-in ballots rejected in Texas for alleged mismatched

            signatures during the 2018 General Election (3,746), I added all numerical values1 from

            the 2018 spreadsheet column “JC” labeled “Absentee Ballots Rejected – Non-Matching

            Signature.”

        7. To calculate the number of mail-in ballots rejected in Texas for any reason during the

            2018 General Election (18,754), I added all numerical values from the 2018 spreadsheet

            column “IY” labeled “Absentee Ballots Rejected – Total.”

        8. To calculate the number of UOCAVA mail-in ballots rejected in Texas for signature issues

            during the 2018 General Election (880), I added all numerical values from the 2018

            spreadsheet column “HC” labeled “UOCAVA Absentee Ballots Rej-Signature Issue (no

            FWABs) Total.”




1
    For all calculations using data from the 2018 spreadsheet, values of “-99” were treated as “null” or “no value.”



APPX-000491
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 492 of 880




    9. To calculate the number of UOCAVA mail-in ballots rejected in Texas for any reason

        during the 2018 General Election (3,030), I added all numerical values from the 2018

        spreadsheet column “GU” labeled “UOCAVA Absentee Ballots Rejected (no FWABs)

        Total.”

This Declaration is made pursuant to 28 U.S.C. § 1746. I declare under penalty of perjury that the

foregoing is true and correct.




Executed on: June 21, 2020
                                           Chris Rainbolt
                                           Texas Civil Rights Project




APPX-000492
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 493 of 880




                     Exhibit 17




APPX-000493
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 494 of 880



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

     DR. GEORGE RICHARDSON,    )
     ROSALIE WEISFELD, AUSTIN )
     JUSTICE COALITION,        )
     COALITION OF TEXANS WITH )
     DISABILITIES, MOVE TEXAS )
     CIVIC FUND, LEAGUE OF     )
     WOMEN VOTERS OF TEXAS, and)
     AMERICAN GI FORUM OF      )
     TEXAS, INC.,              )
          Plaintiffs,          )
                               )
     vs.                       )        CASE NO. 5:19-cv-00963
                               )
     TEXAS SECRETARY OF STATE, )
     TRUDY HANCOCK, IN HER     )
     OFFICIAL CAPACITY AS      )
     BRAZOS COUNTY ELECTIONS   )
     ADMINISTRATOR, AND PERLA )
     LARA IN HER OFFICIAL      )
     CAPACITY AS CITY OF       )
     MCALLEN, TEXAS SECRETARY, )
          Defendants.          )




                        ORAL AND VIDEO DEPOSITION

                           DR. GEORGE RICHARDSON

                                MAY 13, 2020

                            (REPORTED REMOTELY)




APPX-000494
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 495 of -
                                                                       8805/13/2020

                                                                                2
  1         ORAL AND VIDEO DEPOSITION OF DR. GEORGE RICHARDSON,

  2    produced as a witness at the instance of Defendant Texas

  3    Secretary of State and duly sworn, was taken in the

  4    above-styled and numbered cause on the 13th day of May,

  5    2020, from 9:59 a.m. to 11:32 a.m., before Dana

  6    Richardson, Certified Shorthand Reporter in and for the

  7    State of Texas, reported remotely by computerized

  8    stenotype machine, the witness located at the residence

  9    of Dr. George Richardson, 4070 Sweetwater Drive, College

 10    Station, Texas 77845, pursuant to the Federal Rules of

 11    Civil Procedure and the provisions stated on the record

 12    or attached hereto.

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000495
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 496 of -
                                                                       8805/13/2020

                                                                                3
  1                                APPEARANCES

  2    FOR PLAINTIFFS:

  3           Mr. Hani Mirza - (via webconference)
              TEXAS CIVIL RIGHTS PROJECT
  4           1412 Main Street, Suite 330
              Dallas, Texas 75202
  5           Telephone: (972) 333-9200
              E-mail: hani@texascivilrightsproject.org
  6
                 - and -
  7
              Mr. Zachary D. Dolling - (via webconference)
  8           TEXAS CIVIL RIGHTS PROJECT
              2202 Alabama Street
  9           Houston, Texas 77004
              Telephone: (832) 767-3650
 10           E-mail: zachary@texascivilrightsproject.org

 11              - and -

 12           Mr. Samuel Kalar - (via webconference)
              WILLKIE, FARR & GALLAGHER
 13           787 Seventh Avenue
              New York, New York 10019-6099
 14           Telephone: (212) 728-8000
              Fax: (212) 728-8111
 15           E-mail: skalar@willkie.com

 16              - and -

 17           Ms. JoAnna Suriani - (via webconference)
              WILLKIE, FARR & GALLAGHER
 18           1875 K Street, N.W.
              Washington, DC 20006-1238
 19           Telephone: (202) 303-1193
              Fax: (202) 303-2193
 20           E-mail: jsuriani@willkie.com

 21    FOR DEFENDANT TEXAS SECRETARY OF STATE:

 22           Ms. Anne Marie Mackin - (via webconference)
              ASSISTANT ATTORNEY GENERAL
 23           P.O. Box 12548, Capitol Station
              Austin, Texas 78711-2548
 24           Telephone: (512) 463-2798
              Fax: (512) 320-0667
 25           E-mail: anna.mackin@oag.texas.gov

                   Integrity Legal Support Solutions
APPX-000496
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 497 of -
                                                                       8805/13/2020

                                                                                4
  1                         APPEARANCES - (CONT’D)

  2    FOR DEFENDANT PERLA LARA IN HER OFFICIAL CAPACITY AS
       CITY OF MCALLEN, TEXAS SECRETARY:
  3
              Mr. Isaac J. Tawil - (via webconference)
  4              - and -
              Mr. Austin Stevenson - (via webconference)
  5           CITY OF MCALLEN
              1300 West Houston Avenue
  6           McAllen, Texas 78501-5002
              Telephone: (956) 681-1090
  7           E-mail: itawil@mcallen.net; astevenson@mcallen.net

  8
       FOR DEFENDANT TRUDY HANCOCK IN HER OFFICIAL CAPACITY AS
  9    BRAZOS COUNTY ELECTIONS ADMINISTRATOR:

 10           Mr. J. Eric Magee - (via webconference)
              ALLISON, BASS & MAGEE, LLP
 11           402 West 12th Street
              Austin, Texas 78701
 12           Telephone: (512) 482-0701
              Fax: (512) 480-0902
 13           E-mail: e.magee@allison-bass.com

 14    ALSO PRESENT:

 15           Mr. Bruce Erratt, Brazos County - (via web)
              Ms. Trudy Hancock - (via web)
 16           Ms. Amelia Christopher, Video Technician - (via web)

 17

 18

 19

 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000497
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 498 of -
                                                                       8805/13/2020

                                                                                5
  1                                   INDEX

  2                                                               PAGE

  3    DR. GEORGE RICHARDSON

  4    Examination by Ms. Mackin .........................8
       Examination by Mr. Mirza .........................43
  5    Examination by Mr. Magee .........................44
       Examination by Mr. Tawil .........................51
  6    Signature Page ..................................54
       Court Reporter’s Certificate .....................55
  7

  8                                 EXHIBITS

  9

 10    EXHIBIT                  DESCRIPTION                       PAGE

 11
       Exhibit 1         Defendant Secretary of State’s             11
 12                      First Amended Notice of Oral
                         Deposition of Dr. George
 13                      Richardson

 14    Exhibit 2         Ballot By Mail Request Form                24

 15    Exhibit 3         Carrier Envelope For Early                 26
                         Voting Ballot
 16
       Exhibit 4         Notice of Rejected Ballot                  28
 17
       Exhibit 5         Information About Returning                32
 18                      Your Carrier Envelope

 19    Exhibit 6         "Opinions" page from The Eagle,            36
                         November 19, 2018
 20
       Exhibit 7         Statement of Compensation and              38
 21                      Oaths

 22    Exhibit 8         Plaintiff Dr. George                       40
                         Richardson’s Objections and
 23                      Responses to Defendant
                         Secretary of State’s First
 24                      Requests For Admission,
                         Interrogatories, and Requests
 25                      For Production

                   Integrity Legal Support Solutions
APPX-000498
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 499 of -
                                                                       8805/13/2020

                                                                                6
  1                     THE REPORTER:     We’re on the record.

  2    Today’s date is May 13, 2020.         The time is 9:59 a.m.

  3    This is the deposition of Dr. George Richardson taken in

  4    the matter of Dr. George Richardson, Rosalie Weisfeld,

  5    Austin Justin (sic) Coalition, Coalition of Texans With

  6    Disabilities, Move Texas Civic Fund, League of Women

  7    Voters of Texas and American GI Forum of Texas, Inc.,

  8    Plaintiffs, v. Texas Secretary of State, Trudy Hancock,

  9    In Her Official Capacity as Brazos County Elections

 10    Administrator, and Perla Lara In her Official Capacity

 11    as City of McAllen, Texas Secretary, Defendants.             This

 12    is pending in the United States District Court for the

 13    Western District of Texas, San Antonio Division in Civil

 14    Action No. 5:19-cv-00963, and it is being conducted by

 15    the Federal Rules and agreement of the parties to the

 16    remote swearing of the witness.

 17                     The witness is -- is located at

 18    4070 Sweetwater Drive, College Station, Texas 77845.

 19                     My name is Dana Richardson, Texas

 20    Certified Shorthand Reporter No. 5386.          I’m

 21    administering the oath and reporting the deposition

 22    remotely by stenographic means from my residence within

 23    the state of Texas.      My business address is care of

 24    Integrity Legal Solutions, P.O. Box 245, Manchaca, Texas

 25    78652.

                   Integrity Legal Support Solutions
APPX-000499
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 500 of -
                                                                       8805/13/2020

                                                                                7
  1                     Dr. Richardson, please raise your right

  2    hand to be sworn.

  3                     (Witness sworn)

  4                     THE REPORTER:     Would counsel please state

  5    your -- state your appearance and location for the

  6    record, beginning with Plaintiff counsel.

  7                     MR. MIRZA:    My name is Hani Mirza with the

  8    Texas Civil Rights Project.        I am representing

  9    plaintiffs in this case; and I am located in Dallas,

 10    Texas.

 11                     THE REPORTER:     Ms. Mackin --

 12                     MR. KALAR:    I’m Samuel Kalar -- I’m Samuel

 13    Kalar, also with the plaintiffs in this case, with the

 14    law firm Willkie, Farr & Gallagher; and I’m located in

 15    New York, New York.

 16                     THE REPORTER:     Thank you.

 17                     MS. SURIANI:     I’m JoAnna Suriani of the

 18    law firm Willkie, Farr & Gallagher, also on behalf of

 19    Plaintiffs.     I’m located in Washington, DC.

 20                     MS. MACKIN:     This is Anna Mackin with the

 21    Texas Attorney General’s Office.         I represent the

 22    Defendant Texas Secretary of State in her official

 23    capacity; and I am located in Austin, Texas.

 24                     MR. TAWIL:    My name is Isaac Tawil.        I

 25    represent Perla Lara in her official capacity as

                   Integrity Legal Support Solutions
APPX-000500
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 501 of -
                                                                       8805/13/2020

                                                                              19
  1    lawsuit is about voting by mail.         Other than voting by

  2    mail, are you aware of any other options that are

  3    available for casting a ballot in the state of Texas?

  4         A.    Yes.

  5         Q.    What are those?

  6         A.    You can -- you can vote in person.

  7         Q.    Anything else?

  8         A.    I -- I guess I -- as an -- I’m not sure if an

  9    absentee ballot is considered a ballot by mail or not,

 10    but you can cast an absentee ballot.

 11         Q.    Okay.   And are you aware of any other methods

 12    for casting a ballot in Texas?

 13         A.    No.

 14         Q.    Okay.   And have you voted in person before?

 15         A.    Yes.

 16         Q.    This might be difficult; so if you can’t give

 17    me a firm answer, that’s fine.         But do you have an

 18    estimate of how many times you’ve done that in the state

 19    of Texas?

 20         A.    Well, I mean, I guess there’s an election at

 21    least every two years of some sort.          So -- and I -- I

 22    don’t think I’ve missed any.        And I started voting in

 23    college.    Let’s see, I’m 70 now.       And I think the legal

 24    age -- was the legal age 18 back in the Sixties or

 25    Seventies?

                   Integrity Legal Support Solutions
APPX-000501
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 502 of -
                                                                       8805/13/2020

                                                                              20
  1          Q.   I believe so.

  2          A.   I can’t remember.      Yeah.    So that would be

  3    52 -- I guess at least 26 times.          Well, no, because I

  4    lived out of state for eight years.          22 times, maybe,

  5    20 times, something like that.

  6          Q.   Okay.   I appreciate -- I appreciate that.          I

  7    appreciate the mathematical approach you took to get me

  8    that estimate.     Not everyone, including some of us

  9    lawyers, like me, would have been that diligent about

 10    it.    So I appreciate that.

 11                     So in all those times you voted, did you

 12    always vote in person or have you -- have you voted by

 13    mail before 2018?

 14          A.   I -- well, I’d say, for the most part, I voted

 15    in person because when I lived in Austin, I -- I

 16    registered to vote there; and when I lived in Houston, I

 17    registered to vote there.        And then when I turned 65, I

 18    think my wife told me that I could vote by mail.             So

 19    somewhere between 65 and now, I -- I applied for a

 20    mail-in ballot.

 21          Q.   And why have you historically voted in person?

 22          A.   Well, I think I was required to.

 23          Q.   So --

 24          A.   I mean, you -- you have to -- I think you have

 25    to have a reason to vote by mail.

                   Integrity Legal Support Solutions
APPX-000502
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 503 of -
                                                                       8805/13/2020

                                                                              22
  1    voted in person when you didn’t have to provide some

  2    form of identification?

  3         A.    Well, I’m not sure.      I mean, it -- for our

  4    local election -- I mean, for our election here in

  5    College Station, I just go down -- I used to just go

  6    down there and they’d look up my address and I’d sign

  7    the -- the form and vote.        I can’t -- I don’t -- I’m not

  8    sure whether I showed them an ID or not.

  9         Q.    Okay.   But you do recall signing a poll book?

 10         A.    Yes.

 11         Q.    Do you recall an occasion when you voted in

 12    person in Texas when you didn’t either have to show a

 13    form of identification or provide a signature?

 14         A.    No.

 15         Q.    To your knowledge, have you ever had a ballot

 16    that you cast rejected other than the 2018 general

 17    election that’s at issue in this case?

 18         A.    No.

 19         Q.    All right.    And so I think we already covered

 20    this, but I just want to make sure I’m -- I’m crystal

 21    clear.    Before the 2018 general election, had you ever

 22    voted by mail before?

 23         A.    I’m not sure.     I -- I may have -- I don’t know.

 24    I may have requested an absentee ballot when I lived out

 25    of state and wasn’t -- I don’t think so.           I think I

                   Integrity Legal Support Solutions
APPX-000503
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 504 of -
                                                                       8805/13/2020

                                                                              23
  1    always voted in person.

  2          Q.   Okay.   Do you recall when you applied for your

  3    ballot by mail for the 2018 general election?

  4          A.   No.

  5          Q.   Do you remember what you did to apply for your

  6    ballot by mail for the 2018 general election?

  7          A.   No.

  8          Q.   How did you become familiar with the

  9    requirements for voting a ballot by mail?

 10          A.   I think I had a discussion with my wife about

 11    it.

 12          Q.   Okay.   Did anyone assist you in applying for

 13    your ballot by mail for the 2018 general election?

 14          A.   No.

 15          Q.   And did anyone assist you in submitting your

 16    application for a ballot by mail in the 2018 general

 17    election?

 18          A.   No.

 19          Q.   Do you recall signing your application for a

 20    ballot by mail for the 2018 general election?

 21          A.   Yes.

 22          Q.   And what do you recall about that?

 23          A.   Well, I recall that my signature had to -- it

 24    had to go across the seal on an envelope, half of it

 25    above the -- or on the -- on the flap and then half of

                   Integrity Legal Support Solutions
APPX-000504
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 505 of -
                                                                       8805/13/2020

                                                                              24
  1    it below the flap.      That’s the only reason I recall it,

  2    actually.

  3         Q.    Why did that stick out in your memory?

  4         A.    Well, I don’t think I’ve ever signed anything

  5    that way before.

  6                      (Exhibit 2 marked)

  7         Q.    (BY MS. MACKIN)      All right.    I’m sharing a

  8    document with you that will be Exhibit 2 to this

  9    deposition.     Please let me know if you’re able to access

 10    that file.

 11                      MS. MACKIN:    And I’m noting that Eric

 12    Magee mentions that the first exhibit did not come

 13    through for him.

 14                      Eric, I’ll be sure to get you a copy;

 15    and -- and let me know if you have any trouble with this

 16    exhibit that I’ve just shared.

 17         A.    So this is Brazos 74 PDF?

 18         Q.    Yes.

 19         A.    Okay.    Okay.   Got it.

 20         Q.    All right.    Do you recognize this document,

 21    Dr. Richardson?

 22         A.    I recognize my signature.

 23         Q.    Does this appear to be the ballot-by-mail

 24    application that you submitted to Brazos county for

 25    the --

                   Integrity Legal Support Solutions
APPX-000505
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 506 of -
                                                                       8805/13/2020

                                                                              25
  1         A.    Yes.

  2         Q.    -- 2018 elections?

  3         A.    Yes.

  4         Q.    Okay.    And that is your signature on the line

  5    that says "Signature"?

  6         A.    Looks like it, yep.

  7         Q.    Okay.    Underneath your signature, there’s a

  8    line of text.      Will you please read that into the

  9    record.

 10         A.    "Must be signed.      Do not print.     If you cannot

 11    sign, make a mark and have witness fill out the box to

 12    the right.    I certify the information given in this

 13    application is true, and I understand that giving false

 14    information in this application is a crime."

 15         Q.    Thank you.

 16                      What was your understanding of what your

 17    signature on this ballot-by-mail application would be

 18    used for?

 19         A.    Well, it -- it would attest that -- that I,

 20    George Richardson, was requesting a mail-in ballot.

 21         Q.    And do you --

 22         A.    That was my understanding.

 23         Q.    Do you recall when you received your mail-in

 24    ballot?

 25         A.    No.

                   Integrity Legal Support Solutions
APPX-000506
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 507 of -
                                                                       8805/13/2020

                                                                              26
  1         Q.    Did it come from Brazos County?

  2         A.    Yes.

  3         Q.    And do you recall if anything was included

  4    besides the ballot itself?

  5         A.    Well, there’s two -- there’s two envelopes that

  6    go with the mail-in ballot.        I recall that.

  7         Q.    Okay.    A carrier envelope and a secrecy

  8    envelope?    Does that sound right?

  9         A.    Yeah.

 10         Q.    Do you recall if there was anything else

 11    included besides the ballot and those two envelopes?

 12         A.    No.

 13         Q.    Okay.    And we are done with Exhibit 2.

 14                      (Exhibit 3 marked)

 15         Q.    (BY MS. MACKIN)      I’m going to share another

 16    file which will be Exhibit 3.         Please let me know if

 17    you’re able to access that document.

 18                      MR. MIRZA:    I -- Anna, I don’t think we --

 19    I got the link.

 20                      MS. MACKIN:    Oh, I’m sorry.

 21                      MR. MIRZA:    Okay.

 22                      MS. MACKIN:    I don’t know what is going on

 23    with this today.      This has been working so well up until

 24    now.

 25                      MR. MIRZA:    Yeah.

                   Integrity Legal Support Solutions
APPX-000507
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 508 of -
                                                                       8805/13/2020

                                                                              27
  1                      MS. MACKIN:    Let me try again.

  2                      Oh, shoot, I’m -- I know what the problem

  3    is.    I only sent it to Integrity.

  4                      MR. MIRZA:    Oh, I see.

  5                      MS. MACKIN:    That will do it.      They sent

  6    me a note to say they were e-mailing them to counsel who

  7    weren’t able to access them, and then it was just

  8    automatically replying to Integrity.          So hopefully that

  9    should work.

 10                      MR. MIRZA:    Okay.   I received it.

 11          A.   Okay.    Yeah, I’ve got it.

 12          Q.   (BY MS. MACKIN)      Thank you.

 13                      Dr. Richardson, do you recognize the page

 14    labeled "Brazos 72"?

 15          A.   Yes.

 16          Q.   And does that appear to be the carrier envelope

 17    that you used to return your ballot to Brazos County for

 18    the 2018 general election?

 19          A.   Yes.

 20          Q.   And is that your signature on the line that

 21    says "Signature or Mark of Voter"?

 22          A.   Yes.

 23          Q.   And is that the signature that you were

 24    speaking about that you recalled having to sign over the

 25    flap?

                   Integrity Legal Support Solutions
APPX-000508
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 509 of -
                                                                       8805/13/2020

                                                                              28
  1         A.    Yes, I think so.

  2         Q.    And did you have an understanding of what that

  3    signature would be used for?

  4         A.    My understanding was that it -- it would be

  5    used to attest -- I mean, it’d be like a sworn statement

  6    that -- that this vote -- that this ballot belonged to

  7    me or was coming from me.        That was my understanding.

  8         Q.    Okay.    And moving on to the next page,

  9    Brazos 73, there’s a stamp on the carrier envelope that

 10    says October 17th, 2018.       Now, I don’t expect you to

 11    necessarily remember exactly the date that you mailed in

 12    your ballot; but does it seem reasonable that Brazos

 13    County would have received your ballot on October 17th,

 14    2018?

 15         A.    Yes.

 16         Q.    Okay.    That’s all I have on that document.

 17    Thank you, Dr. Richardson.

 18                      (Exhibit 4 marked)

 19         Q.    (BY MS. MACKIN)     I’m sending what will be

 20    Exhibit 4 around in the chat box.         Please let me know

 21    when you’re able to pull up that document.

 22         A.    Okay.    I’ve got it.

 23         Q.    Okay.    And do you recognize this document?

 24         A.    Yes.

 25         Q.    What is it?

                   Integrity Legal Support Solutions
APPX-000509
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 510 of -
                                                                       8805/13/2020

                                                                              29
  1         A.     It’s a -- it’s a notice of a rejected ballot.

  2         Q.     And is this the Notice of Rejected Ballot that

  3    you received from Brazos County related to the 2018

  4    general election?

  5         A.     Well, it’s got my name on it; so I would assume

  6    that it is.

  7         Q.     So down at the bottom, there’s a date on this

  8    notice.     It was signed by an RW Davis on November 3rd,

  9    2018.     Do you know --

 10         A.     I see it.

 11         Q.     Do you recall when you received this notice?

 12         A.     Yeah.   It was after the election.

 13         Q.     Do you know the date?

 14         A.     No.

 15         Q.     Other than this Notice of Rejected Ballot,

 16    Exhibit 4, did you receive notice that your ballot had

 17    been rejected in any other way?

 18         A.     No.

 19         Q.     And what did you do when you received

 20    Exhibit 4?

 21         A.     I wrote a letter to the -- to the local

 22    newspaper.

 23         Q.     And that would be The Eagle.       Is that right?

 24         A.     That’s right.

 25         Q.     And when did you write that letter?         Do you

                   Integrity Legal Support Solutions
APPX-000510
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 511 of -
                                                                       8805/13/2020

                                                                              30
  1    recall?

  2         A.    I think it was probably the same day that I got

  3    this rejection.

  4         Q.    And other than writing to the -- The Eagle, did

  5    you do anything else when you received this notice?

  6         A.    I may have called my daughter.

  7         Q.    Anything else?

  8         A.    Said some curse words.

  9         Q.    Did you contact any Brazos County election

 10    officials?

 11         A.    Yeah.   Actually, I went down there; but I can’t

 12    remember when.

 13         Q.    Okay.   What did you -- and when you say you

 14    went down there, where did you go?

 15         A.    I went to the -- the Brazos County election

 16    office or voting office across the street from the

 17    courthouse on William J. Bryan.

 18         Q.    And were you able to speak with anyone there?

 19         A.    Yes.

 20         Q.    Who did you speak with?

 21         A.    I can’t remember her name, but she was -- she

 22    was at the front desk.

 23         Q.    Did you speak with anyone else at the Brazos

 24    County election office?

 25         A.    No.

                   Integrity Legal Support Solutions
APPX-000511
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 512 of -
                                                                       8805/13/2020

                                                                              31
  1         Q.    Do you know the identities of the individual or

  2    individuals who rejected your ballot?

  3         A.    No.

  4         Q.    Do you know why the decision was made to reject

  5    your ballot?

  6         A.    The -- the process was explained to me, but

  7    that’s -- that’s all I know.

  8         Q.    Okay.   So you know what was considered in

  9    making the determination to reject your ballot?

 10         A.    Well, yeah, I guess I had a discussion with the

 11    person down at the voting office about that; and it

 12    was -- it was a little bit opaque, actually.            I mean,

 13    she looked at the two signatures and just kind of

 14    shrugged and said, "Well, I wouldn’t have rejected

 15    them."    And then -- and then she explained to me the

 16    process by -- whereby -- I think -- I think there’s

 17    three people that look at the signatures, and -- and

 18    they vote either to accept the ballot or reject it,

 19    three people that are not experts in anything regarding

 20    signatures.

 21         Q.    Just to be clear, this conversation you’re

 22    talking about at the election office, this is the

 23    conversation you had when you received the Notice of

 24    Rejected Ballot, went down and talked to the woman at

 25    the front desk?

                   Integrity Legal Support Solutions
APPX-000512
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 513 of -
                                                                       8805/13/2020

                                                                              32
  1          A.   That’s right.

  2          Q.   Do you know whether the Texas Secretary of

  3    State’s Office was involved in the decision to reject

  4    your ballot?

  5          A.   No.

  6          Q.   Do you know how the individuals who evaluated

  7    your ballot were selected?

  8          A.   No.

  9          Q.   Okay.    And that’s all I have on that exhibit.

 10                      (Exhibit 5 marked)

 11          Q.   (BY MS. MACKIN)     I’m going to share what will

 12    be Exhibit 5 to this deposition.         Please let me know

 13    when you’re able to pull up that document.

 14          A.   Yeah, I’m getting better at it.         Okay.   I got

 15    it.

 16          Q.   All right.    Do you recognize this document?

 17          A.   No.

 18          Q.   Okay.    So do you know if -- so across the top,

 19    it says "Information About Returning Your Carrier

 20    Envelope."

 21          A.   Yes.

 22          Q.   Do you -- do you recall whether or not this was

 23    provided to you in any of the ballot-by-mail materials

 24    that you received?

 25          A.   No.

                   Integrity Legal Support Solutions
APPX-000513
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 514 of -
                                                                       8805/13/2020

                                                                              37
  1         Q.    And what is it?

  2         A.    It’s the -- it’s the -- it’s the editorial page

  3    of the Bryan-College Station Eagle, or a copy of it.

  4         Q.    And it is dated Monday, November 19th, 2018,

  5    correct?

  6         A.    Yes.    That’s right.

  7         Q.    And the letter in the top right corner --

  8    pardon me.    The letter in the top left corner under

  9    "Letters to the Editor," under the headline "Feeling

 10    cheated out of his vote after ballot was rejected," is

 11    that the editorial that you wrote after receiving your

 12    Notice of Rejected Ballot?

 13         A.    That’s the letter that I wrote.

 14         Q.    Okay.    And do you still agree with everything

 15    that you stated in this letter?

 16         A.    No, I don’t.

 17         Q.    What do you no -- no longer agree with?

 18         A.    I’m sorry?

 19         Q.    What do you no longer agree with?

 20         A.    Well, I was mad at the time and said I’d never

 21    vote by mail again; but I probably will.           I will.

 22         Q.    And when do you plan to do that?

 23         A.    I guess the next opportunity I have to vote.

 24         Q.    Okay.    And why do you plan to vote by mail in

 25    the future?

                   Integrity Legal Support Solutions
APPX-000514
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 515 of -
                                                                       8805/13/2020

                                                                              38
  1         A.    It’s easy.    It’s convenient.

  2         Q.    Will you take any steps to try to ensure that

  3    your ballot is not rejected if you vote by mail in the

  4    future?

  5                     MR. MIRZA:    Objection, form.

  6         A.    I don’t think my ballot will be rejected in the

  7    future.

  8         Q.    (BY MS. MACKIN)     Why not?

  9         A.    Because they’d recognize the name on the

 10    ballot.

 11         Q.    Who is "they"?

 12         A.    The people that -- the election judges.

 13         Q.    And why is that significant?

 14         A.    Because I’m suing the Secretary of State now.

 15         Q.    And so why do you think that suing the

 16    Secretary of State will prevent Brazos County from

 17    rejecting your ballot in the future?

 18         A.    Well, they’ve rejected it in the past; and I

 19    think that if they could take it back, they would.             But

 20    I don’t think they’ll reject it again.

 21         Q.    All right.    Fair enough.

 22                     (Exhibit 7 marked)

 23         Q.    (BY MS. MACKIN)     One more document for you.

 24    Please let me know when you’re able to access the

 25    document I’ve just shared, which will be Exhibit 7 to

                   Integrity Legal Support Solutions
APPX-000515
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 516 of -
                                                                       8805/13/2020

                                                                              41
  1         Q.    And what is it?

  2         A.    It’s responses to the defendants’

  3    interrogatories in this lawsuit prior to the deposition.

  4         Q.    And who wrote these responses?

  5         A.    I did.

  6         Q.    And are they true and correct to the best of

  7    your knowledge?

  8         A.    Yes.

  9         Q.    Dr. Richardson, your -- your complaint

 10    mentions -- and it’s logical -- that you have signed

 11    many prescriptions in your time as a medical doctor.             Do

 12    you know what, if anything, that signature is used for

 13    when -- when a medical doctor signs a prescription?

 14         A.    Well, it -- it attests to the fact that I was

 15    either aware or I wrote out the -- the prescribed

 16    medication and that it was indicated for the individual

 17    I was writing it out for.

 18         Q.    And you’ve mentioned that you have never had a

 19    prescription questioned because of the signature on it.

 20    Are you aware of circumstances when any other physician

 21    has had a prescription questioned or rejected because of

 22    the signature on it?

 23         A.    Yes.

 24         Q.    Okay.    Tell me about that.

 25         A.    It -- it was my own prescription.         Many years

                   Integrity Legal Support Solutions
APPX-000516
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 517 of -
                                                                       8805/13/2020

                                                                              42
  1    ago, a patient of mine who had become addicted to

  2    narcotics stole a prescription pad from my office and --

  3    and tried to write himself a prescription in another

  4    state for a controlled substance.

  5         Q.    And who flagged that prescription as fraudulent

  6    or invalid or whatever the proper term is?

  7         A.    Well, I think it was the State of Colorado.

  8         Q.    And is that where the patient attempted to

  9    write themself a prescription, in Colorado?

 10         A.    That -- that’s what I recall, yeah.          It’s been

 11    at least 20 years ago.

 12         Q.    At that time, were you licensed to practice

 13    medicine in Colorado?

 14         A.    No.

 15         Q.    Do you know how the State of Colorado was able

 16    to identify that prescription as invalid?

 17                     MR. MIRZA:    Objection, form.

 18         A.    I -- I don’t understand the question.

 19         Q.    (BY MS. MACKIN)     Okay.    So you were talking

 20    about the instance of the State of Colorado identifying

 21    a prescription as not legitimate.         Do you know how the

 22    State of Colorado identified that prescription as not

 23    legitimate?

 24                     MR. MIRZA:    Objection, form.

 25         A.    Yeah, I -- I -- that’s a good question.

                   Integrity Legal Support Solutions
APPX-000517
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 518 of -
                                                                       8805/13/2020

                                                                              43
  1         Q.    (BY MS. MACKIN)     It’s okay if you don’t know.

  2         A.    I’m not sure.     I mean, I -- I assumed it was

  3    the patient that signed -- tried to sign my name, but

  4    I -- I don’t see how that would have -- I don’t know

  5    what tipped them off, to tell you the truth.

  6         Q.    Are you aware of any other circumstances in

  7    which a prescription has been rejected because of the

  8    signature on it?

  9         A.    No.   I mean, I can’t recall any.        It doesn’t

 10    mean it didn’t happen, but...

 11                     MS. MACKIN:     All right, Dr. Richardson, I

 12    don’t have any other questions for you; and I appreciate

 13    your time.    And I’ll pass the witness.

 14                     MR. MIRZA:    I have a few questions,

 15    Dr. Richardson.

 16                                EXAMINATION

 17         Q.    (BY MR. MIRZA)     You were not asked to serve on

 18    the board of the Coalition of Texans With Disabilities

 19    specifically, correct?

 20         A.    That’s correct.

 21         Q.    Okay.   Do you know who will review your

 22    signatures the next time you submit a mail-in ballot and

 23    the times afterwards when you submit a mail-in ballot?

 24         A.    No.

 25         Q.    Do you know if the individuals who review your

                   Integrity Legal Support Solutions
APPX-000518
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20Richardson
                                               George      Page 519 of -
                                                                       8805/13/2020

                                                                              55
  1    STATE OF TEXAS
       COUNTY OF MONTGOMERY
  2                     REPORTER’S CERTIFICATE

  3         I, Dana Richardson, a Certified Shorthand Reporter

  4    in and for the State of Texas, do certify that this

  5    deposition transcript is a true record of the testimony

  6    given by the witness named herein, after said witness

  7    was duly sworn by me.       The witness was requested to

  8    review the deposition.

  9         I further certify that I am neither attorney or

 10    counsel for, related to, nor employed by any parties to

 11    the action in which this testimony is taken and,

 12    further, that I am not a relative or employee of any

 13    counsel employed by the parties hereto or financially

 14    interested in the action.

 15        I further certify that the amount of time used by
       each party at the deposition is as follows:
 16
                  Ms.   Anne Marie Mackin - 01:03
 17               Mr.   Hani Mirza - 00:01
                  Mr.   Eric Magee - 00:11
 18               Mr.   Isaac J. Tawil - 00:01

 19        SUBSCRIBED AND SWORN TO under my hand and seal of
       office on this the 26th day of May, 2020.
 20

 21              _____________________________________________

 22                  Dana Richardson, RPR, TX CSR 5386
                     Expiration: 01/31/22
 23                  Integrity Legal Support Solutions, CFR 528
                     PO Box 245
 24                  Manchaca, Texas 78652
                     (512) 320-8690
 25                  (512) 320-8692 (fax)

                   Integrity Legal Support Solutions
APPX-000519
                        www.integrity-texas.com
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 520 of 880




                     Exhibit 18




APPX-000520
Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 521 of 880
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 522 of 880




                     Exhibit 19




APPX-000522
Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 523 of 880
Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 524 of 880
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 525 of 880




                     Exhibit 20




APPX-000525
Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 526 of 880
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 527 of 880




                     Exhibit 21




APPX-000527
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 528 of 880




APPX-000528
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 529 of 880




APPX-000529
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 530 of 880




                     Exhibit 22




APPX-000530
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 531 of 880




APPX-000531
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 532 of 880




                     Exhibit 23




APPX-000532
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 533 of 880




APPX-000533
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 534 of 880




                     Exhibit 24




APPX-000534
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 535 of 880




APPX-000535
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 536 of 880




APPX-000536
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 537 of 880




APPX-000537
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 538 of 880




                     Exhibit 25




APPX-000538
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 539 of 880




APPX-000539
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 540 of 880




APPX-000540
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 541 of 880




APPX-000541
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 542 of 880




APPX-000542
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 543 of 880




                     Exhibit 26




APPX-000543
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 544 of 880



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

     DR. GEORGE RICHARDSON,    )
     ROSALIE WEISFELD, AUSTIN )
     JUSTICE COALITION,        )
     COALITION OF TEXANS WITH )
     DISABILITIES, MOVE TEXAS )
     CIVIC FUND, LEAGUE OF     )
     WOMEN VOTERS OF TEXAS, and)
     AMERICAN GI FORUM OF      )
     TEXAS, INC.,              )
          Plaintiffs,          )
                               )
     vs.                       )        CASE NO. 5:19-cv-00963
                               )
     TEXAS SECRETARY OF STATE, )
     TRUDY HANCOCK, IN HER     )
     OFFICIAL CAPACITY AS      )
     BRAZOS COUNTY ELECTIONS   )
     ADMINISTRATOR, AND PERLA )
     LARA IN HER OFFICIAL      )
     CAPACITY AS CITY OF       )
     MCALLEN, TEXAS SECRETARY, )
          Defendants.          )




                        ORAL AND VIDEO DEPOSITION

                             ROSALIE WEISFELD

                                MAY 13, 2020

                            (REPORTED REMOTELY)




APPX-000544
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 545 of -
                                                          Weisfeld   8805/13/2020

                                                                              2
  1         ORAL AND VIDEO DEPOSITION OF ROSALIE WEISFELD,

  2    produced as a witness at the instance of Defendant Texas

  3    Secretary of State and duly sworn, was taken in the

  4    above-styled and numbered cause on the 13th day of May,

  5    2020, from 2:04 p.m. to 4:40 p.m., before Dana

  6    Richardson, Certified Shorthand Reporter in and for the

  7    State of Texas, reported remotely by computerized

  8    stenotype machine, witness located at the residence of

  9    Rosalie Weisfeld, 9206 Cliffwood Drive, Houston, Texas

 10    77096, pursuant to the Federal Rules of Civil Procedure

 11    and the provisions stated on the record or attached

 12    hereto.

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000545
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 546 of -
                                                          Weisfeld   8805/13/2020

                                                                              3
  1                               APPEARANCES

  2    FOR PLAINTIFFS:

  3           Mr. Hani Mirza - (via webconference)
              TEXAS CIVIL RIGHTS PROJECT
  4           1412 Main Street, Suite 330
              Dallas, Texas 75202
  5           Telephone: (972) 333-9200
              E-mail: hani@texascivilrightsproject.org
  6
                 - and -
  7
              Mr. Zachary D. Dolling - (via webconference)
  8           TEXAS CIVIL RIGHTS PROJECT
              2202 Alabama Street
  9           Houston, Texas 77004
              Telephone: (832) 767-3650
 10           E-mail: zachary@texascivilrightsproject.org

 11              - and -

 12           Mr. Samuel Kalar - (via webconference)
              WILLKIE, FARR & GALLAGHER
 13           787 Seventh Avenue
              New York, New York 10019-6099
 14           Telephone: (212) 728-8000
              Fax: (212) 728-8111
 15           E-mail: skalar@willkie.com

 16              - and -

 17           Ms. JoAnna Suriani - (via webconference)
              WILLKIE, FARR & GALLAGHER
 18           1875 K Street, N.W.
              Washington, DC 20006-1238
 19           Telephone: (202) 303-1193
              Fax: (202) 303-2193
 20           E-mail: jsuriani@willkie.com

 21    FOR DEFENDANT TEXAS SECRETARY OF STATE:

 22           Ms. Anne Marie Mackin - (via webconference)
              ASSISTANT ATTORNEY GENERAL
 23           P.O. Box 12548, Capitol Station
              Austin, Texas 78711-2548
 24           Telephone: (512) 463-2798
              Fax: (512) 320-0667
 25           E-mail: anna.mackin@oag.texas.gov

                   Integrity Legal Support Solutions
APPX-000546
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 547 of -
                                                          Weisfeld   8805/13/2020

                                                                              4
  1                        APPEARANCES - (CONT’D)

  2    FOR DEFENDANT PERLA LARA IN HER OFFICIAL CAPACITY AS
       CITY OF MCALLEN, TEXAS SECRETARY:
  3
              Mr. Isaac J. Tawil - (via webconference)
  4              - and -
              Mr. Austin Stevenson - (via webconference)
  5           CITY OF MCALLEN
              1300 West Houston Avenue
  6           McAllen, Texas 78501-5002
              Telephone: (956) 681-1090
  7           E-mail: itawil@mcallen.net; astevenson@mcallen.net

  8
       FOR DEFENDANT TRUDY HANCOCK IN HER OFFICIAL CAPACITY AS
  9    BRAZOS COUNTY ELECTIONS ADMINISTRATOR:

 10           Mr. J. Eric Magee - (via webconference)
              ALLISON, BASS & MAGEE, LLP
 11           402 West 12th Street
              Austin, Texas 78701
 12           Telephone: (512) 482-0701
              Fax: (512) 480-0902
 13           E-mail: e.magee@allison-bass.com

 14    ALSO PRESENT:

 15           Mr. Bruce Erratt, Brazos County - (via web)
              Ms. Trudy Hancock - (via web)
 16           Ms. Amelia Christopher, Video Technician - (via web)

 17

 18

 19

 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000547
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 548 of -
                                                          Weisfeld   8805/13/2020

                                                                              5
  1                                   INDEX

  2                                                              PAGE

  3    Examination by Ms. Mackin .........................9
       Examination by Mr. Tawil .........................67
  4    Examination by Mr. Dolling .......................81
       Signature Page ..................................84
  5    Court Reporter’s Certificate .....................85

  6

  7                                EXHIBITS

  8    EXHIBIT                  DESCRIPTION                      PAGE

  9
       Exhibit 1         Defendant Secretary of State’s           12
 10                      First Amended Notice of Oral
                         Deposition of Rosalie Weisfeld
 11
       Exhibit 2         Application for Ballot by Mail           29
 12
       Exhibit 3         Carrier Envelope For Early               36
 13                      Voting Ballot

 14    Exhibit 4         Notice of Rejected Ballot                40

 15    Exhibit 5         Plaintiffs’ Original Complaint           47

 16    Exhibit 6         Plaintiff Rosalie Weisfeld’s             55
                         Objections and Responses to
 17                      Defendant Secretary of State’s
                         First Requests For Admission,
 18                      Interrogatories, and Requests
                         For Production
 19
       Exhibit 7         Printout of a July 4, 2019,              55
 20                      post from the Facebook page of
                         Rosalie Weisfeld
 21
       Exhibit 8         April 11, 2019, e-mail from              57
 22                      Rosalie Weisfeld to Yesenia
                         Rodriguez
 23
       Exhibit 9         July 5, 2019, e-mail from                61
 24                      Rosalie Weisfeld to Justin
                         Perez
 25

                   Integrity Legal Support Solutions
APPX-000548
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 549 of -
                                                          Weisfeld   8805/13/2020

                                                                              6
  1                            EXHIBITS (cont.)

  2    EXHIBIT                  DESCRIPTION                      PAGE

  3

  4    Exhibit 10        July 5, 2019, e-mail from                62
                         Rosalie Weisfeld to Charlie
  5                      Bonner

  6    Exhibit 11        Early Voting Ballot Board &              81
                         Signature Verification
  7                      Committee, Handbook for
                         Election Judges and Clerks 2020
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000549
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 550 of -
                                                          Weisfeld   8805/13/2020

                                                                              7
  1                    THE REPORTER:     We’re on the record.

  2    Today’s date is May 13, 2020.        The time is 2:04 p.m.

  3    This is the deposition of Rosalie Weisfeld in the matter

  4    of Dr. George Richardson, Rosalie Weisfeld, Austin

  5    Justin (sic) Coalition, Coalition of Texans With

  6    Disabilities, Move Texas Civic Fund, League of Women

  7    Voters of Texas and American GI Forum of Texas, Inc.,

  8    Plaintiffs, v. Texas Secretary of State, Trudy Hancock,

  9    In Her Official Capacity at Brazos County Elections

 10    Administrator, and Perla Lara In her Official Capacity

 11    as City of McAllen, Texas Secretary, Defendants, pending

 12    in the United States District Court for the Western

 13    District of Texas, San Antonio Division in Civil Action

 14    No. 5:19-cv-00963, and is being conducted by the Federal

 15    Rules and agreement of the parties to the remote

 16    swearing of the witness.

 17                    The witness located at 9206 Cliffwood

 18    Drive, Houston, Texas 77096.

 19                    My name is Dana Richardson, Texas

 20    Certified Shorthand Reporter No. 5386.         I am

 21    administering the oath and reporting the deposition

 22    remotely by stenographic means from my residence within

 23    the state of Texas.      My business address is care of

 24    Integrity Legal Support Solutions, P.O. Box 245,

 25    Manchaca, Texas 78652.

                   Integrity Legal Support Solutions
APPX-000550
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 551 of -
                                                          Weisfeld   8805/13/2020

                                                                              8
  1                    Ms. Weisfeld, please raise your right hand

  2    to be sworn.

  3                    (Witness sworn)

  4                    THE REPORTER:     And, Counsel, would you

  5    please state your appearance and location for the

  6    record, beginning with Plaintiff counsel.

  7                    MR. DOLLING:     Hi.   This is Zachary Dolling

  8    for the plaintiffs.      I’m in Houston, Texas.

  9                    MR. MIRZA:     My name is Hani Mirza with the

 10    Texas Civil Rights Project.       I’m also representing

 11    Plaintiffs.    And I’m in Dallas, Texas.

 12                    MR. KALAR:     Also for the plaintiffs, I’m

 13    Samuel Kalar of the law firm Willkie, Farr & Gallagher.

 14    And I am dialing in from New York, New York.

 15                    MS. SURIANI:     And also for the plaintiffs,

 16    I am JoAnna Suriani with the law firm Willkie, Farr &

 17    Gallagher.    I’m in Washington, DC.

 18                    MR. TAWIL:     My name is Isaac Tawil,

 19    attorney for Perla Lara in her official capacity of

 20    Secretary of City of McAllen.        I’m in McAllen, Texas.

 21                    MR. MAGEE:     I’m Eric Magee.     I represent

 22    Trudy Hancock in her official capacity as the Brazos

 23    County Elections Administrator.        And I’m in Austin,

 24    Texas.

 25                    MS. MACKIN:     My name is Anna Mackin with

                   Integrity Legal Support Solutions
APPX-000551
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 552 of -
                                                          Weisfeld   8805/13/2020

                                                                            19
  1    determination that it wasn’t my signature.          And it was

  2    my signature.      And so I feel that my -- I know that my

  3    right to vote was denied because my ballot was rejected.

  4         Q.    And to be clear, the ballot that we’re talking

  5    about, is that your ballot in the City of McAllen 2019

  6    runoff election?

  7         A.    Correct.    Yes.

  8         Q.    I believe that was held June 22nd, 2019?

  9         A.    I believe that that is the correct date.

 10    However, I voted by mail.       So my ballot was mailed --

 11    was received and mailed the end of May.

 12         Q.    Okay.    And do you have any expectations for the

 13    outcome of this lawsuit, like what you hope to get out

 14    of it?

 15         A.    I hope that no one else’s ballot is ever

 16    rejected by someone that doesn’t know them because they

 17    think their signature is not their signature.

 18         Q.    Okay.    And how did you meet your lawyers in

 19    this case?    And to be clear, I’m -- I don’t -- I’m not

 20    asking for the substance of their legal advice or

 21    privileged communications, just how you became

 22    acquainted with them.

 23         A.    I -- when my ballot was rejected, I was

 24    actually at -- at home in McAllen.        And so I didn’t

 25    receive the letter because the letter was mailed to the

                   Integrity Legal Support Solutions
APPX-000552
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 553 of -
                                                          Weisfeld   8805/13/2020

                                                                            20
  1    address in Houston.      And I opened the letter on

  2    July 4th, when I was here in Houston; and when I saw

  3    that my ballot had been rejected, I was horrified.           I

  4    was sickened.      I was nauseated.    I had voted in every

  5    single election there is and -- except for one -- and in

  6    all the years that I’ve been registered to vote.           And I

  7    posted on Facebook what happened.        And I don’t recall

  8    exactly how it happened, but I had a subsequent -- I

  9    don’t remember exactly what happened, but different

 10    friends replied back to me about things that were going

 11    on and -- and -- and horrified that it had happened to

 12    me and sad.    And then -- oh, I -- I -- one of the -- I

 13    don’t remember what happened exactly.         So many different

 14    people called me or sent me messages and -- none of the

 15    attorneys did.      And somehow I, though, found out about

 16    the Texas Civil Rights Project and I contacted -- I

 17    contacted them and that’s how I came to be with them.

 18         Q.    Okay.    And so before your Facebook post and

 19    kind of folks messaging you and somewhere in that

 20    process getting linked up with the Texas Civil Rights

 21    Project, had you had any prior dealings with the Texas

 22    Civil Rights Project that you recall?

 23         A.    Yes, but I don’t remember exactly.

 24         Q.    Okay.    Do you -- do you know anything -- do you

 25    recall anything generally?       And it’s okay if not.      I’m

                   Integrity Legal Support Solutions
APPX-000553
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 554 of -
                                                          Weisfeld   8805/13/2020

                                                                            22
  1    Texas?

  2         A.    By mail.

  3         Q.    Okay.    And anything besides that?

  4         A.    Those are the only three ways I know that

  5    people can vote.

  6         Q.    Okay.    And have you voted in person on election

  7    day in Texas before?

  8         A.    Yes.

  9         Q.    I know it may not be -- it may be difficult to

 10    give a precise answer, but can you estimate about how

 11    many times?

 12         A.    No.

 13         Q.    That’s fine.    Have you voted in person early in

 14    Texas before?

 15         A.    Yes.

 16         Q.    And do you -- are you able to give a rough

 17    estimate of how many times?

 18         A.    I don’t recall.

 19         Q.    Okay.    That’s fine.

 20                      And this -- this lawsuit, we’re talking

 21    about the 2019 runoff election ballot by mail.           Other

 22    than that election, have you voted by mail in Texas

 23    before?

 24         A.    Yes, I have.

 25         Q.    And are you able to approximate about how many

                   Integrity Legal Support Solutions
APPX-000554
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 555 of -
                                                          Weisfeld   8805/13/2020

                                                                            23
  1    times you’ve done that?

  2         A.     No.

  3         Q.     That’s fine.

  4                       The last time you voted in person in

  5    Texas, did you have to do anything to verify that you

  6    were Rosalie Weisfeld?

  7         A.     Yes.

  8         Q.     Do you remember what you had to do?

  9         A.     I had to show a picture ID.      The voter

 10    registration card that I received doesn’t even --

 11    doesn’t work, which is kind of crazy, because it is the

 12    voter registration card; but that’s not necessary to

 13    vote.     You have to show a picture ID.

 14         Q.     Can you think of a time that you voted in

 15    person in Texas when you didn’t have to show a form of

 16    identification?

 17         A.     Yes.

 18         Q.     How many times?

 19         A.     For years, before the law was changed.

 20         Q.     Okay.    Tell me about that.

 21         A.     I don’t understand the question.

 22         Q.     Okay.    So you -- as I understood your

 23    testimony -- and correct me if I’m wrong -- you

 24    mentioned that a law changed and after that, you had to

 25    start identifying yourself to vote in person, but before

                   Integrity Legal Support Solutions
APPX-000555
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 556 of -
                                                          Weisfeld   8805/13/2020

                                                                            24
  1    that, you weren’t required to provide a form of

  2    identification to vote.      Did I understand your

  3    testimony?

  4         A.    No, no, no.    It’s a difference between a

  5    picture ID and then you had the voter registration card

  6    that you could take in or you could take in any kind of

  7    identification.

  8         Q.    I see.    So the change was from a form of

  9    identification to a form of photo identification?

 10         A.    Yes.    And only a specific form of

 11    identification.      So, like, a student ID card wouldn’t

 12    count now -- doesn’t count now.

 13         Q.    Okay.    So let me try to ask my question a

 14    little bit better.      Do you remember a time that you

 15    voted in Texas where you didn’t have to provide any form

 16    of identification at all in person?

 17         A.    Not to my recollection.

 18         Q.    And to your knowledge, have you ever had a

 19    ballot rejected other than in the 2019 City of McAllen

 20    runoff election?

 21         A.    No, never.

 22         Q.    So it sounds from your testimony like it would

 23    be fair to say you vote regularly.        Is that right?

 24         A.    Yes, that is correct.

 25         Q.    Would you describe yourself as politically

                   Integrity Legal Support Solutions
APPX-000556
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 557 of -
                                                          Weisfeld   8805/13/2020

                                                                            25
  1    active?

  2         A.     Yes.

  3         Q.     And in what ways?

  4         A.     I do my best to prepare myself before I go to

  5    vote.     I read about all the candidates.      If possible, I

  6    meet them.     I go to their functions.      I listen to

  7    televised debates.       I -- if it’s an issue, I study it.

  8    Now, with the computer, it’s even easier.          Can go to the

  9    candidates’ websites or Facebook pages or other social

 10    media.     Resources, outlets to -- to -- to get

 11    information on the candidate themselves.          If I can’t

 12    meet them, sometimes I’ll call them, talk to them on the

 13    phone.

 14         Q.     I think most people would agree that more of us

 15    should be that engaged and be paying that much attention

 16    to the -- to the political process.         So that is -- that

 17    is appreciated.

 18                       You mentioned studying some issues.      Are

 19    there any issues that are particularly important to you?

 20         A.     It depends on the -- you mean in regards to the

 21    candidates and how I decide to vote for them?

 22         Q.     I mean regarding just sort of issues that are

 23    frequently kind of debated and discussed in our current

 24    political climate.       So maybe an issue that you might

 25    think it was important enough to be active on

                   Integrity Legal Support Solutions
APPX-000557
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 558 of -
                                                          Weisfeld   8805/13/2020

                                                                            26
  1    independent -- like, apart from any candidate?

  2         A.    I study the candidates.      I have particular,

  3    yes, issues that are a concern to me; and I choose the

  4    candidate that I intend to vote for based on their

  5    positions and how I feel they will best represent my --

  6    represent me and the concerns I have.         Is that what

  7    you’re asking?

  8         Q.    Yeah.   Sure.   Can you give me a few examples of

  9    those issues that are particularly important to you in

 10    deciding which candidates to support?

 11         A.    Well, for example, I’ll use the city election

 12    without telling you my -- who I voted for because that’s

 13    not -- that’s private and privileged information.           But I

 14    talked to the candidates and observed them, listened to

 15    them on issues pertaining to the City such as business,

 16    parks, environment, the recycling program we have now in

 17    place, economic issues, how they plan to work together

 18    with the school district and made my decision based on

 19    their -- their interests and where they stood on those

 20    particular issues.

 21         Q.    Okay.   Thank you for that.

 22                    I want to now focus in on the 2019 City of

 23    McAllen runoff election that is kind of at the center of

 24    your claims in this case.       When we were discussing

 25    voting by mail earlier, you mentioned that had you voted

                   Integrity Legal Support Solutions
APPX-000558
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 559 of -
                                                          Weisfeld   8805/13/2020

                                                                            27
  1    by mail several times in the past.        Has that always been

  2    because you were outside the county, or was there ever

  3    another reason that you were eligible to vote by mail?

  4         A.    It was because I was outside the county during

  5    the election period, both early voting and election day.

  6         Q.    And for this 2019 City of McAllen runoff

  7    election, that was also the reason you were eligible,

  8    because you were outside the county?

  9         A.    Yes.

 10         Q.    Okay.   Do you remember when you applied for the

 11    ballot in the 2019 City of McAllen runoff election?            And

 12    I mean the ballot by mail, just to be crystal clear.

 13         A.    For the runoff?

 14         Q.    Yes, ma’am.

 15         A.    It was either in April or May.       It was after

 16    the election, and there was a requirement -- I mean, one

 17    of the races was in -- there was a runoff.          And so when

 18    the runoff was declared, I knew I would be out of town.

 19         Q.    How did you know that you would be out of town?

 20         A.    My niece was graduating from college, and I

 21    knew that I would be out of the state and -- well, out

 22    of the county because I was going to visit the family.

 23         Q.    And where were you visiting family for the

 24    graduation?

 25         A.    In New York.    I was in New York.

                   Integrity Legal Support Solutions
APPX-000559
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 560 of -
                                                          Weisfeld   8805/13/2020

                                                                            29
  1         A.    No.

  2         Q.    -- City of McAllen runoff election?        Just to be

  3    clear.

  4         A.    No.

  5         Q.    No, you’re fine.     It’s -- it’s a total tendency

  6    that we have in normal conversation.         So you’re fine.

  7                     All right.    I’m going to show you a

  8    document, and please let me know once you’re able to

  9    open and view that document.

 10         A.    Okay.   I see it.

 11         Q.    Do you recognize -- oh, and I will make this

 12    document Exhibit 2 to this deposition.

 13                     (Exhibit 2 marked)

 14         A.    Yeah.   It’s sideways.     So just a minute.     Let

 15    me kind of turn my head to -- oh, I see.          It’s my

 16    application.

 17         Q.    (BY MS. MACKIN)     And, Ms. Weisfeld, I think if

 18    you go up -- are you in Adobe?

 19         A.    I can see it.

 20         Q.    Are you --

 21         A.    I can see it.    I can read it.

 22         Q.    Okay.   Because if you click "View" and rotate

 23    "View," you might be -- you can flip it around just so

 24    you don’t have to turn your head to the side.          But as

 25    long as it’s clear on your screen, that is -- that is

                   Integrity Legal Support Solutions
APPX-000560
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 561 of -
                                                          Weisfeld   8805/13/2020

                                                                            30
  1    fine.

  2         A.     Okay.

  3                       MR. DOLLING:   I think that if you

  4    right-click the document in -- in the menu that pops up,

  5    you see about halfway down, it says "rotate clockwise"?

  6    You do that one.

  7         A.     Got it.    Yeah, I see it now.    Now I did it.

  8    Yeah.     Got it.    Okay.

  9         Q.     (BY MS. MACKIN)    And so I just want to make

 10    sure.     I’m going to back up a little bit.       Do you

 11    recognize this document?

 12         A.     Yes.    That’s my application.

 13         Q.     Application for what?

 14         A.     For the -- the City election in May.

 15         Q.     For the ballot by mail for the 2019 City of

 16    McAllen election?

 17         A.     Correct.

 18         Q.     And then if you’ll look down under 6b, like

 19    "boy" --

 20         A.     Yes.

 21         Q.     -- there’s a little check next to "Any

 22    Resulting Runoff."

 23         A.     Correct.

 24         Q.     So was this application the application for

 25    your ballot by mail in the 2019 City of McAllen runoff

                   Integrity Legal Support Solutions
APPX-000561
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 562 of -
                                                          Weisfeld   8805/13/2020

                                                                            31
  1    election?

  2         A.    Yes.    I voted in the May election because I was

  3    out of town.      And I had clicked off -- checked off any

  4    resulting runoff, but then I don’t -- someone from the

  5    City called me to verify that I do -- did still want a

  6    ballot for the runoff election.        It was either Perla or

  7    somebody in the office.      And I said, "Yes, I do."

  8         Q.    And you mentioned -- you mentioned Perla and

  9    referring to her on a first-name basis.         Would you say

 10    that you-all have a -- a personal relationship?

 11         A.    We have a working relationship.

 12         Q.    Okay.    How long have you known Ms. Lara?

 13         A.    For many years.     She was the assistant -- she

 14    was the assistant before she -- before she became the --

 15    the secretary.

 16         Q.    Okay.    And is that how you became acquainted

 17    with her?

 18         A.    Yes.

 19         Q.    All right.    And down under the number 10,

 20    there’s an "X."      And next to that is a signature.       Is

 21    that your signature?

 22         A.    Yes, it is.

 23         Q.    Okay.    And when you completed this application,

 24    what was your understanding of what that signature would

 25    be used for?

                   Integrity Legal Support Solutions
APPX-000562
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 563 of -
                                                          Weisfeld   8805/13/2020

                                                                            33
  1         Q.    -- for your ballot by mail.

  2         A.    Yes.

  3         Q.    Is it possible that you were at that address

  4    from April 1st to May 10th of 2019?

  5         A.    I -- I could have been here for part of it, but

  6    it was the address that I requested that the ballot be

  7    mailed to.

  8         Q.    And why did you choose that address if you were

  9    only going to be there for part of the time?

 10         A.    Because I’m engaged to be married and it is the

 11    address of my fianc¿‰.

 12         Q.    Well, what cause for celebration.        I am, too,

 13    actually.    We had to postpone our wedding because of the

 14    pandemic.

 15         A.    Congratulations.

 16         Q.    Thank you.

 17                      And so you mentioned that you don’t

 18    specifically recall where you were for the entire period

 19    of absence.    Do you remember any of the places you might

 20    have been besides Houston?

 21         A.    I really don’t.     No.

 22         Q.    Would it be fair to say that you travel quite a

 23    bit?

 24         A.    Yes, it is.    That is true.

 25         Q.    And why do you have occasion to travel so

                   Integrity Legal Support Solutions
APPX-000563
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 564 of -
                                                          Weisfeld   8805/13/2020

                                                                            34
  1    often?

  2         A.    I’m very close to my family, and I travel to --

  3    primarily to see my -- my family.

  4         Q.    And I know you mentioned New York.        Where else

  5    do you have family located?

  6         A.    California.     And Mark has family in Colorado,

  7    and so do I.      And I’m trying to think of where I might

  8    have been during that time.       I kind of think I might

  9    have been -- I might have gone skiing for the last

 10    weekend in -- of ski season.

 11         Q.    And just to be clear on the record, is -- is

 12    Mark your fianc¿‰?

 13         A.    Yes.

 14         Q.    All right.     I’m done with Exhibit 2 for now.

 15    You can close out of that document?

 16         A.    Uh-huh.

 17         Q.    And we may have already covered this, but I

 18    just want to make sure that the record is clear.           Have

 19    you ever voted in -- you have voted in person in the

 20    City of McAllen in the past, right?

 21         A.    Yes.    Yes.

 22         Q.    And do you recall when you received your ballot

 23    by mail for the 2019 City of McAllen runoff election?

 24         A.    I don’t recall the exact date, but it was

 25    either the -- the end of March or first of April, I

                   Integrity Legal Support Solutions
APPX-000564
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 565 of -
                                                          Weisfeld   8805/13/2020

                                                                            36
  1    ballot," and told them why and what happened.

  2         Q.    And so as I’m understanding your testimony,

  3    that was in the May election?

  4         A.    Correct.

  5         Q.    Do you remember when you received your mail-in

  6    ballot for the June runoff election in 2019?

  7         A.    It was either the day before or the day that I

  8    flew to New York.

  9         Q.    Do you know when that was?

 10         A.    It was the end of May.

 11         Q.    Okay.   And your ballot in the runoff election,

 12    did it also have the issue of having one of the

 13    envelopes already sealed?

 14         A.    No, it didn’t.

 15         Q.    Okay.   In that general election, the May

 16    election, where you had the issue with the sealed

 17    envelope, do you know if your ballot was counted for

 18    that May election?

 19         A.    I presume so because I did not receive a letter

 20    of rejection.

 21         Q.    I’m going to show you a document that I will

 22    make Exhibit 3 to this deposition.

 23                    (Exhibit 3 marked)

 24         Q.    (BY MR. BAUER)    Please let me know when you are

 25    able to open that document and take a look at it.

                   Integrity Legal Support Solutions
APPX-000565
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 566 of -
                                                          Weisfeld   8805/13/2020

                                                                            37
  1         A.    Is that the carrier envelope PDF?

  2         Q.    Yes, ma’am.    That’s the title of the -- of the

  3    file.

  4         A.    Okay.

  5         Q.    Do you recognize this document?

  6         A.    Let me turn it again.      Just a second.     It’ll

  7    make it easier to look at.

  8                    Okay.    Yes.   That is the carrier envelope,

  9    and you -- oh, see, it’s dated the end of May, as I -- I

 10    said, that -- yeah, the end of May.         And it’s from New

 11    York.

 12         Q.    And you’re referring here to the -- the

 13    postmark?

 14         A.    Correct.

 15         Q.    Looks like May 29th, 2019, from something I

 16    can’t quite read, NY.

 17         A.    It’s New York.    It was from -- I think I --

 18    I -- I don’t -- I put it in the mailbox around the

 19    corner from my niece and nephew’s townhouse.

 20         Q.    And it looks, from the City Secretary’s Office

 21    stamp on the envelope, like this was received in the

 22    McAllen City Secretary’s Office on June 3rd, 2019.

 23    Would you have any reason to -- to doubt that?

 24         A.    That -- that sounds accurate for the mail.

 25         Q.    Okay.   And then turning to -- this is a -- this

                   Integrity Legal Support Solutions
APPX-000566
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 567 of -
                                                          Weisfeld   8805/13/2020

                                                                            39
  1         A.     Yes.

  2         Q.     Okay.    And do you recall -- that’s all I have

  3    on Exhibit 3.       Thank you.    You can close out of that.

  4                       Do you recall --

  5                       MR. DOLLING:    Excuse me.   Anna, do you

  6    mind?     I just wanted to check in on Rosalie and see if

  7    maybe she wanted to take a break right now.

  8                       THE WITNESS:    Yeah, that -- that would be

  9    really nice.       Thank you so much.     I’m starting to fade.

 10                       MS. MACKIN:    Would you mind if I ask just

 11    one more question, and then we can take a break?

 12                       MR. DOLLING:    I think that’s agreeable.

 13    Is that okay, Rosalie?

 14                       THE WITNESS:    Can we just wait?

 15                       MS. MACKIN:    Sure.

 16                       THE REPORTER:    Okay.   We’re off the record

 17    at 2:59 p.m.

 18                       (Recess taken)

 19                       THE REPORTER:    We’re back on the record at

 20    3:13 p.m.

 21         Q.     (BY MS. MACKIN)      Ms. Weisfeld, just one last

 22    question about your New York trip in late May of 2019.

 23    Do you remember when you returned?

 24         A.     When -- when I returned to --

 25         Q.     Well, when you returned -- when you returned

                   Integrity Legal Support Solutions
APPX-000567
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 568 of -
                                                          Weisfeld   8805/13/2020

                                                                            40
  1    from that trip.

  2          A.   I don’t.

  3          Q.   Okay.    And after that trip, did you immediately

  4    come back to Texas?

  5          A.   I don’t recall.     I don’t recall because several

  6    of my family members were having graduations and I went

  7    to California and -- I think I went to California.           I

  8    don’t recall all the places I went to for graduations.

  9          Q.   Okay.

 10          A.   And we had a -- we had other family -- thank

 11    God they were celebrations, to attend during that time

 12    period.

 13          Q.   All right.    I’m going to share a document with

 14    you, and this will be Exhibit 4 to this deposition.

 15                      (Exhibit 4 marked)

 16          Q.   (BY MS. MACKIN)     And please let me know when

 17    you are able to open up that document and take a look at

 18    it.

 19          A.   I see it.

 20          Q.   Okay.    Do you recognize Exhibit 4?

 21          A.   Yes.

 22          Q.   What is it?

 23          A.   It’s the letter of rejection that I received.

 24          Q.   And is this letter the first notice you

 25    received that your ballot had been rejected?

                   Integrity Legal Support Solutions
APPX-000568
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 569 of -
                                                          Weisfeld   8805/13/2020

                                                                            44
  1    the mail was delivered and then you could figure out

  2    what day, but I don’t know.

  3         Q.    Okay.   That’s fine.    Thank you for that.

  4                    And on Exhibit 4, what does it indicate is

  5    the reason that your ballot in the 2019 City of McAllen

  6    runoff election was rejected?

  7         A.    It says -- there’s a checkmark next to No. 2:

  8    "It was determined that the signature on the application

  9    for ballot by mail and carrier envelope was not signed

 10    by the same person."      But that’s not true.      And it --

 11    they could have called me and asked me or sent me an

 12    e-mail or sent me a letter, somehow communicated with me

 13    and asked me and especially when I told them I was

 14    mailing it from New York.       I said, "I’m going to be in

 15    New York."    And they did not -- and it was mailed from

 16    New York.

 17                    MS. MACKIN:     I’m just going to object to

 18    that last answer as nonresponsive because all I’m trying

 19    to explore here is the reason indicated on this notice.

 20         A.    Oh, okay.

 21         Q.    (BY MS. MACKIN)     I --

 22         A.    Then it’s the first part of my answer.         "It was

 23    determined that the signature on the application for

 24    ballot by mail and carrier envelope was not signed by

 25    the same person."

                   Integrity Legal Support Solutions
APPX-000569
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 570 of -
                                                          Weisfeld   8805/13/2020

                                                                            60
  1    Lara.     Is that right?

  2         A.     Correct.   Yes.

  3         Q.     Okay.   And so you sent this e-mail, it appears,

  4    on April 11th, 2019, correct?

  5         A.     Correct.

  6         Q.     Okay.   And why didn’t you reach out to Yesenia

  7    or Perla when you received your notice of rejected

  8    ballot in June -- well --

  9         A.     No.   I received it on July 4th.

 10         Q.     The notice of rejected ballot dated June 22nd,

 11    2019, why -- why didn’t you reach out to Yesenia or

 12    Perla when you received that notice?

 13         A.     It was July 4th, and the offices were closed.

 14         Q.     And why didn’t you reach out to anyone at the

 15    City of McAllen Secretary’s Office after that?

 16         A.     I don’t know if I -- I don’t -- I don’t --

 17    well, I don’t recall whether I did or I didn’t

 18    afterwards, but I -- it -- it was -- it was already

 19    over.     The decision had been made.     The letter had been

 20    received.     The election was over.

 21         Q.     And so are there any circumstances under which

 22    you would have reached out to Perla or Yesenia or

 23    someone in the City of McAllen Secretary’s Office about

 24    the notice of rejected ballot?

 25         A.     Honestly, I thought I had; but maybe I didn’t.

                   Integrity Legal Support Solutions
APPX-000570
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 571 of -
                                                          Weisfeld   8805/13/2020

                                                                            77
  1         A.    I haven’t been able to go to McAllen because I

  2    was in a serious car accident.        Both vehicles were

  3    totaled, and I suffered from a concussion.          I have a

  4    traumatic brain injury.      I go to TIRR here in Houston.

  5    It’s a very well-known hospital.        It’s a clinic, and

  6    it’s for people with traumatic brain injuries.           And I go

  7    to speech therapy, occupational therapy, physical

  8    therapy.    And I go to Love Your Brain for -- also.

  9         Q.    Okay.

 10         A.    I have not been able to go home.        I have had to

 11    cancel probably ten airplane tickets so far since the

 12    accident because I have to go -- I have to go to -- to

 13    therapy.

 14         Q.    And prior to the accident, how much time were

 15    you spending in McAllen?

 16         A.    I would be home a lot.

 17         Q.    Can you quantify a lot?

 18         A.    A couple of -- a week or so every month or

 19    sometimes two weeks, I would be at home.          All my clothes

 20    are still hanging in my closet.        My shoes are there.

 21    Everything is there.      All my plates and all my --

 22    everything’s there.      I -- I’ve been wanting to go home

 23    so many times, and the doctor said I can’t go home.

 24    They -- now the doctor said I could go home, but now I

 25    can’t go home because of Corona Virus.

                   Integrity Legal Support Solutions
APPX-000571
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20
                                                  Rosale Page 572 of -
                                                          Weisfeld   8805/13/2020

                                                                            85
  1    STATE OF TEXAS
       COUNTY OF MONTGOMERY
  2                     REPORTER’S CERTIFICATE

  3         I, Dana Richardson, a Certified Shorthand Reporter

  4    in and for the State of Texas, do certify that this

  5    deposition transcript is a true record of the testimony

  6    given by the witness named herein, after said witness

  7    was duly sworn by me.      The witness was requested to

  8    review the deposition.

  9         I further certify that I am neither attorney or

 10    counsel for, related to, nor employed by any parties to

 11    the action in which this testimony is taken and,

 12    further, that I am not a relative or employee of any

 13    counsel employed by the parties hereto or financially

 14    interested in the action.

 15        I further certify that the amount of time used by
       each party at the deposition is as follows:
 16
                  Ms. Anna Mackin - 01:41
 17               Mr. Isaac Tawil - 00:20
                  Mr. Zachary D. Dolling - 00:01
 18
           SUBSCRIBED AND SWORN TO under my hand and seal of
 19    office on this the 26th day of May, 2020.

 20                  _______________________________________
                     Dana Richardson, RPR, TX CSR 5386
 21                  Expiration: 01/31/22
                     Integrity Legal Support Solutions
 22                  Firm Registration No. 528
                     PO Box 245
 23                  Manchaca, Texas 78652
                     (512) 320-8690
 24                  (512) 320-8692 (fax)

 25

                   Integrity Legal Support Solutions
APPX-000572
                        www.integrity-texas.com
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 573 of 880




                     Exhibit 27




APPX-000573
Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 574 of 880
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 575 of 880




                     Exhibit 28




APPX-000575
Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 576 of 880
Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 577 of 880
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 578 of 880




                     Exhibit 29




APPX-000578
Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 579 of 880
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 580 of 880




                     Exhibit 30




APPX-000580
  Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 581 of 880




APPX-000581
  Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 582 of 880




APPX-000582
  Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 583 of 880




APPX-000583
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 584 of 880




                     Exhibit 31




APPX-000584
              Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 585 of 880




APPX-000585
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 586 of 880




                     Exhibit 32




APPX-000586
           Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 587 of 880




A   X 00
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 588 of 880




                     Exhibit 33




APPX-000588
              Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 589 of 880




APPX-000589                                                                         WEISFELD-00000031
              Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 590 of 880




APPX-000590                                                                         WEISFELD-00000032
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 591 of 880




                     Exhibit 34




APPX-000591
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 592 of 880



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION

     DR. GEORGE RICHARDSON,   *
     ROSALIE WEISFELD, AUSTIN *
     JUSTICE COALITION,       *
     COALITION OF TEXANS WITH *
     DISABILITIES, MOVE TEXAS *
     CIVIC FUND, LEAGUE OF    *
     WOMEN VOTERS OF TEXAS,   *
     and AMERICAN GI FORUM OF *
     TEXAS, INC.,             *
                              *
             Plaintiffs,      *
                              *             CIVIL ACTION NUMBER
     VS.                      *             5:19-cv-0963
                              *
     TEXAS SECRETARY OF       *
     STATE, TRUDY HANCOCK, IN *
     HER OFFICIAL CAPACITY AS *
     BRAZOS COUNTY ELECTIONS *
     ADMINISTRATOR, AND PERLA *
     LARA IN HER OFFICIAL     *
     CAPACITY AS CITY OF      *
     McALLEN, TEXAS           *
     SECRETARY,               *
                              *
             Defendants.      *



                      Remote Oral Deposition of

                      Austin Justice Coalition,

         By and through their Designated Representative,

                           LARISSA RODIONOV

                             May 20, 2020

                              10:16 a.m.



     Reported by:

     Micheal A. Johnson, RDR, CRR


APPX-000592
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 593 of -
                                                                       8805/20/2020

                                                                                2
  1              REMOTE ORAL DEPOSITION OF AUSTIN JUSTICE

  2    COALITION, BY AND THROUGH THEIR DESIGNATED

  3    REPRESENTATIVE, LARISSA RODIONOV, produced at the

  4    instance of the Defendant, Texas Secretary of State,

  5    in the above-styled and numbered cause on the

  6    20th day of May, 2020, at 10:16 a.m., before Micheal

  7    A. Johnson, RDR, CRR, Notary Public in and for the

  8    State of Texas, reported by realtime stenographic

  9    means, at the location of the witness, Austin,

 10    Texas, pursuant to Notice of Oral Deposition, and in

 11    accordance with the Federal Rules of Civil

 12    Procedure.

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000593
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 594 of -
                                                                       8805/20/2020

                                                                                3
  1                         REMOTE APPEARANCES

  2    ON BEHALF OF THE PLAINTIFFS:

  3      JoAnna Suriani
         WILLKIE FARR & GALLAGHER LLP
  4      1875 K Street, N.W.
         Washington, D.C. 20006-1238
  5      (202) 303-1193
         jsuriani@willkie.com
  6
         Samuel Kalar
  7      WILLKIE FARR & GALLAGHER LLP
         787 Seventh Avenue
  8      New York, New York 10019-6099
         (212) 728-8724
  9      skalar@willkie.com

 10      Zachary Dolling
         Hani Mirza
 11      Ryan Cox
         TEXAS CIVIL RIGHTS PROJECT
 12      1405 Montopolis Drive
         Austin, Texas 78741
 13      (512) 474-5073
         zachary@texascivilrightsproject.org
 14      hani@texascivilrightsproject.org
         ryan@texascivilrightsproject.org
 15

 16    ON BEHALF OF THE DEFENDANT
       TEXAS SECRETARY OF STATE:
 17
         Anne Marie Mackin
 18      ASSISTANT ATTORNEY GENERAL
         Post Office Box 12548
 19      Austin, Texas 78711-2548
         (512) 463-2798
 20      anna.mackin@oag.texas.gov

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000594
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 595 of -
                                                                       8805/20/2020

                                                                                4
  1                    REMOTE APPEARANCES (CONT.)

  2    ON BEHALF OF THE DEFENDANT
       TRUDY HANCOCK IN HER OFFICIAL CAPACITY AS BRAZOS
  3    COUNTY ELECTIONS ADMINISTRATOR:

  4      J. Eric Magee
         ALLISON, BASS & MAGEE, LLP
  5      402 West 12th Street
         Austin, Texas 78701
  6      (512) 482-0701
         e.magee@allison-bass.com
  7
         Bruce L. Erratt
  8      BRAZOS COUNTY ATTORNEY’S OFFICE
         300 East 26th Street, Suite 1300
  9      Bryan, Texas 77803
         (979) 775-7400
 10      berratt@brazoscountytx.gov

 11
       ON BEHALF OF THE DEFENDANT
 12    PERLA LARA IN HER OFFICIAL CAPACITY AS CITY OF
       McALLEN, TEXAS SECRETARY:
 13
         Isaac J. Tawil
 14      Austin Stevenson
         CITY OF McALLEN
 15      1300 West Houston Avenue
         McAllen, Texas 78501-5002
 16      (956) 681-1090
         itawil@mcallen.net
 17      astevenson@mcallen.net

 18
       ALSO PRESENT:
 19
         Amelia Christopher, Video Technician
 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000595
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 596 of -
                                                                       8805/20/2020

                                                                                5
  1                                INDEX
                              LARISSA RODIONOV
  2                             May 20, 2020

  3
         REMOTE APPEARANCES                                       3
  4
         PROCEEDINGS                                              7
  5

  6
       EXAMINATION OF LARISSA RODIONOV:
  7
         BY MS. MACKIN                                            7
  8
         BY MR. TAWIL                                            67
  9
         BY MR. MAGEE                                            70
 10

 11
         CORRECTIONS AND SIGNATURE                               72
 12
         REPORTER’S CERTIFICATION                                73
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000596
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 597 of -
                                                                       8805/20/2020

                                                                                6
  1                      DEPOSITION EXHIBITS
                           LARISSA RODIONOV
  2                          May 20, 2020

  3
       NUMBER                  DESCRIPTION                MARKED
  4
       Exhibit 1         Defendant Secretary of                11
  5                      State’s Notice of Oral
                         Deposition Pursuant to
  6                      Federal Rule of Civil
                         Procedure 30
  7
       Exhibit 2         Plaintiffs’ Original                  22
  8                      Complaint

  9    Exhibit 3         Fiscal Sponsorship                    31
                         Agreement
 10                      AJC-00000029 -
                         AJC-00000031
 11
       Exhibit 4         Austin Justice Coalition              36
 12                      PowerPoint Presentation
                         AJC-00000017 -
 13                      AJC-00000028

 14    Exhibit 5         Excel Spreadsheet,                    51
                         LRO52020_EX05
 15
       Exhibit 6         Excel Spreadsheet,                    54
 16                      LR052020_EX06

 17    Exhibit 7         County Elections Division             61
                         Instructions and
 18                      Addresses for Ballot by
                         Mail Application
 19                      AJC-00000002 -
                         AJC-00000003
 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000597
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 598 of -
                                                                       8805/20/2020

                                                                                7
  1                             PROCEEDINGS

  2                          LARISSA RODIONOV,

  3    called as a witness, having been duly sworn by a

  4    Notary Public, was examined and testified as

  5    follows:

  6                             EXAMINATION

  7    BY MS. MACKIN:

  8           Q.    Good morning.     May I please have you

  9    speak and spell your name for the record.

 10           A.    Larissa Rodionov, L-a-r-i-s-s-a

 11    R-o-d-i-o-n-o-v.

 12           Q.    And I’m sorry, will you pronounce your

 13    last name again since I’m going to be using it

 14    throughout this deposition and I don’t want to mess

 15    it up?

 16           A.    Okay.    Rodionov.

 17           Q.    Rodionov.     Okay.

 18           A.    You’re welcome to use my first name if

 19    that’s better.

 20           Q.    I appreciate that.       Thank you.

 21                 Good morning.     My name is Anna Mackin.        I

 22    am an attorney and I represent the Secretary of

 23    State in this lawsuit.       I’m going to be asking you

 24    some questions today.       Have you ever been deposed

 25    before?

                   Integrity Legal Support Solutions
APPX-000598
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 599 of -
                                                                       8805/20/2020

                                                                              25
  1           A.    Yes.

  2           Q.    Has AJC had any prior dealings with the

  3    Texas Secretary of State’s office?

  4           A.    No.

  5           Q.    How about Perla Lara, the McAllen city

  6    secretary?

  7           A.    No.

  8           Q.    And how about Trudy Hancock, the Brazos

  9    County election administrator?

 10           A.    No.

 11           Q.    All right.     Thank you for bearing with me

 12    on that.    Now I’m going to turn back to AJC as an

 13    organization.      Topic 1 in the notice is just your

 14    mission.    So how would you describe AJC’s mission?

 15           A.    I believe it’s in the -- in a response

 16    document that we sent to you, but basically, AJC is

 17    a black-led organization that serves the black and

 18    brown populations of Austin, Texas, in helping them

 19    liberate themselves from the systemic racism in our

 20    society.

 21           Q.    And do you know if -- I think you

 22    testified that AJC was founded in 2016; is that

 23    right?

 24           A.    2015.

 25           Q.    And do you know if its mission has

                   Integrity Legal Support Solutions
APPX-000599
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 600 of -
                                                                       8805/20/2020

                                                                              43
  1    brown populations in Texas jails.

  2           Q.    Thank you.     And then if we can

  3    fast-forward now down to AJC 26.         So tell me about

  4    Project Orange?

  5           A.    One second.     I lost the document somehow.

  6    Let me --

  7           Q.    Want me to send it to you?        Oh, it’s

  8    still there.     Okay.

  9           A.    I should have it on my computer.          It

 10    should be here.      I’m not sure what I did.       Okay.

 11    You said AJC 26?

 12           Q.    Yes.

 13           A.    Okay.    Project Orange.

 14           Q.    Yes.    So tell me about Project Orange.

 15           A.    What specifically would you like to know?

 16           Q.    Well, when did AJC first launch Project

 17    Orange?

 18           A.    So our first voter registration drive at

 19    the jail was in February 2018.         There was obviously

 20    some planning that went into that, probably late

 21    2017.

 22           Q.    And how does Project Orange further AJC’s

 23    mission?

 24           A.    So as I said earlier, the jail population

 25    is disproportionately black and brown and there is

                   Integrity Legal Support Solutions
APPX-000600
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 601 of -
                                                                       8805/20/2020

                                                                              44
  1    no way for inmates in jail to vote -- to get

  2    registered to vote, first.        That is our main mission

  3    with Project Orange, is to register these folks to

  4    vote.    Because in Texas it is not easy to register

  5    to vote.    You need to fill out a form with a VDR,

  6    who is trained and certified as a voter deputy

  7    register.    Or you need to obtain a form that you can

  8    fill out and mail in.       So these options are not

  9    available to folks in jail.        So we go into the jails

 10    and register eligible inmates to vote.

 11                 And then we also -- during the -- every

 12    November election and during the presidential

 13    primary elections, we help inmates to get a mail-in

 14    ballot.

 15           Q.    So this first bullet point here mentions

 16    that Project Orange registered more than 550

 17    incarcerated citizens, up from over 300 in 2018.             So

 18    do I read that right as, Project Orange registered

 19    over 300 incarcerated citizens in 2018 and it

 20    registered more than 550 incarcerated citizens in

 21    2019?

 22           A.    So this actual bullet point has not been

 23    updated.    I did give Joao Paulo the updated

 24    information.     This was published -- I think the 550

 25    was supposed to be in 2019 and the 320 ’18 and we’ve

                   Integrity Legal Support Solutions
APPX-000601
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 602 of -
                                                                       8805/20/2020

                                                                              45
  1    now hit over a thousand on -- total, from adding

  2    those together with what we did in 2020 so far.

  3           Q.    And so did Project Orange first start

  4    registering voters in 2018?

  5           A.    Yes.

  6           Q.    And then I just -- just so I break it

  7    out, the approximate numbers, over 320 ’18 and then

  8    in addition to that more than 550 in 2019?

  9           A.    Yes.

 10           Q.    And then you mentioned over a thousand in

 11    2020, and I just want to make sure that I’m clear on

 12    whether you mean since 2018 or in 2020 alone?

 13           A.    Since 2018.     We’ve done almost 200 in --

 14    well, we did almost 200 in the first couple months

 15    of 2020.

 16           Q.    And does that 500 include the 300 from

 17    2018?

 18           A.    No.

 19           Q.    Sorry, the 550?

 20           A.    No, it does not.

 21           Q.    Okay.    But the over 1,000 from 2020 does

 22    include the 550?

 23           A.    Yes.    That’s total since Project Orange

 24    began.

 25           Q.    Thank you.     And then the second bullet,

                   Integrity Legal Support Solutions
APPX-000602
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 603 of -
                                                                       8805/20/2020

                                                                              46
  1    "Since October 2019 we’ve helped 159 inmates fill

  2    out ballot by mail applications."

  3           A.    Yes.

  4           Q.    Did Project Orange help inmates with

  5    ballot by mail applications -- well, let me ask that

  6    better.

  7                 When did Project Orange start helping

  8    inmates with ballot by mail applications?

  9           A.    The election in November 2018.

 10           Q.    So that would have been --

 11           A.    We would have been there in October of

 12    2018 to help them fill out their ballot by mail

 13    applications.

 14           Q.    Okay.    And then the 159 inmates since

 15    October 2019 -- well, how many -- do you know how

 16    many inmates AJC helped with a ballot by mail before

 17    October 2019?

 18           A.    No.    We did not keep a record of that,

 19    unfortunately.      And I believe this number of 159

 20    does not include the primary election held in March

 21    this year.

 22           Q.    All right.     And then who --

 23           A.    We did about another 60.

 24           Q.    The next bullet point talks about a

 25    potential expansion in 2020.        Which counties are you

                   Integrity Legal Support Solutions
APPX-000603
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 604 of -
                                                                       8805/20/2020

                                                                              54
  1    come out of line 78, 79 and then back up at 31.            As

  2    far as I know, we have not had any direct expenses

  3    for Project Orange in the past year.

  4           Q.    Okay.    So your answer would be the same

  5    if I asked you about the 2020 budget?

  6           A.    Right.

  7                      MR. KALAR:     Objection to form.

  8           A.    We don’t have any -- we have not had any

  9    expenses in 2020.

 10    BY MS. MACKIN:

 11           Q.    Okay.

 12           A.    Aside from, again, the website and any

 13    other printed material that included information

 14    about Project Orange.

 15           Q.    All right.     Thank you.    We are done with

 16    that exhibit for now.       I am sharing with you a

 17    document.    It’s also a spreadsheet marked AJC 16.

 18    And that will be Exhibit 6 to this deposition.

 19                      (Deposition Exhibit 6 marked for

 20    identification.)

 21    BY MS. MACKIN:

 22           Q.    Please let me know when you’re able to

 23    pull it up and ready to discuss it.

 24           A.    I’m ready.

 25           Q.    Do you recognize Exhibit 6?

                   Integrity Legal Support Solutions
APPX-000604
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 605 of -
                                                                       8805/20/2020

                                                                              55
  1           A.    Yes.

  2           Q.    What is it?

  3           A.    This is a spreadsheet documenting the

  4    volunteer hours, the volunteers and how many hours

  5    they spent on Project Orange.

  6           Q.    Who created this document?

  7           A.    Grace -- I’m struggling with her last

  8    name -- Thomas.      She is the other co-coordinator of

  9    Project Orange.

 10           Q.    Okay.    And so I want -- if we could walk

 11    through the columns and just let me know what each

 12    one means.    Some of them seem pretty

 13    self-explanatory, but I’d just like to hear it from

 14    you to make sure there’s no confusion.

 15           A.    Okay.    So column A are the dates that we

 16    went to the jails to register people to vote, the

 17    activity VR is voter registration.

 18                 VE, in lines 23 and 24, are voter

 19    engagement, which is -- I do a -- like a voter

 20    education class at the jail for the inmates and Joao

 21    assists me in that.

 22                 Recruitment was -- there were a couple of

 23    events put on by the Travis County Voter Deputy

 24    Registrars, where we could recruit volunteers.

 25    Multiple organizations were represented and

                   Integrity Legal Support Solutions
APPX-000605
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 606 of -
                                                                       8805/20/2020

                                                                              56
  1    volunteers were invited and VDRs were invited and we

  2    signed some people up there.

  3                 BBM is the ballot by mail application

  4    drive.

  5           Q.    Okay.

  6           A.    Column C, non-PO volunteers are -- so for

  7    the ballot by mail drive, we have our own Project

  8    Orange volunteers and Tiffany at the jail, she also

  9    reaches out to other jail volunteers, because it

 10    takes more people than we can do on our own.            So

 11    those volunteers next to the Ys there are not

 12    Project Orange people regular volunteers.

 13                 Volunteer is whether or not they are

 14    volunteers, and they all are.

 15                 Reasons for -- okay.       Reasons are not

 16    showing up, but that’s self-explanatory.

 17                 On BDR hours is how many hours we spent

 18    doing -- the BDRs did voter registration.

 19                 Ballot by mail is how many hours were

 20    spent on ballot by mail efforts, application

 21    efforts.

 22                 Unique number, I believe is the number

 23    assigned to all of the people in the spreadsheet,

 24    where Grace is No. 1, I’m No. 2.

 25           Q.    I see.

                   Integrity Legal Support Solutions
APPX-000606
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 607 of -
                                                                       8805/20/2020

                                                                              57
  1           A.    You can go down and see where we all are

  2    on the spreadsheet.

  3           Q.    So like I could easily pull all the

  4    records with each volunteer’s name by their unique

  5    number?

  6           A.    I’m not sure how easy that is, but yes.

  7           Q.    Fair enough.

  8           A.    Because the people are listed in more

  9    than one instance.      It’s organized by date, some

 10    people come multiple times, obviously.          So like

 11    Grace goes every single time and so you’ll find her

 12    name repeated for every different date, except for

 13    the voter engagement talk.

 14           Q.    And who reports the hours?        Do the

 15    volunteers self-report, or does someone report it

 16    for them?

 17           A.    Grace keeps track of them.        We all enter

 18    the jail together and stay together as a group and

 19    we all leave at the same time.         So she just keeps

 20    track of who was there on what date.          And that is

 21    then reported to Tiffany Taylor at the jail.

 22           Q.    And you mentioned doing a voter education

 23    class?

 24           A.    Yes.

 25           Q.    What do you discuss in your voter

                   Integrity Legal Support Solutions
APPX-000607
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 608 of -
                                                                       8805/20/2020

                                                                              58
  1    education class?

  2           A.     We discuss different types of elections

  3    and we talk about why it is important to vote.             We

  4    go through some election basics, like the voter ID

  5    law, you know, how to vote when you’re in jail, how

  6    to vote when you’re not in jail.         We cover our

  7    ballot by mail efforts at the jail also.           We’ll

  8    cover the upcoming election.        I usually schedule

  9    them before an upcoming election so that we can talk

 10    about who is on the ballot in that election.

 11           Q.     Okay.   And this spreadsheet, Exhibit 6,

 12    was the only one that we received in discovery.             Are

 13    there any other records of the volunteer hours that

 14    were dedicated to Project Orange?

 15           A.     This -- sorry?     This document is one that

 16    Grace started after we took over the coordinating

 17    duties.     The other documents I believe you received

 18    as e-mails.     And mostly those were Hope e-mailing

 19    details to Tiffany at the jail, because we need to

 20    report who showed up every week to Tiffany.

 21           Q.     And I’m sorry, can you remind me who

 22    Tiffany is?     The --

 23           A.     She worked in programs at the Travis

 24    County Correctional Complex.

 25           Q.     Okay.   Got it.

                   Integrity Legal Support Solutions
APPX-000608
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 609 of -
                                                                       8805/20/2020

                                                                              59
  1           A.    She’s our contact at the jail.

  2           Q.    And have all of these visits that you’ve

  3    made for Project Orange, have they all been to the

  4    Travis County Correctional Complex or have you gone

  5    to any other places?

  6           A.    All to the Travis County Correctional

  7    Complex.

  8           Q.    Do you track whether -- so you

  9    register -- you assist people in registering to

 10    vote.    Do you track how many of them ultimately cast

 11    a ballot?

 12           A.    No, not directly.

 13           Q.    Do you track it indirectly?

 14           A.    So we are not -- as jail volunteers, we

 15    are not allowed to have any contact with inmates,

 16    aside from doing our voter registration and ballot

 17    by mail drive.     So we are unable to follow up

 18    directly with the inmates to find out if they have

 19    voted.

 20                 When we do the ballot by mail, Tiffany

 21    tracks some information.       I’m not sure how she

 22    gathers that information, but she -- when she

 23    reports back to us how many ballots by mail

 24    applications were filled out, she includes

 25    information on whether or not those people

                   Integrity Legal Support Solutions
APPX-000609
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 610 of -
                                                                       8805/20/2020

                                                                              60
  1    registered to vote while in jail.

  2           Q.    Does Tiffany track any other information

  3    about the people who you help apply for a ballot by

  4    mail?

  5                      MR. KALAR:     Objection to form.

  6           A.    I do not know for certain what all

  7    information she tracks.       The information that she

  8    sends to us is how many people filled out the

  9    application, I believe she tells us how many people

 10    return their ballots and then how many people -- of

 11    those, how many people registered to vote from --

 12    while they were in jail.

 13    BY MS. MACKIN:

 14           Q.    So do you learn anything about whether

 15    anyone that you assist with a ballot by mail has

 16    their ballot rejected?

 17                      MR. KALAR:     Objection to form.

 18           A.    We are not -- as I said, we are not

 19    allowed contact with the inmates outside of the

 20    times that we come to help them with their

 21    applications and their voter registration, so we

 22    would have no way of knowing that.

 23    BY MS. MACKIN:

 24           Q.    And other than Exhibit 6, there are no

 25    other records of the time spent on Project Orange;

                   Integrity Legal Support Solutions
APPX-000610
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 611 of -
                                                                       8805/20/2020

                                                                              61
  1    is that right?

  2                      MR. KALAR:     Objection to form.

  3           A.    Again, I don’t know what information

  4    Tiffany tracks.      This is what we track and the

  5    e-mails before we started, Hope would send those

  6    e-mails to Tiffany on -- in terms of the time spent,

  7    I’m not sure if Hope mentioned in those e-mails how

  8    much time was spent, but it is always approximately

  9    two hours.    We’re scheduled to go to the jail from

 10    12:30 to 2:30 on Saturdays.        So if she didn’t

 11    specifically count hours in those e-mails, it was

 12    generally about two hours.

 13    BY MS. MACKIN:

 14           Q.    That is all I have on that document.

 15    Okay.    I am sharing a document with you marked AJC 2

 16    through 3 and it will be Exhibit 7 to this

 17    deposition.

 18                      (Deposition Exhibit 7 marked for

 19    identification.)

 20    BY MS. MACKIN:

 21           Q.    Please let me know when you are able to

 22    pull up that document and are ready to review it.

 23           A.    Yes, I’m ready.

 24           Q.    Do you recognize this document?

 25           A.    Yes.

                   Integrity Legal Support Solutions
APPX-000611
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 612 of -
                                                                       8805/20/2020

                                                                              62
  1           Q.      What is it?

  2           A.      This is a document that we received from

  3    Hope that she created.        It is sort of a reminder to

  4    us on when we lead ballot by mail application drives

  5    at the jail and there’s the announcement -- the unit

  6    announcement is what we say when we go into the

  7    individual pods, what we announce to the inmates.

  8    The volunteer group notes are -- so as I said, when

  9    we go to the jail, we meet in the lobby as one big

 10    group.      And so we -- any information that we need to

 11    pass on to the volunteers is given at that time.

 12    And these are our notes for what to remind the

 13    volunteers of before we go in and start the ballot

 14    by mail drive.

 15           Q.      And do you know when this document was

 16    developed?

 17           A.      No.    I believe it was before the first

 18    ballot by mail drive, but I am not certain.

 19           Q.      Is there a similar document that relates

 20    specifically to your voter registration drives?

 21           A.      Yes.

 22           Q.      Are there any other -- so there’s that

 23    voter registration document, which I don’t think we

 24    have.    There’s the -- this document that we’re

 25    looking at here, Exhibit 7.        Are there any other

                    Integrity Legal Support Solutions
APPX-000612
                         www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed
                                      Austin     06/22/20 Coalition
                                               Justice     Page 613 of -
                                                                       8805/20/2020

                                                                              73
  1                     REPORTER’S CERTIFICATION

  2

  3              I, Micheal A. Johnson, Registered Diplomate

  4    Reporter, Certified Realtime Reporter and Notary

  5    Public in and for the State of Texas, certify that

  6    on the 20th day of May, 2020, I reported the Remote

  7    Oral Deposition of LARISSA RODIONOV, after the

  8    witness had first been duly cautioned and sworn to

  9    testify under oath; said deposition was subsequently

 10    transcribed by me and under my supervision and

 11    contains a full, true and complete transcription of

 12    the proceedings had at said time and place; and that

 13    reading and signing was requested.

 14              I further certify that I am neither counsel

 15    for nor related to any party in this cause and am

 16    not financially interested in its outcome.

 17              GIVEN UNDER MY HAND AND SEAL of office on

 18    this 29th day of May, 2020.

 19

 20

 21                          __________________________________
                             MICHEAL A. JOHNSON, RDR, CRR
 22                          NCRA Registered Diplomate Reporter
                             NCRA Certified Realtime Reporter
 23
                             Notary Public in and for the
 24                          State of Texas
                             My Commission Expires: 8/8/2020
 25

                   Integrity Legal Support Solutions
APPX-000613
                        www.integrity-texas.com
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 614 of 880




                     Exhibit 35




APPX-000614
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 615 of 880




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

 DR. GEORGE RICHARDSON, ROSALIE                   §
 WEISFELD,    AUSTIN      JUSTICE                 §
 COALITION, COALITION OF TEXANS                   §
 WITH DISABILITIES, MOVE TEXAS                    §
 CIVIC FUND, LEAGUE OF WOMEN                      §
 VOTERS OF TEXAS, and AMERICAN GI                 §
 FORUM OF TEXAS, INC.,                            §
                                                  §
                        Plaintiffs                §
                                                  §
        v.                                        §    Civil Case No. 5:19-cv-00963-OG
                                                  §
 TEXAS SECRETARY OF STATE, TRUDY                  §
 HANCOCK, in her official capacity as             §
 BRAZOS       COUNTY     ELECTIONS                §
 ADMINISTRATOR, and PERLA LARA in                 §
 her official capacity as CITY OF                 §
 MCALLEN, TEXAS SECRETARY,                        §
                                                  §
                        Defendants.               §

                          DECLARATION OF LARISSA RODIONOV

My name is Larissa Rodionov. I am over the age of 18 and capable of making this declaration.

The facts stated herein are within my personal knowledge.

             1. I am a learning and education specialist at the University of Texas at Austin School

                of Nursing.

             2. I am a volunteer for the Austin Justice Coalition (“AJC”), and serve as the Co-

                Coordinator for AJC’s Project Orange (“Project Orange”).

             3. As detailed in its vision and mission statements, AJC is a non-partisan, non-profit

                community organization dedicated to serving “people who are historically and

                systematically impacted by gentrification, segregation, over policing, a lack of

                educational and employment opportunities, and other institutional forms of racism




APPX-000615
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 616 of 880




              in Austin.” Its aim is to “improve the quality of life for people of color by helping

              them be the driving force behind their own liberation.”

        4. Project Orange is a partnership between AJC and Travis County officials through

              which AJC volunteers enter the Travis County Jail to provide voter education

              classes and assist eligible inmate voters in registering to vote and applying for

              ballots by mail. AJC also works with Travis County Jail officials to ensure that

              mail-in ballots are thereafter properly received and submitted.

        5. Project Orange was launched with a voter registration drive at the Travis County

              Jail in February 2018.

        6. In 2019 and 2020, Project Orange volunteers devoted approximately 350 volunteer

              hours to assisting inmates with voter registration and mail-in ballot applications and

              providing related voter education classes.

        7. Since February 2018, Project Orange has registered over 1,000 voters.

        8. Since October 2019, Project Orange has assisted 159 inmates in filling out ballot

              by mail applications.

        9. Jail volunteers are limited in the amount of time they can spend with inmates, but,

              when assisting with ballot by mail applications, Project Orange volunteers sit down

              with inmates and walk them through the required forms section by section.

              Volunteers are instructed to direct inmates to carefully and neatly sign the

              application material.

        10. During the ongoing COVID-19 emergency, Project Orange volunteers have been

              unable to enter the Travis County Jail. However, Project Orange’s voter education,

              voter registration, and ballot by mail application efforts continue through recorded
                                                2



APPX-000616
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 617 of 880




              programs that are offered to inmates. These recordings also emphasize the need for

              inmates to sign ballot by mail material carefully and neatly. Once they are able to,

              Project Orange volunteers plan to return to the Travis County Jail to assist inmates

              in person.

        11. The risk of improper rejection of an inmate’s mail in ballot due to a perceived

              signature mismatch significantly frustrates AJC’s efforts to empower the

              individuals it serves by undermining the very means of empowerment—voting—

              championed by Project Orange. The improper disenfranchisement of the voters

              assisted by Project Orange is precisely the type of systemic injustice AJC works to

              eradicate.

        12. This frustration is exacerbated by the fact that Project Orange volunteers, like all

              jail volunteers, are not allowed any contact with inmates outside of its voter

              registration and ballot by mail drives. Project Orange has no ability to obtain

              redress for or otherwise assist any inmate whose vote is improperly rejected for a

              perceived signature mismatch.

        13. Attached hereto are true and correct copies of documents produced to Defendants

              in the course of discovery, as follows:

                 a. Instructions For Project Orange Volunteers – Bates AJC-00000002-AJC-

                     00000003




                                                3



APPX-000617
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 618 of 880




This Declaration is made pursuant to 28 U.S.C. § 1745. I declare under penalty of perjury that

the foregoing is true and correct. Executed on June 21, 2020.



                                                                    _______________________

                                                                               Larissa Rodionov




                                               4



APPX-000618
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 619 of 880




                     Exhibit 36




APPX-000619
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 620 of 880




APPX-000620
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 621 of 880




APPX-000621
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 622 of 880




                     Exhibit 37




APPX-000622
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 623 of 880



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION

     DR. GEORGE RICHARDSON,   *
     ROSALIE WEISFELD, AUSTIN *
     JUSTICE COALITION,       *
     COALITION OF TEXANS WITH *
     DISABILITIES, MOVE TEXAS *
     CIVIC FUND, LEAGUE OF    *
     WOMEN VOTERS OF TEXAS,   *
     and AMERICAN GI FORUM OF *
     TEXAS, INC.,             *
                              *
             Plaintiffs,      *
                              *             CIVIL ACTION NUMBER
     VS.                      *             5:19-cv-0963
                              *
     TEXAS SECRETARY OF       *
     STATE, TRUDY HANCOCK, IN *
     HER OFFICIAL CAPACITY AS *
     BRAZOS COUNTY ELECTIONS *
     ADMINISTRATOR, AND PERLA *
     LARA IN HER OFFICIAL     *
     CAPACITY AS CITY OF      *
     McALLEN, TEXAS           *
     SECRETARY,               *
                              *
             Defendants.      *



                      Remote Oral Deposition of

              Coalition of Texans with Disabilities,

         By and through their Designated Representative,

                             CHASE BEARDEN

                             May 19, 2020

                              10:05 a.m.



     Reported by:

     Micheal A. Johnson, RDR, CRR


APPX-000623
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 624 of -
                                                     Disabilities    8805/19/2020

                                                                              2
  1             REMOTE ORAL DEPOSITION OF COALITION OF

  2    TEXANS WITH DISABILITIES, BY AND THROUGH THEIR

  3    DESIGNATED REPRESENTATIVE, CHASE BEARDEN, produced

  4    at the instance of the Defendant, Texas Secretary of

  5    State, in the above-styled and numbered cause on the

  6    19th day of May, 2020, at 10:05 a.m., before Micheal

  7    A. Johnson, RDR, CRR, Notary Public in and for the

  8    State of Texas, reported by realtime stenographic

  9    means, at the location of the witness, Austin,

 10    Texas, pursuant to Notice of Oral Deposition, and in

 11    accordance with the Federal Rules of Civil

 12    Procedure.

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000624
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 625 of -
                                                     Disabilities    8805/19/2020

                                                                              3
  1                        REMOTE APPEARANCES

  2    ON BEHALF OF THE PLAINTIFFS:

  3      JoAnna Suriani
         WILLKIE FARR & GALLAGHER LLP
  4      1875 K Street, N.W.
         Washington, D.C. 20006-1238
  5      (202) 303-1193
         jsuriani@willkie.com
  6
         Samuel Kalar
  7      WILLKIE FARR & GALLAGHER LLP
         787 Seventh Avenue
  8      New York, New York 10019-6099
         (212) 728-8724
  9      skalar@willkie.com

 10      Hani Mirza
         Ryan Cox
 11      TEXAS CIVIL RIGHTS PROJECT
         1405 Montopolis Drive
 12      Austin, Texa 78741
         (512) 474-5073
 13      hani@texascivilrightsproject.org
         ryan@texascivilrightsproject.org
 14

 15    ON BEHALF OF THE DEFENDANT
       TEXAS SECRETARY OF STATE:
 16
         Anne Marie Mackin
 17      ASSISTANT ATTORNEY GENERAL
         Post Office Box 12548
 18      Austin, Texas 78711-2548
         (512) 463-2798
 19      anna.mackin@oag.texas.gov

 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000625
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 626 of -
                                                     Disabilities    8805/19/2020

                                                                              4
  1                   REMOTE APPEARANCES (CONT.)

  2    ON BEHALF OF THE DEFENDANT
       TRUDY HANCOCK IN HER OFFICIAL CAPACITY AS BRAZOS
  3    COUNTY ELECTIONS ADMINISTRATOR:

  4      J. Eric Magee
         ALLISON, BASS & MAGEE, LLP
  5      402 West 12th Street
         Austin, Texas 78701
  6      (512) 482-0701
         e.magee@allison-bass.com
  7
         Bruce L. Erratt
  8      BRAZOS COUNTY ATTORNEY’S OFFICE
         300 East 26th Street, Suite 1300
  9      Bryan, Texas 77803
         (979) 775-7400
 10      berratt@brazoscountytx.gov

 11
       ON BEHALF OF THE DEFENDANT
 12    PERLA LARA IN HER OFFICIAL CAPACITY AS CITY OF
       McALLEN, TEXAS SECRETARY:
 13
         Isaac J. Tawil
 14      Austin Stevenson
         CITY OF McALLEN
 15      1300 West Houston Avenue
         McAllen, Texas 78501-5002
 16      (956) 681-1090
         itawil@mcallen.net
 17      astevenson@mcallen.net

 18
       ALSO PRESENT:
 19
         Amelia Christopher, Video Technician
 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000626
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 627 of -
                                                     Disabilities    8805/19/2020

                                                                              5
  1                                INDEX
                               CHASE BEARDEN
  2                             May 19, 2020

  3
         REMOTE APPEARANCES                                      3
  4
         PROCEEDINGS                                             7
  5

  6
       EXAMINATION OF CHASE BEARDEN:
  7
         BY MS. MACKIN                                           7
  8
         BY MS. MACKIN                                          71
  9
         BY MR. MIRZA                                           75
 10
         BY MR. MAGEE                                           76
 11
         BY MR. TAWIL                                           78
 12

 13
         CORRECTIONS AND SIGNATURE                              80
 14
         REPORTER’S CERTIFICATION                               81
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000627
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 628 of -
                                                     Disabilities    8805/19/2020

                                                                              6
  1                      DEPOSITION EXHIBITS
                            CHASE BEARDEN
  2                          May 19, 2020

  3
       NUMBER                  DESCRIPTION               MARKED
  4
       Exhibit 1         Defendant Secretary of              10
  5                      State’s Notice of Oral
                         Deposition Pursuant to
  6                      Federal Rule of Civil
                         Procedure 30
  7
       Exhibit 2         Plaintiffs’ Original                20
  8                      Complaint

  9    Exhibit 3         CTD About Us                        28
                         CTD-00000080 -
 10                      CTTD-00000083

 11    Exhibit 4         CB051920_EX04                       52

 12    Exhibit 5         CTD Newsletter                      61
                         CTD-00000026 -
 13                      CTD-00000027

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000628
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 629 of -
                                                     Disabilities    8805/19/2020

                                                                              7
  1                             PROCEEDINGS

  2                           CHASE BEARDEN,

  3    called as a witness, having been duly sworn by a

  4    Notary Public, was examined and testified as

  5    follows:

  6                             EXAMINATION

  7    BY MS. MACKIN:

  8           Q.    Good morning.     Will you please speak and

  9    spell your name for the record.

 10           A.    Chase Bearden, C-h-a-s-e, last name

 11    Bearden, B-e-a-r-d-e-n.

 12           Q.    Okay.    Thank you, Mr. Bearden.      My name

 13    is Anna Mackin.      I am an attorney with the Texas

 14    Attorney General’s office and I represent the

 15    defendant, the Texas Secretary of State in this

 16    lawsuit.    I’m going to be asking you some questions

 17    today.

 18                 Have you ever been deposed before?

 19           A.    No.

 20           Q.    Okay.    Well, I’m going to go over some

 21    ground rules that will kind of, hopefully, help

 22    things go as smoothly and as efficiently as

 23    possible, as this is obviously somewhat of a unique

 24    situation, even beyond being in a deposition,

 25    because we are situated remotely and we usually do

                   Integrity Legal Support Solutions
APPX-000629
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 630 of -
                                                     Disabilities    8805/19/2020

                                                                            13
  1           A.      I was clarifying with him on our budget,

  2    where the funds -- how we attach our advocacy to the

  3    funding.

  4           Q.      Anything else?

  5           A.      With Dennis, no.

  6           Q.      Okay.   And then you mentioned that you

  7    spoke with three of your members?

  8           A.      Yes.

  9           Q.      What are their names?

 10           A.      Juan Munoz, Gloria Angel, and Rene Lopez.

 11           Q.      And Rene, is that person male or female?

 12           A.      Female.

 13           Q.      All right.   And what did you speak with

 14    Mr. Munoz about?

 15           A.      Originally, he and Gloria contacted me

 16    about a week ago on mail-in ballots, wanting to fill

 17    them out and asking for assistance on how they

 18    should do it.      While we were talking about it, I

 19    brought up what we were doing here because this

 20    affects them specifically.        Both of them have

 21    significant cerebral palsy.        Neither one of them can

 22    write.      They use a stamp most of the time or the

 23    computer and they were concerned that their ability

 24    to sign it and have it done privately would be kind

 25    of at risk.      So they have gotten some assistance to

                    Integrity Legal Support Solutions
APPX-000630
                         www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 631 of -
                                                     Disabilities    8805/19/2020

                                                                            14
  1    fill it out.    But at the same time, they were

  2    wanting to make sure that in the future they were

  3    able to vote.

  4           Q.    Okay.    And I just want to clarify that

  5    that was Mr. Munoz, and I believe you said it was

  6    also one of the other individuals you spoke with?

  7           A.    Gloria Angel, yes.

  8           Q.    Okay.

  9           A.    She also goes by Susie.

 10           Q.    Okay.    And was there anything else that

 11    you discussed with Mr. Munoz and Ms. Angel?

 12           A.    No.

 13           Q.    Okay.    And then you also mentioned

 14    speaking with Rene Lopez?

 15           A.    Yes.    And it was about --

 16           Q.    What did you --

 17           A.    Oh, sorry.

 18           Q.    No, I’m sorry.     It’s a total tendency in

 19    normal human conversation, so it happens all the

 20    time.

 21           A.    We spoke about that I was going to be in

 22    the deposition and I was wondering where she stood

 23    on the mail-in ballot and if she was going to -- she

 24    also has a significant disability like myself and I

 25    wanted to make sure where she was at and if she was

                   Integrity Legal Support Solutions
APPX-000631
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 632 of -
                                                     Disabilities    8805/19/2020

                                                                            15
  1    going to be using a mail-in ballot, trying to

  2    understand and make sure that all of our members,

  3    the way they’re looking right now, many of them are

  4    confused about how COVID’s going to affect many of

  5    them, so we’re seeing a greater number of people who

  6    are talking about using mail-in ballots and these

  7    are the people that a lot of them tend to have

  8    signature issues.

  9                 So when I was talking to her, I asked her

 10    if she was going to participate by going to the

 11    polls or was she going to end up doing a mail-in

 12    ballot, and she said she was actually thinking about

 13    leaning towards mail-in ballot just because of all

 14    her underlying health conditions, that she was more

 15    comfortable that way.

 16           Q.    Okay.   Thank you for that information.

 17    And I’m probably going to circle back to talk about

 18    those folks a little bit more in depth a little bit

 19    later on.    But for now, is there anybody else that

 20    you spoke with to prepare for the deposition that we

 21    haven’t already talked about?

 22           A.    No.

 23           Q.    Okay.   And you also mentioned that you

 24    reviewed the Coalition of Texans With Disabilities’s

 25    discovery responses in this case, I think?

                   Integrity Legal Support Solutions
APPX-000632
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 633 of -
                                                     Disabilities    8805/19/2020

                                                                            19
  1    for St. David’s Medical Center rehab in their

  2    adaptive sports programs, helping adults and kids to

  3    get back out and do physical activities, like rugby

  4    and camping and all of those fun things and then get

  5    them back to work in that sense.

  6           Q.    How did you get involved in that work?

  7           A.    Let’s see.    ’94, I was a gymnast.      I

  8    broke my neck in a morning workout and went from

  9    being an elite athlete to being paralyzed from the

 10    neck down.    Did my time -- my rehab work at

 11    St. David’s.    Started participating in their

 12    programs and at that point was starting to go to

 13    college and found myself finally working for them.

 14    So that’s kind of how I fell into that there.

 15                 At the time, years later, St. David’s

 16    became -- went from for profit -- or nonprofit to

 17    for-profit and our program was squeezed down and

 18    that’s when I started looking for work and I ended

 19    up over at CTD.      It was similar.    I mean, most of

 20    the problems I heard from the kids and their parents

 21    while we were doing things, I was able to then start

 22    working on when I moved over to CTD.

 23           Q.    Yeah.    Yeah.   Well, thank you for sharing

 24    that personal story with me.

 25                 You mentioned college.      Where did you

                   Integrity Legal Support Solutions
APPX-000633
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 634 of -
                                                     Disabilities    8805/19/2020

                                                                            25
  1    secretary?

  2           A.     No.

  3           Q.     What about Trudy Hancock or the Brazos

  4    County election administrator?

  5           A.     No.

  6           Q.     Okay.   All right.   Moving right along to

  7    deposition notice.      I’m going to start with the

  8    first topic.

  9                  What is CTD’s mission?

 10           A.     So CTD was started about 1978 by a group

 11    of people with disabilities trying to advocate for

 12    themselves.     It was kind of that moment in time when

 13    disability rights were starting.        And our mission

 14    has pretty much stayed the same since the beginning

 15    and that was to advocate for people’s rights to

 16    access.     And that could be from school, to

 17    employment, to work, to living in the community, to

 18    ensuring that you have the same basic rights.          And

 19    voting has been one of those key on that because it

 20    is the basic one thing you can do to help adjust

 21    your future.     But a big part of it has been access.

 22    It always centers around access.        Access to

 23    transportation, access to health care, access to

 24    employment.     Pretty much that is the mission, is to

 25    ensure people have access in the community of their

                   Integrity Legal Support Solutions
APPX-000634
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 635 of -
                                                     Disabilities    8805/19/2020

                                                                            26
  1    choice.

  2           Q.    And has that mission changed over time?

  3           A.    I think it has changed some, but that’s

  4    just because as we found we moved forward in certain

  5    areas, we found areas where there were setbacks and

  6    we kind of had to fall back and work on those areas.

  7    There’s always new things that are changing.          Where

  8    we finally had some of the architectural barrier

  9    sides of our world fixed, when scooters came along

 10    and started parking on the curb cuts in the

 11    accessible parking spaces, there was no way to stop

 12    it and no way to enforce it.       So that became a new

 13    barrier that we had to adjust to and figure out.           So

 14    it’s always changing in a sense, but it still always

 15    comes back to maintaining access in the community of

 16    your choice.

 17           Q.    Always about access, even if some of the

 18    barriers maybe shift --

 19           A.    Yes.

 20           Q.    -- as time goes on?

 21           A.    Right.

 22           Q.    That makes sense.     What is Disability

 23    Rights Texas?

 24           A.    They’re a federally funded legal resource

 25    for -- in every state.

                   Integrity Legal Support Solutions
APPX-000635
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 636 of -
                                                     Disabilities    8805/19/2020

                                                                            34
  1    if they can access it.

  2           Q.    And so did we kind of touch on all the

  3    arts and awareness activities?

  4           A.    I think so.    Yes.

  5           Q.    Let’s hop on over to Community

  6    Organizing.    It looks like there are conferences in

  7    that first little bubble.       Tell me a little bit

  8    about that.

  9           A.    So we host -- we have, since the

 10    beginning, hosted conferences almost every year.

 11    There used to be annual, very large conferences.

 12    During a legislative session, we always host them in

 13    Austin, that way people can come and meet and speak

 14    to their representatives here.

 15                 In the years that we’re in that interim

 16    year, typically we will choose what’s outside of the

 17    Austin area, to make sure we can get to our

 18    membership and that might be one year in El Paso and

 19    another year in Houston, one in Dallas.         We’ve done

 20    them in McAllen.     We’ve done them, you know, all

 21    over the state at different times.

 22                 We have scaled that down to doing smaller

 23    ones, trying to target more areas but with less of a

 24    production.    Mainly, trying to host very large

 25    conferences took up a lot of our time and bandwidth.

                   Integrity Legal Support Solutions
APPX-000636
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 637 of -
                                                     Disabilities    8805/19/2020

                                                                            35
  1    So hosting smaller ones that are more intimate that

  2    are going over the similar material each time kind

  3    of makes it easier for us to actually hit more

  4    people.

  5                 We’re also spending more time trying to

  6    train people to be good advocates for themselves and

  7    to know what to expect when talking to legislators

  8    or state agencies and how to stay to the point and

  9    move forward.

 10                 But we are changing up the way we are

 11    doing our conferences this year.        We’re actually

 12    going to do five of them.       We have always called it

 13    Raise Your Voice, and we are going to do them mainly

 14    virtually, unless things get better.         We’ll hit our

 15    top policy issues and we’ll host them in short Zoom

 16    meeting-style formats regionally and then probably

 17    have a more in-depth version a week later.

 18                 We had planned on traveling for these

 19    this year because there were so many big issues that

 20    we really wanted to sit down and talk to people

 21    about regionally, but for now, we’re going take it

 22    virtual and see how that goes.

 23           Q.    Yeah.   Well, I never thought I would ever

 24    be okay with like taking a deposition remotely, and

 25    we’ve had to and it’s been fine.

                   Integrity Legal Support Solutions
APPX-000637
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 638 of -
                                                     Disabilities    8805/19/2020

                                                                            36
  1           A.    Yeah.   One last thing on conferences,

  2    just to make sure I get it all in there.          We also

  3    get invited and asked to speak at a lot of different

  4    conferences.    So they could be disability

  5    conferences, pharmaceutical conferences, insurance

  6    conferences.    We kind of run the gamut on that,

  7    mainly because any chance we can speak about access,

  8    we try to.

  9           Q.    One quick follow-up that I realize I

 10    hadn’t asked.     About how many members does CTD have?

 11           A.    So currently we have, as we tried to

 12    migrate all our stuff over, 2200 active members

 13    across the state.     There are many more.      We just

 14    don’t have -- we don’t always include their e-mails.

 15    As we shifted things, they’ve kind of dropped off.

 16    But we also have member organizations somewhere over

 17    the number of 50, I think, and basically those are

 18    other types of disability organizations, some are

 19    pharmaceutical companies that have the same beliefs,

 20    insurance companies.      And basically, we share our

 21    information where we send something out and then

 22    they send it out to their members and it kind of

 23    gives us a wider population number.

 24                 But as we’ve kind of gone digital, to try

 25    and get our membership, we’ve started moving more

                   Integrity Legal Support Solutions
APPX-000638
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 639 of -
                                                     Disabilities    8805/19/2020

                                                                            37
  1    towards, actually, I guess, grabbing more

  2    demographics and try and figure that out.

  3           Q.    You mentioned in your answer, you talked

  4    a couple times about migrating and shifting over.           I

  5    just want to be clear what that -- what’s that a

  6    reference to?

  7           A.    Just an old database system that’s been

  8    updated and moved to a new platform.

  9           Q.    All right.    So let’s talk about this

 10    Voter Training bubble under Community Organizing.

 11    Tell me about the voter training activities that CTD

 12    engages in.

 13           A.    So over the years, we’ve done voter

 14    trainings at different conferences, and it can be

 15    from talking about all the options, especially

 16    around accessibility.      A lot of it stemmed after

 17    HAVA, when we saw for the first time an accessible

 18    voting machine.     So many people had already had bad

 19    experiences, especially those who are visually

 20    impaired, that after a bad experience or an

 21    embarrassing experience at the polling center, be it

 22    from a polling official or someone -- or just not

 23    being able to do it, never went back to voting and

 24    we started losing people voting just because they

 25    couldn’t do it independently.

                   Integrity Legal Support Solutions
APPX-000639
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 640 of -
                                                     Disabilities    8805/19/2020

                                                                            38
  1                 When HAVA passed, we started spending a

  2    lot of time doing training, trying to teach people

  3    how to use the accessibility.        It’s been hard

  4    because there is a small section in the training for

  5    poll workers, but the majority of them still don’t

  6    understand all the functions or the availability of

  7    it.    They’re also under a lot of pressure that day

  8    trying to get through numbers.        So we spend a lot of

  9    time trying to make sure people understand how to

 10    cast their ballot ahead of time.        And it’s really

 11    important for those who are visually impaired to

 12    know ahead of time.

 13                 We also work a lot with just different

 14    groups on trying to educate newer voters, those who

 15    have never voted.     And making sure those who want to

 16    vote at home, who can’t make it to the polls.

 17    Because when you look at the disability community,

 18    you have some that are die-hard that they believe

 19    it’s their civic duty, that they will -- they’ll be

 20    at a polling site no matter what.        But that also

 21    comes down to, do they have transportation to get

 22    there?    Are there any other underlying health issues

 23    during that period?      And then there are many who

 24    they just can’t make it.       They don’t have

 25    transportation.     They don’t have a family member

                   Integrity Legal Support Solutions
APPX-000640
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 641 of -
                                                     Disabilities    8805/19/2020

                                                                            39
  1    that can get them there and get off work.          So they

  2    use mail-in ballots.

  3                 So we’ve spent time trying to help

  4    educate people more on mail-in ballots and just

  5    figuring out when do I send it in, when do I get it,

  6    what do I do with it.      And a lot of times that comes

  7    down to just people calling and asking questions.

  8                 But at every event that we have an

  9    opportunity to talk about voting, we talk about

 10    them.    Any chance -- here’s all the different

 11    options that are available to you right now.

 12                 We traveled with the Secretary of State’s

 13    office when they were doing HAVA for a couple years

 14    each election cycle, doing voter trainings and

 15    sitting at fairs and talking to people.         We’re

 16    working on putting the other big program within that

 17    Raise Your Voice that will walk people through all

 18    the steps of either mail-in ballot or using new

 19    machines coming out and how that works.         How to

 20    understand how to use curbside voting, all of those

 21    issues.

 22           Q.    When -- do you know when -- you mentioned

 23    new machines coming out.       Do you know when that is

 24    slated to happen?

 25           A.    Well, in a sense it already has, with the

                   Integrity Legal Support Solutions
APPX-000641
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 642 of -
                                                     Disabilities    8805/19/2020

                                                                            40
  1    new ballots that print out.       Even that portion has

  2    made it more difficult.      But I believe here in the

  3    next year or so, there’s opportunity of new

  4    machines.    Also as counties buy new machines, they

  5    may go with a different vendor.        So someone who

  6    understands how to use one machine may show up and

  7    not be able to use a new machine.        Because there are

  8    differences and I think for someone with a

  9    significant disability, a small change can sometimes

 10    make it inaccessible.      And if they don’t know ahead

 11    of time, they don’t have time to prepare on how to

 12    adjust to that.

 13           Q.    I have a question about something I saw

 14    in some of the documents that you -- I’m sorry I’m

 15    jumping all over the place a little bit.          But some

 16    of the documents you produced talked about other

 17    states and referred to, like a system that could be

 18    done remotely that would allow for someone with a

 19    disability to cast a ballot independently.          What --

 20    can you tell me what those other states are doing?

 21           A.    So currently, like our mail-in ballots

 22    right now, if you have a visual impairment and it

 23    gets mailed to you, you have to have assistance.           So

 24    really that group is the one group who the only way

 25    for them to cast a private ballot is to go to a

                   Integrity Legal Support Solutions
APPX-000642
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 643 of -
                                                     Disabilities    8805/19/2020

                                                                            41
  1    polling site, if they can get there, so that they

  2    can use one of the electronic machines, plug in

  3    their headphones and have it read it to them, part

  4    of the new software on their computers that reads

  5    what’s on the screen to them.        That’s how they work

  6    on a daily basis.

  7                 Currently in other states, they are able

  8    to send in an electronic copy of the ballot, where

  9    you can basically use the accessible tools that you

 10    already have to fill it out and then hit print and

 11    then mail it in.     That gives them the option of a

 12    private ballot.     Because no matter what, even if you

 13    have a witness and you’re visually impaired, you

 14    don’t always have -- you have to know that what they

 15    filled out is what they filled out or what you

 16    wanted filled out.

 17                 So we’ve always pushed that the

 18    securest -- most secure ballot a person can have is

 19    one where they’re able to handle it themselves.           You

 20    take other people out of the equation and you’ll do

 21    a better job and it will give them their privacy.

 22    So yeah, there are options we can do to give people

 23    more accessible ballots.

 24                 The other part of it, someone like Susie,

 25    that I talked about earlier, with her CP, she uses

                   Integrity Legal Support Solutions
APPX-000643
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 644 of -
                                                     Disabilities    8805/19/2020

                                                                            60
  1    doing consulting for different organizations and

  2    groups.

  3           Q.    I see.   Okay.

  4           A.    Yeah.

  5           Q.    And then I see Interest and Other Income.

  6    What -- besides interest, do you know if there is

  7    another income source?

  8           A.    I believe -- sorry.

  9           Q.    No, please.

 10           A.    I believe we have -- we’ve had stock

 11    donations in the back in the past.        I think other

 12    sources.    Not sure of any others versus that.

 13           Q.    That’s fine.     And looking down here on

 14    the Expenses, rather than kind of make you talk

 15    through each of them, because I think these are

 16    pretty self-explanatory, I’m wondering if you can

 17    identify from this document how much money CTD spent

 18    on its voting-related work.

 19           A.    I actually can’t break that down.        We

 20    basically roll everything in.        When you look at the

 21    way we do our work, we’re covering so many areas.

 22    We don’t narrow it down to each individual issue

 23    area or else we would have 40 or 50 different small

 24    accounts.    If it falls under advocacy and that’s the

 25    work we’re doing, that’s where we place it.          More of

                   Integrity Legal Support Solutions
APPX-000644
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 645 of -
                                                     Disabilities    8805/19/2020

                                                                            61
  1    a general fund for that.

  2           Q.    Would your answer be the same with

  3    respect to the other budgets from other years?

  4           A.    Yes.

  5           Q.    Okay.   I’m showing you a document that I

  6    will make Exhibit 5 to this deposition.

  7                      (Deposition Exhibit 5 marked for

  8    identification.)

  9    BY MS. MACKIN:

 10           Q.    Please take the time you need to pull up

 11    that document and review it and then let me know

 12    when you’re ready to discuss it.

 13                      (Witness reviews document.)

 14           A.    Okay.

 15    BY MS. MACKIN:

 16           Q.    All right.    This document is marked

 17    CTD 26 through 27.      Do you recognize this document?

 18           A.    Yes.

 19           Q.    And what is it?

 20           A.    This is one of our newsletters.

 21           Q.    Okay.   How was this document distributed?

 22           A.    Electronically.

 23           Q.    Okay.   And who is it sent to?

 24           A.    It goes out to our members and our member

 25    organizations.

                   Integrity Legal Support Solutions
APPX-000645
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 646 of -
                                                     Disabilities    8805/19/2020

                                                                            64
  1                      You can answer, Chase.      I think you

  2    already did, but you can answer.

  3           A.    Yes.

  4    BY MS. MACKIN:

  5           Q.    Okay.   I want to talk a little bit

  6    more -- that’s all the questions that I have on this

  7    exhibit.

  8                 I want to talk a little bit more about --

  9    we touched on this earlier, but I’m looking at

 10    paragraph 82 of the complaint.        It says that CTD

 11    wants the defendants to, you know, provide a way for

 12    voters, who are disabled and cannot vote in person

 13    and due to their disability cannot sign matching

 14    signatures, an opportunity to vote that is equal and

 15    equally effective as that opportunity provided to

 16    others.

 17                 And so what would that -- what would that

 18    look like?

 19                      MR. MIRZA:    Objection, form.

 20           A.    At the end of the day --

 21                      MR. MIRZA:    Objection, form.

 22                      You can answer, Chase.

 23           A.    At the end of the day, I think the State

 24    of Texas and the counties, all giving the people the

 25    right to cure a ballot, if the current program stays

                   Integrity Legal Support Solutions
APPX-000646
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 647 of -
                                                     Disabilities    8805/19/2020

                                                                            65
  1    in place and your ballot is thrown out because

  2    you’re unable to sign exactly the same each time by

  3    people who are chosen to look at signatures and you

  4    don’t get a letter until ten days later, you don’t

  5    get the right to have your vote counted.          So finding

  6    a way that’s reasonable, that gives everyone that

  7    opportunity to come in and fix their ballot or to

  8    say yes, that was me who signed that, I think it’s

  9    not only the right thing to do, it’s the

 10    constitutional thing to do.       We shouldn’t be

 11    throwing out ballots that should be counted and we

 12    should make an effort to consider those as being

 13    true ballots and votes.      We’ve always said

 14    everyone’s vote matters.       When it’s set aside

 15    because someone has looked at it because of a

 16    signature and in their opinion it doesn’t fit and we

 17    don’t do anything about actually trying to confirm

 18    that, it’s independently being confirmed by other

 19    people, but no one is actually reaching out to that

 20    person, then that person’s vote isn’t being counted.

 21    So finding a way to reasonably allow a person to be

 22    notified and give them the chance to either cure it

 23    or to stop using -- throwing out ballots in that

 24    way.

 25    BY MS. MACKIN:

                   Integrity Legal Support Solutions
APPX-000647
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 648 of -
                                                     Disabilities    8805/19/2020

                                                                            66
  1           Q.    Do you know if any CTD member has had a

  2    mail-in ballot rejected because of a signature

  3    mismatch?

  4           A.    I do not.

  5           Q.    Do you know if CTD has ever assisted any

  6    voter after their ballot was rejected for a

  7    signature mismatch?

  8                       MR. MIRZA:   Objection to form.

  9                       You can answer, Chase.

 10           A.    No.

 11    BY MS. MACKIN:

 12           Q.    I want to talk a little bit about the

 13    witness process.      We’ve discussed it a little bit,

 14    but I want to understand more how it impacts CTD and

 15    CTD’s mission.      You know, is it your understanding

 16    that if a voter is unable to mark their ballot or

 17    sign their name, and I’m talking about a mail-in

 18    ballot, that they can have a witness mark the ballot

 19    and sign it for them?

 20                       MR. MIRZA:   Objection, form.

 21                       You can answer, Chase.

 22           A.    Yes.    And if a witness signs it, at the

 23    same time that takes away the person’s ability to

 24    have that private ballot.       Also people will have a

 25    hard time finding witnesses who are willing to sign

                   Integrity Legal Support Solutions
APPX-000648
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 649 of -
                                                     Disabilities    8805/19/2020

                                                                            67
  1    that.   Also if you have more than one person living

  2    in a home and you find one witness, or in a nursing

  3    facility, that person’s only witness might be

  4    someone who works there along with others.          That

  5    person can only legally sign it for one person.            So

  6    that creates an even harder burden on someone to

  7    find a witness.     It also allows a person to look at

  8    how you’re voting.      A person’s signature should

  9    count no matter what, no matter what the mark is if

 10    that’s how they sign.

 11                 You’re never -- when I was first injured

 12    and I had no use of my arms and I could barely

 13    wiggle a pen, changing a pen was enough.          Changing

 14    the paper -- or the angle was enough to change my

 15    signature.    At the last election that I went in and

 16    I had to fill out my -- sign my name on the new

 17    electronic poll book, they could -- had all the

 18    wires tangled up so they couldn’t get it close

 19    enough for me to sign and they said just make a

 20    mark.   Well, that goes into the system, that then

 21    gets counted the next time I sign my ballot and mail

 22    it in, that could be one of the signatures used to

 23    compare and that was told to me by a poll worker,

 24    that didn’t matter.

 25                 So I made them move it all so I could

                   Integrity Legal Support Solutions
APPX-000649
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 650 of -
                                                     Disabilities    8805/19/2020

                                                                            68
  1    actually get to it and sign it as closely as I

  2    could.      I think we have to make sure that people’s

  3    signatures count no matter how they do it and give

  4    them the best reasonable way of doing it without

  5    having to use a witness if they don’t need it.           They

  6    may need assistance.       That’s the option that needs

  7    to be there.      But it shouldn’t be the go-to method

  8    on a way to make it easier on the state to have to

  9    deal with it.      If a person wants -- if their

 10    signature doesn’t look the same every time, that’s

 11    their signature.

 12    BY MS. MACKIN:

 13           Q.      You would agree with me, though, that if

 14    an individual who is disabled gets transportation to

 15    the polls, that they are able to vote using an

 16    accessible machine that allows them to cast a

 17    private ballot?

 18                       MR. MIRZA:   Objection, form.

 19                       You can answer, Chase.

 20           A.      I would say most of the time.      Not

 21    always.

 22    BY MS. MACKIN:

 23           Q.      Okay.   Under what circumstances would

 24    somebody not be able to do that?

 25           A.      If they get there and the poll workers

                    Integrity Legal Support Solutions
APPX-000650
                         www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 651 of -
                                                     Disabilities    8805/19/2020

                                                                            69
  1    don’t know how to set up the accessibility, the

  2    parts are missing for it; it can be as simple as the

  3    new machines were placed too high.        At the last

  4    election, it was accessible if it was down lower,

  5    but they put them on all new tables.         So there’s

  6    still things that can create inaccessibility.           A lot

  7    of times that can be corrected and fixed with

  8    training.    But a majority of people who can make it

  9    to the polls, yes, they can vote independently or

 10    with the least amount of assistance as possible.

 11                 But let me add one thing.       That requires

 12    the system doing what it was supposed to at the

 13    beginning to make it accessible.        So I think when

 14    you have those times when it doesn’t work, it’s

 15    because there was a breakdown in the system at the

 16    polling site.

 17           Q.    Do you know if CTD intends to -- strike

 18    that actually.

 19                      MS. MACKIN:    I actually do not think

 20    that I have any more questions for you.         I may

 21    follow up in a little bit after the other attorneys

 22    have had a turn, but that is all I have for now and

 23    I appreciate your time very much.        And I will pass

 24    the witness.

 25                      THE WITNESS:    Thank you, Anna.

                   Integrity Legal Support Solutions
APPX-000651
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 652 of -
                                                     Disabilities    8805/19/2020

                                                                            71
  1    just explore one more quick thing.

  2                      MR. MIRZA:    Okay.

  3                        FURTHER EXAMINATION

  4    BY MS. MACKIN:

  5           Q.    I just want to talk a little bit more

  6    about how the Coalition of Texans With Disabilities

  7    trains voters on voting by mail.        How does the

  8    Coalition of Texans With Disabilities train voters

  9    on voting by mail, specifically?

 10           A.    So if it -- we’re at a conference and

 11    we’re talking about trainings or we’re talking about

 12    voting and we walk people through, you know, all the

 13    different options out there, it’s usually just

 14    speaking to the people back and forth.         Also by just

 15    trying to put out reminders and documents.          I know

 16    now we do, but within our e-mails going out and

 17    our -- like any kind of Facebook message about

 18    mail-in ballots if you’re going to do it and to make

 19    sure to try your best to make sure your signature

 20    matches as close as possible.        That way people

 21    realize that’s an issue.       Because for many of them,

 22    it’s someone holding a piece of paper for them.           I

 23    use both hands to sign things, so I actually put my

 24    iPhone on top of papers to hold it so I can write,

 25    so many times my writing looks different.

                   Integrity Legal Support Solutions
APPX-000652
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 653 of -
                                                     Disabilities    8805/19/2020

                                                                            72
  1                 But I -- you know, I try and make sure

  2    every time I sign something, I sign it the correct

  3    way, no matter what, or as close as possible.          But

  4    for us in trainings, you know, it’s just trying to

  5    get in front of people and talking to them.          The

  6    virtual Raise Your Voice programs that we’re

  7    planning for -- starting in July, around the ADA

  8    30th anniversary, we’ll have a voting segment in

  9    there and we will actually talk about it, discuss

 10    all the options of mail-in ballots, why their

 11    signature really needs to have focus.         But also all

 12    the ins and outs of what parts of the form to fill

 13    out, when do they got to be there.        It’s complex.

 14    Especially someone being in a hospital like I had at

 15    the last election.      I broke my leg and ended up in

 16    the hospital for a month, thought I was going to be

 17    voting ahead of time at a polling site and I tried

 18    to do the mail-in ballots and ran into all kinds of

 19    issues of trying to get it to them.         So it’s not as

 20    easy.

 21           Q.    So does -- and I think I know the answer

 22    based on what you just said, but does the Coalition

 23    of Texans With Disabilities intend to continue

 24    training voters on voting by mail?

 25           A.    Yes.   Yes.

                   Integrity Legal Support Solutions
APPX-000653
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 654 of -
                                                     Disabilities    8805/19/2020

                                                                            73
  1           Q.    And then one last thing.       The complaint

  2    says that there are members on whose behalf the CTD

  3    is suing.    How many members are you suing on behalf

  4    of?

  5                      MR. MIRZA:    Objection, form.

  6                      You can answer, Chase.

  7           A.    So I would say any and every one of our

  8    members that this would affect.        And I think

  9    something that gets forgotten is not just our

 10    membership, we always represent all Texans with

 11    disabilities, their family members.         It’s -- our

 12    sole purpose is to make sure they continue to have

 13    access even if they don’t know that issue is there.

 14    So it’s all Texans with disabilities is who we

 15    really want to ensure have that access, along with

 16    everyone else.

 17                 But at the end of the day, also to follow

 18    up on -- sorry, that last question you said, we will

 19    continue to do mail-in ballot training just to

 20    remind people that that option’s out there, because

 21    not everyone uses it each time.        But at the same

 22    time, if we do find a way to cure this and the

 23    signature issue, that’s one less thing I have to

 24    work on making sure they understand in the midst of

 25    a lot of information in one day they usually

                   Integrity Legal Support Solutions
APPX-000654
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 655 of -
                                                     Disabilities    8805/19/2020

                                                                            74
  1    receive.    That allows me to move on to the next

  2    issue that we’re dealing with; be it attendant

  3    wages, transportation, education.        So every little

  4    thing we fix, you know, we allow people access to,

  5    moves us to the next step of something we need to

  6    accomplish.

  7    BY MS. MACKIN:

  8           Q.    This is not a suggestion that you should

  9    have done this, because I know that, you know,

 10    you’ve expressed that there are -- you have some

 11    concerns about the process, but I’m just curious as

 12    to whether CTD has dedicated any resources to try

 13    and help folks who can’t get to the polling place in

 14    person, get a witness for their mail-in ballot?

 15                       MR. MIRZA:   Objection, form.

 16                       You can answer.

 17           A.    No.

 18    BY MS. MACKIN:

 19           Q.    That’s fair.    That was all I --

 20           A.    Actually, let me back up and say, with

 21    Susie and Juan, they did ask me about a witness,

 22    their witness that they had chosen.         So I did talk

 23    them through it.      We have talked to people about --

 24    we don’t send witnesses out.       We don’t do any of

 25    that.    We try and help them understand it so that

                   Integrity Legal Support Solutions
APPX-000655
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 656 of -
                                                     Disabilities    8805/19/2020

                                                                            75
  1    they can ask people around them.

  2                      MS. MACKIN:    Well, that is all I have

  3    and I actually hope to -- maybe I will see you

  4    around the capitol next session.

  5                      THE WITNESS:    Definitely.

  6                      MS. MACKIN:    Nice visiting with you.

  7                      MR. MIRZA:    I have a few questions,

  8    if that’s okay.

  9                             EXAMINATION

 10    BY MR. MIRZA:

 11           Q.    Chase, can you name some of the -- let me

 12    scratch that.

 13                 So you named three members you spoke to

 14    earlier in the deposition, correct?

 15           A.    Yes.

 16           Q.    Can you rename those individuals?

 17           A.    Rene Lopez, Gloria Angel and Juan Munoz.

 18           Q.    And Rene Lopez, is she a member of CTD?

 19           A.    Yes.

 20           Q.    Is she planning to vote by mail in the

 21    future?

 22           A.    Yes.   Yes.

 23           Q.    In the next election?

 24           A.    Yes.

 25           Q.    And how is she eligible to vote by

                   Integrity Legal Support Solutions
APPX-000656
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 657 of -
                                                     Disabilities    8805/19/2020

                                                                            76
  1    mail --

  2           A.    She has --

  3           Q.    -- to your understanding?       Can you say

  4    that again?

  5           A.    She has a significant disability, impairs

  6    part of her arms and her legs, similar to me.

  7           Q.    And, Chase, are you a member of CTD?

  8           A.    Yes.

  9           Q.    Are you planning to vote by mail in the

 10    next election?

 11           A.    Yes.

 12           Q.    And based on what eligibility?

 13           A.    Disability.

 14                      MR. MIRZA:    I think that’s

 15    everything.    Pass the witness.      And if there are no

 16    other questions, I reserve my time.

 17                      MR. MAGEE:    I think I have a couple

 18    of questions real quick just based on that.

 19                             EXAMINATION

 20    BY MR. MAGEE:

 21           Q.    Mr. Bearden, my name is Eric Magee and I

 22    represent the Brazos County Elections Administrator,

 23    Trudy Hancock, in her official capacity.          You

 24    understand that she’s also being sued in this

 25    lawsuit?

                   Integrity Legal Support Solutions
APPX-000657
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                        Coalition of 65-1 Filed
                                      Texans    06/22/20
                                              with       Page 658 of -
                                                     Disabilities    8805/19/2020

                                                                            81
  1                    REPORTER’S CERTIFICATION

  2

  3             I, Micheal A. Johnson, Registered Diplomate

  4    Reporter, Certified Realtime Reporter and Notary

  5    Public in and for the State of Texas, certify that

  6    on the 19th day of May, 2020, I reported the Remote

  7    Oral Deposition of CHASE BEARDEN, after the witness

  8    had first been duly cautioned and sworn to testify

  9    under oath; said deposition was subsequently

 10    transcribed by me and under my supervision and

 11    contains a full, true and complete transcription of

 12    the proceedings had at said time and place; and that

 13    reading and signing was requested.

 14             I further certify that I am neither counsel

 15    for nor related to any party in this cause and am

 16    not financially interested in its outcome.

 17             GIVEN UNDER MY HAND AND SEAL of office on

 18    this 29th day of May, 2020.

 19

 20

 21                         __________________________________
                            MICHEAL A. JOHNSON, RDR, CRR
 22                         NCRA Registered Diplomate Reporter
                            NCRA Certified Realtime Reporter
 23
                            Notary Public in and for the
 24                         State of Texas
                            My Commission Expires: 8/8/2020
 25

                   Integrity Legal Support Solutions
APPX-000658
                        www.integrity-texas.com
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 659 of 880




                     Exhibit 38




APPX-000659
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 660 of 880




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 DR. GEORGE RICHARDSON, ROSALIE                 §
 WEISFELD,    AUSTIN      JUSTICE               §
 COALITION, COALITION OF TEXANS                 §
 WITH DISABILITIES, MOVE TEXAS                  §
 CIVIC FUND, LEAGUE OF WOMEN                    §
 VOTERS OF TEXAS, and AMERICAN GI               §
 FORUM OF TEXAS, INC.,                          §
                                                §
                       Plaintiffs               §
                                                §
 v.                                             §   Civil Case No. 5:19-cv-00963-OG
                                                §
 TEXAS SECRETARY OF STATE, TRUDY                §
 HANCOCK, in her official capacity as           §
 BRAZOS       COUNTY     ELECTIONS              §
 ADMINISTRATOR, and PERLA LARA in               §
 her official capacity as CITY OF               §
 MCALLEN, TEXAS SECRETARY,                      §
                                                §
                       Defendants.              §

                           DECLARATION OF CHASE BEARDEN

My name is Chase Bearden. I am over the age of 18 and capable of making this declaration. The

facts stated herein are within my personal knowledge.

      1. I am the Deputy Executive Director of the Coalition of Texans with Disabilities (CTD).

      2. Attached hereto are true and correct copies of documents produced to Defendants in the

         course of discovery, as follows:


            a. CTD 2019 Annual Report – Bates CTD-00000037 – CTD-00000044

            b. Webpage about CTD 2019 Annual Report – Bates CTD-00000065 – CTD-

                00000069

            c. CTD website “About Us” page – Bates CTD-00000080 – CTD-00000081




APPX-000660
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 661 of 880




           d. Disability Rights Texas voting notice – Bates CTD-00000005 – CTD-00000007

           e. May 14, 2012 Electronic Newsletter – Bates CTD-00000026 – CTD-00000027

           f. February 14, 2014 Electronic Newsletter – Bates CTD-00000028 – CTD-00000029

           g. February 20, 2019 Facebook post – Bates CTD-00000108 – CTD-00000109

           h. Web page on Voting – Bates CTD-0000070 – CTD-0000074

           i. February 14 2020 Facebook video post – Bates CTD-0000116 – CTD-0000117

           j. July 4 2019 Facebook post – Bates CTD-0000115

This Declaration is made pursuant to 28 U.S.C. § 1746. I declare under penalty of perjury that the

foregoing is true and correct.



Executed on: __________
             6-19-2020
                                           Chase Bearden
                                           Deputy Executive Director
                                           Coalition of Texans with Disabilities




APPX-000661
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 662 of 880




                     Exhibit 39




APPX-000662
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 663 of 880




APPX-000663
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 664 of 880




APPX-000664
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 665 of 880




APPX-000665
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 666 of 880




                     Exhibit 40




APPX-000666
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 667 of 880




APPX-000667
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 668 of 880




APPX-000668
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 669 of 880




                     Exhibit 41




APPX-000669
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 670 of 880




APPX-000670
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 671 of 880




APPX-000671
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 672 of 880




APPX-000672
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 673 of 880




APPX-000673
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 674 of 880




                     Exhibit 42




APPX-000674
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 675 of 880




APPX-000675
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 676 of 880




APPX-000676
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 677 of 880




APPX-000677
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 678 of 880




APPX-000678
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 679 of 880




APPX-000679
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 680 of 880




APPX-000680
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 681 of 880




APPX-000681
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 682 of 880




APPX-000682
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 683 of 880




                     Exhibit 43




APPX-000683
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 684 of 880




APPX-000684
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 685 of 880




APPX-000685
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 686 of 880




APPX-000686
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 687 of 880




APPX-000687
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 688 of 880




APPX-000688
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 689 of 880




                     Exhibit 44




APPX-000689
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 690 of 880




APPX-000690
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 691 of 880




APPX-000691
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 692 of 880




APPX-000692
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 693 of 880




APPX-000693
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 694 of 880




APPX-000694
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 695 of 880




                     Exhibit 45




APPX-000695
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 696 of 880




APPX-000696
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 697 of 880




APPX-000697
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 698 of 880




APPX-000698
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 699 of 880




APPX-000699
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 700 of 880




                     Exhibit 46




APPX-000700
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 701 of 880




APPX-000701
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 702 of 880




APPX-000702
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 703 of 880




                     Exhibit 47




APPX-000703
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 704 of 880




APPX-000704
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 705 of 880




APPX-000705
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 706 of 880




                     Exhibit 48




APPX-000706
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 707 of 880



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION

     DR. GEORGE RICHARDSON,   *
     ROSALIE WEISFELD, AUSTIN *
     JUSTICE COALITION,       *
     COALITION OF TEXANS WITH *
     DISABILITIES, MOVE TEXAS *
     CIVIC FUND, LEAGUE OF    *
     WOMEN VOTERS OF TEXAS,   *
     and AMERICAN GI FORUM OF *
     TEXAS, INC.,             *
                              *
             Plaintiffs,      *
                              *             CIVIL ACTION NUMBER
     VS.                      *             5:19-cv-0963
                              *
     TEXAS SECRETARY OF       *
     STATE, TRUDY HANCOCK, IN *
     HER OFFICIAL CAPACITY AS *
     BRAZOS COUNTY ELECTIONS *
     ADMINISTRATOR, AND PERLA *
     LARA IN HER OFFICIAL     *
     CAPACITY AS CITY OF      *
     McALLEN, TEXAS           *
     SECRETARY,               *
                              *
             Defendants.      *



                      Remote Oral Deposition of

                       MOVE Texas Civic Fund,

         By and through their Designated Representative,

                       HILLIARD DREW GALLOWAY

                             May 22, 2020

                              10:02 a.m.



     Reported by:

     Micheal A. Johnson, RDR, CRR


APPX-000707
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                708 of -
                                                                       8805/22/2020

                                                                                2
  1              REMOTE ORAL DEPOSITION OF MOVE TEXAS CIVIC

  2    FUND, BY AND THROUGH THEIR DESIGNATED

  3    REPRESENTATIVE, HILLIARD DREW GALLOWAY, produced at

  4    the instance of the Defendant, Texas Secretary of

  5    State, in the above-styled and numbered cause on the

  6    22nd day of May, 2020, at 10:02 a.m., before Micheal

  7    A. Johnson, RDR, CRR, Notary Public in and for the

  8    State of Texas, reported by realtime stenographic

  9    means, at the location of the witness, Austin,

 10    Texas, pursuant to Notice of Oral Deposition, and in

 11    accordance with the Federal Rules of Civil

 12    Procedure.

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000708
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                709 of -
                                                                       8805/22/2020

                                                                                3
  1                         REMOTE APPEARANCES

  2    ON BEHALF OF THE PLAINTIFFS:

  3      JoAnna Suriani
         WILLKIE FARR & GALLAGHER LLP
  4      1875 K Street, N.W.
         Washington, D.C. 20006-1238
  5      (202) 303-1193
         jsuriani@willkie.com
  6
         Samuel Kalar
  7      WILLKIE FARR & GALLAGHER LLP
         787 Seventh Avenue
  8      New York, New York 10019-6099
         (212) 728-8724
  9      skalar@willkie.com

 10      Zachary Dolling
         Hani Mirza
 11      Ryan Cox
         TEXAS CIVIL RIGHTS PROJECT
 12      1405 Montopolis Drive
         Austin, Texas 78741
 13      (512) 474-5073
         zachary@texascivilrightsproject.org
 14      hani@texascivilrightsproject.org
         ryan@texascivilrightsproject.org
 15

 16    ON BEHALF OF THE DEFENDANT
       TEXAS SECRETARY OF STATE:
 17
         Anne Marie Mackin
 18      ASSISTANT ATTORNEY GENERAL
         Post Office Box 12548
 19      Austin, Texas 78711-2548
         (512) 463-2798
 20      anna.mackin@oag.texas.gov

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000709
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                710 of -
                                                                       8805/22/2020

                                                                                4
  1                    REMOTE APPEARANCES (CONT.)

  2    ON BEHALF OF THE DEFENDANT
       TRUDY HANCOCK IN HER OFFICIAL CAPACITY AS BRAZOS
  3    COUNTY ELECTIONS ADMINISTRATOR:

  4      J. Eric Magee
         ALLISON, BASS & MAGEE, LLP
  5      402 West 12th Street
         Austin, Texas 78701
  6      (512) 482-0701
         e.magee@allison-bass.com
  7
         Bruce L. Erratt
  8      BRAZOS COUNTY ATTORNEY’S OFFICE
         300 East 26th Street, Suite 1300
  9      Bryan, Texas 77803
         (979) 775-7400
 10      berratt@brazoscountytx.gov

 11
       ON BEHALF OF THE DEFENDANT
 12    PERLA LARA IN HER OFFICIAL CAPACITY AS CITY OF
       McALLEN, TEXAS SECRETARY:
 13
         Isaac J. Tawil
 14      Austin Stevenson
         CITY OF McALLEN
 15      1300 West Houston Avenue
         McAllen, Texas 78501-5002
 16      (956) 681-1090
         itawil@mcallen.net
 17      astevenson@mcallen.net

 18
       ALSO PRESENT:
 19
         Amelia Christopher, Video Technician
 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000710
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                711 of -
                                                                       8805/22/2020

                                                                                5
  1                               INDEX
                          HILLIARD DREW GALLOWAY
  2                            May 22, 2020

  3
         REMOTE APPEARANCES                                       3
  4
         PROCEEDINGS                                              7
  5

  6
       EXAMINATION OF HILLIARD DREW GALLOWAY:
  7
         BY MS. MACKIN                                            7
  8
         BY MR. STEVENSON                                        49
  9

 10
         CORRECTIONS AND SIGNATURE                               59
 11
         REPORTER’S CERTIFICATION                                60
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000711
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                712 of -
                                                                       8805/22/2020

                                                                                6
  1                      DEPOSITION EXHIBITS
                        HILLIARD DREW GALLOWAY
  2                          May 22, 2020

  3
       NUMBER                  DESCRIPTION                MARKED
  4
       Exhibit 1         Defendant Secretary of                10
  5                      State’s Notice of Oral
                         Deposition Pursuant to
  6                      Federal Rule of Civil
                         Procedure 30
  7
       Exhibit 2         Plaintiffs’ Original                  19
  8                      Complaint

  9    Exhibit 3         MOE Texas 2020 Budgets                35
                         MOVE-00000917 -
 10                      MOVE-00000919

 11    Exhibit 4         09/05/2019 through                    45
                         09/09/2019 E-mail Chain
 12                      MOVE-00000519 -
                         MOVE-00000522
 13
       Exhibit 5         07/05/2019 E-mail Chain               50
 14                      MOVE-00000004 -
                         MOVE-00000007
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000712
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                713 of -
                                                                       8805/22/2020

                                                                                7
  1                             PROCEEDINGS

  2                      HILLIARD DREW GALLOWAY,

  3    called as a witness, having been duly sworn by a

  4    Notary Public, was examined and testified as

  5    follows:

  6                             EXAMINATION

  7    BY MS. MACKIN:

  8           Q.    Good morning, Mr. Galloway.        If I could

  9    please have you speak and spell your name for the

 10    record.

 11           A.    Good morning.     My name is Hilliard,

 12    H-i-l-l-i-a-r-d, Drew, D-r-e-w, Galloway,

 13    G-a-l-l-o-w-a-y.

 14           Q.    Thank you.     And we had the opportunity to

 15    cover some ground when I took your deposition for

 16    another case, so I’m going to try to avoid

 17    duplicative things, but -- and hopefully get us out

 18    of here maybe a little earlier on our Friday.

 19                 Just a couple of those reminders.          We

 20    will both try not to speak over one another so that

 21    Mr. Johnson can get an accurate record of everything

 22    that is said.     And obviously, if you need a break at

 23    any time, just let me know.        Okay?

 24           A.    Yes.    It’s good to see you again.

 25           Q.    You too.    I think -- was it a Friday the

                   Integrity Legal Support Solutions
APPX-000713
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                714 of -
                                                                       8805/22/2020

                                                                              25
  1           Q.     Okay.   And how about Trudy Hancock or the

  2    Brazos County election administrator?

  3           A.     Not to my knowledge, other than if our

  4    organizers engaged Brazos County election

  5    administrator on voter registration, like

  6    deputization, like those general items.

  7           Q.     Okay.   But you’re not sure whether or not

  8    that happened?

  9           A.     We have organizers that are deputized in

 10    Brazos County.

 11           Q.     Okay.   That is all that I have on the

 12    complaint.     I’m going to put that off to the side.

 13                  I’m going to pivot to the topics in the

 14    notice, starting with the first one.          And again, I

 15    know we have covered this, but different case, fresh

 16    record.     So what is MOVE Texas Civic Fund’s mission?

 17           A.     MOVE Texas Civic Fund is a grassroots

 18    nonpartisan nonprofit organization building power

 19    for young people through civic education, leadership

 20    development and issue advocacy.

 21           Q.     And who developed that mission statement?

 22           A.     That mission statement was developed by

 23    the founders of MOVE in 2013, roughly.

 24           Q.     I actually -- I had one quick follow-up

 25    question on that, to backtrack a little bit.

                   Integrity Legal Support Solutions
APPX-000714
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                715 of -
                                                                       8805/22/2020

                                                                              26
  1                 You mentioned that the MOVE organization

  2    grew out of a student chapter at The University of

  3    Texas at San Antonio.       A student chapter of what?

  4           A.    MOVE Texas Civic -- the original founders

  5    of what is now MOVE Texas Civic Fund and MOVE Texas

  6    Action Fund formed a student-led organization at The

  7    University of Texas at San Antonio that was called

  8    Mobilize, Organize, Vote and Empower UTSA.

  9           Q.    Got it.    Okay.    Cool.    Thank you for

 10    that.    All right.

 11                 And so that mission statement that you

 12    just discussed, based on our conversation, I think I

 13    know the answer, but has that changed over time?

 14           A.    No, that’s been the overarching mission

 15    statement since the organization was founded.

 16           Q.    And is it the same as the mission of MOVE

 17    Texas Action Fund?

 18           A.    MOVE Texas Action Fund’s mission is, you

 19    know, very, very close, yes.

 20           Q.    And I know that they do slight -- they do

 21    some different activities, but do they use the same

 22    mission statement?

 23           A.    They use -- yes.      Yes.    A very similar

 24    mission statement.

 25           Q.    And so you mentioned civic education,

                   Integrity Legal Support Solutions
APPX-000715
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                716 of -
                                                                       8805/22/2020

                                                                              29
  1    canvassing?     What is that?

  2           A.    Canvassing is our third method of voter

  3    registration that involves youth organizers walking

  4    around a specific campus, community college, high

  5    school event and/or community event, with clipboards

  6    and voter registration forms and asking individuals

  7    if they would like to register to vote.

  8           Q.    And then the one time that you mailed

  9    voter registration applications out, when was that?

 10           A.    That was in December of 2019.

 11           Q.    And how did you determine which voters --

 12    well, how did you determine which people to send

 13    those voter registration applications to?

 14           A.    We determined the list by age.

 15           Q.    Okay.    What age?

 16           A.    We chose voters that we believed were

 17    unregistered or were not registered in our system,

 18    under the age of 30.

 19           Q.    And would you say that -- well, outside

 20    of that specific mail-out project that we talked

 21    about, in the context of all of MOVE Texas Civic

 22    Fund’s voter registration efforts, does MOVE Texas

 23    Civic Fund target particular voters to get them

 24    registered?

 25           A.    We specifically target young voters,

                   Integrity Legal Support Solutions
APPX-000716
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                717 of -
                                                                       8805/22/2020

                                                                              30
  1    which we identify as 17 and ten months, which is the

  2    beginning age limit for voter registration, all the

  3    way through, roughly, 35 years old.          But we target

  4    mostly college students, high school students,

  5    community college students, but we will register

  6    anybody that walks up to the table.

  7           Q.    Barely hanging on.       I turned 34 earlier

  8    this week.    Got one more year.

  9           A.    You passed our target demographic.

 10           Q.    So other than those age criteria, does

 11    MOVE Texas Civic Fund target voters in any other way

 12    for its voter registration efforts?

 13                      MR. COX:    Object to form.

 14                      You can answer, Drew, if you have --

 15    if you understand the question.

 16           A.    We will register anybody that is in the

 17    classroom or comes to our events regardless of age,

 18    political ideology, demographic issues.

 19    BY MS. MACKIN:

 20           Q.    Okay.    Does MOVE Texas Civic Fund engage

 21    in any voter registration efforts that are specific

 22    to voting by mail?

 23           A.    Can you repeat the question?

 24           Q.    Sure.    Does MOVE Texas Civic Fund engage

 25    in any voter registration activities that are

                   Integrity Legal Support Solutions
APPX-000717
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                718 of -
                                                                       8805/22/2020

                                                                              31
  1    specific to voting by mail?

  2                      MR. COX:    Object to form.

  3           A.    Voter registration is a precursor to

  4    voting, whether that’s in person or voting by mail,

  5    so we register any Texan that we can register.              But

  6    often, vote by mail questions arise in the voter

  7    registration process, especially close to election

  8    time.    And vote by mail questions arise in other

  9    programming environments.

 10    BY MS. MACKIN:

 11           Q.    Okay.    And again, correct me if I’m

 12    wrong, I’m not trying to put words in your mouth.

 13    It sounds like vote by mail is a part of your voter

 14    registration activities because it comes up.            I

 15    mean --

 16           A.    It’s part of our civic education

 17    activities, which a bucket of civic education work

 18    is voter registration.

 19           Q.    Are there specific projects or specific

 20    outings, specific class raps or tabling events or

 21    canvassing events, where MOVE Texas Civic Fund

 22    focuses just on voting by mail?

 23           A.    I’m not sure if I understand the

 24    question.    So whenever we’re doing voter

 25    registration, we often talk about other -- or answer

                   Integrity Legal Support Solutions
APPX-000718
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                719 of -
                                                                       8805/22/2020

                                                                              32
  1    questions of people that we’re registering to vote.

  2    Those questions can range from when is the next

  3    election, to what IDs do I need to go vote, to what

  4    happens if I take an internship and I leave the

  5    county for the fall semester.         So when those

  6    questions arise, our organizers have to answer them.

  7    And so that’s how vote by mail would come into that

  8    environment.

  9           Q.    Thank you for that.       Okay.

 10                 I want to talk now about the third topic

 11    in the notice, the activities on which you, MOVE

 12    Texas Civic Fund, have spent funds and to which you

 13    have dedicated resources in Texas between

 14    January 1st, 2017, and the present.          And based on

 15    our earlier conversation, it sounds like the best

 16    documents to show this information would be the

 17    2017, 2018, 2019 and 2020 budgets that were produced

 18    in discovery; is that right?

 19           A.    That is correct.

 20           Q.    Okay.    Then I am going to share those

 21    documents.    And it is part of a larger PDF file that

 22    begins on MOVE 916.

 23           A.    I see that.     I have the document open

 24    now.

 25           Q.    Okay.    Thank you.    And then scrolling

                   Integrity Legal Support Solutions
APPX-000719
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                720 of -
                                                                       8805/22/2020

                                                                              37
  1    track the number that you -- well, let me backtrack.

  2    Do you ever -- so it’s my understanding that all

  3    your employees are volunteer deputy registrars such

  4    that, you know, they can facilitate folks getting

  5    registered --

  6                      MR. COX:    Object to form.

  7           A.    I would say that the -- a very high

  8    majority of our employees are volunteer voter deputy

  9    registrars for at least one county.

 10    BY MS. MACKIN:

 11           Q.    Okay.    And so you said that you do track

 12    the number of folks you come in contact with; is

 13    that right?

 14           A.    We track the number of people that

 15    register to vote with us at an event, whether that

 16    is a class rap, a tabling or a canvassing event.

 17    And then we track the number of forms that we turn

 18    in to the elections department.

 19           Q.    Okay.    Do you offer applications for a

 20    ballot by mail through any of your voter

 21    registration efforts?

 22           A.    Voter registration and vote by mail are

 23    two different items for us.        So there is some, like,

 24    overlap where that happens in the field, but often

 25    vote by mail questions come up around election

                   Integrity Legal Support Solutions
APPX-000720
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                721 of -
                                                                       8805/22/2020

                                                                              38
  1    times.      So we could be doing voter registration

  2    pretty close to the election or the voter

  3    registration deadline, but vote by mail often comes

  4    up close to election times.

  5           Q.      Does MOVE Texas Civic Fund engage in any

  6    activities that are specific to vote by mail?

  7           A.      Yes.

  8           Q.      What are those?

  9           A.      We educate young people about the ability

 10    to vote by mail if they, one, have a disability or,

 11    two, are not going to be in the county during the

 12    election cycle; for instance, they have an

 13    internship in another state or in Washington, D.C.,

 14    or if they move back home for -- and there’s a

 15    summer election or something to those effects.

 16           Q.      Okay.   Anything else?

 17           A.      We also do -- MOVE Texas Action Fund and

 18    MOVE Texas Civic Fund does some vote by mail

 19    advocacy work at the elections administrators’

 20    office.

 21           Q.      Okay.   Which elections administrators?

 22           A.      Bexar, Travis, Dallas, Harris, Webb and

 23    Hays.

 24           Q.      All right.   So I’ve got educating young

 25    people about the ability to vote by mail if they’re

                    Integrity Legal Support Solutions
APPX-000721
                         www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                722 of -
                                                                       8805/22/2020

                                                                              39
  1    eligible --

  2           A.    Correct.

  3           Q.    -- and advocacy to the elections

  4    administrators that you mentioned.          Does MOVE Texas

  5    Civic Fund engage in any other activity that is

  6    specific to vote by mail?

  7           A.    Not that I can think of right now.

  8           Q.    Okay.    Can MOVE Texas Civic Fund

  9    apportion the cost to register each voter that it

 10    registers?

 11           A.    We have a generalized cost of how much it

 12    cost us to register a voter per year.

 13           Q.    And what is that based on?

 14           A.    That’s based on the budgets that you saw

 15    in 2020, 2019 and 2018.

 16           Q.    And so what is that cost for 2020?

 17           A.    Roughly, about $24 a voter.

 18           Q.    And how is that $24 calculated?

 19           A.    It’s calculated by our projected civic

 20    education activities and how many voters we project

 21    that we’re going to register during all of those --

 22    like all of those activities.

 23           Q.    Okay.    And is there a cost to register

 24    each voter that MOVE Texas Civic Fund calculated for

 25    its 2019 voter registration efforts?

                   Integrity Legal Support Solutions
APPX-000722
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                723 of -
                                                                       8805/22/2020

                                                                              46
  1    produced, it looks like the signature block doesn’t

  2    distinguish between whether they’re e-mailing on

  3    behalf of the civic fund or the action fund; is that

  4    correct?

  5           A.    Per law, we put both organizations in our

  6    signature line so that we are able to utilize a

  7    common e-mail address.

  8           Q.    And you don’t have to, like, change it

  9    every single time you’re doing one type of work

 10    versus the other?

 11           A.    That’s correct.

 12           Q.    Okay.    So how would I know, in looking at

 13    an e-mail sent by staff of the civic fund, whether

 14    they were e-mailing in their role with the civic

 15    fund or e-mailing in their role with the action

 16    fund?

 17                      MR. COX:    Object to form.

 18           A.    It would be determined upon the subject

 19    of the e-mail.

 20    BY MS. MACKIN:

 21           Q.    Okay.    Do you know if MOVE Texas Civic

 22    Fund has ever assisted any voter whose mail-in

 23    ballot was rejected for signature mismatch?

 24           A.    We produced an e-mail from Ms. Weisfeld,

 25    or Weisfeld, notifying us that her ballot had been

                   Integrity Legal Support Solutions
APPX-000723
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                724 of -
                                                                       8805/22/2020

                                                                              47
  1    rejected.    We also commonly have to educate young

  2    people in classes, tabling, canvassing, other

  3    activities, of the importance of making sure that

  4    their signature is the same because of the situation

  5    in Texas.

  6           Q.    What I’m trying to get at, though, here

  7    is -- so you passed along -- or someone with MOVE

  8    passed along Ms. Weisfeld’s information to Texas

  9    Civil Rights Project.       Are you aware of any other

 10    individual voter who MOVE Texas Civic Fund assisted

 11    after their ballot was rejected for signature

 12    mismatch?

 13           A.    We have no documentation of any

 14    discussion; otherwise we would have produced that.

 15           Q.    So you’re not aware of any specific

 16    individual voter?

 17           A.    That doesn’t mean that it hasn’t

 18    happened.    We haven’t answered those questions

 19    orally or directed them to contact the elections

 20    department.     We just have nothing else other than

 21    what we produced in writing.

 22           Q.    Okay.    So sitting here today you couldn’t

 23    give me the name any other voter who MOVE Texas

 24    Civic Fund assisted after their ballot was rejected

 25    for signature mismatch?

                   Integrity Legal Support Solutions
APPX-000724
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                725 of -
                                                                       8805/22/2020

                                                                              52
  1    lawsuit?"    Do you see that?

  2           A.    That’s what the e-mail says.

  3           Q.    Okay.    And what lawsuit is that referring

  4    to?

  5           A.    I’m assuming that it would either be this

  6    lawsuit or any other voting rights lawsuit, but I’m

  7    assuming that it’s this lawsuit.

  8           Q.    Okay.    Prior to the communications in

  9    July of 2019, are you aware of any contact between

 10    Texas MOVE Civic Fund and Rosalie Weisfeld?

 11           A.    Not to my knowledge.

 12           Q.    And were you designated by MOVE Texas

 13    Civic Fund to testify on the topics in the

 14    deposition today?

 15           A.    Yes.

 16           Q.    Okay.    And if you could just explain to

 17    me a little bit more about the main mission of Texas

 18    MOVE Civic Fund; who is the target demographic of

 19    the organization?

 20                      MR. COX:    Object to form.

 21           A.    MOVE Texas Civic Fund is a grassroots

 22    nonpartisan nonprofit organization that builds power

 23    for young Texans through civic education, leadership

 24    development and issue advocacy.         We work

 25    predominantly for younger Texans on college

                   Integrity Legal Support Solutions
APPX-000725
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                726 of -
                                                                       8805/22/2020

                                                                              53
  1    campuses, community colleges, high schools, but as I

  2    mentioned before, we register anybody to vote and we

  3    assist any Texan.

  4    BY MR. STEVENSON:

  5           Q.    Did you assist Rosalie Weisfeld in

  6    registering to vote?

  7                      MR. COX:    Objection, asked and

  8    answered.

  9                      But go ahead, Drew.

 10           A.    Not to my knowledge.

 11    BY MR. STEVENSON:

 12           Q.    What precedents or activities does MOVE

 13    Civic Fund engage in in Hidalgo County?

 14           A.    Currently, our operations are based out

 15    of Bexar County, Webb County, Guadalupe County, Hays

 16    County, Travis County, Dallas County and Harris

 17    County.

 18           Q.    Okay.    So based on that reply, I’m

 19    guessing that there’s not a physical presence in

 20    Hidalgo County; is that correct?

 21           A.    That is correct.      Even though we do

 22    interact with students who are from Hidalgo County

 23    that are at a separate college campus.

 24           Q.    Okay.    And what is the nature of those

 25    interactions?

                   Integrity Legal Support Solutions
APPX-000726
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20MOVE
                                                           PageTexas
                                                                727 of -
                                                                       8805/22/2020

                                                                              61
  1                     REPORTER’S CERTIFICATION

  2

  3              I, Micheal A. Johnson, Registered Diplomate

  4    Reporter, Certified Realtime Reporter and Notary

  5    Public in and for the State of Texas, certify that

  6    on the 22nd day of May, 2020, I reported the Remote

  7    Oral Deposition of HILLIARD DREW GALLOWAY, after the

  8    witness had first been duly cautioned and sworn to

  9    testify under oath; said deposition was subsequently

 10    transcribed by me and under my supervision and

 11    contains a full, true and complete transcription of

 12    the proceedings had at said time and place; and that

 13    reading and signing was requested.

 14              I further certify that I am neither counsel

 15    for nor related to any party in this cause and am

 16    not financially interested in its outcome.

 17              GIVEN UNDER MY HAND AND SEAL of office on

 18    this 26th day of May, 2020.

 19

 20

 21                          __________________________________
                             MICHEAL A. JOHNSON, RDR, CRR
 22                          NCRA Registered Diplomate Reporter
                             NCRA Certified Realtime Reporter
 23
                             Notary Public in and for the
 24                          State of Texas
                             My Commission Expires: 8/8/2020
 25

                   Integrity Legal Support Solutions
APPX-000727
                        www.integrity-texas.com
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 728 of 880




                     Exhibit 49




APPX-000728
      Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 729 of 880




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 DR. GEORGE RICHARDSON, ROSALIE                 §
 WEISFELD,    AUSTIN      JUSTICE               §
 COALITION, COALITION OF TEXANS                 §
 WITH DISABILITIES, MOVE TEXAS                  §
 CIVIC FUND, LEAGUE OF WOMEN                    §
 VOTERS OF TEXAS, and AMERICAN GI               §
 FORUM OF TEXAS, INC.,                          §
                                                §
                       Plaintiffs               §
                                                §
 v.                                             §   Civil Case No. 5:19-cv-00963-OG
                                                §
 TEXAS SECRETARY OF STATE, TRUDY                §
 HANCOCK, in her official capacity as           §
 BRAZOS       COUNTY     ELECTIONS              §
 ADMINISTRATOR, and PERLA LARA in               §
 her official capacity as CITY OF               §
 MCALLEN, TEXAS SECRETARY,                      §
                                                §
                       Defendants.              §


                   DECLARATION OF HILLIARD DREW GALLOWAY

My name is Hilliard Drew Galloway. I am over the age of 18 and capable of making this

declaration. The facts stated herein are within my personal knowledge.

      1. I am the Executive Director of the MOVE Texas Civic Fund (“MOVE”).

      2. MOVE is a non-profit organization with its primary offices in San Antonio, Texas.

      3. MOVE is a grassroots nonpartisan organization that builds power in underrepresented

         youth communities through civic education, leadership development, and issue advocacy.

      4. Since its inception, MOVE has worked to expand voter registration and equal access to

         voting.




                                                1

APPX-000729
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 730 of 880




   5. MOVE actively works to register eligible young people to vote and ensure that they cast

      a ballot that actually counts. In doing so, MOVE operates on more than 32 college

      campuses around the State of Texas, with 14 of those in the San Antonio area, and registers

      thousands of students to vote every year. MOVE also engages with thousands of potential

      new voters through its social media platforms, e-mail lists, and through the mail.

   6. MOVE engages with voters throughout the State of Texas regularly. In Brazos County,

      MOVE regularly conducts activities at Texas A&M University, registering hundreds of

      students to vote. Organizers from MOVE’s offices in Houston regularly travel to Brazos

      County for this work and are certified Volunteer Deputy Registrars in Brazos County.

      Additionally, MOVE works with students at college campuses all across Texas that

      maintain their primary residence in other areas of the State and intend to maintain those

      addresses rather than designate their school address as their primary residence. This

      includes students from McAllen, Texas and Brazos County. MOVE additionally educates

      young voters all over the state through its social media and digital campaigns.

   7. In addition to voter registration activities, MOVE provides voter education related to

      processes and procedures for voting, including how to vote by mail.

   8. Because college students are often absent from their counties of residence while attending

      school, while on school vacations, or because of summer internships or jobs, MOVE

      assists students in applying for mail-in ballots when appropriate and follows up with them

      to ensure they have mailed their ballots in a timely manner.

   9. MOVE works with several distinct groups of students in relation to mail-in ballots: (1)

      eligible students who attend schools outside of Texas and away from their county of

      residence; (2) eligible students who attend a Texas school outside of their county of



                                              2

APPX-000730
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 731 of 880




      residence; (3) eligible students who attend a Texas school and consider their address at or

      nearby school as their residence, but are nevertheless away from school during an election

      for summer work, holidays, or another conflict; and (4) students with disabilities.

   10. Depending on the election, MOVE informs voters statewide about their ability to cast a

      mail-in ballot, explains the rules and deadlines related to mail-in ballots, and encourages

      voters who are eligible to utilize mail-in ballots if they cannot vote in-person.

   11. Because of the COVID-19 Pandemic that has shuttered many college campuses and

      threatened the safety of in-person voters, MOVE has expanded its voter education and

      assistance related to mail-in ballots during 2020, including more extensive information

      sharing and outreach to voters with whom MOVE has interacted in the past, either by

      registering those voters or other interactions that have allowed MOVE to collect contact

      information for these voters. In response to this additional outreach, MOVE has also

      answered many more questions about mail-in ballots, including through social media, and

      has sent more than 50,000 text messages to eligible voters about their options for mail-in

      ballot voting, at a cost to MOVE of $0.06 per text, including any questions received from

      voters and subsequent responses sent by MOVE.

   12. The risk of improper rejection of a student’s mail-in ballot frustrates MOVE’s mission of

      expanding voter registration and increasing youth voter turnout. Texas’ signature

      comparison procedure decreases overall confidence in the mail-in ballot process, and

      elections generally, which directly undermines the efforts MOVE takes to encourage

      eligible voters to use mail-in ballots and assist said voters with those mail-in ballots, and

      wastes MOVE’s time and resources spent encouraging eligible students to vote by mail.




                                               3

APPX-000731
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 732 of 880




   13. A particular difficulty in MOVE’s work, evidenced by thousands upon thousands of 1-

      on-1 interactions with students, is convincing young people that their vote matters.

      Overcoming this perception in young people is critical to MOVE achieving its goals of

      increased voter participation. The risk of an improper rejection or even knowledge of the

      improper rejection of other voters’ ballots undermines this work, reduces confidence in

      elections, and reinforces some students’ perception that their votes do not matter. Such

      perception makes it difficult for MOVE to register or otherwise encourage participation

      in elections, and as to a particular voter, can take months or years to reverse in MOVE’s

      efforts to create life-long voters.

   14. Based on years of experience and the registering and tracking of voting habits of more

      than 80,000 new voters registered by MOVE, MOVE estimates that it takes 6 interactions

      with a new or young voter to turn them out to vote one time. MOVE additionally estimates

      that a new or young voter must vote in three consecutive elections before they become a

      regular, or “life-long” voter without the need for further outreach or convincing—(80%

      of voters that MOVE has tracked who vote in three consecutive elections continue to vote

      in all or most subsequent elections without additional outreach).       If external factors

      disrupt this streak, MOVE’s efforts to create life-long voters usually have to start from

      scratch.

   15. The external factors that can play into a voter’s confidence in elections, and whether they

      achieve a streak of voting in three consecutive elections, often have nothing to do with

      their own effort, but remain extremely detrimental to MOVE’s work to make them a life-

      long voter. These can include a young or new voter who has their voter registration

      processed late, who could not wait in excessively long lines, who was turned away from



                                               4

APPX-000732
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 733 of 880




      the polls for lack of ID or because they appeared at the wrong polling place, who could

      not vote because of work or family obligations, received their ballot by mail to late to

      submit, or had their ballot—either a mail-in or provisional ballot—rejected by election

      officials.   In MOVE’s experience, when voters encounter these issues, they lose

      confidence in the electoral process, the fairness of elections, and the importance of their

      own role in voting, and MOVE must expend significant resources to convince them

      otherwise through continued contact and education.

   16. Additionally, in order to mitigate or preempt the risk of improper rejection of mail-in

      ballots under the current mail-in ballot process, MOVE diverts resources to further

      educate and warn mail-in ballot voters about Texas’ strict and arbitrary signature

      comparison procedure, and how to take steps to try to prevent such a rejection. MOVE

      specifically trains its organizers to warn voters to sign mail-in ballots as clearly and legibly

      as possible to avoid improper rejection.

   17. Based on thousands of interactions with potential voters, MOVE estimates that during its

      regular voter registration and education activities (such as tabling or canvasing at a college

      campus or presenting to a college class) it has between 2-5 minutes to engage a potential

      new voter and provide relevant information to them. Even the small amount of time

      needed to explain the risk of signature rejections on mail-in ballots and how to reduce this

      risk reduces the time that MOVE has to discuss other issues with a voter by as much at

      25%.

   18. In addition to in-person activities, MOVE sends messages through social media posts and

      paid texts to make sure that individual voters are following through with their mail-in

      ballot plans, and specifically warns voters, since the signature comparison procedure is



                                                 5

APPX-000733
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 734 of 880




      strict and arbitrary, to sign mail-in ballots as clearly and legibly as possible to avoid

      improper rejection. The resources diverted for these purposes—staff time in drafting, ad

      buys on social media, and paid text-messaging services—are transferred away from

      MOVE’s in-person voting and voter registration activities, its other education activities,

      and its limited mail registration drives.

   19. Attached to this declaration as Ex. A are true and correct copies of relevant materials in

      MOVE’s custody that were originally marked and produced during discovery in this case

      as follows:

              MOVE0000051–53, 575–77 - related to drafting text messages to voters on mail-

               in ballot requirements, reminding voters of upcoming deadlines, and warning of

               the arbitrary signature matching process that can result in improper rejection of

               mail-in ballots;

              MOVE 00000064–66 - e-mail to MOVE listserv containing voting deadlines and

               voting reminders;

              MOVE 00000530–34 - phone and voicemail scripts for MOVE volunteers to use

               in running phone bank to remind voters that the election has begun, to register

               voters, and to remind voters of the availability of mail-in ballots;

              MOVE00000578 – list of past social media posts with active links to facebook

               advocacy and education on mail-in ballots;

              MOVE00000909-MOVE00000915 – examples of outreach and education efforts

               related to voting by mail through social media and text message;




                                                  6

APPX-000734
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 735 of 880




               MOVE00000920-MOVE00000922 – Organizational slides explaining MOVE’s

                mission and areas of priority, including civic education and leadership

                development.

This Declaration is made pursuant to 28 U.S.C. § 1746. I declare under penalty of perjury that the

foregoing is true and correct. Executed on June 20, 2020.




                                                7

APPX-000735
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 736 of 880




                     Exhibit 50




APPX-000736
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 737 of 880




APPX-000737
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 738 of 880




APPX-000738
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 739 of 880




APPX-000739
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 740 of 880




                     Exhibit 51




APPX-000740
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 741 of 880




APPX-000741
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 742 of 880




APPX-000742
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 743 of 880




APPX-000743
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 744 of 880




                     Exhibit 52




APPX-000744
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 745 of 880




APPX-000745
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 746 of 880




APPX-000746
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 747 of 880




APPX-000747
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 748 of 880




APPX-000748
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 749 of 880




APPX-000749
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 750 of 880




                     Exhibit 53




APPX-000750
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 751 of 880




APPX-000751
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 752 of 880




APPX-000752
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 753 of 880




APPX-000753
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 754 of 880




                     Exhibit 54




APPX-000754
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 755 of 880




APPX-000755
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 756 of 880




                     Exhibit 55




APPX-000756
               Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 757 of 880




APPX   0   7
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 758 of 880




APPX-000758
              Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 759 of 880




APPX-000759
              Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 760 of 880




APPX-000760
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 761 of 880




APPX-000761
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 762 of 880




                     Exhibit 56




APPX-000762
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 763 of 880




APPX-000763
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 764 of 880




                     Exhibit 57




APPX-000764
              Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 765 of 880




APPX-000765
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 766 of 880




                     Exhibit 58




APPX-000766
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 767 of 880




  Document Filed Separately Under Seal




APPX-000767
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 768 of 880




                     Exhibit 59




APPX-000768
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 769 of 880



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION

     DR. GEORGE RICHARDSON,   *
     ROSALIE WEISFELD, AUSTIN *
     JUSTICE COALITION,       *
     COALITION OF TEXANS WITH *
     DISABILITIES, MOVE TEXAS *
     CIVIC FUND, LEAGUE OF    *
     WOMEN VOTERS OF TEXAS,   *
     and AMERICAN GI FORUM OF *
     TEXAS, INC.,             *
                              *
             Plaintiffs,      *
                              *             CIVIL ACTION NUMBER
     VS.                      *             5:19-cv-0963
                              *
     TEXAS SECRETARY OF       *
     STATE, TRUDY HANCOCK, IN *
     HER OFFICIAL CAPACITY AS *
     BRAZOS COUNTY ELECTIONS *
     ADMINISTRATOR, AND PERLA *
     LARA IN HER OFFICIAL     *
     CAPACITY AS CITY OF      *
     McALLEN, TEXAS           *
     SECRETARY,               *
                              *
             Defendants.      *



                      Remote Oral Deposition of

                 League of Women Voters of Texas,

         By and through their Designated Representative,

                             GRACE CHIMENE

                             May 18, 2020

                              10:08 a.m.



     Reported by:

     Micheal A. Johnson, RDR, CRR


APPX-000769
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 770 of -
                                                         of Texas   8805/18/2020

                                                                             2
  1             REMOTE ORAL DEPOSITION OF LEAGUE OF WOMEN

  2    VOTERS OF TEXAS, BY AND THROUGH THEIR DESIGNATED

  3    REPRESENTATIVE, GRACE CHIMENE, produced at the

  4    instance of the Defendant, Texas Secretary of State,

  5    in the above-styled and numbered cause on the

  6    18th day of May, 2020, at 10:08 a.m., before Micheal

  7    A. Johnson, RDR, CRR, Notary Public in and for the

  8    State of Texas, reported by realtime stenographic

  9    means, at the location of the witness, Austin,

 10    Texas, pursuant to Notice of Oral Deposition, and in

 11    accordance with the Federal Rules of Civil

 12    Procedure.

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                  Integrity Legal Support Solutions
APPX-000770
                       www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 771 of -
                                                         of Texas   8805/18/2020

                                                                             3
  1                        REMOTE APPEARANCES

  2    ON BEHALF OF THE PLAINTIFFS:

  3      JoAnna Suriani
         WILLKIE FARR & GALLAGHER LLP
  4      1875 K Street, N.W.
         Washington, D.C. 20006-1238
  5      (202) 303-1193
         jsuriani@willkie.com
  6
         Samuel Kalar
  7      WILLKIE FARR & GALLAGHER LLP
         787 Seventh Avenue
  8      New York, New York 10019-6099
         (212) 728-8724
  9      skalar@willkie.com

 10      Zachary Dolling
         Hani Mirza
 11      Ryan Cox
         TEXAS CIVIL RIGHTS PROJECT
 12      1405 Montopolis Drive
         Austin, Texas 78741
 13      (512) 474-5073
         zachary@texascivilrightsproject.org
 14      hani@texascivilrightsproject.org
         ryan@texascivilrightsproject.org
 15

 16    ON BEHALF OF THE DEFENDANT
       TEXAS SECRETARY OF STATE:
 17
         Anne Marie Mackin
 18      ASSISTANT ATTORNEY GENERAL
         Post Office Box 12548
 19      Austin, Texas 78711-2548
         (512) 463-2798
 20      anna.mackin@oag.texas.gov

 21

 22

 23

 24

 25

                  Integrity Legal Support Solutions
APPX-000771
                       www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 772 of -
                                                         of Texas   8805/18/2020

                                                                             4
  1                   REMOTE APPEARANCES (CONT.)

  2    ON BEHALF OF THE DEFENDANT
       TRUDY HANCOCK IN HER OFFICIAL CAPACITY AS BRAZOS
  3    COUNTY ELECTIONS ADMINISTRATOR:

  4      J. Eric Magee
         ALLISON, BASS & MAGEE, LLP
  5      402 West 12th Street
         Austin, Texas 78701
  6      (512) 482-0701
         e.magee@allison-bass.com
  7
         Bruce L. Erratt
  8      BRAZOS COUNTY ATTORNEY’S OFFICE
         300 East 26th Street, Suite 1300
  9      Bryan, Texas 77803
         (979) 775-7400
 10      berratt@brazoscountytx.gov

 11
       ON BEHALF OF THE DEFENDANT
 12    PERLA LARA IN HER OFFICIAL CAPACITY AS CITY OF
       McALLEN, TEXAS SECRETARY:
 13
         Isaac J. Tawil
 14      Austin Stevenson
         CITY OF McALLEN
 15      1300 West Houston Avenue
         McAllen, Texas 78501-5002
 16      (956) 681-1090
         itawil@mcallen.net
 17      astevenson@mcallen.net

 18
       ALSO PRESENT:
 19
         Brian Christopher, Video Technician
 20

 21

 22

 23

 24

 25

                  Integrity Legal Support Solutions
APPX-000772
                       www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 773 of -
                                                         of Texas   8805/18/2020

                                                                             5
  1                               INDEX
                              GRACE CHIMENE
  2                            May 18, 2020

  3
         REMOTE APPEARANCES                                     3
  4
         PROCEEDINGS                                            8
  5

  6
       EXAMINATION OF GRACE CHIMENE:
  7
         BY MS. MACKIN                                          8
  8
         BY MR. TAWIL                                          88
  9
         BY MR. MAGEE                                          94
 10
         BY MS. SURIANI                                       107
 11
         BY MS. MACKIN                                        110
 12

 13
         CORRECTIONS AND SIGNATURE                            118
 14
         REPORTER’S CERTIFICATION                             119
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                  Integrity Legal Support Solutions
APPX-000773
                       www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 774 of -
                                                         of Texas   8805/18/2020

                                                                             6
  1                     DEPOSITION EXHIBITS
                           GRACE CHIMENE
  2                         May 18, 2020

  3
       NUMBER                 DESCRIPTION               MARKED
  4
       Exhibit 1        Defendant Secretary of               11
  5                     State’s First Amended
                        Notice of Oral Deposition
  6                     Pursuant to Federal Rule
                        of Civil Procedure 30
  7
       Exhibit 2        Plaintiffs’ Original                 20
  8                     Complaint

  9    Exhibit 3        League of Women Voters of            37
                        Texas Education Fund
 10                     (TEF) Proposed Budget for
                        2016-2018
 11                     LWV-00000575

 12    Exhibit 4        Explanation of Proposed              47
                        Budgets for 2016-2018
 13                     Excerpts from 2016
                        Convention Workbook
 14                     LWV-00000020 -
                        LWV-00000022
 15
       Exhibit 5        Explanation of Proposed              65
 16                     Budgets
                        LWV-00000068 -
 17                     LWV-00000069

 18    Exhibit 6        Explanation of Proposed              66
                        Budgets
 19                     LWV-00000240 -
                        LWV-00000241
 20
       Exhibit 7        Explanation of Proposed              68
 21                     Budget for 2020-2022
                        LWV-00000151 -
 22                     LWV-00000153

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000774
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 775 of -
                                                         of Texas   8805/18/2020

                                                                             7
  1                     DEPOSITION EXHIBITS
                           GRACE CHIMENE
  2                         May 18, 2020

  3
       NUMBER                 DESCRIPTION               MARKED
  4
       Exhibit 8        PowerPoint, LWV,                     71
  5                     Empowering voters
                        Defending democracy, Get
  6                     in the Game
                        LWV-00000272 -
  7                     LWV-00000295

  8    Exhibit 9        PowerPoint, LWV                      71
                        Empowering voters
  9                     Defending democracy, Vote
                        by Mail
 10                     LWV-00000344 -
                        LWV-00000367
 11
       Exhibit 10       Excel Spreadsheet                    82
 12                     LWV-00000701

 13    Exhibit 12       Facebook Screenshot                110
                        LWV-00000702
 14
       Exhibit 13       Facebook Screenshot                113
 15                     LWV-00000703

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                   Integrity Legal Support Solutions
APPX-000775
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 776 of -
                                                         of Texas   8805/18/2020

                                                                             8
  1                            PROCEEDINGS

  2                          GRACE CHIMENE,

  3    called as a witness, having been duly sworn by a

  4    Notary Public, was examined and testified as

  5    follows:

  6                            EXAMINATION

  7    BY MS. MACKIN:

  8           Q.    Good morning, my name is Anna Mackin.

  9    I’m an attorney with the Texas Office of the

 10    Attorney General and I represent the defendant, the

 11    Texas Secretary of State, in this lawsuit.         I’m

 12    going to be taking your deposition today.

 13                 Would you please speak and spell your

 14    name for the record.

 15           A.    Grace Chimene, G-r-a-c-e C-h-i-m-e-n-e.

 16           Q.    And, Ms. Chimene, I understand that you

 17    have been deposed before; is that correct?

 18           A.    Yes.

 19           Q.    How many times?

 20           A.    Once.

 21           Q.    And was it also a virtual deposition,

 22    just like this one today?

 23           A.    Yes, it was.    Yes.   But I had an office

 24    and now I don’t have an office.

 25           Q.    Well, thank you for your time today.

                   Integrity Legal Support Solutions
APPX-000776
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 777 of -
                                                         of Texas   8805/18/2020

                                                                           28
  1    and we try to give kudos to all the different size

  2    counties, depending on how well they’re doing.

  3           Q.    All right.    So now I’m just going to

  4    track along the topics in the deposition notice.          I

  5    don’t need you to pull it back up.

  6           A.    Okay.

  7           Q.    I’m just letting you know what I’m doing.

  8                 So how would you describe the mission of

  9    the League of Women Voters of Texas?

 10           A.    The mission of the league is empowering

 11    voters and defending democracy.       I’m very happy that

 12    now it’s a four-word mission.       Before it was longer

 13    and I couldn’t memorize it.       So to me those words

 14    are perfect for what we’re trying to do and what

 15    we’ve been trying to do over the years.         So I really

 16    love our mission.     It’s hard for me to say

 17    defending -- empowering voters and defending

 18    democracy without also saying yay at the end.

 19           Q.    And you mentioned it used to be a longer

 20    mission statement.     I can tell you that you were --

 21    that was way too long for your taste.        When did the

 22    mission statement -- the current mission

 23    statement --

 24           A.    I think maybe four years ago.       Maybe

 25    four years ago.

                   Integrity Legal Support Solutions
APPX-000777
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 778 of -
                                                         of Texas   8805/18/2020

                                                                           29
  1           Q.    And who developed it?

  2           A.    The LWVUS.

  3           Q.    Okay.   So you mentioned that the mission

  4    statement changed.     Would you say that the

  5    mission -- the actual mission of the League of Women

  6    Voters of Texas has changed over time?

  7           A.    No, I don’t think so.      Not since I’ve

  8    been in it.

  9           Q.    And this actually pivots nicely into the

 10    next thing I want to talk about.        You mentioned

 11    League of Women Voters US.

 12           A.    Uh-huh.

 13           Q.    What is that?

 14           A.    The League of Women Voters is a

 15    three-tiered organization.       When you join the League

 16    of Women Voters as a member, you normally join as

 17    a -- into your local league, so the league that

 18    serves your community, because that’s where your

 19    local activities are done.       When you join your local

 20    league, you also are joining as a member of the

 21    state league and the US league.       So we’re all one

 22    organization.    We speak with one voice and it is --

 23    but it is serving -- the local leagues serve the

 24    populations of the community, the state league

 25    serves the whole state and the US league serves all

                   Integrity Legal Support Solutions
APPX-000778
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 779 of -
                                                         of Texas   8805/18/2020

                                                                           41
  1    as they existed in 2016-2018.

  2           A.    So at that time, the education fund did

  3    the Voters Guide -- my understanding did the Voters

  4    Guide and voter education, things like that.

  5           Q.    And what type of voter education

  6    activities did the League of Women Voters of Texas

  7    Education Fund engage in for 2016-2018?

  8           A.    I think there’s a page that describes it

  9    all, but I would presume to say that it says the

 10    Voters Guide, the voter education, such as social

 11    media, things we put -- you know, bookmarks,

 12    trending thing, videos, anything that we created

 13    about voter education.      If we did -- I don’t know if

 14    we did one or not that year, but a forum, any forums

 15    or KiNet forums that had gone on would have gone on

 16    through that thing too, that business organization.

 17           Q.    And what would you educate voters about?

 18           A.    So we -- I’ve got to move these out of

 19    the way.    I can’t talk to you without seeing your

 20    face.    Okay.

 21                 So what we educate voters about is when

 22    there’s elections, when the important dates for the

 23    election are.    We educate voters on how to register

 24    to vote.    We educate voters on how to vote by mail.

 25    We educate voters on early voting, on early voting

                   Integrity Legal Support Solutions
APPX-000779
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 780 of -
                                                         of Texas   8805/18/2020

                                                                           42
  1    dates.      We educate voters on -- oh, what’s that

  2    called?      On the Voters Guide, where we provide

  3    voters with -- where we ask candidates questions who

  4    are running for office and those answers are put

  5    into something called a Voters Guide, where the

  6    voters can go and compare candidates and find

  7    candidate information so they can make an informed

  8    choice about who they’re voting for.

  9           Q.      And I know that we’re looking at a

 10    document that’s specific to 2016-2018, but --

 11           A.      Yes.

 12           Q.      -- would your answer be the same if I

 13    asked you about 2018 to the present?

 14           A.      No.    It would be slightly different

 15    because we went through a change in organization in

 16    the 2018 convention.

 17           Q.      Okay.    How -- and after the change in

 18    organization, how did the league’s voter education

 19    activities change?

 20           A.      The voter education activities did not

 21    change.      What was improved was that our budget was

 22    each year, because we had -- we were doing most of

 23    our work through our 501(c)(3), which at that point

 24    became, with the members voting on it, the League of

 25    Women Voters of Texas.        So we were able to do all of

                    Integrity Legal Support Solutions
APPX-000780
                         www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 781 of -
                                                         of Texas   8805/18/2020

                                                                           43
  1    our work under the 501(c)(3) League of Women Voters

  2    of Texas.

  3           Q.      I want to drill down a little on

  4    something you mentioned about educating voters about

  5    voter registration.       Does that mean that the league

  6    is actively trying to register folks or is it more

  7    of just a here’s the education, here’s the

  8    information, now go out and register?

  9           A.      We have -- we provide the information in

 10    many, many different formats.       We also are actively

 11    registering voters in person because Texas has the,

 12    you know, archaic voter registration method.          And so

 13    that our members are very enthusiastic about

 14    registering the voters in their community, so that

 15    is one of our main activities that we do.

 16           Q.      Is that done -- the actual voter

 17    registration, is that done by the local leagues or

 18    is that done by the League of Women Voters of Texas?

 19           A.      The members of the local leagues who are

 20    also members of the League of Women Voters of Texas,

 21    and US, they are registering voters in their local

 22    community.      Yeah.   The board of Texas is just the

 23    board.      All of the members are our members who are

 24    all across Texas.

 25           Q.      And does the League of Women Voters of

                    Integrity Legal Support Solutions
APPX-000781
                         www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 782 of -
                                                         of Texas   8805/18/2020

                                                                           44
  1    Texas provide funding to those voter registration

  2    activities?

  3           A.      Well, we provide some funding.     We also

  4    provide resources.       We provide handouts that we

  5    create at the state level and we provide those for

  6    the local communities to use, to not just leagues

  7    but other partnering organizations or anybody can

  8    actually download those and share them with whoever

  9    they want.      We have a lot of resources we provide

 10    that include voter registration information.

 11           Q.      And so I want to separate that out in

 12    terms of you mentioned some funding and then you

 13    also mentioned resources.       And when we’re talking

 14    about resources, I’m kind of envisioning that as

 15    like PowerPoints, videos, like walking scripts, like

 16    materials that get created at the state level.          Is

 17    that a fair understanding?

 18           A.      Almost.

 19           Q.      Okay.

 20           A.      My understanding would be that we are a

 21    all-volunteer organization.       We have one and a half

 22    staff.      I consider the resources of all those

 23    volunteers to include -- to include the time and

 24    energy and efforts of all those volunteers who are

 25    actually registering or those volunteers who created

                    Integrity Legal Support Solutions
APPX-000782
                         www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 783 of -
                                                         of Texas   8805/18/2020

                                                                           45
  1    those documents and created the videos and created

  2    the PowerPoints and did all that effort.         To me,

  3    that is one of the biggest resources we have is the

  4    volunteers who work for our organization who don’t

  5    work.    They volunteer for our organization.

  6           Q.    And so I just want to make sure I

  7    understand about -- does the League of Women Voters

  8    of Texas provide money to support voter registration

  9    efforts?

 10           A.    We provide -- so we provide money for all

 11    the efforts that local -- we do provide some money

 12    that local could use for voter registration.

 13           Q.    Okay.

 14           A.    Yes, we do.

 15           Q.    Do you provide anything that you say, you

 16    have to use this for voter registration?

 17           A.    The League of Women Voters of Texas does

 18    not provide anything that says they have to use it

 19    for voter registration, that I know of.

 20           Q.    It’s more of just locally use it for what

 21    you need it for, basically?

 22           A.    We have -- voter registration is such an

 23    integral part of what we do.       It is -- it would be a

 24    part of the Voters Guide, which we provide or pay

 25    for for the leagues to use.       And it’s a part of

                   Integrity Legal Support Solutions
APPX-000783
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 784 of -
                                                         of Texas   8805/18/2020

                                                                           46
  1    VOTE411, which is also a way that voters can get

  2    to -- information on registering.        It is a part of

  3    our website.     It is integral to what we do at the

  4    league.     So I wouldn’t say that we provide resources

  5    and money, but it’s not like in a little pot that

  6    says, just use this for voter registration.         It is

  7    in everything that we do.

  8           Q.     Fair enough.    I want to also talk about

  9    those state-level resources that you mentioned that

 10    League of Women Voters of Texas creates and shares

 11    with the local leagues.       I know you’ve listed some

 12    examples, but can I get you to kind of maybe refresh

 13    me on it because I wasn’t writing them down.          You

 14    mentioned the Voters Guide?

 15           A.     The Voters Guide, yeah.     We have

 16    PowerPoints.     We have bookmarks.     We have brochures.

 17    We have handouts.      We have YouTubes, videos,

 18    websites, web pages, graphics and we have people who

 19    support all the voter registration activities, and I

 20    consider them a resource.

 21           Q.     Absolutely.    Anything else you can think

 22    of?

 23           A.     About -- ask the question again.      I can’t

 24    remember.

 25           Q.     Sure.   Resources that the League of Women

                   Integrity Legal Support Solutions
APPX-000784
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 785 of -
                                                         of Texas   8805/18/2020

                                                                           47
  1    Voters of Texas has available for local leagues.

  2           A.    We have a section on our website called

  3    Get Out the Vote that has research-based best

  4    practices that we also create.       I’m trying to think

  5    if there’s anything else.      I’m sure there’s many

  6    more things.    I just cant recall them right now.

  7           Q.    Okay.   And I think, based on the

  8    conversation we just had, I might be about to ask a

  9    question that you can’t, like, precisely answer the

 10    way I’m asking it, which is fine.        So just let me

 11    know that, if that’s the case.       I’m not trying to

 12    suggest that your budget should look any different

 13    than it does, but I just want to kind of be clear

 14    about what the document shows.       If we can go back

 15    to, let’s see, the budget for 2016-2018, which

 16    begins on page 19 of the 2016 convention workbook.

 17           A.    Yes.

 18           Q.    Which is marked League of Women Voters 20

 19    and ends on page 21 of the convention workbook,

 20    which is marked League of Women Voters 22.         And I’m

 21    going to make those three pages an exhibit -- let’s

 22    see.    That will be Exhibit 4 to this deposition.

 23                     (Deposition Exhibit 4 marked for

 24    identification.)

 25

                   Integrity Legal Support Solutions
APPX-000785
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 786 of -
                                                         of Texas   8805/18/2020

                                                                           59
  1    Voters of Texas Education Fund and I would say it

  2    would be Mission Projects, is probably one of the

  3    areas.      I would say the -- it’s a part of everything

  4    we do, so probably part of the social media is about

  5    that.    Probably some of the staff expense because

  6    they have to write the newsletters.        Probably some

  7    of the -- you know, the software or whatever that we

  8    use to send out newsletters and that’s what I would

  9    think, yes.      So it’s mixed up all over in everything

 10    we do.

 11           Q.      So thank you for -- thank you.     So you

 12    can’t identify like a specific dollar amount,

 13    though?

 14           A.      I cannot.

 15           Q.      Is it possible to identify which of these

 16    resources were dedicated to educating voters about

 17    voting by mail?

 18           A.      I would -- I would -- it would be very

 19    similar, in that it would be mixed up in everything

 20    we do because it would be a part of our mission, it

 21    would be a part of marketing social media, it would

 22    be a part of staff expenses because -- and that

 23    would be it, I think.      So it’s -- again, it’s mixed

 24    up.

 25           Q.      Fair enough.   All right.   I would like to

                    Integrity Legal Support Solutions
APPX-000786
                         www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 787 of -
                                                         of Texas   8805/18/2020

                                                                           68
  1                     (Deposition Exhibit 7 marked for

  2    identification.)

  3    BY MS. MACKIN:

  4           Q.    And I have another document to share with

  5    you.

  6           A.    Okay.   I’m going to turn this off.

  7           Q.    Thank you.    All right.    I’m sharing a

  8    document that begins on League of Women Voters 272.

  9    Please let me know when you’re able to open up that

 10    document.

 11           A.    I have the document open.

 12           Q.    Do you recognize this document?

 13           A.    Yes.

 14           Q.    And what is it?

 15           A.    It is a PowerPoint called Get in the

 16    Game, along with the instructions for using it.

 17           Q.    And what is this PowerPoint used for?

 18           A.    This PowerPoint is used to educate mostly

 19    league, but it could be used to educate other

 20    members of the community or organizations.

 21           Q.    And what is it used to educate about?

 22           A.    This one is about voting and elections in

 23    Texas.

 24           Q.    Do you know who developed this

 25    PowerPoint?

                   Integrity Legal Support Solutions
APPX-000787
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 788 of -
                                                         of Texas   8805/18/2020

                                                                           69
  1           A.    This develop -- this was probably -- let

  2    me look at the bottom.      No, it doesn’t say.     To me

  3    this looks like it was developed by -- at least

  4    partially by Liz Erkel who developed all our Get Out

  5    the Vote educational materials.

  6           Q.    Do you know when this PowerPoint was

  7    developed?

  8           A.    Probably -- I would presume that it was

  9    after the 2016 convention, but I don’t know exactly

 10    when that was developed and when it was updated, but

 11    that’s when we had -- we funded the Get Out the Vote

 12    program that was created.

 13           Q.    You mentioned something about this

 14    PowerPoint being updated at some point?

 15           A.    I would presume, and I’m just guessing,

 16    that as election code changes, that the PowerPoint

 17    in the Get Out the Vote section of the web page are

 18    updated.    Let me see.    Sometimes they say it in here

 19    somewhere.    No.   I can see that it has some

 20    information from 2018 midterm elections, so I would

 21    presume at some point it was updated.

 22           Q.    Do you know how long it takes to present

 23    this PowerPoint?

 24           A.    No, I have not presented the PowerPoint.

 25           Q.    And I know that you mentioned Liz Erkel

                   Integrity Legal Support Solutions
APPX-000788
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 789 of -
                                                         of Texas   8805/18/2020

                                                                           70
  1    likely developed it.

  2           A.    Uh-huh.

  3           Q.    Do you know if Ms. Erkel always presents

  4    this training or do other --

  5           A.    No, she doesn’t present the training.

  6    She may present it in her league, but it is

  7    available for any league or organization to use it,

  8    download it and use it from our website.

  9           Q.    Has the League of Women Voters of Texas

 10    ever gotten any follow-up questions about this

 11    training from someone who received it?

 12                     MS. SURIANI:     Objection, form.

 13           A.    In general, we get --

 14                     MS. SURIANI:     Objection to form.

 15                     But you can answer if you understand,

 16    Grace.

 17           A.    I was going to answer in general, that in

 18    general we get a lot of, wow, we can’t believe what

 19    a great job you are doing and how much leagues and

 20    other organizations appreciate this material.

 21    BY MS. MACKIN:

 22           Q.    I have another -- let’s see.       If I have

 23    not yet made this an exhibit, I will mark it

 24    exhibit -- I think we’re on 8.

 25

                   Integrity Legal Support Solutions
APPX-000789
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 790 of -
                                                         of Texas   8805/18/2020

                                                                           76
  1    number 051.    Now I have to look for the number.

  2                     MS. SURIANI:     And I think that’s

  3    Exhibit 5.

  4           A.    Did I get the wrong one?      Page number --

  5    my page No. 28.      Let me see what the other type of

  6    page is.    So Bates number 79 and 80.

  7    BY MS. MACKIN:

  8           Q.    Okay.

  9           A.    You previously asked me about the Get Out

 10    the Vote budget.

 11           Q.    Yes.

 12           A.    And you can ask me again so I know what

 13    the question was.      I put it back on you.

 14           Q.    I believe that the question was how much

 15    did the League of Women Voters of Texas spend on its

 16    Get Out the Vote campaign?

 17           A.    So we spent exactly what we brought in

 18    donated by our members at convention, which was

 19    $8,000.

 20           Q.    And do you know how much of that was

 21    dedicated to preparing the two PowerPoints we looked

 22    at in Exhibits 8 and 9?

 23           A.    No, I don’t know.

 24           Q.    Does the League of Women Voters of Texas

 25    plan to continue making educational materials

                   Integrity Legal Support Solutions
APPX-000790
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 791 of -
                                                         of Texas   8805/18/2020

                                                                           77
  1    available on its website?

  2           A.    Yes.

  3           Q.    Including those about voting by mail?

  4           A.    Yes.

  5           Q.    For how long?

  6           A.    As long as people are allowed to vote by

  7    mail.

  8           Q.    What would -- well, focusing in on the

  9    issue of mismatched signatures, are you aware of any

 10    individual voter that the League of Women Voters of

 11    Texas has assisted in -- well, let me ask that

 12    differently.

 13                 Has the League of Women Voters of Texas

 14    ever assisted any individual voter after their

 15    mail-in ballot was rejected for signature mismatch?

 16                     MS. SURIANI:     I’m going to object to

 17    form.

 18                     Grace, if you understand, you can

 19    answer.

 20           A.    The League of Women Voters -- the League

 21    of Women Voters of Texas is a part of the Election

 22    Protection Coalition.      The Election Protection

 23    Coalition provides a phone number and a service

 24    where voters can call in when they have an issue.          I

 25    would presume that any issues that came up would go

                   Integrity Legal Support Solutions
APPX-000791
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 792 of -
                                                         of Texas   8805/18/2020

                                                                          108
  1    specifically for providing training to leagues and

  2    partnering organizations and communities, whoever

  3    wants to.    It’s available on our website.       It’s for

  4    training material.      We do -- ask the question one

  5    more time.

  6           Q.    Sure.    Let me -- and I’ll ask it a

  7    different way.     So you’ve testified previously that

  8    your Get Out the Vote work and your mail-in ballot

  9    work specifically touches on multiple areas of your

 10    budget; is that right?

 11           A.    Right.

 12           Q.    And so it’s not just -- your vote -- let

 13    me rephrase.

 14                 Your mail-in ballot-related work is not

 15    only confined to this Get Out the Vote project?

 16           A.    Absolutely.    We have mail-in ballot

 17    information on our website, we have vote by mail

 18    information on social media, we have vote by mail

 19    information on our -- on YouTube and on Facebook

 20    media and on Instagram and on Twitter, and we create

 21    that information and it changes over time and we

 22    create it and try to make it -- keep it fresh for

 23    each election.     And so it is very time-consuming and

 24    an important part of our work that we do.

 25           Q.    Okay.    Great.   Thanks, Grace.    And the

                   Integrity Legal Support Solutions
APPX-000792
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 793 of -
                                                         of Texas   8805/18/2020

                                                                          114
  1    you send that response?

  2           A.    That response is an automatic response.

  3           Q.    I see.    So I didn’t see that response on

  4    the previous document.      Do you know why it’s

  5    included on this one and not on the previous one?

  6           A.    I don’t know.

  7           Q.    And do you know if Ms. Motard has ever

  8    had a ballot by mail rejected for signature

  9    mismatch?

 10           A.    No.

 11           Q.    Of the education that the League of Women

 12    Voters of Texas provides, do you provide any

 13    educational materials about signature comparison or

 14    document examination?

 15                       MS. SURIANI:   Objection to form.

 16                       You can answer if you understand,

 17    Grace.

 18           A.    Say it again.

 19    BY MS. MACKIN:

 20           Q.    Sure.    Does the League of Women Voters of

 21    Texas provide any voter education materials about

 22    signature comparison for mail-in ballots?

 23           A.    Signature comparison.      We provide voter

 24    education on our website, on the web page called

 25    Vote By Mail.      On tips, it tells people -- voters

                   Integrity Legal Support Solutions
APPX-000793
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 794 of -
                                                         of Texas   8805/18/2020

                                                                          115
  1    who go there or when we share it, it tells them to

  2    make sure they use the same signature.         That

  3    information is also provided in a recent YouTube

  4    about vote by mail.

  5           Q.    And what’s the date on the recent YouTube

  6    video you referenced?

  7           A.    It would be within the last month.        So

  8    it’s voter education because of the huge concern

  9    with more voters wanting to vote by mail because of

 10    their concern about catching COVID.

 11           Q.    So to the extent that you have voter

 12    education materials that relate to signature

 13    comparison, those would have been provided to us in

 14    discovery in this lawsuit, right?

 15           A.    You mean is there something else out

 16    there that I don’t know about?

 17           Q.    Well, I mean is there something else out

 18    there that hasn’t been provided?

 19           A.    The page and the new video, which came

 20    out sometime, would -- about -- specifically about

 21    signatures, is that what you’re talking about?

 22    Would be the ones that have -- I don’t know if you

 23    have those or not because we didn’t talk about them.

 24    And I don’t know if they were in the hundred billion

 25    page long list of documents.       Sorry.

                   Integrity Legal Support Solutions
APPX-000794
                        www.integrity-texas.com
      Case 5:19-cv-00963-OLG Document
                              League 65-1 Filed 06/22/20
                                      of Women   Voters Page 795 of -
                                                         of Texas   8805/18/2020

                                                                          119
  1                    REPORTER’S CERTIFICATION

  2

  3             I, Micheal A. Johnson, Registered Diplomate

  4    Reporter, Certified Realtime Reporter and Notary

  5    Public in and for the State of Texas, certify that

  6    on the 18th day of May, 2020, I reported the Remote

  7    Oral Deposition of GRACE CHIMENE, after the witness

  8    had first been duly cautioned and sworn to testify

  9    under oath; said deposition was subsequently

 10    transcribed by me and under my supervision and

 11    contains a full, true and complete transcription of

 12    the proceedings had at said time and place; and that

 13    reading and signing was requested.

 14             I further certify that I am neither counsel

 15    for nor related to any party in this cause and am

 16    not financially interested in its outcome.

 17             GIVEN UNDER MY HAND AND SEAL of office on

 18    this 29th day of May, 2020.

 19

 20

 21                         __________________________________
                            MICHEAL A. JOHNSON, RDR, CRR
 22                         NCRA Registered Diplomate Reporter
                            NCRA Certified Realtime Reporter
 23                         Notary Public in and for the
                            State of Texas
 24                         My Commission Expires: 8/8/2020

 25

                  Integrity Legal Support Solutions
APPX-000795
                       www.integrity-texas.com
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 796 of 880




                     Exhibit 60




APPX-000796
     Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 797 of 880




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

 DR. GEORGE RICHARDSON, ROSALIE                   §
 WEISFELD,    AUSTIN      JUSTICE                 §
 COALITION, COALITION OF TEXANS                   §
 WITH DISABILITIES, MOVE TEXAS                    §
 CIVIC FUND, LEAGUE OF WOMEN                      §
 VOTERS OF TEXAS, and AMERICAN GI                 §
 FORUM OF TEXAS, INC.,                            §
                                                  §
                       Plaintiffs                 §
                                                  §
        v.                                        §    Civil Case No. 5:19-cv-00963-OG
                                                  §
 TEXAS SECRETARY OF STATE, TRUDY                  §
 HANCOCK, in her official capacity as             §
 BRAZOS       COUNTY     ELECTIONS                §
 ADMINISTRATOR, and PERLA LARA in                 §
 her official capacity as CITY OF                 §
 MCALLEN, TEXAS SECRETARY,                        §
                                                  §
                       Defendants.                §

                           DECLARATION OF GRACE CHIMENE

My name is Grace Chimene. I am over the age of 18 and capable of making this declaration. The

facts stated herein are within my personal knowledge.

             1. I am the President of the League of Women Voters of Texas (“LWVTX”).

             2. LWVTX is a non-profit organization with its main offices in Austin, Texas.

             3. LWVTX is a non-partisan organization whose mission includes empowering

                voters, defending democracy and envisioning a democracy where every person has

                the desire, the right, the knowledge, and the confidence to participate.

             4. LWVTX has 33 chapters covering 39 Texas counties, with approximately 3,000

                individual members all across the state.

             5. LWVTX is a volunteer-based organization.




APPX-000797
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 798 of 880




        6. LWVTX offers a variety of programs to its members and to the public on a wide

              range of issues including, but not limited to: education, voting rights, the

              environment, campaign financing, health care, and electoral redistricting. The local

              chapters of LWVTX host candidate forums for the public to learn about candidates

              running for local, state, and national offices. Every major election, LWVTX

              produces voter guides to inform voters about candidates and ballot measures.

        7. As part of our efforts to increase civic engagement, LWVTX commits ample

              member time and resources to conducting voter registration drives and voter

              education trainings across Texas that reach thousands of Texans each year. To meet

              our objective to increase voter participation, LWVTX engages in and promotes

              voter registration, voter engagement, voter education, get-out-the-vote, and election

              protection efforts across Texas.

        8. In service of these efforts, LWVTX undertakes a number of activities related to

              voting by mail, including organizing and running voter registration drives;

              designing and executing public information campaigns about how to vote by mail;

              creating brochures about voter registration and early voting; encouraging eligible

              voters to use mail-in ballots; and educating voters about how to comply with Texas

              election laws governing early voting and voting by mail.

        9. LWVTX, its chapters, and members must spend time educating voters on how to

              sign their vote by mail application and ballot to avoid the rejection of their mail-in

              ballot. If LWVTX did not have to spend time educating these individuals on the

              risk of their ballot being rejected as a result of the signature verification process, it



                                                 2



APPX-000798
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 799 of 880




              would be able to spend that time registering more voters and engaging in its other

              core activities.

        10. LWVTX and its local chapters provide public trainings which include informing

              voters of their ability to cast a mail-in ballot, explaining the rules and deadlines of

              voting by mail, instructing voters how to sign their mail-in voting applications and

              ballots by mail, and cautioning voters on the risks of disenfranchisement while

              voting by mail.

        11. LWVTX engages in get-out-the-vote efforts leading up to and during elections.

              These efforts include providing voter information at public forums and in public

              locations as well as communications efforts across multiple platforms. LWVTX

              produces videos about upcoming elections and how to vote in them, including how

              to vote by mail.       LWVTX’s get-out-the-vote efforts are undermined when

              individuals that we have engaged with—either in person or through media—vote

              by mail and have their ballot rejected due to a perceived mismatch in their

              signatures. Any Texas voter who is disenfranchised by the mail-in ballot process

              impairs our ability to increase voter participation through our get-out-the-vote

              efforts and other initiatives.

        12. LWVTX has approximately 3,000 members statewide, many of whom vote by

              mail.

        13. LWVTX has hundreds of members who have voted by mail in the past, including

              LWVTX member Mary Claire Rowe.




                                                3



APPX-000799
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 800 of 880




        14. Hundreds of LWVTX members plan to vote by mail in the future, including

              LWVTX members Virginia Marsh, Cathy Murphree, Jean Richards, Mitzi Michelle

              Rusk, Dennis Wills, Marilyn Wills.

        15. LWVTX has experienced a significant uptick in traffic on its vote by mail website

              in recent months. LWVTX expects that, due to the ongoing COVID-19 emergency,

              more LWVTX members than ever will seek to vote by mail in the 2020 General

              Election.

        16. LWVTX’s mission is “Empowering Voters. Defending Democracy.” It is critical

              to our mission that the process of voting by mail is as safe and secure as possible,

              and that every vote cast by a Texas voter is counted. The disenfranchisement of

              any Texas voter impairs our ability to achieve this mission.

        17. LWVTX is a volunteer-based group with extremely limited resources. Any time

              and funds that are spent counteracting voters’ risk of disenfranchisement as a result

              of Texas’ signature mismatch laws are resources that would otherwise go towards

              accomplishing our primary mission. This will detract from our normal voter

              registration, voter education, get-out-the-vote, and election protection efforts

              surrounding local, state, and federal elections across Texas.

        18. Given the ongoing COVID-19 emergency, resources devoted to our vote by mail

              work are more precious than ever. The drain on our resources away from these

              efforts is particularly costly in the crucial period leading up to an election—

              including the upcoming 2020 General Election—when these efforts are most useful

              to the communities we serve.



                                                4



APPX-000800
  Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 801 of 880




APPX-000801
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 802 of 880




                     Exhibit 61




APPX-000802
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 803 of 880




APPX-000803
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 804 of 880




APPX-000804
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 805 of 880




APPX-000805
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 806 of 880




APPX-000806
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 807 of 880




APPX-000807
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 808 of 880




APPX-000808
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 809 of 880




APPX-000809
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 810 of 880




APPX-000810
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 811 of 880




APPX-000811
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 812 of 880




APPX-000812
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 813 of 880




APPX-000813
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 814 of 880




APPX-000814
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 815 of 880




APPX-000815
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 816 of 880




APPX-000816
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 817 of 880




APPX-000817
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 818 of 880




APPX-000818
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 819 of 880




APPX-000819
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 820 of 880




APPX-000820
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 821 of 880




APPX-000821
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 822 of 880




APPX-000822
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 823 of 880




APPX-000823
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 824 of 880




APPX-000824
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 825 of 880




APPX-000825
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 826 of 880




APPX-000826
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 827 of 880




                     Exhibit 62




APPX-000827
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 828 of 880




APPX-000828
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 829 of 880




APPX-000829
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 830 of 880




APPX-000830
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 831 of 880




APPX-000831
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 832 of 880




APPX-000832
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 833 of 880




APPX-000833
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 834 of 880




APPX-000834
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 835 of 880




APPX-000835
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 836 of 880




APPX-000836
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 837 of 880




APPX-000837
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 838 of 880




APPX-000838
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 839 of 880




APPX-000839
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 840 of 880




APPX-000840
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 841 of 880




APPX-000841
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 842 of 880




APPX-000842
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 843 of 880




APPX-000843
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 844 of 880




APPX-000844
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 845 of 880




APPX-000845
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 846 of 880




APPX-000846
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 847 of 880




APPX-000847
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 848 of 880




APPX-000848
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 849 of 880




APPX-000849
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 850 of 880




APPX-000850
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 851 of 880




APPX-000851
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 852 of 880




                     Exhibit 63




APPX-000852
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 853 of 880




APPX-000853
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 854 of 880




APPX-000854
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 855 of 880




APPX-000855
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 856 of 880




APPX-000856
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 857 of 880




APPX-000857
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 858 of 880




                     Exhibit 64




APPX-000858
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 859 of 880




APPX-000859
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 860 of 880




                     Exhibit 65




APPX-000860
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 861 of 880




  Document Filed Separately Under Seal




APPX-000861
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 862 of 880




                     Exhibit 66




APPX-000862
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 863 of 880




APPX-000863
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 864 of 880




                     Exhibit 67




APPX-000864
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 865 of 880




  Document Filed Separately Under Seal




APPX-000865
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 866 of 880




                     Exhibit 68




APPX-000866
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 867 of 880




  Document Filed Separately Under Seal




APPX-000867
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 868 of 880




                     Exhibit 69




APPX-000868
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 869 of 880




APPX-000869
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 870 of 880




APPX-000870
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 871 of 880




APPX-000871
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 872 of 880




APPX-000872
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 873 of 880




APPX-000873
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 874 of 880




APPX-000874
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 875 of 880




APPX-000875
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 876 of 880




APPX-000876
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 877 of 880




APPX-000877
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 878 of 880




APPX-000878
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 879 of 880




APPX-000879
    Case 5:19-cv-00963-OLG Document 65-1 Filed 06/22/20 Page 880 of 880




APPX-000880
